

EXHIBIT 10.1
EXECUTION VERSION




SEVENTH AMENDMENT


SEVENTH AMENDMENT, dated as of August 7, 2019 (this “Amendment”), among Diebold
Nixdorf, Incorporated (f/k/a Diebold, Incorporated), an Ohio corporation
(“Company”), the other Subsidiary Borrowers party hereto, the Guarantors party
hereto, the Lenders party hereto, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein but not otherwise defined have the meanings assigned to such
terms in the Credit Agreement (as hereinafter defined).


W I T N E S S E T H:


WHEREAS, the Borrowers, the several lenders from time to time party thereto
prior to giving effect to this Amendment, the other agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, previously entered into that
certain credit agreement, dated as of November 23, 2015, as amended by that
certain Replacement Facilities Effective Date Amendment, dated as of December
23, 2015, that Second Amendment, dated as of May 6, 2016, that Third Amendment,
dated as of August 16, 2016, that Fourth Amendment, dated as of February 14,
2017, that Incremental Amendment, dated as of May 9, 2017, that Fifth Amendment,
dated as of April 17, 2018 and that Sixth Amendment and Incremental Amendment,
dated as of August 30, 2018 (the “Existing Credit Agreement”, and as amended by
this Amendment and as further amended, restated, modified or supplemented from
time to time, the “Credit Agreement”);


WHEREAS, the Company has requested that (x) the Term A Lenders (as defined in
the Existing Credit Agreement) extend the scheduled maturity of all Delayed Draw
Term A Loans and Replacement Term A Loans (each as defined in the Existing
Credit Agreement) by converting all such Term A Loans into 2022 Term A Loans and
(y) applicable 2022 Term A Lenders make additional 2022 Term A Loans in an
aggregate principal amount described in Section 1(a)(z) below;


WHEREAS, the Company has also requested that the Revolving Credit Lenders (as
defined in the Existing Credit Agreement) extend the scheduled maturity date
with respect to all Revolving Credit Commitments and Revolving Credit Loans
(each as defined in the Existing Credit Agreement) by converting all of such
Revolving Credit Commitments and Revolving Credit Loans into 2022 Revolving
Credit Commitments and 2022 Revolving Credit Loans, respectively;


WHEREAS, on the terms and subject to the conditions set forth in this Amendment,
the 2022 Term A Lenders and the 2022 Revolving Credit Lenders are willing to
agree to provide; and/or convert their Delayed Draw Term A Loans, Replacement
Term A Loans, Revolving Credit Commitments and/or Revolving Credit Loans into,
2022 Term A Loans and/or 2022 Revolving Credit Commitments and 2022 Revolving
Credit Loans, respectively;


WHEREAS, the Company and the Lenders party hereto wish to additionally amend the
Existing Credit Agreement pursuant to Section 8.2.1 of the Existing Credit
Agreement to amend certain provisions of the Existing Credit Agreement as
described in this Amendment to, among other things, incur the 2022 Term A Loans
the proceeds of which will be used as set forth in Section 4(vi) below (and to
the extent any proceeds remain thereafter, for general corporate purposes);


WHEREAS, the Lenders party hereto (who together constitute Required Lenders),
the Swing Lender, each 2022 Issuer, the Borrowers and the Administrative Agent
wish to enter into this Amendment to modify the Existing Credit Agreement as set
forth in Annex A hereto; and


WHEREAS, each of the undersigned hereby consents to the terms of this Amendment.




2

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:


SECTION 1. Term A Loan Maturity Date Extension. As of the Seventh Amendment
Effective Date (as defined below):


(a)each 2022 Term A Lender: (w) consents to the terms of this Amendment,
(x) irrevocably offers for exchange into 2022 Term A Loans the entire amount of
the Replacement Term A Loans and Delayed Draw Term A Loans held by such Lender
(if any), (y) agrees that its Term A Loans (if any) of each such Class will be
exchanged to become 2022 Term A Loans pursuant to the terms of this Agreement
and as set forth in Schedule I hereto and (z) if such 2022 Term A Lender does
not hold any Term A Loans immediately prior to the Seventh Amendment Effective
Date or the aggregate principal amount of such Term A Loans held by such 2022
Term A Lender immediately prior to the Seventh Amendment Effective Date is less
than the amount of its 2022 Term A Loans set forth in Schedule I hereto, such
2022 Term A Lender agrees to make 2022 Term A Loans to the Company on the
Seventh Amendment Effective Date in an amount such that the aggregate principal
amount of its 2022 Term A Loans (including those resulting from the exchange
described above) is equal to the amount of 2022 Term A Loans set forth across
from its name in Schedule I hereto; and


(b)for the avoidance of doubt, the Term A Loans of each 2020 Term A Lender not
party hereto (if any) shall on the Seventh Amendment Effective Date remain
outstanding as 2020 Term A Loans (subject to any prepayments thereof, including
on the Seventh Amendment Effective Date (if any)).


SECTION 2.    Revolving Termination Date Extension. As of the Seventh Amendment
Effective
Date:


(a)each 2022 Revolving Credit Lender (x) consents to the terms of this
Amendment, (y) irrevocably agrees that the applicable amount of its Revolving
Credit Loans and Revolving Credit Commitments (if any) as in effect immediately
prior to the Seventh Amendment Effective Date will be exchanged to become 2022
Revolving Credit Loans and 2022 Revolving Credit Commitments, respectively,
pursuant to the terms of this Agreement and as set forth in Schedule I hereto
and (z) if such 2022 Revolving Credit Lender does not hold any Revolving Credit
Commitments immediately prior to the Seventh Amendment Effective Date or the
aggregate principal amount of such Revolving Credit Commitments held by such
2022 Revolving Credit Lender immediately prior to the Seventh Amendment
Effective Date is less than the amount of its 2022 Revolving Credit Commitments
set forth opposite its name in Schedule I hereto, such 2022 Revolving Credit
Lender agrees to provide 2022 Revolving Credit Commitments on the Seventh
Amendment Effective Date in an amount such that the aggregate amount of its 2022
Revolving Credit Commitments (including those resulting from the exchange
described above) is equal to the amount of 2022 Revolving Credit Commitments set
forth opposite its name in Schedule I hereto; and


(b)for the avoidance of doubt, the Revolving Credit Loans and Revolving Credit
Commitments of each 2020 Revolving Credit Lender not party hereto (if any) will
on the Seventh Amendment Effective Date remain outstanding as 2020 Revolving
Credit Loans and 2020 Revolving Credit Commitments respectively (subject to any
prepayments and reductions thereof, including on the Seventh Amendment Effective
Date (if any)).


SECTION 3.    Certain Amendments to the Existing Credit Agreement.


(a)The Existing Credit Agreement is, effective as of the Seventh Amendment
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Existing Credit Agreement attached as Annex A hereto.


2

--------------------------------------------------------------------------------








(b)Each of the undersigned hereby consents to the Amendment and the modification
of the Loan Documents as contemplated thereby. Immediately upon the Seventh
Amendment Effective Date (including, for the avoidance of doubt, any prepayment
of Loans or reduction of Commitments in connection therewith), the amount of
each Lender’s Delayed Draw Term A Loans, Replacement Term A Loans, 2022 Term A
Loans, 2020 Revolving Credit Commitments and 2022 Revolving Credit Commitments
is as set forth opposite its name on Schedule I hereto, and the parties hereto
consent to all establishment, prepayments, reclassifications and reallocations
of Loans and establishment, reclassifications, terminations and reallocations of
any Commitments to give effect thereto.


(c)For the avoidance of doubt, from the Seventh Amendment Effective Date, the
Amendment Fee Rate (as defined in the Sixth Amendment) shall continue to apply
to the 2020 Revolving Credit Commitments (including Facility Letters of Credit
thereunder), 2020 Revolving Credit Loans and 2020 Term A Loans, in accordance
with the Sixth Amendment, but shall not apply to the 2022 Revolving Credit
Commitments (including any Facility Letters of Credit thereunder), the 2022
Revolving Credit Loans and the 2022 Term A Loans.


SECTION 4.    Amendment Effectiveness.


This Amendment shall become effective on and as of the first date on which the
following conditions have been satisfied or waived (such date, the “Seventh
Amendment Effective Date”):


(i)Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment, executed and delivered by an Authorized Officer
of each Borrower, each Guarantor, the Administrative Agent, the Swing Lender,
the 2022 Issuers, each 2022 Term A Lender and 2022 Revolving Credit Lender and
Lenders that constitute the Required Lenders.


(ii)Certificates. The Administrative Agent shall have received (x) a
certificate, dated the Seventh Amendment Effective Date and signed by an officer
of the Company, confirming the matters specified in Section 4(v) and Section
6(a) and (y) a solvency certificate signed by the chief financial officer or
treasurer of the Company and dated the Seventh Amendment Effective Date, in
substantially the form of Exhibit E to the Credit Agreement, certifying the
solvency of the Company and its Subsidiaries on a consolidated basis immediately
after giving effect to the transactions contemplated hereby to be consummated on
the Seventh Amendment Effective Date.


(iii)Consent Fee. The Administrative Agent shall have received, for the benefit
of each Lender that has provided its signature hereto to the Administrative
Agent no later than 5:00 p.m., New York City time, on August 2, 2019, a consent
fee in an amount equal to a percentage previously agreed by the Company and
JPMorgan (and disclosed to such Lender prior to such time) of, without
duplication, Commitments and Loans of such consenting Lender (including JPMorgan
in its capacity as a Lender), held by such Lender on the Seventh Amendment
Effective Date immediately prior to giving effect to the transactions on the
Seventh Amendment Effective Date (including prior to any repayments of Loans or
termination of Commitments), which fee will be fully earned and payable on the
Seventh Amendment Effective Date.


(iv)Fees and Expenses. The Administrative Agent shall have received, for the
account of each applicable Person, (a) any fees or other payments owing from the
Company in respect of this Amendment as separately agreed in writing by the
Company as being due on the Seventh


2

--------------------------------------------------------------------------------




Amendment Effective Date, and (b) reimbursement or payment of the Administrative
Agent’s reasonable out-of-pocket expenses (including reasonable fees, charges
and disbursements of counsel) incurred in connection with this Amendment,
required to be reimbursed or paid by any Loan Party under the Credit Agreement,
and invoiced in writing to the Company at least three Business Days prior to the
date hereof.


(v)Prepayment/Commitment Reduction. The Company shall substantially concurrently
herewith have (in each case including by way of use of proceeds of 2022 Term A
Loans) (x) prepaid 2022 Term A Loans outstanding under the Credit Agreement such
that the amounts thereof outstanding immediately upon giving effect to the
Seventh Amendment Effective Date held by each Lender are consistent with the
outstanding amounts thereof set forth on Schedule I and (y) permanently reduced
the 2022 Revolving Credit Commitments such that the amounts thereof outstanding
immediately upon giving effect to the Seventh Amendment Effective Date held by
each Lender are consistent with the outstanding amounts thereof set forth on
Schedule I. The Lenders party hereto hereby waive any prior notice requirements
with respect to such prepayments and terminations.


(vi)Secretary’s Certificates; Corporate and Other Proceedings. The
Administrative Agent shall have received a certificate of the secretary or
similar officer of each Loan Party dated as of the Seventh Amendment Effective
Date and certifying (a) a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
or managing member (or equivalent governing body) of each Loan Party authorizing
(x) the execution, delivery and performance of this Amendment and the Credit
Agreement (and any agreements relating thereto) and (y) in the case of
Borrowers, the extensions of credit contemplated hereunder and under the Credit
Agreement, (b) a copy of the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents of such Loan Party certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization or as to no change thereto since the last copy thereof was
delivered thereby to the Administrative Agent, (c) attached thereto is a true
and complete copy of the by-laws (or partnership agreement, limited liability
company agreement or other equivalent constituent and governing documents) of
such Loan Party as in effect on the Seventh Amendment Effective Date and at all
times since a date prior to the date of the resolutions described in clause (a)
above, or as to no change thereto since the last copy thereof was delivered
thereby to the Administrative Agent, (d) certificates as to the good standing
(to the extent such concept is applicable thereto) of each Loan Party as of a
recent date from such Secretary of State (or other similar official), (e) as to
the incumbency and specimen signature of each officer executing this Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party and (f) for domestic Loan Parties, as to the absence of any pending
proceeding for the dissolution or liquidation of such Loan Party.


(vii)Opinions of Counsel. The Administrative Agent shall have received legal
opinions from counsel to the Borrowers and the Guarantors (A) dated the Seventh
Amendment Effective Date, (B) addressed to the Administrative Agent and the
Lenders and (C) in customary form covering such items as are customary for
financings of this type, including, for the avoidance of doubt (but solely to
the extent applicable), due existence and good standing of the Loan Parties, due
authorization, enforceability, no conflicts with law and the Credit Agreement
and the indentures governing the Company’s unsecured notes, perfection of
security interests in the Collateral and compliance with the Investment Company
Act of 1940.


(viii)Borrowing Notice. The applicable Borrower shall have provided the
Administrative Agent a notice of borrowing with respect to any additional 2022
Term A Loans that


2

--------------------------------------------------------------------------------






will be made on the Seventh Amendment Effective Date. The Lenders party hereto
hereby waive any prior notice requirements with respect to such borrowing.


(ix)Accrued Interest and Fees. The applicable Borrower shall have paid to the
Administrative Agent for the account of the applicable Lenders, any accrued
interest and fees owing by it in respect of the Revolving Credit Commitments and
Term A Loans outstanding immediately prior to the Seventh Amendment Effective
Date, in each case to the extent invoiced in writing by the Administrative Agent
to the Company at least one Business Day prior to such date.


SECTION 5. New Lenders. Each 2022 Term A Lender and each 2022 Revolving Credit
Lender that is not an existing Lender under the Existing Credit Agreement
acknowledges and agrees that it shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder. It is agreed that after the
Seventh Amendment Effective Date, a lender may become a 2022 Term A Lender or
2022 Revolving Credit Lender by executing a joinder agreement to or otherwise
becoming party to this Amendment, in each case, in a manner and in form and
substance reasonably satisfactory to the Company and the Administrative Agent
(which may include reliance on any deliverables provided hereunder on the
Seventh Amendment Effective Date and/or include an update to Schedule I hereof
to reflect the same), and replacing then existing 2020 Revolving Credit
Commitments (and applicable 2020 Revolving Credit Loans and risk participations)
with an equal amount of (as elected by such Lender, the Administrative Agent and
the Company) 2022 Revolving Credit Commitments and/or 2022 Term A Loans. The
Lenders party hereto waive any prior notice requirements for and consent to any
such replacement and any related prepayments or terminations.


SECTION 6.    Representations and Warranties.


(a)On and as of the Seventh Amendment Effective Date, immediately upon giving
effect to this Amendment, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that (x) this Amendment has been duly
authorized, executed and delivered by such Loan Party and constitutes the legal,
valid and binding obligations of such Loan Party enforceable against such Loan
Party in accordance with its terms and the Credit Agreement and constitutes the
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law), and (y) (A) no Default or Unmatured Default has occurred and is
continuing and (B) the representations and warranties in Article V of the Credit
Agreement are true and correct as of the Seventh Amendment Effective Date,
except to the extent any such representation or warranty relates solely to an
earlier date, in which case such representation or warranty shall be true and
correct on and as of such earlier date.


(b)On the Seventh Amendment Effective Date immediately upon giving effect to the
transactions set forth in this Amendment, (i) each of the Fair Value and the
Present Fair Salable Value of the assets of the Company and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Company and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital; and (iii) the Company and its Subsidiaries taken as
a whole Can Pay Their Stated Liabilities and Identified Contingent Liabilities
as they mature.


SECTION 7. No Other Amendments; References to the Credit Agreement. Other than
as specifically provided herein or in the Credit Agreement, this Amendment shall
not operate as a waiver or amendment of any right, power or privilege of the
Lenders under (and as defined in) the Existing Credit Agreement or any other
Loan Document (as such term is defined in the Existing Credit Agreement) or of


2

--------------------------------------------------------------------------------






any other term or condition of the Existing Credit Agreement or any other Loan
Document (as such term is defined in the Existing Credit Agreement) nor shall
the entering into of this Amendment preclude the Lenders from refusing to enter
into any further waivers or amendments with respect to the Existing Credit
Agreement. All references to the Existing Credit Agreement in any document,
instrument, agreement, or writing that is a Loan Document shall from and after
the Seventh Amendment Effective Date be deemed to refer to the Credit Agreement,
and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Seventh Amendment Effective Date, the Credit Agreement. This
Amendment shall be a Loan Document for all purposes under the Credit Agreement
and the other Loan Documents.


SECTION 8. Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.


SECTION 9. Execution in Counterparts. This Amendment may be executed by one or
more of the parties hereto on any number of separate counterparts and all of
said counterparts together shall be deemed to constitute one and the same
instrument. A counterpart hereof or a signature page hereto delivered by
facsimile or electronic transmission (such as a .pdf file) shall be effective as
delivery of a manually signed, original counterpart hereof.


SECTION 10. Cross-References. References in this Amendment to any Section are,
unless otherwise specified or otherwise required by the context, to such Section
of this Amendment.


SECTION 11. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 12. Reaffirmation.


(a)Each Loan Party hereby (i) expressly acknowledges the terms of the Credit
Agreement, (ii) ratifies and affirms its obligations under the Loan Documents
(including guarantees and security agreements) executed by the undersigned,
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
(iv) agrees that each Security Document secures all Obligations of the Loan
Parties in accordance with the terms thereof and (v) confirms this Amendment
does not represent a novation of any Loan Document. Each Loan Party ratifies and
confirms that all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to each Loan Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations.


(b)Each Loan Party hereby reaffirms, as of the Seventh Amendment Effective Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated thereby, and (ii) as applicable with respect to Domestic Loan
Parties, its guarantee of payment of the Obligations pursuant to Article IX of
the Credit Agreement and its grant of Liens on the Collateral to secure the
Obligations.


(c)Each Loan Party hereby certifies that, as of the date hereof (immediately
after giving effect to the occurrence of the Seventh Amendment Effective Date
and the effectiveness of the Amendment), the representations and warranties made
by it contained in the Loan Documents to which it is a party are true and
correct in all material respects with the same effect as if made on the date
hereof, except to the extent


2

--------------------------------------------------------------------------------






any such representation or warranty refers or pertains solely to a date prior to
the date hereof (in which case such representation and warranty was true and
correct in all material respects as of such earlier date).


(d)Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects (in the case of the Credit
Agreement, in each case as modified hereby).


(e)Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agent and each applicable Lender of this document shall not be
construed in any manner to establish any course of dealing on such Person’s
part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.


[SIGNATURE PAGES FOLLOW]


2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above .








DIEBOLD NIXDORF, INCORPORATED


/s/ Jonathan B. Leiken
Jonathan B . Leiken
Seniors Vice President. Chief Legal
Officer & Secretary




DIEBOLD SELF-SERVICE SOLUTIONS S.A.R.L.


/s/ Stephen Wolgamott
Stephen Wolgamott
Manager
























































[Signature Page to the Seventh Amendment]


2

--------------------------------------------------------------------------------






DIEBOLD SST HOLDING COMPANY, LLC
DIEBOLD HOLDING COMPANY, LLC
DIEBOLD GLOBAL FINANCE CORPORATION
DIEBOLD SELF-SERVICE SYSTEMS
GRIFFIN TECHNOLOGY INCORPORATED






/s/ Jonathan B. Leiken
Jonahtan B. Leiken
President








































































[Signature Page to the Seventh Amendment]




2

--------------------------------------------------------------------------------














JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as Lender




/s/ Caitlin Stewart
Caitlin Stewart
Executive Director
























































































[Signature Page to the Seventh Amendment]




2

--------------------------------------------------------------------------------








[Lender Signature Pages Held with Administrative Agent]


2

--------------------------------------------------------------------------------




Annex A


Amended Credit Agreement






See attached.
































































































-




2

--------------------------------------------------------------------------------





ANNEX A to Sixth Amendment and IncrementalSeventh Amendment (Redline vs.
Conformed Copy including FifthSixth Amendment and Incremental Amendment)
DIEBOLD NIXDORF, INCORPORATED (F/K/A DIEBOLD, INCORPORATED),1


THE SUBSIDIARY BORROWERS,


________________________________________________
CREDIT AGREEMENT


dated as of November 23, 2015


________________________________________________




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


THE LENDERS PARTY HERETO




________________________________________________


J.P. MORGAN SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead
Arrangers and Bookrunners


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent








1 With respect to the 2017 May Incremental Amendment (as defined herein),
JPMorgan Chase Bank, N.A. and HSBC Securities (USA) Inc. acted as joint lead
arrangers and joint bookrunners.




509265-1946-Active.27397767.14








--------------------------------------------------------------------------------







TABLE OF CONTENTS
ARTICLE I
DEFINITIONS___________________________________________________________1
1.1 Defined
Terms__________________________________________________________________ 1
1.2 Rules of
Construction___________________________________________________________6066
1.3 Accounting Terms;
GAAP_______________________________________________________6067
1.4 Redenomination of Certain Foreign
Currencies______________________________________6167
1.5 Foreign Currency
Calculations___________________________________________________6168
1.6
Divisions______________________________________________________________________68


ARTICLE II THE
CREDITS_______________________________________________________6269
2.1
Commitments________________________________________________________________6269
2.2 Repayment of Loans; Evidence of
Debt____________________________________________6371
2.3 Procedures for Borrowing
Loans_________________________________________________ 6773
2.4 Termination or
Reduction_______________________________________________________6873
2.5 Commitment, Ticking and other
Fees______________________________________________6975
2.6 Optional and Mandatory Principal
Payments________________________________________ 7076
2.7 Conversion and Continuation of Outstanding
Advances________________________________7581
2.8 Interest Rates, Interest Payment Dates; Interest and Fee
Basis___________________________7582
2.9 Rates Applicable After
Default___________________________________________________ 7683
2.10 Pro Rata Payment, Method of Payment; Proceeds of
Collateral_________________________7783
2.11 Telephonic
Notices____________________________________________________________7985
2.12 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions______________________________________________________________________7985
2.13 Lending
Installations__________________________________________________________7985
2.14 Non-Receipt of Funds by the Administrative
Agent__________________________________7986
2.15 Facility Letters of
Credit_______________________________________________________8086
2.16 Swing Loans________________________________________________________________
8794
2.17 Defaulting
Lenders___________________________________________________________ 8896
2.18
Guaranties__________________________________________________________________9199
2.19 Incremental Credit
Extensions__________________________________________________ 9199
2.20 Inability to Determine
Rates___________________________________________________96104
2.21 Refinancing
Facilities__________________________________________________________105
2.22 Loan Modification
Offers_______________________________________________________107


ARTICLE III CHANGE IN CIRCUMSTANCES, TAXES_______________________________97109
3.1
[Reserved]__________________________________________________________________97109
3.2 Increased
Costs______________________________________________________________97109
3.3 Break Funding Payments______________________________________________________
98110
3.4 Withholding of Taxes;
Gross-Up_________________________________________________98111
3.5 Mitigation Obligations; Replacement of
Lenders___________________________________103115
ARTICLE IV CONDITIONS PRECEDENT_________________________________________104117
4.1 Execution
Date_____________________________________________________________104117
4.2 Replacement Facilities Effective
Date___________________________________________107119
4.3 Acquisition Closing
Date_____________________________________________________109121
4.4 Each Advance under the Revolving Credit
Facility_________________________________110123


i

--------------------------------------------------------------------------------






4.5 Each Advance under the Delayed Draw Term A Commitments after the
Acquisition Closing
Date_________________________________________________________111123
4.6 Actions by Lenders During the Certain Funds
Period________________________________111124
ARTICLE V REPRESENTATIONS AND WARRANTIES______________________________112124
5.1 Corporate Existence and
Standing_______________________________________________112125
5.2 Authorization and
Validity_____________________________________________________112125
5.3 No Conflict; Government
Consent_______________________________________________113125
5.4 Financial
Statements__________________________________________________________113125
5.5 Material Adverse
Change______________________________________________________113126
5.6
Taxes______________________________________________________________________114126
5.7 Litigation and Guarantee
Obligations_____________________________________________114126
5.8
Subsidiaries_________________________________________________________________114126
5.9
ERISA_____________________________________________________________________114126
5.10 Accuracy of
Information______________________________________________________115127
5.11 Regulations T, U and
X_______________________________________________________115127
5.12 Use of
Proceeds_____________________________________________________________115127
5.13 Compliance With Laws;
Properties______________________________________________115128
5.14 Plan Assets; Prohibited
Transactions_____________________________________________115128
5.15 Environmental
Matters________________________________________________________116128
5.16 Investment Company
Act______________________________________________________116128
5.17 Subsidiary
Borrowers_________________________________________________________116128
5.18
Insurance___________________________________________________________________116128
5.19 Ownership of
Properties_______________________________________________________116129
5.20 Labor
Controversies__________________________________________________________ 116129
5.21 Burdensome
Obligations_______________________________________________________116129
5.22 Patriot
Act__________________________________________________________________ 117129
5.23 Anti-Corruption Laws and
Sanctions______________________________________________117129
5.24 Security
Documents___________________________________________________________117129
5.25 Solvency___________________________________________________________________
117129
5.26 Business Combination Agreement; Non-Tender
Documents___________________________ 118130
5.27 EEA Financial
Institutions_____________________________________________________ 118130
ARTICLE VI
COVENANTS_______________________________________________________118131
6.1 Financial
Reporting____________________________________________________________118131
6.2 Use of
Proceeds_______________________________________________________________120133
6.3 Notice of
Default______________________________________________________________121133
6.4 Conduct of
Business___________________________________________________________121134
6.5
Taxes_______________________________________________________________________121134
6.6
Insurance____________________________________________________________________121134
6.7 Compliance with
Laws_________________________________________________________122134
6.8 Properties;
Inspection__________________________________________________________122134
6.9 Collateral Matters; Further Assurances,
Etc.________________________________________ 122135
6.10 Maintenance of
Ratings________________________________________________________125137
6.11
[Reserved]__________________________________________________________________
125137
6.12
Guaranties__________________________________________________________________
125137
6.13 Merger; Consolidations; Fundamental
Changes_____________________________________ 125138


ii

--------------------------------------------------------------------------------




6.14 Sale of
Assets________________________________________________________________126138
6.15 Investments and
Acquisitions___________________________________________________ 128140
6.16 Liens______________________________________________________________________
131144
6.17
Affiliates___________________________________________________________________
134147
6.18
Indebtedness________________________________________________________________
134147
6.19 Negative Pledge
Clauses_______________________________________________________138151
6.20 Limitation on Restrictions on Subsidiary
Distributions_______________________________ 139152
6.21 Hedging
Agreements__________________________________________________________140152
6.22 Total Net Leverage
Ratio_______________________________________________________140152
6.23 Interest Coverage
Ratio________________________________________________________141153
6.24 Receivables
Indebtedness______________________________________________________ 141154
6.25 Restricted
Payments___________________________________________________________141154
6.26 Certain Payments of
Indebtedness________________________________________________143156
6.27 Amendments to Organizational
Documents________________________________________ 144157
6.28 Additional
Covenants_________________________________________________________ 144157
6.29 The Offer, the Acquisition and Related
Matters_____________________________________ 144157
6.30 Designation of Certain
Subsidiaries______________________________________________ 146159
6.31 Security On the Acquisition Closing
Date_________________________________________ 146159
ARTICLE VII
DEFAULTS_________________________________________________________147160
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES ___________150163
8.1
Acceleration__________________________________________________________________150163
8.2 Amendments_________________________________________________________________
152165
8.3 Preservation of
Rights__________________________________________________________156170
ARTICLE IX GUARANTEE_______________________________________________________
157170
9.1
Guarantee____________________________________________________________________157170
9.2 No
Subrogation_______________________________________________________________
158171
9.3 Amendments, etc. with respect to the Obligations; Waiver of
Rights______________________158171
9.4 Guarantee Absolute and
Unconditional_____________________________________________159172
9.5
Reinstatement________________________________________________________________
160173
9.6
Payments____________________________________________________________________160173
ARTICLE X GENERAL
PROVISIONS_______________________________________________160173
10.1 Survival of
Representations_____________________________________________________160173
10.2 Governmental
Regulation______________________________________________________ 160173
10.3 Headings___________________________________________________________________
160174
10.4 Entire Agreement;
Integration___________________________________________________160174
10.5 Several Obligations; Benefits of this
Agreement_____________________________________161174
10.6 Expenses;
Indemnification______________________________________________________161174
10.7 Severability of
Provisions______________________________________________________ 162176
10.8 Nonliability of
Lenders________________________________________________________ 162176
10.9
Confidentiality_______________________________________________________________163176
10.10
Nonreliance________________________________________________________________164177
10.11 USA PATRIOT
Act__________________________________________________________164178
10.12 Interest Rate
Limitation_______________________________________________________164178


iii

--------------------------------------------------------------------------------




ARTICLE XI THE ADMINISTRATIVE AGENT_______________________________________165178
11.1 Appointment________________________________________________________________
165178
11.2 Rights as a
Lender____________________________________________________________165178
11.3 Limitation of Duties and
Immunities______________________________________________165178
11.4 Reliance on Third
Parties_______________________________________________________166179
11.5 Sub-Agents_________________________________________________________________
166179
11.6 Successor
Agent______________________________________________________________166179
11.7 Independent Credit
Decisions___________________________________________________ 166180
11.8 Other
Agents________________________________________________________________ 167180
11.9 Permitted Release of Collateral and
Guarantors_____________________________________167180
11.10 Perfection by Possession and
Control____________________________________________168182
11.11 Lender Affiliates
Rights_______________________________________________________168182
11.12 Actions in
Concert___________________________________________________________169182
ARTICLE XII SETOFF; ADJUSTMENTS AMONG LENDERS___________________________169183
12.1
Setoff______________________________________________________________________169183
12.2 Ratable
Payments____________________________________________________________ 170183
ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS___________170183
13.1 Successors and
Assigns________________________________________________________170183
13.2 Dissemination of
Information___________________________________________________174187
ARTICLE XIV
NOTICES__________________________________________________________174188
14.1
Notices_____________________________________________________________________174188
14.2 Change of
Address____________________________________________________________176190
ARTICLE XV COUNTERPARTS___________________________________________________
176190
ARTICLE XVI CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY
TRIAL, JUDGMENT CURRENCY_________________________________________________ 177190
16.1 Choice of Law______________________________________________________________
177190
16.2 WAIVER OF JURY
TRIAL____________________________________________________177190
16.3 Submission to Jurisdiction;
Waivers______________________________________________177190
16.4
Acknowledgments____________________________________________________________178192
16.5 Power of
Attorney____________________________________________________________ 179192
16.6 Judgment___________________________________________________________________
179192
ARTICLE XVII CERTAIN ADDITIONAL MATTERS__________________________________ 179193
17.1 Replacement
Facilities________________________________________________________ 179193
17.2 Escrow____________________________________________________________________
180193
17.3 Facility
Sizing_______________________________________________________________ 182195
17.4
Bifurcation__________________________________________________________________182195
17.5 Acquisition
Cancellation_______________________________________________________182196
17.6 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions________________ 182196
17.7 Acknowledgement Regarding Any Supported
QFCs____________________________________197
17.8 Original Issue Discount Legend
____________________________________________________197


iv

--------------------------------------------------------------------------------




EXHIBITS


EXHIBIT A         ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT B        SUBSIDIARY JOINDER AGREEMENT
EXHIBIT C         NOTE
EXHIBIT D         TAX CERTIFICATE
EXHIBIT E         SOLVENCY CERTIFICATE
EXHIBIT F         COMPLIANCE CERTIFICATE




SCHEDULES


SCHEDULE 1.1(a)     COMMITMENTS
SCHEDULE 1.1(b)     INTEGRATED SERVICE CONTRACT DEBT
SCHEDULE 1.1(c)     SUBSIDIARY BORROWERS
SCHEDULE 5.7     LITIGATION
SCHEDULE 5.8     SUBSIDIARIES
SCHEDULE 6.16     LIENS
SCHEDULE 6.18     INDEBTEDNESS




ANNEXES


ANNEX I         COVENANT RESET TRIGGERS














v

--------------------------------------------------------------------------------





CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of November 23, 2015, is
among DIEBOLD NIXDORF, INCORPORATED (f/k/a Diebold, Incorporated), an Ohio
corporation (the “Company”), the SUBSIDIARY BORROWERS (as hereinafter defined)
from time to time parties hereto (together with the Company, the “Borrowers”),
the Lenders from time to time parties hereto (as defined below), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.


The parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the following terms shall have
the
following meanings:


“2017 May Incremental Amendment” means that certain Incremental Amendment dated
May 9, 2017, among the Company, the other Loan Parties, the Lenders Party
thereto and the Administrative Agent.
“2017 May Incremental Effective Date” means May 9, 2017.


“2020 Issuer” has the meaning set forth in the definition of Issuer.


“2020 Revolving Credit Commitment” means, with respect to each 2020 Revolving


Credit Lender on the Seventh Amendment Effective Date, the amount set forth on
Schedule I to
the Seventh Amendment under the heading “2020 Revolving Credit Commitment”, as
such amount may be reduced or increased from time to time pursuant to Sections
2.4, 2.19, 13.1, Section 5 of the Seventh Amendment or any other applicable
provisions hereof. As of the Seventh Amendment Effective Date, the aggregate
2020 Revolving Credit Commitments are $68,768,924.30.


“2020 Revolving Credit Lender” means each Lender that holds a 2020 Revolving
Credit Commitment.


“2020 Revolving Credit Loans” means, with respect to a 2020 Revolving Credit
Lender, such Lender's revolving credit loans made pursuant to Section 2.1(d).
 
“2020 Revolving Termination Date” means the earlier to occur of (a) December 23,
2020 or (b) the date on which the 2020 Revolving Credit Commitments are
terminated pursuant to Article VIII.


“2020 Term A Maturity Date” means the earlier to occur of (a) December 23, 2020
and (b) the date the maturity of the 2020 Term A Loans are accelerated pursuant
to Article VIII.
 


“2020 Term A Lender” means each Lender that holds a 2020 Term A Loan.


“2020 Term A Loan” means a Replacement Term A Loan or a Delayed Draw Term A Loan
that was not converted to a 2022 Term A Loan pursuant to the Seventh Amendment.
The aggregate principal


1

--------------------------------------------------------------------------------




amount of the 2020 Term A Loans as of the Seventh Amendment Effective Date is
$0.


“2022 Issuer” has the meaning set forth in the definition of Issuer.


“2022 Revolving Credit Commitment” means, with respect to each 2022 Revolving
Credit Lender on the Seventh Amendment Effective Date, the amount set forth on
Schedule I to the Seventh Amendment under the heading “2022 Revolving Credit
Commitment”, as such amount may be reduced or increased from time to time
pursuant to Sections 2.4, 2.19, 13.1, Section 5 of the Seventh Amendment or any
other applicable provisions hereof. As of the Seventh Amendment Effective Date,
the aggregate 2022 Revolving Credit Commitments are $343,756,144.65.


“2022 Revolving Credit Lender” means each Lender that holds a 2022 Revolving
Credit Commitment.


“2022 Revolving Credit Loans” means, with respect to a Lender, such Lender’s
revolving credit loans made pursuant to Section 2.1(d).


“2022 Revolving Termination Date” means the earlier to occur of (a) April 30,
2022 or (b) the date on which the 2022 Revolving Credit Commitments are
terminated pursuant to Article VIII.


“2022 Term A Commitment” a commitment pursuant to the Seventh Amendment to make
or hold 2022 Term A Loans as set forth therein.


“2022 Term A Facility” means the 2022 Term A Commitments and the extensions of
credit made thereunder.


“2022 Term A Lender” means each Lender that holds a 2022 Term A Loan


“2022 Term A Loan” means a Replacement Term A Loan or a Delayed Draw Term A Loan
after giving effect to the Seventh Amendment the maturity of which is the 2022
Term A Maturity Date. The aggregate principal amount of the 2022 Term A Loans as
of the Seventh Amendment Effective Date is $374,287,431.25.
    
“2022 Term A Maturity Date” means the earlier to occur of (a) April 30, 2022 and
(b) the date the maturity of the 2022 Term A Loans are accelerate pursuant to
Article VIII.


“2022 Term A Repricing Event” means (i) any prepayment, repayment or replacement
of the 2022 Term A Facility, in whole or in part, with the proceeds of
indebtedness (or commitments in respect of indebtedness) with an All-in Yield
less than the All-in Yield applicable to such portion of the 2022 Term A
Facility (as such comparative yields are determined in the reasonable judgment
of the Administrative Agent consistent with generally


2

--------------------------------------------------------------------------------






accepted financial practices) and (ii) any amendment to the 2022 Term A Facility
which reduces the All-in Yield applicable to the 2022 Term A Facility, but in
each case, excluding any repayment, replacement or amendment occurring in
connection with a Change of Control or an acquisition or Investment not
permitted under the Loan Documents.


“36-Month Call Premium Event” has the meaning specified in Section 2.6.3(b).


“Accepting Lenders” has the meaning set forth in Section 2.22.1.


“Acquisition” means the initial acquisition by AcquisitionCo (and/or, if
applicable, the
Company) of a number of shares in the Target which represent (after taking into
account any treasury shares held by the Target subject to the Non-Tender
Agreement) at least 75% of the voting rights in the Target via a tender offer
completed pursuant to the Acquisition Documentation.
“AcquisitionCo” means Diebold Holding Germany Incorporated & Co. KGaA a German
partnership limited by shares (Kommanditgesellschaft auf Aktien - KGaA) that is
a Wholly Owned Restricted Subsidiary of the Company and whose general partner is
the Company.


“Acquisition Closing Date” means the first date on which all conditions
precedent set forth in Section 4.3 are satisfied or waived in accordance with
Section 8.2.


“Acquisition Documentation” means, collectively, the Offer Documentation and the
Business Combination Agreement.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to such Interest Period, plus, without duplication, plus (ii) the
amount of all reserves, costs or similar requirements relating to the funding of
the relevant Available Foreign Currency (if any), as reasonably determined by
the Administrative Agent.
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise acceptable to the Administrative Agent.
“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans or Facility Letters of
Credit of the same Type, Class and, in the case of Foreign Currency Loans, in
the same Available Foreign Currency and for the same Interest Period, and
further, in the case of Eurocurrency Loans, for the same Interest Period, made
by the Lenders on the same Borrowing Date (or converted or continued by the
Lenders on the same date of conversion or continuation).


3

--------------------------------------------------------------------------------




“Affected Class” has the meaning set forth in Section 2.22.1.


“Affiliate” of any Person means any other Person directly or indirectly
controlling,
controlled by or under common control with such Person. A Person shall be deemed
to control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Capital Stock,
by contract or otherwise.
“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Syndication Agent.


“Aggregate 2020 Revolving Credit Commitments” means the aggregate amount of the
2020 Revolving Credit Commitments of all 2020 Revolving Credit Lenders.


“Aggregate 2020 Revolving Credit Outstandings” means as at any date of
determination with respect to any 2020 Revolving Credit Lender, the sum of the
Dollar Equivalent Amount on such date of the aggregate unpaid principal amount
of such Lender’s 2020 Revolving Credit Loans on such date and the Dollar
Equivalent Amount on such date of the amount of such 2020 Lender’s Pro Rata
Share of the Facility Letter of Credit Obligations and Swing Loans on such date.


“Aggregate 2022 Revolving Credit Commitments” means the aggregate amount of the
2022 Revolving Credit Commitments of all 2022 Revolving Credit Lenders.


“Aggregate 2022 Revolving Credit Outstandings” means as at any date of
determination with respect to any 2022 Revolving Credit Lender, the sum of the
Dollar Equivalent Amount on such date of the aggregate unpaid principal amount
of such Lender’s 2022 Revolving Credit Loans on such date and the Dollar
Equivalent Amount on such date of the amount of such 2022 Lender’s Pro Rata
Share of the Facility Letter of Credit Obligations and Swing Loans on such date.


“Aggregate Commitments” means the aggregate Dollar Equivalent Amount of the
Commitments of all Lenders.
“Aggregate Outstandings” means as at any date of determination with respect to
any Lender, the sum of the Dollar Equivalent Amount on such date of the
aggregate unpaid principal amount of such Lender’s Loans on such date and,
without duplication, the Dollar Equivalent Amount on such date of the amount of
such Lender’s Pro Rata Share of the Facility Letter of Credit Obligations and
Swing Loans on such date.
“Aggregate Revolving Credit Commitments” means the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders.


“Aggregate Revolving Credit Outstandings” means as at any date of determination
with respect to any Lender, the sum of the Dollar Equivalent Amount on such date
of the aggregate unpaid principal amount of such Lender’s Revolving Credit Loans
on such date and the Dollar


4

--------------------------------------------------------------------------------




Equivalent Amount on such date of the amount of such Lender’s Pro Rata Share of
the Facility Letter of Credit Obligations and Swing Loans on such date.


“ Agreed Currency” means (i) Dollars, (ii) the Euro and (iii) any other Eligible
Currency which a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is a currency all of the Revolving Credit
Lenders and the Administrative Agent agree to make an Agreed Currency.


“Agreement” is defined in the recitals hereto.


“Agreement Currency” is defined in Section 16.6.


“All-in Yield” means the yield of the applicable Indebtedness, whether in the
form of interest rate, margin, commitment or ticking fees, original issue
discount, upfront fees, index floors or otherwise, in each case payable
generally to lenders, provided that original issue discount and upfront fees
shall be equated to interest rate assuming a four-year life to maturity, and
shall not include arrangement fees, structuring fees or other fees not paid to
the applicable lenders generally.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
primarily or in any material manner concerning or relating to bribery or
corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977 and the United Kingdom Bribery Act of 2010.


“Applicable Margin” means
(a)with respect to (x) Dollar Term B Loans, (i) 1.75% in the case of Floating
Rate Loans and (ii) 2.75% in the case of Eurocurrency Loans and (y) Euro Term B
Loans, 3.00%;


(b)with respect to the 2020 Revolving Credit Facility and the Facility and the
2020 Term A Facility, the rates set forth on Level III of the pricing schedule
below (the “2020 Term A Pricing Schedule”); provided that the Applicable Margin
with respect to the 2020 Revolving Credit Facility and the 2020 Term A Facility
shall be subject to change after the financial statements described in Section
6.1(i) or (ii), as applicable, have been delivered for the first full fiscal
quarter after the Execution Date; provided further, that on the Acquisition
Closing Date the Applicable Margins with respect to the 2020 Revolving Facility
and the 2020 Term A Facility shall automatically be reset at “Level I” of the
2020 Pricing Schedule on such date, and after the financial statements described
in Section 6.1(i) or (ii), as applicable, have been delivered for the


5

--------------------------------------------------------------------------------






first full fiscal quarter after the Acquisition Closing Date, such margins shall
be subject to change as set forth in the 2020 Pricing Schedule:


2020 Pricing Schedule
Level
Total Net Leverage Ratio
Commitment Fee for 2020 Revolving Credit Loans
/Delayed Draw Term A Ticking Fee
Floating Rate Loans that are 2020 Revolving Credit Loans or 2020 Term A Loans
Eurocurrency Loans that are 2020 Revolving Credit Loans or 2020 Term A Loans;
Letter of Credit Fees to 2020 Revolving Credit Lenders
I
> 3.75:1.00
0.350%
1.250%
2.250%
II
> 3.00:1.00
but
≤ 3.75:1.00
0.300%
1.000%
2.000%
III
> 2.25:1.00
but
≤ 3.00:1.00
0.250%
0.750%
1.750%
IV
> 1.50:1.00
but
≤ 2.25:1.00
0.200%
0.500%
1.500%
V
> 0.75:1.00
but
≤ 1.50:1.00
0.175%
0.375%
1.375%
VI
< 0.75:1.00
0.150%
0.25%
1.250%



Such Applicable Margin shall be determined in accordance with the foregoing 2020
Pricing Schedule based on the Company's Total Net Leverage Ratio as reflected in
the most recent financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii) of the Credit Agreement. Adjustments, if any, to the
Applicable Margin shall be effective on the date the Company delivers its
financial statements pursuant to Section 6.1(i) and (ii). If the Company fails
to deliver the financial statements required pursuant to Section 6.1(i) or (ii)
at the time required, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing 2020 Pricing Schedule until such financial
statements are delivered; and


(c) with respect to the 2022 Revolving Credit Facility and the 2022 Term A
Facility, the
rates set forth on Level I of the pricing schedule below (the “2022 Pricing
Schedule”); provided that the Applicable Margin with respect to the 2022
Revolving Credit Facility and the 2022 Term A Facility shall be subject to
change after the financial statements described in Section 6.1(i) or


6

--------------------------------------------------------------------------------




(ii), as applicable, have been delivered for the fiscal quarter ended June 30,
2020 as set forth in the 2020 Pricing Schedule.


2022 Pricing Schedule

 
Level
Total Net Leverage Ratio
Commitment Fee for 2022 Revolving Credit Loans
Floating Rate Loans that are 2022 Revolving Credit Loans
Eurocurrency Loans that are 2022 Revolving Credit Loans; Letter of Credit Fees
for 2022 Revolving Credit Lenders
Floating Rate Loans that are 2022 Term A Loans
Eurocurrency Loans that are 2022 Term A Loans
         
I
> 3.75:1.00
0.50%
3.250%
4.250%
3.750%
4.750%
 
II
> 3.00:1.00
but
≤ 3.75:1.00
0.300%
1.000%
2.000%
1.000%
2.000%
 
III
> 2.25:1.00
but
≤ 3.00:1.00
0.250%
0.750%
1.750%
0.750%
1.750%
 
IV
> 1.50:1.00
but
≤ 2.25:1.00
0.200%
0.500%
1.500%
0.500%
1.500%
 
V
> 0.75:1.00
but
≤ 1.50:1.00
0.175%
0.375%
1.375%
0.375%
1.375%
 
VI
< 0.75:1.00
0.150%
0.25%
1.250%
0.25%
1.250%



Such Applicable Margin shall be determined in accordance with the foregoing 2022
Pricing Schedule based on the Company's Total Net Leverage Ratio as reflected in
the most recent financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii) of the Credit Agreement. Adjustments, if any, to the
Applicable Margin shall be effective on the date the Company delivers its
financial statements pursuant to Section 6.1(i) and (ii). If the Company fails
to deliver the financial statements required pursuant to Section 6.1(i) or (ii)
at the time required, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing 2022 Pricing Schedule until such financial
statements are delivered; and


(cd)    with respect to Term A-1 Loans, (i) 8.25% in the case of Floating Rate
Loans and
(ii) 9.25% in the case of Eurocurrency Loans.


“Applicable Property” means the fee-owned real property located at 5995 Mayfair
Road, North Canton, OH 44720.


7

--------------------------------------------------------------------------------








“Approved Fund” has the meaning assigned to such term in Section 13.1.
“Arranger Fee Letter” means that certain Arranger Fee Letter related to this
Agreement, entered into by the Company and dated November 23, 2015.
“Arrangers” means J.P. Morgan Securities LLC and Credit Suisse Securities (USA)
LLC. “Article” means an article of this Agreement unless another document is
specifically
referenced.
“Asset Sale Prepayment Event” means any Disposition of property or series of
related Dispositions of property (excluding any such Disposition permitted by
Section 6.14 other than clauses (vi), (xvi) and, except to the extent proceeds
are received and used prior to the Acquisition Closing Date to repay Senior
Notes, clause (xv) and (xix)) that yields gross proceeds to the Company or any
Restricted Subsidiary (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$15.0 million, provided that all such Dispositions excluded under such
de-minimis exception (including any Recovery Events excluded pursuant to the
definition thereof) shall not exceed $50.0 million in any fiscal year of the
Company.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.1), and accepted by the Administrative Agent, substantially in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.


“Authorized Officer” means, with respect to any Borrower, any of the president,
the chief executive officer, any Designated Financial Officer or the secretary
or assistant secretary of the Company or any other Person designated by any of
the foregoing in writing to the Administrative Agent from time to time to act on
behalf of any Borrower (or, if so designated, a specific Borrower) which
designation has not been rescinded in writing, in each case acting singly,
provided that two Authorized Officers shall be required to modify the wiring
instructions for any Advance.


“Available Amount” means, as at any time of determination, an amount, not less
than zero in the aggregate, determined on a cumulative basis, equal to, without
duplication:


(a)    $30,000,000; plus


(b) the Cumulative Company’s ECF Share; plus


(c) the Net Cash Proceeds actually received by the Company from and after the
Execution Date to such date from any capital contributions to, or the sale or
issuance of Equity Interests of, the Company (other than (i) Disqualified Equity
Interests, (ii) Equity Interests issued or sold to a Restricted Subsidiary or an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Company or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of


8

--------------------------------------------------------------------------------




determination and (iii) Equity Interests the Net Cash Proceeds of which are used
to repay long-term Indebtedness for borrowed money (other than (i) revolving
loans or (ii) Indebtedness of a Person, or Indebtedness secured by a Lien on the
assets, being acquired in connection with acquisitions permitted hereunder for
which the Company issues Equity Interests as consideration)); plus


(d) the Net Cash Proceeds of Indebtedness and Disqualified Equity Interests of
the Company and its Restricted Subsidiaries, in each case issued after the
Execution Date, which have been exchanged or converted into Equity Interests
(other than of Disqualified Equity Interests) of the Company; plus


(e) the Net Cash Proceeds received by the Company and its Restricted
Subsidiaries of Dispositions of Investments made using the Available Amount
(such amount not to exceed the amount of the Investments made using the
Available Amount); plus


(f) returns, profits and distributions received in cash or Cash Equivalents by
the Company and its Restricted Subsidiaries on Investments made using the
Available Amount (including Investments in Unrestricted Subsidiaries) (such
amount not to exceed the amount of such Investments made using the Available
Amount); plus


(g) the Investments of Company and its Restricted Subsidiaries made using the
Available Amount in any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary or that has been merged or consolidated with or into the
Company or any of its Restricted Subsidiaries (up to the fair market value (as
determined in good faith by the Company) of the Investments of the Company and
its Restricted Subsidiaries in such Unrestricted Subsidiary made with the
Available Amount at the time of such re- designation or merger or
consolidation); plus


(h) Declined Amounts; minus


(i) the cumulative amount of Investments made with the Available Amount from and
after the Execution Date, minus


(j) the cumulative amount of Restricted Payments made with the Available Amount
from and after the Execution Date, minus


(k) the cumulative amount of payments, prepayments, repurchases and redemptions
of optional or voluntary defeasements of Restricted Indebtedness made with the
Available Amount from and after the Execution Date.
“Available Foreign Currencies” means the Agreed Currencies other than Dollars.
“BaFin” means the German Federal Financial Supervisory Authority (Bundesanstalt
für
Finanzdienstleistungsaufsicht).


9

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (x) any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof or (y) in the case of a solvent Lender and Parent, the
precautionary appointment of an administrator, guardian or custodian or similar
official by a Governmental Authority under or based on the law of the country
where such Lender or Parent is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed; provided,
further, that such ownership interest or appointment does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or Parent (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender or Parent.


“Bi-lateral LC/WC Agreement” means an agreement between the Company and/or any
of its Restricted Subsidiaries and a financial institution providing for foreign
and/or domestic revolving credit facilities, and/or the issuance of letters of
credit, bank guarantees and/or similar obligations which agreement has been
designated in writing as a Bi-lateral LC/WC Agreement by the Company to the
Administrative Agent, which designation shall include a certification as to the
maximum principal exposure amount permitted under such agreement and a
designation as to the amount of such maximum exposure amount that shall
constitute Obligations. For the avoidance of doubt the Company may rescind such
designation (or deliver a certificate certifying as to a modified amount of such
maximum exposure amount that shall constitute Obligations) by written notice to
the Administrative Agent. On and after the Acquisition Closing Date, it is
agreed that Liens on Collateral securing Bi-lateral LC/WC Agreements, whether or
not constituting Obligations, shall be required to be secured pursuant to
Section 6.16(xviii) and/or (xix). Prior to the Acquisition Closing Date,
Bi-lateral LC/WC Agreements shall be required to be outstanding pursuant to
Section 6.18(xxii).


“Blocked Account Agreement” means a blocked account agreement between Deutsche
Bank AG, the Company, Target and Wincor Nixdorf Facility GmbH in customary form.


“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a


10

--------------------------------------------------------------------------------




limited liability company, the board of managers of the company or such managers
or committee serving a similar function; (3) with respect to a partnership, the
Board of Directors of the general partner of the partnership; and (4) with
respect to any other Person, the managers, directors, trustees, board or
committee of such Person or its owners serving a similar function.


“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.


“Borrowers” is defined in the preamble hereto.
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3,
2.15 or 2.16 as a date on which a Borrower requests the Lenders to make Loans
hereunder or, with respect to the issuance of any Facility Letter of Credit, the
date the applicable Issuer issues such Facility Letter of Credit.


“Borrowing Notice” is defined in Section 2.3.


“Business Combination Agreement” means the Business Combination Agreement dated
November 23, 2015 (including all exhibits, schedules, annexes and other
attachments thereto) among the Company and Target.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Chicago are authorized or required by
law to remain closed; and when used in connection with a Eurocurrency Loan for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London; and in addition, with
respect to any date for the payment or purchase of, or the fixing of an interest
rate in relation to, any Non-Quoted Currency, the term “Business Day” shall also
exclude any day on which banks are not open for general business in the
principal financial center of the country of such Non-Quoted Currency and, if
the Advance or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in Euro.


“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.
“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of


11

--------------------------------------------------------------------------------




equity securities, (ii) in the case of an association or business entity, any
and all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalents” means (i) Dollars, Canadian Dollars, Swiss Francs, Pounds
Sterling, Japanese Yen, Euros, any national currency of any participating member
state of the EMU and any other Agreed Currencies; (ii) securities issued
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof), (iii) Dollar
denominated time deposits, certificates of deposit, demand deposits, overnight
bank deposits and bankers’ acceptances of any domestic or foreign commercial
bank having capital and surplus of not less than $500,000,000 in the case of
U.S. banks and $100,000,000 (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks (any such bank, an “Approved
Lender”), (iv) commercial paper issued by any Lender or Approved Lender or by
the parent company of any Lender or Approved Lender, commercial paper with a
short-term commercial paper rating of at least investment grade or the
equivalent thereof, marketable short-term money market and similar funds of at
least investment grade or the equivalent thereof,
(i)investment grade bonds and preferred stock of investment grade companies,
including but not limited to municipal bonds, corporate bonds, treasury bonds,
etc., (vi) readily marketable direct obligations issued by (x) any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof or (y) any foreign government or any political
subdivision or public instrumentality, in each case of at least investment grade
or the equivalent thereof, (vii) foreign Investments that are of similar type
of, and that have a rating comparable to, any of the Investments referred to in
the preceding clauses (i) through (vi) above, (viii) investments in money market
funds substantially all the assets of which are comprised of securities of the
types described in clauses (i) through (vii) above and (ix) other securities and
financial instruments which offer a security comparable to those listed above.


“Cash Management Agreement” means any agreement providing cash management
services for collections, treasury management services (including controlled
disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services), any demand deposit, payroll,
trust or operating account relationships, commercial credit cards, merchant
card, purchase or debit cards, non-card e-payables services, and other cash
management services, including electronic funds transfer services, lockbox
services, stop payment services and wire transfer services that is in effect on
the Execution Date or thereafter and is by and among the Company or any of its
Restricted Subsidiaries and a Cash Management Bank; provided that, any Cash
Management Agreement may be designated in


12

--------------------------------------------------------------------------------




writing by the Company and such Cash Management Bank to the Administrative Agent
to not be a Cash Management Agreement (any such agreement, an “Excluded Cash
Management Agreement”).
    
“Cash Management Bank” means the Administrative Agent, any Lender or an
Affiliate thereof that is a party to a Cash Management Agreement with the
Company or any of its Restricted Subsidiaries and any Person that was the
Administrative Agent, a Lender or an Affiliate thereof at the time it entered
into a Cash Management Agreement with the Company or any of its Restricted
Subsidiaries.


“Certain Funds Advances” is defined in Section 4.6(a). “Certain Funds
Commitments” is defined in Section 4.6(a).
“Certain Funds Event of Default” means a Default arising from any of the
following provisions (but excluding in any event Defaults with respect to the
Target Group):


(a)a Default in respect of the failure of the Company or any of its Subsidiaries
to observe or perform any covenant or agreement applicable thereto contained in
(i) Section 6.2 (Use of Proceeds), Section 6.4 (Conduct of Business); Section
6.7 (Compliance with Laws); Section 6.13 (Merger); Section 6.14 (Sale of
Assets); Section 6.15 (Investments and Acquisitions); Section 6.16 (Liens);
Section 6.18 (Indebtedness); Section 6.19 (Negative Pledge Clauses); Section
6.20 (Limitation on Restrictions on Subsidiary Distributions); Section 6.25
(Restricted Payments); Section
6.26 (Certain Payments of Indebtedness); Section 6.27 (Amendments to
Organizational Documents); Section 6.29 (the Offer, the Acquisition, and Related
Matters) (but in the case of Section 6.29, not clauses (e)(iii) or (iv) thereto,
and not, on or prior to the Acquisition Closing Date, clauses (f), (h) or (j)
thereto); or


(b)    Sections 7.2, 7.6, 7.7; 7.12; or 7.14.


“Certain Funds Period” means the period commencing on the Execution Date and
ending on the first date on which a Mandatory Cancellation Date occurs or
exists.
“Certain Funds Purposes” means (i) payment of the cash price payable by Company
(or as applicable, AcquisitionCo) (x) to the holders of the Target Shares in
consideration for the acquisition of such Target Shares and (y) for the treasury
shares of Target, in each case, being acquired (directly or indirectly) by
Company (or as applicable, AcquisitionCo); (ii) payment (directly or indirectly)
of any cash payments required for the acquisition or settlement of any options
over Target Shares; (iii) financing (directly or indirectly) the fees, costs and
expenses in respect of the Transactions; (iv) the Existing Company Debt
Refinancing, (v) the Target Refinancing and the refinancing of other
Indebtedness of the Target; and (vi) (x) down-streaming of cash to AcquisitionCo
for such purposes or (y) depositing cash in escrow to the extent release thereof
is limited to use for any such purposes.
“Certain Funds Representations” means each of the following: Section 5.1 (with
respect to the Company and the Guarantors); Section 5.2 (with respect to
enforceability of the Loan Documents); Section 5.3 (with respect to no conflicts
between the Loan Documents and the


13

--------------------------------------------------------------------------------






organizational documents of the Company and the Guarantors); Section 5.11;
Section 5.12; Section 5.16; Section 5.22; Section 5.23; Section 5.25 (with
respect to the Acquisition Closing Date, immediately after the consummation of
the Transactions to occur on the Acquisition Closing Date); and Section 5.26.


“CF Rate” has the meaning assigned to such term in Section 2.20(a).
    
“Change in Law” means the occurrence, after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd- Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.


“Change of Control” means (i) a majority of the members of the Board of
Directors of the Company shall not be Continuing Directors; or (ii) any Person,
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) which includes such Person, shall
purchase or otherwise acquire, directly or indirectly, beneficial ownership of
Voting Stock of the Company and, as a result of such purchase or acquisition,
any such Person (together with its Affiliates), shall directly or indirectly
beneficially own in the aggregate Voting Stock representing more than 30% of the
combined voting power of the Company’s Voting Stock.


“China JV Restructuring” meansa transaction or series of related transactions
restructuring the ownership holdings of (i) Diebold Financial Equipment Company
(“DFEC”), an entity formed under the laws of the People’s Republic of China and
owned by Diebold Nixdorf Switzerland Holding Company Sarl, a limited liability
company formed under the laws of Switzerland (“Swiss Holdco”) and IFIT (as
hereinafter defined), and (ii) Inspur Financial Information Technology Co., Ltd.
(“IFIT”), an entity formed under the laws of the People’s Republic of China and
as of the Seventh Amendment Effective Date owned by Swiss Holdco and a
third-party joint venture partner (the “IFIT Partner”), pursuant to which Swiss
Holdco will continue to hold ownership interests in IFIT directly and in DFEC
indirectly and, for the avoidance of doubt, Dispositions, Investments, and
Restricted Payments made and/or received by DFEC, IFIT, Swiss Holdco and the
IFIT Partner for the purpose of consummating such restructuring transactions;
provided that no assets of the Company or any Subsidiary of the Company (other
than those of DFEC and IFIT and Equity Interests of such entities) shall be
subject to the China JV Restructuring and no assets shall be transferred to the
IFIT Partner in connection therewith except for Restricted Payments made on a
ratable basis otherwise permitted by this Agreement (without reference to this
definition).


14

--------------------------------------------------------------------------------






“Charges” is defined in Section 10.12.
“Class”, when used in reference to any Loan or Commitment, refers to whether
such Loan is, as the context requires, a 2020 Revolving Credit Loan, a 2022
Revolving Credit Loan, a Delayed Draw Term A Loan, a Replacement Term A Loan, a
2020 Term A Loan, a 2022 Term A Loan, a Term A-1 Loan, a Dollar Term B Loan, a
Euro Term B Loan, a Term B Loan, a Term Loan or an Incremental Term Loan, and
when used in reference to a Commitment, refers to whether such Commitment is a
2020 Revolving Credit Commitment, a 2022 Revolving Credit Commitment, a Delayed
Draw Term A Commitment, a Replacement Term A Commitment, a Term A Commitment, a
2022 Term A Commitment, a Term A-1 Commitment, a Dollar Term B Commitment, a
Euro Term B Commitment, a Term B Commitment, a Term Commitment, or an
Incremental Term Loan Commitment. For the avoidance of doubt, each extended
Revolving Credit Loan is of a different Class than the Revolving Credit Loan
from which it was converted, Commitment from which it was converted, and each
extended Term Loan is of a different Class than the Class or Classes of Term
Loan from which it was converted.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Collateral” means, collectively, all of the assets and property (including
Capital Stock) and interests therein and proceeds thereof, whether now owned or
hereafter acquired, in or upon which a Lien is granted pursuant to any of the
Security Documents as security for the Obligations, as applicable.
“Commitment and Acceptance” is defined in Section 2.19(b).


“Commitments” means the Revolving Credit Commitments, the Incremental Term Loan
Commitments and the Term Commitments.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” is defined in the preamble hereto. “Compliance Certificate” is defined
in Section 6.1(iv). “Condemnation” is defined in Section 7.8.
“Consolidated Current Assets” means at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Company and its Restricted Subsidiaries at such date.


“Consolidated Current Liabilities” means at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Restricted Subsidiaries at such


15

--------------------------------------------------------------------------------




date, but excluding (a) the current portion of any Funded Debt of the Company
and its Restricted Subsidiaries and (b) without duplication of clause (a) above,
all Indebtedness consisting of Revolving Credit Loans or Swing Loans to the
extent otherwise included therein.


“Consolidated Net Income” means as of any period, the consolidated net income
(or loss) of the Company and its Restricted Subsidiaries for such period
determined in conformity with GAAP.


“Consolidated Working Capital” means at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.


“Continuing Directors” means individuals who at the beginning of any period of
two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least a
majority of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.
“Contract Consideration” is defined in the definition of “Excess Cash Flow”.
“Controlled Group” means all members of a controlled group of corporations and
all
trades or businesses (whether or not incorporated) under common control which,
together with
the Company or any of its Subsidiaries, are treated as a single employer under
Sections 414(b), (c), (m) or (o) of the Code.


“Conversion/Continuation Notice” is defined in Section 2.7.


“Covenant Holiday Period” means the period commencing with the fiscal quarter of
the Company ending on June 30, 2018 and ending immediately on the earlier of (i)
the occurrence of any Covenant Reset Trigger and (ii) April 1, 2019.


“Covenant Reset Trigger” is as defined in Annex I.


“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);



(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or



(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).



“Covered Party” has the meaning assigned to it in Section 17.7.


16

--------------------------------------------------------------------------------




“Credit Facilities” means the Revolving Credit Facility, each Term Facility and
as applicable, any Incremental Facility.


“Credit Party” means the Administrative Agent, the Swing Lender, any Issuer, or
any other Lender.


“Credit Parties” means the Administrative Agent, the Swing Lender, the Issuers
and any other Lenders, collectively.
“Cumulative Company’s ECF Share” means, as of any date of determination, for
each fiscal year of the Company (commencing with the first fiscal year for which
excess cash flow prepayments, if any, are required pursuant to Section 2.6.5(c))
with respect to which a Compliance Certificate has been delivered in connection
with the delivery of annual financial statements pursuant to Section 6.1(i), an
amount (in no event less than zero) equal to the sum of the Retained Percentage
of Excess Cash Flow for such fiscal years covered by such Compliance
Certificates.
“Debtor Relief Law” means the the Bankruptcy Code of the Unite States of America
and all other liquidation, compromise, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, corporate or similar laws of the United States or
other applicable jurisdictions from time to time in effect.


“Declined Amount” has the meaning set forth in Section 2.6.11.


“Declining Lender” has the meaning set forth in Section 2.6.11.


“Default” means an event described in Article VII.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, the Swing Lender or any Issuer, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
reasonably satisfactory to


17

--------------------------------------------------------------------------------






it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


Delayed Draw Amortization Amount” means, as of any date, the aggregate original
principal amount of all Delayed Draw Term A Loans that have been made on or
prior to such date (for the avoidance of doubt, disregarding any subsequent
repayments thereof).


“Delayed Draw Borrowing Date” means the date of any Advance of Delayed Draw Term
A Loans.


“Delayed Draw Term A Commitment” means, as to each Lender, its obligation to
make a Delayed Draw Term A Loan to the Company hereunder, expressed as an amount
representing the maximum principal amount of the Delayed Draw Term A Loans to be
made by such Lender under this Agreement, as such commitment may be reduced or
increased from time pursuant to Sections 2.4, 13.1 or any other Aapplicable
provisions hereof. The initial amount of each Lender’s Delayed Draw Term A
Commitment is set forth on Schedule 1.1(a) under the caption “Delayed Draw Term
A Commitment” or, otherwise, in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Delayed Draw Term A Commitment, as the case
may be. The aggregate amount of the Delayed Draw Term A Commitments as of the
Execution Date is $250,000,000.


“Delayed Draw Term A Facility” means the Delayed Draw Term A Commitments and the
extensions of credit made thereunder.


“Delayed Draw Term A Lender” means, at any time, each Lender having a Delayed
Draw Term A Commitment or an outstanding Delayed Draw Term A Loan at such time.


“Delayed Draw Term A Loan” is defined in Section 2.1(b).


“Delayed Draw Term A Ticking Fee” is defined in Section 2.5(b).


“Designated Financial Officer” means, with respect to any Borrower, its chief
financial
officer, director of treasury services, treasurer, assistant treasurer, or any
position similar to any of the foregoing.


“Designated Lender” means Bank of America, N.A.; provided if Bank of America,
N.A. ceases to be a Lender, there shall be no Designated Lender.


“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.


“Disqualified Equity Interests” means any Equity Interest that by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily


18

--------------------------------------------------------------------------------




redeemable, pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part, (c)
provides for scheduled payments of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interest
that would constitute Disqualified Equity Interests, in each case, on or prior
to the 91st day following the Latest Maturity Date; provided that (i) any Equity
Interests that would constitute Disqualified Equity Interests solely because the
holders thereof have the right to require the Company to repurchase such
Disqualified Equity Interests upon the occurrence of a change of control or
asset sale shall not constitute Disqualified Equity Interests if the terms of
such Equity Interests (and all securities into which they are convertible or for
which they are exchangeable) provide that the Company may not repurchase or
redeem any such Equity Interests (and all securities into which they are
convertible or for which they are exchangeable) pursuant to such provision
unless the Obligations (other than contingent indemnification claims) are fully
satisfied prior thereto or simultaneously therewith and (ii) only the portion of
the Equity Interests meeting one of the foregoing clauses (a) through (d) prior
to the date that is ninety-one
(1)days after the Latest Maturity Date will be deemed to be Disqualified Equity
Interests. Notwithstanding the preceding sentence, (A) if such Equity Interest
is issued pursuant to any plan for the benefit of directors, officers,
employees, members of management, managers or consultants or by any such plan to
such directors, officers, employees, members of management, managers or
consultants, in each case in the ordinary course of business of the Company or
any Restricted Subsidiary, such Equity Interest shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Equity Interest held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Company (or any Subsidiary) shall be considered Disqualified Equity Interests
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.


“Disqualified Lender” means (a) banks, financial institutions and other
institutional lenders separately identified in writing by the Company to the
Administrative Agent prior to the Execution Date, (b) any competitors of the
Company, the Target or their respective Subsidiaries that were separately
identified in writing by the Company to the Administrative Agent prior to the
Sixth Amendment Effective Date, and (c) in the case of each of the entities
covered by clauses (a) and (b), any of their Affiliates (other than bona fide
debt funds) that are either (i) identified in writing by the Company to the
Administrative Agent from time to time or (ii) clearly identifiable solely on
the basis of the similarity of such Affiliate’s name to an entity set forth on
the Disqualified Lender list pursuant to clauses (a) and (b). In no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any prospective assignee is a Disqualified Lender or have any liability
with respect to any assignment made to a Disqualified Lender. There shall be no
retroactive disqualification of an entity that has (i) acquired an assignment or
participation interest, (ii) entered into a trade for either of the foregoing or
(iii) become a competitor of the Company, the Target or their respective
Subsidiaries, in each case, before such entity is added to the Disqualified
Lender list. The Administrative Agent may post the Disqualified Lender list to
its agency intralinks or similar site, for access by all Lenders (private and
public). Any updates to the Disqualified Lender list shall not become effective
until 3 Business Days after receipt of such update by the


19

--------------------------------------------------------------------------------






Administrative Agent or the end of such lesser time period, if any, as is
acceptable to the Administrative Agent.
    
“Dollar Equivalent Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is in Dollars or (ii) the Equivalent Amount of
Dollars if such currency is any currency other than Dollars as determined
pursuant to Section 1.5.


“Dollar Term B Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Term B Lender to make Dollar Term B Loans hereunder,
expressed as an amount representing the maximum principal amount of the Dollar
Term B Loans to be made by such Term B Lender hereunder, as such commitment may
be reduced or increased from time to time pursuant to Sections 2.4, 2.19. 13.1
or any other applicable provisions hereof. The initial amount of each Lender’s
Dollar Term B Commitment is set forth on Schedule 1.1(a) under the caption
“Dollar Term B Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Dollar Term B Commitment,
as the case may be.


“Dollar Term B Facility” means the Dollar Term B Commitments and the extensions
of credit made thereunder.
“Dollar Term B Lender” means a Lender with a Dollar Term B Commitment or an
outstanding Dollar Term B Loan.


“Dollar Term B Loan” means the New Dollar Term B Loans (as defined in the 2017
May Incremental Amendment) made or converted pursuant to the 2017 May
Incremental Amendment. The aggregate amount of the Dollar Term B Loans as of the
2017 May Incremental Effective Date is $475,000,000, as set forth in the 2017
May Incremental Amendment


“Dollars”, “U.S. Dollars” and “$” means lawful currency of the United States of
America.
“Domestic Loan Party” means a Loan Party that is not a Foreign Subsidiary.
“Domestic Obligation” means an Obligation of a Borrower or Guarantor that is a
Domestic Loan Party.


“Domestic Restricted Subsidiaries” means any Domestic Subsidiary that is a
Restricted Subsidiary.


“Domestic Subsidiary” means each present and future Subsidiary of the Company
that is not a Foreign Subsidiary.
“Domestic Subsidiary Borrower” means each Domestic Subsidiary listed as a
Domestic Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2.2.


“Domestic Subsidiary Opinion” means with respect to any Domestic Subsidiary
Borrower, a legal opinion of counsel to such Domestic Subsidiary Borrower (or
the Company)


20

--------------------------------------------------------------------------------




addressed to the Administrative Agent and the Lenders in form and substance
reasonably acceptable to the Administrative Agent.


“Domination Agreement” means a domination agreement (Beherrschungvertrag in the
meaning of Sec 291(1) of the German Stock Corporation Act) among AcquisitionCo
(or the Company or any other of its direct or indirect Wholly Owned Restricted
Subsidiaries), the Target and the other parties thereto.
“Domination Agreement Effective Date” means the initial date on which the
Domination Agreement is effective.


“Drop Dead Date” means November 21, 2016. “EBIT” means, for any period, the sum
of:
(a)the Consolidated Net Income of the Company and its Restricted Subsidiaries
for such period determined in conformity with GAAP


plus, each of the following to the extent not duplicative of amounts included in
determining Consolidated Net Income:


(b)Taxes based on income, profits or capital for such period, including, without
limitation, state franchise and similar Taxes and foreign withholding Taxes, and
Interest Expense (without, however, giving effect to the proviso to the
definition thereof), and any extraordinary or non-recurring losses and charges
and any non-cash losses and non-cash charges and related tax effects in
accordance with GAAP; plus


(c)net income of the Target and its Restricted Subsidiaries attributable to the
minority equity interests in the Target after the Acquisition (calculated for
the applicable period on a Pro Forma Basis as if the Acquisition had occurred on
the first day of such period), it being understood any such increases pursuant
to this clause (c) shall only be available subject to the consummation of the
Acquisition and not in contemplation thereof; plus


(d)(i) fees, costs and expenses (including, without limitation, any taxes paid
in connection therewith and retention payments in respect of the Target)
incurred in connection with the Acquisition or Future Acquisitions, (ii)
non-recurring costs, charges and expenses relating to (x) the exercise of
options and (y) stock issued by Target or the target of a Future Acquisition,
(iii) any fees, costs, expenses or charges related to any equity offering,
Future Acquisition, Disposition or other Investment permitted hereunder,
recapitalization or incurrence or amendments of Indebtedness permitted to be
made under (or related to any refinancing hereof or amendment hereto) this
Agreement (whether or not successful) and (iv) any costs or expenses incurred by
the Company or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash


21

--------------------------------------------------------------------------------




proceeds contributed to the capital of the Company or Net Cash Proceeds of an
issuance of Equity Interests of the Company; plus


(e) any loss realized as a result of the cumulative effect of a change in
accounting principles; plus


(f) any fees, expenses, charges or losses that are covered by indemnification or
other reimbursement provisions or insurance in connection with any Future
Acquisition, Disposition, Investment, sale, conveyance, transfer or other
disposition of assets permitted hereunder, to the extent actually reimbursed,
or, so long as the Company has made a determination that a reasonable basis
exists for indemnification or reimbursement and only to the extent that such
amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days); plus


(g) synergies and cost-savings of the Company and its Restricted Subsidiaries
related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
(“Synergies”) and non-recurring costs, charges, accruals, reserves or expenses
of the Company and its Restricted Subsidiaries attributable or related to such
Synergies (“Costs of Synergies”), in each case relating to the Acquisition (it
being understood any such increases pursuant to this clause (g) shall only be
available subject to the consummation of the Acquisition and not in
contemplation thereof), in each case, that are set forth in a certificate of a
Designated Financial Officer of the Company and that are factually supportable
(in the good faith determination of the Company, as certified in the applicable
certificate) and, in the case of Synergies, are reasonably anticipated by the
Company in good faith to result from actions taken or with respect to which
substantial steps have been taken or are expected to be taken, or in the case of
Costs of Synergies, such costs or expenses are incurred, in each case within 24
months following the consummation of the Acquisition (calculated on a Pro Forma
Basis and net of the amount of actual benefits realized during such period from
such actions to the extent already included in consolidated net income for such
period); provided that the aggregate amount of Synergies added back in reliance
on this clause (g) in any four-fiscal quarter period shall not exceed
$160,000,000; plus


(h) Synergies and Costs of Synergies, in each case relating to any Future
Acquisition, any Disposition by the Company or its Restricted Subsidiaries
outside the ordinary course of business or any initiatives relating to
restructuring, reorganization, operating expense reductions, operating
improvements and similar restructuring initiatives enacted after the date hereof
(it being understood any such increases pursuant to this clause (h) related to a
Future Acquisition or Disposition shall only be available subject to the
consummation of the Future Acquisition or Disposition and not in contemplation
thereof), in each case, that are set forth in a certificate of a Designated
Financial Officer of the Company and that are factually supportable (in the good
faith determination of the Company, as certified in the applicable certificate)
and, in the case of Synergies, are reasonably anticipated by the Company in good
faith to result from actions taken or with respect to which substantial steps
have been taken or are expected


22

--------------------------------------------------------------------------------




to be taken within 18 months following the consummation of the Future
Acquisition or Disposition or the decision implement such restructuring
initiative (calculated on a Pro Forma Basis and net of the amount of actual
benefits realized during such period from such actions to the extent already
included in consolidated net income for such period); provided that the
aggregate amount added back in reliance on this clause (h) in any four- fiscal
quarter period shall not exceed 10% of EBITDA for such four-fiscal quarter
period (calculated before giving effect to any addbacks and adjustments in this
clause (h) and in clauses (g) above and (i) below); plus


(i) non-recurring costs, charges, accruals, reserves or expenses attributable or
related to operational changes, restructuring, reorganizations, operating
expense reductions, operating improvements and similar restructuring initiatives
incurred by the Target and its Restricted Subsidiaries prior to March 31, 2016
that are set forth in a certificate of a Designated Financial Officer of the
Company and are factually supportable (in the good faith determination of the
Company, as certified in the applicable certificate), it being understood any
such increases pursuant to this clause (i) shall only be available subject to
the consummation of the Acquisition and not in contemplation thereof; provided
that the aggregate amount of all amounts added back in reliance on this clause
(i) in any four-fiscal quarter period shall not exceed €80 million; plus


minus, each of the following to the extent included in determining Consolidated
Net Income (without duplication):
(j)     (i) the income (or loss) of any Person (other than a Restricted
Subsidiary of the Company) in which any Person other than the Company or any of
its Restricted Subsidiaries has a joint interest or a partnership interest or
other ownership interest, except to the extent that any such income is actually
paid to or otherwise received in cash by the Company or any of its Restricted
Subsidiaries during such period, (ii) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Company or any of its Restricted
Subsidiaries, except as provided in the definitions of “EBIT” and “Pro Forma
Basis” herein, (iii) the income (or loss) attributable to any Unrestricted
Subsidiary of the Company, except to the extent that any such income is actually
paid to or otherwise received in cash by the Company or a Restricted Subsidiary
of the Company during such period; (iv) gains (or losses) from the sale,
exchange, transfer or other disposition of property or assets not in the
ordinary course of business of the Company and its Restricted Subsidiaries, and
related tax effects in accordance with GAAP, (v) any other extraordinary or
non-recurring gains or other income not from the continuing operations of the
Company or its Restricted Subsidiaries, any non-cash gains for such period, and
in each case, related tax effects in accordance with GAAP and (vi) the income of
any Restricted Subsidiary of the Company (other than Restricted Subsidiaries
which are not material in the aggregate as agreed upon between the Company and
the Administrative Agent and other than the Target and its Subsidiaries prior to
the Domination Agreement Effective Date) to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by


23

--------------------------------------------------------------------------------




operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary; minus


(k) net loss of the Target and its Restricted Subsidiaries attributable to the
minority equity interests in the Target after the Acquisition (calculated on a
Pro Forma Basis), it being understood any such decreases pursuant to this clause
(k) shall be subject to the consummation of the Acquisition and not in
contemplation thereof; minus


(l) without duplication, the aggregate amount of cash payments made during such
period in respect of any non-cash accrual, reserve or other non-cash charge or
expense accounted for in a prior period which were added to Consolidated Net
Income to determine EBIT for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period; minus


(m) any gain realized as a result of the cumulative effect of a change in
accounting principles.


For the avoidance of doubt, the foregoing shall be calculated as set forth in
Section 1.2.


“EBITDA” means, for any period, the sum of (a) EBIT for such period plus (b) to
the
extent deducted in determining Consolidated Net Income for such period, all
amounts
attributable to depreciation expense and amortization expense (including
amortization of intangibles, deferred financing fees and actuarial gains and
losses related to pensions and other post-employment benefits, but excluding
amortization of prepaid cash expenses that were paid in a prior period), in each
case, determined in accordance with GAAP.
“ECF Percentage” means 50%; provided that, with respect to any full fiscal year
of the Company ending after the Acquisition Closing Date, the ECF Percentage
shall be reduced to 25% and 0%, respectively, if as of the last day of the
applicable fiscal year the Company’s Total Net Leverage Ratio was less than
3.25: 1.00 or 2.75: 1.00, respectively.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Escrow Term Loans” is defined in Section 17.2.


24

--------------------------------------------------------------------------------




“Eligible Currency” means any currency other than Dollars (i) that is readily
available,
(ii) that is freely traded, (iii) in which deposits are customarily offered to
banks in the London interbank market, (iv) that is convertible into Dollars in
the international interbank market and
(v) as to which a Dollar Equivalent Amount may be readily calculated. If, after
the designation by the Revolving Credit Lenders of any currency as an Agreed
Currency, (x) currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, (y) such currency is, in the reasonable
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the reasonable determination of the Administrative Agent, a
Dollar Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Company, and such
currency shall no longer be an Agreed Currency until such time as all of the
Revolving Credit Lenders agree to reinstate such currency as an Agreed Currency
and promptly, but in any event within five Business Days of receipt of such
notice from the Administrative Agent, the Borrower shall repay all Loans in such
affected currency or convert such Loans into Loans in Dollars or another Agreed
Currency, subject to the other terms set forth in Article II.
“EMU” means the European Economic and Monetary Union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.


“Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health, (c)
emissions, discharges or releases of Hazardous Substances into surface water,
ground water or land, or (d) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances or
the clean-up or other remediation thereof, in each case, applicable to the
Company’s or any of its Subsidiary’s operations or Property.
“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests or any warrants, options or other rights to
acquire such interests but excluding any debt securities convertible into such
Equity Interests.


“Equivalent Amount” of any currency with respect to any amount of any other
currency at any date means the equivalent in such currency of such amount of
such other currency, calculated pursuant to Section 1.5.


“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.


25

--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Euro” or “€” means the means the single currency unit of the member states of
the European Union that have the euro as its lawful currency in accordance with
the EMU Legislation.


“Euro Term B Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Term B Lender to make Euro Term B Loans hereunder,
expressed as an amount representing the maximum principal amount of the Euro
Term B Loans to be made by such Term B Lender hereunder, as such commitment may
be reduced or increased from time to time pursuant to Sections 2.4, 2.19, 13.1
or any other applicable provisions hereof. The initial amount of each Lender’s
Euro Term B Commitment is set forth on Schedule 1.1(a) under the caption “Euro
Term B Commitment” or, otherwise, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Euro Term B Commitment, as the case may
be.


“Euro Term B Facility” means the Euro Term B Commitments and the extensions of
credit made thereunder.


“Euro Term B Lender” means a Lender with a Euro Term B Commitment or an
outstanding Euro Term B Loan.


“Euro Term B Loan” means the New Euro Term B Loans (as defined in the 2017 May
Incremental Amendment) made or converted pursuant to the 2017 May Incremental
Amendment. The aggregate amount of the Euro Term B Loans as of the 2017 May
Incremental Effective Date is €415,000,000, as set forth in the 2017 May
Incremental Amendment.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Advance, means that such Loan, or the
Loans comprising such Advance, bears interest at a rate determined by reference
to the Adjusted LIBO Rate.


“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum equal to the sum of the Adjusted
LIBO Rate for such Interest Period plus the Applicable Margin.


“Excess Cash Flow” means for any fiscal year of the Company, the excess, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Company and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Company
and its Restricted Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (except to the extent that such Capital Expenditures made
in cash were financed with the proceeds of Indebtedness of the Company or the
Subsidiaries and any such Capital Expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii)


26

--------------------------------------------------------------------------------




[reserved], (iv) the aggregate amount of all regularly scheduled principal
payments of Funded Debt (including the Term Loans) of the Company and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, (vi) the aggregate net amount of non-cash gain on
the Disposition of property by the Company and its Restricted Subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), (vii) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Company and its Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness, (viii) the amount of Taxes paid in cash or Tax reserves set aside
or payable (without duplication) with respect to such period to the extent they
exceed the amount of Tax expense deducted in determining net income for such
period, (ix) cash expenditures in respect of Hedging Agreements during such
fiscal year, (x) without duplication of amounts deducted pursuant to clause
(xiii) below in prior fiscal years, the aggregate amount of cash consideration
paid by the Company and its Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period in
respect of Future Acquisitions or other acquisitions of property or assets from
third parties pursuant to Sections 6.15 (viii), (xi) and/or (x) or Acquisitions
of Target Shares pursuant to Section 6.15(xii), in each case to the extent that
such Investments were financed with internally generated cash of the Company and
its Restricted Subsidiaries, (xii) the amount of Restricted Payments during such
period (on a consolidated basis) by the Company and its Restricted Subsidiaries
made in reliance on Section 6.25(b) and/or (f), in each case to the extent such
Restricted Payments were financed with internally generated cash of the Company
and its Restricted Subsidiaries) and (xiii) without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate consideration
required to be paid in cash by the Company or any of its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Future Acquisitions or Capital Expenditures
or acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of the Company following the end of
such period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Future Acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, in each case, to the extent included in arriving at such
Consolidated Net Income. For the avoidance of doubt, for purposes of calculating
‘Excess Cash Flow’, (a) prior to the Domination Agreement Effective Date, the
calculation of ‘Excess Cash Flow’ will not take into account the Target and its
Subsidiaries and any related consolidated net income (or loss) or other
applicable occurrences that would otherwise modify the definition of ‘Excess
Cash Flow’ that originate at the Target and its Subsidiaries prior to the
Domination Agreement Effective Date and (b) Consolidated Net Income shall not
include the consolidated net income (or loss) of a Person earned prior to the
date such Person becomes a Restricted Subsidiary.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent Amount of any Eligible Currency, the rate at which such other
currency may be exchanged into
U.S. Dollars at the time of determination on such day on the Bloomberg WCR Page
for such currency. If such rate does not appear on any Bloomberg WCR Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as


27

--------------------------------------------------------------------------------




may be agreed upon by the Administrative Agent and the Company or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of U.S. Dollars for delivery two
(1)Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems in
good faith appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.


“Exchange Rate Date” means
(a)with respect to the Revolving Facility, if on such date any Aggregate
Revolving Credit Outstanding is (or any Aggregate Revolving Credit Outstanding
that has been requested at such time would be) denominated in a Eligible
Currency, each of:


(i)the first Business Day of each calendar month,


(ii)if a Default has occurred and is continuing, any Business Day designated as
an Exchange Rate Date by the Administrative Agent in its sole discretion, and


(iii)each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (a) a Borrowing Notice with respect to
Revolving Credit Loans, (b) a notice of conversion with respect to any
Eurocurrency Loan or (c) each request for the issuance, renewal or extension of
any Letter of Credit; and


(b)with respect to other determinations of a Dollar Equivalent Amount, the
applicable date of determination.


“Excluded Assets” means, except to the extent added as Collateral pursuant to
the definition of “Covenant Reset Trigger”, (i) any fee-owned real property
located outside the United States, (ii) any fee-owned real property located in
the United States having a fair market value equal to or less than $10 million,
(iii) leasehold interests (it being understood that there shall be no
requirement to obtain leasehold mortgages/deeds of trusts, landlord waivers,
estoppels, collateral access letters or similar third-party agreements or
consents), motor vehicles, aircraft and other assets subject to certificates of
title, (iv) those assets over which the granting of security interests in such
assets would be prohibited by applicable law or regulation (in each case, after
giving effect to the applicable anti-assignment provisions of the UCC), or to
the extent that such security interests would result in material adverse tax
consequences to the Company and its Restricted Subsidiaries, taken as a whole,
as reasonably determined in good faith by the Company, (v) those assets as to
which the Administrative Agent and the Company reasonably determine that the
costs of obtaining a security interest in such assets or perfection thereof,
including, without limitation, the cost of title insurance, surveys or flood
insurance (if necessary) are excessive in relation to the benefit to the Lenders
of the security to be afforded








28

--------------------------------------------------------------------------------




thereby, (vi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, (vii) to
the extent requiring the consent of one or more third parties or prohibited by
(including by triggering a change of control provision or, repurchase obligation
under) the terms of any applicable organizational documents, joint venture
agreement or shareholders’ agreement (in each case after taking commercially
reasonable efforts to obtain such consent or have such prohibition waived to the
extent such actions are reasonably requested by the Administrative Agent),
equity interests in any person other than Wholly Owned Subsidiaries, (viii)
margin stock, (ix) letter of credit rights, chattel paper, promissory notes
(other than intercompany notes (it being understood and agreed that Company and
its Subsidiaries may deliver a global intercompany note and allonge in lieu of
taking any creation, perfection, priority or other actions with respect to any
individual intercompany notes)) and commercial tort claims below a threshold to
be mutually and reasonably agreed (except to the extent perfection can be
achieved by the filing of a UCC financing statement in the state of the Company
or such Guarantor’s state of organization, (x) any governmental licenses or
state or local franchises, charters and authorizations to the extent security
interest is prohibited thereby (after giving effect to the applicable
anti-assignment provisions of the UCC and excluding the proceeds and receivables
thereof), (xi) any lease, license or other agreement or any property subject to
a purchase money security interest, capital lease obligation or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Company or a Subsidiary) after giving
effect to the applicable anti-assignment provisions of the UCC), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition and (xii) any voting
Capital Stock issued by any Excluded Subsidiary (as defined in clauses (i)
through (iv) of the definition thereof) in excess of 65% of the total voting
Capital Stock issued by such Excluded Subsidiary.
“Excluded Cash Management Agreement” is defined in the definition of “Cash
Management Agreement”.
“Excluded Hedging Agreement” is defined in the definition of “Hedging
Agreement”.


“Excluded Subsidiaries” means (i) any Foreign Subsidiary, (ii) any Domestic
Subsidiary
of a Foreign Subsidiary, (iii) any Domestic Subsidiary substantially all of the
assets of which are Capital Stock or indebtedness of Excluded Subsidiaries, (iv)
any other subsidiary in respect of which either (a) the pledge of 662/3% or more
of the voting Capital Stock of such Subsidiary in support of the Obligations of
any U.S. Person or (b) the guaranteeing by such Subsidiary of the Obligations of
any U.S. Person, could reasonably be expected to, in the good faith judgment of
the Company, result in adverse tax consequences to the Company or any other
Restricted Subsidiary that is a U.S. Person, and (v) SPCs; provided, that any
Subsidiary that is added as a Guarantor pursuant to the definition of “Covenant
Reset Trigger” shall not be an Excluded Subsidiary.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant, if any, by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule,


29

--------------------------------------------------------------------------------




regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Guarantor’s failure for any reason to constitute a Qualified ECP Guarantor at
the time the Guaranty of such Guarantor or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation or (b) in
the case of a Swap Obligation subject to a clearing requirement pursuant to
Section 2(h) of the Commodity Exchange Act (or any successor provision thereto),
because such Guarantor is a “financial entity,” as defined in Section
2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision
thereto), at the time the Guaranty of such Guarantor becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.


“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) income or franchise Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed by the jurisdiction under the laws of which such Recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, or (ii) that are Other
Connection Taxes, (b) any Tax attributable to such Recipient’s failure to comply
with Section 3.4(f) or 3.4(j), (c) in the case of a Lender, any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 3.5(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office or (d) any withholding Taxes imposed by FATCA.


“Execution Date” means the first date on which all conditions precedent set
forth in Section 4.1 are satisfied or waived in accordance with Section 8.2.


“Existing Company Debt Refinancing” means the Existing Loan Agreement
Refinancing, the Existing Senior Notes Refinancing and the refinancing or
repayment of the Company’s industrial revenue bonds outstanding as of the
Execution Date.


“Existing Loan Agreement” means the Loan Agreement dated as of June 30, 2011, as
amended, supplemented or otherwise modified, among the Company, the subsidiary
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as agent for such lenders.


“Existing Loan Agreement Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) under the Existing Loan Agreement and the termination in full of all
commitments thereunder and any guarantees in respect thereof (or, if the
Replacement Facilities do not become effective hereunder on or prior to


30

--------------------------------------------------------------------------------




the Acquisition Closing Date, an amendment, amendment and restatement or
replacement of the Existing Loan Agreement in form and substance reasonably
satisfactory to the Arrangers).


“Existing Senior Notes Refinancing” means the repayment in full of all
outstanding amounts (other than contingent indemnification obligations not then
due) owing under the Senior Notes and the termination in full of any guarantees
in respect thereof.


“External Subsidiary” means a Subsidiary of the Company which is not a Loan
Party. “Facility” is defined in Section 17.3.
“Facility Letter of Credit” means a Letter of Credit issued by an Issuer
pursuant to Section 2.15.


“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of a Borrower under
Facility Letters of Credit, including the sum of (a) Reimbursement Obligations
and, without duplication, (b) the aggregate undrawn face amount of the
outstanding Facility Letters of Credit.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any current or future regulations
or official interpretations of any of the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. When used in connection with any
Advance denominated in any Eligible Currency, “Federal Funds Effective Rate”
means the correlative rate of interest with respect to such Eligible Currency as
reasonably determined by the Administrative Agent for such day. It is agreed
that if the Federal Funds Effective Rate is less than zero, such rate shall be
deemed to be zero.
“Final Settlement Date” means the latest date on which all payments to be made
by AcquisitionCo in connection with the Offer to settle acceptances during the
Initial Acceptance Period pursuant to Section 16(1) of the German Takeover Code
and the Subsequent Acceptance Period pursuant to Section 16(2) of the German
Takeover Code have been made.


“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Applicable Margin plus (b) the Alternate Base Rate for such day, in each case
changing when and as the Alternate Base Rate changes.


“Floating Rate Loan” or “Floating Rate Advance” means a Loan which bears
interest at the Floating Rate.


“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994


31

--------------------------------------------------------------------------------






(amending 42 USC 4001 et seq.), and (d) the Flood Insurance Reform Act of 2004,
in each case as now or hereafter in effect or any successor statute thereto and
including any regulations promulgated thereunder.


“Foreign Borrower Tranche” means a new tranche of Revolving Credit Commitments
pursuant to Section 2.19(a).


“Foreign Currency Loan” or “Foreign Currency Advance” means any Loan or other
Advance denominated in any Available Foreign Currency.
“Foreign Loan Party” means a Loan Party which is a Foreign Subsidiary. “Foreign
Obligation” means an Obligation of a Borrower or Guarantor that is a Foreign
Loan Party.


“Foreign Plan” means each employee benefit plan (as defined under Section 3(3)
of ERISA) that is not subject to the laws of the United States and is maintained
or contributed to by the Company or any member of the Controlled Group.


“Foreign Plan Event” means, with respect to any Foreign Plan, (A) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (B) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (C) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.


“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.
“Foreign Subsidiary Borrower” means each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower in Schedule 1.1(c), as amended from time to time in
accordance with Section 8.2.2.


“Foreign Subsidiary Opinion” means with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower (or the
Company) addressed to the Administrative Agent and the Lenders in form and
substance reasonably acceptable to the Administrative Agent.


“Funded Debt” means as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.


32

--------------------------------------------------------------------------------




“Future Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, other than the
Acquisition, by which the Company or any of its Restricted Subsidiaries (i)
acquires any going business or all or substantially all of the assets of any
Person, business line or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the Voting Stock of any Person or, with respect
to any non-wholly owned Subsidiary,


“Future Target” is defined in the definition of Hostile Acquisition.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“German Takeover Code” means the German Securities Acquisition and Takeover Code
(Wertpapiererwerbs- und Übernahmegesetz).


“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.


33

--------------------------------------------------------------------------------






“Guarantor” means (a) with respect to the Obligations of the Subsidiary
Borrowers or any Guarantor, the Company and each present and future Subsidiary
of the Company that executes a Guaranty as a guarantor at any time, and (b) with
respect to the Obligations of the Company, each present and future Subsidiary of
the Company executing a Guaranty as a guarantor at any time.
    
“Guaranty” means, with respect to the Company, the guarantee contained in
Article IX and, with respect to any other Guarantor, each guaranty agreement in
respect of the Obligations in form and substance reasonably acceptable to the
Administrative Agent and agreed by the Company, executed and delivered by each
such Guarantor to the Administrative Agent, including any amendment,
modification, renewal or replacement of such guaranty agreement.


“Hazardous Substances” means any material or substance: (1) which is or becomes
defined as a hazardous substance, pollutant, or contaminant, pursuant to the
Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”)
(42 USC §9601 et. seq.) as amended and regulations promulgated under it; (2)
containing gasoline, oil, diesel fuel or other petroleum products; (3) which is
or becomes defined as hazardous waste pursuant to the Resource Conservation and
Recovery Act (“RCRA”) (42 USC §6901 et. seq.) as amended and regulations
promulgated under it; (4) containing polychlorinated biphenyls (PCBs); (5)
containing asbestos; (6) which is radioactive; (7) the presence of which
requires investigation or remediation under any Environmental Law; (8) which is
or becomes defined or identified as a hazardous waste, hazardous substance,
hazardous or toxic chemical, pollutant, contaminant, or biologically Hazardous
Substance under any Environmental Law.
“Hedging Agreement” means any agreement (i) with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Company or any of the Subsidiaries shall be a
Hedging Agreement or (ii) in respect of a hedging transaction entered into by
the Company or its Restricted Subsidiaries to hedge or mitigate risks of the
Company or its Restricted Subsidiaries that is in effect on the Execution Date
or thereafter and, in the case of both clauses (i) and (ii) above, is by and
among the Company or any of its Restricted Subsidiaries and a Hedge Bank;
provided that, any Hedging Agreement may be designated in writing by the Company
and such Hedge Bank to the Administrative Agent to not be a Hedging Agreement
(any such agreement, an “Excluded Hedging Agreement”).


“Hedge Bank” means the Administrative Agent, any Lender or an Affiliate thereof
that is a party to a Hedging Agreement with the Company or any of its Restricted
Subsidiaries and any Person that was the Administrative Agent, a Lender or an
Affiliate thereof at the time it entered into a Hedging Agreement with the
Company or any of its Restricted Subsidiaries.


34

--------------------------------------------------------------------------------




“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under
(a)each Hedging Agreement (other than Excluded Hedging Agreements), and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
Hedging Agreement (other than Excluded Hedging Agreements); provided, however,
that the definition of ‘Hedging Obligations’ shall not create any Guaranty or
other Guarantee Obligation by any Guarantor of (or grant of security interest by
any Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.


“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
“Hostile Acquisition” means any Future Acquisition of the Capital Stock of a
Person (the “Future Target”) through a tender offer or similar solicitation of
the owners of such Capital Stock which has not been approved prior to such
acquisition by resolutions of the Board of Directors of the Future Target or by
similar action if the Future Target is not a corporation (and which approval has
not been withdrawn).
“Immaterial Subsidiary” means each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto, which
accounts for not more than (a) 5.0% of the consolidated gross revenues (after
intercompany eliminations) of the Company and its Restricted Subsidiaries or (b)
5.0% of the Total Assets (after intercompany eliminations) of the Company and
its Restricted Subsidiaries, in each case, as of the last day of the most
recently completed fiscal quarter of the Company for which financial statements
were delivered pursuant to Section 6.10(i) or (ii); provided that if the
Restricted Subsidiaries that constitute Immaterial Subsidiaries pursuant to the
preceding portion of this definition account for, in the aggregate, more than
10.0% of such consolidated gross revenues and more than 10.0% of the Total
Assets, each as described in the preceding portion of this definition, then the
term “Immaterial Subsidiary” shall not include each such Subsidiary (starting
with the Subsidiary that accounts for the most consolidated gross revenues or
Total Assets and then in descending order) necessary to account for at least 90%
of the consolidated gross revenues and 90% of the Total Assets, each as
described in clause (a) above.
“Increase Effective Date” is defined in Section 2.19. “Increase Notice” is
defined in Section 2.19.


“Incremental Amount” means, at any time, (i) the initial principal amount of
Term A-1 Loans issued on the Sixth Amendment Effective Date (which are deemed
incurred in reliance on this clause (i)) plus (ii) additional amounts if the
Company is in compliance on a Pro Forma Basis, after giving effect to the
incurrence of any Incremental Facilities (assuming the full drawing of loans
under any Revolving Credit Commitment Increases and giving effect to other
permitted pro forma adjustment events and any permanent repayment of
indebtedness after the beginning of the relevant determination period but prior
to or simultaneous with such borrowing), with a Secured Net Leverage Ratio of
not more than 2.50 to 1.00 recomputed as of the last day of the most recently
ended fiscal quarter of the Company for which financial


35

--------------------------------------------------------------------------------






statements are available under 6.1(i) and (ii), plus (iii) additional principal
amounts of Incremental Term Facilities or Incremental Facilities in respect of
Incremental Revolving Loans, to the extent such amounts represent a
substantially concurrent refinancing or replacement of an equivalent principal
amount of existing Term Loans or existing Revolving Commitments, respectively
under this Agreement or are segregated or otherwise subject to an escrow
arrangement, in each case, for a period not to exceed 11 months and in a manner
reasonably satisfactory to the Administrative Agent for such purpose described
in this clause (iii); provided that the proceeds of any Incremental Facility
will be disregarded in any netting calculations in determining compliance with
the Secured Net Leverage Ratio described above.


“Incremental Facility” means any facility established by the applicable Borrower
and applicable Lenders pursuant to Section 2.19.


“Incremental Revolving Loans” is defined in Section 2.19(a).


“Incremental Term A Facility” is defined in Section 2.19(a)(B).


“Incremental Term A Loan” is defined in Section 2.19(a)(B).


“Incremental Term B Facility” is defined in Section 2.19(a)(C).


“Incremental Term B Loan” is defined in Section 2.19(a)(C).


“Incremental Term Facility” is defined in Section 2.19(a).


“Incremental Amendment” is defined in Section 2.19(c)(iv).


“Incremental Term Loan Commitment” is defined in Section 2.19(b).


“Incremental Term Loans” is defined in Section 2.19(a).


“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses and commercial Letters of Credit with
respect to the foregoing, in each case arising in the ordinary course of such
Person’s business payable in accordance with customary practices), (c)
obligations which are evidenced by notes, acceptances, or other instruments
(other than Hedging Agreements), to the extent of the amounts actually borrowed,
due, payable or drawn, as the case may be, (d) Capitalized Lease Obligations,
(e) all reimbursement obligations in respect of Letters of Credit (other than
commercial Letters of Credit referenced in clause (b)), whether drawn or
undrawn, contingent or otherwise, (f) any other obligation for borrowed money or
similar financial accommodation which in accordance with GAAP would be shown as
a liability on the consolidated balance sheet of such Person, (g) Off-Balance
Sheet Liabilities and Receivables Indebtedness, (h) Guarantee Obligations with
respect to any of the foregoing and (i) all obligations of the kind referred to
in the foregoing clauses secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, provided that, if such


36

--------------------------------------------------------------------------------






Person has not assumed such obligations, then the amount of Indebtedness of such
Person for purposes of this clause (i) shall be equal to the lesser of the
amount of the obligations of the holder of such obligations and the fair market
value of the assets of such Person which secure such obligations.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Indemnitee” is defined in Section 10.6(b).


“Ineligible Person” means (a) a natural person or (b) other than as set forth
and in accordance with Section 13.1(b)(iii), the Company or any of its
Subsidiaries or other controlled Affiliates.


“Initial Acceptance Period” means the acceptance period (Annahmefrist) for the
Offer pursuant to Section 16(1) of the German Takeover Code specified in the
Offer Document (including any extensions thereof, if any, consented to by the
Arrangers).


“Initial TLA-1 Principal Lenders” means the Lenders party to the Term A-1
Commitment Letter, and such parties’ Affiliates and Approved Funds.


“Integrated Service Contract” means a contract pursuant to which the Company
and/or a Subsidiary provides both equipment and services to a customer.


“Integrated Service Contract Debt” means Indebtedness of a type described on
Schedule
1.1(b).


“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a)
EBITDA to (b) Interest Expense, in each case calculated for the four consecutive
fiscal quarters then ending, on a consolidated basis for the Company and its
Restricted Subsidiaries in accordance with GAAP.


“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Restricted Subsidiaries in
accordance with GAAP during such period, net of any cash interest income
received by the Company and its Restricted Subsidiaries during such period from
Investments, provided that any Interest Expense on the portion of Integrated
Service Contract Debt that is excluded from Total Debt shall be excluded from
Interest Expense. As used in this definition, the term “interest” shall include,
without limitation, all interest, fees and costs payable with respect to the
obligations under this Agreement (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP), any discount in
respect of sales of accounts receivable and/or related contract rights and the
interest portion of Capitalized Lease payments during such period, all as
determined in accordance with GAAP.


“Interest Period” means with respect to any Eurocurrency Loan:


(a)initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurocurrency Loan and ending one, two, three,
or


37

--------------------------------------------------------------------------------




six months thereafter, or such other period as agreed upon by the Lenders making
such Eurocurrency Loan, as selected by the relevant Borrower in its Borrowing
Notice or notice of conversion, as the case may be, given with respect thereto;
and


(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, or such other period as agreed upon by all the
applicable Lenders, as selected by the relevant Borrower by irrevocable notice
to the Administrative Agent not less than three Business Days prior to the last
day of the then current Interest Period with respect thereto;


provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:


(i)if any Interest Period pertaining to a Eurocurrency Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(ii)any Interest Period applicable to a Eurocurrency Loan that would otherwise
extend beyond the termination or maturity date of the applicable Credit
Facility, may be elected but shall end on the termination or maturity date of
the applicable Credit Facility (and such Loan shall be due and payable on the
termination or maturity date of the applicable Credit Facility and any amounts
due under Section 3.4 shall be payable) unless the termination or maturity date
of the applicable Credit Facility is extended on or before the last day of such
Interest Period to a date beyond the end of such Interest Period; and


(iii)any Interest Period pertaining to a Eurocurrency Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to the nearest 1/1000th of 1%) reasonably determined in
good faith by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate (for the
longest period for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the applicable Screen Rate for the shortest period (for which such Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, as of the Specified Time on the Quotation Day for such
Interest Period. When determining the rate for a period which is less than the
shortest period for which the relevant Screen Rate is available, the applicable
Screen Rate for purposes of paragraph (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, in relation to any
currency, the overnight rate
for such currency reasonably determined in good faith by the Administrative
Agent from such service as the Administrative Agent may reasonably select in
good faith.


“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of


38

--------------------------------------------------------------------------------




credit (other than accounts receivable and/or accrued expenses arising in the
ordinary course of business payable in accordance with customary practices and
loans to employees in the ordinary course of business), Future Acquisition or
equity investment or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person.


“IRS” means the United States Internal Revenue Service.


“Issuers” or “Issuer” means, individually and collectively, each of JPMorgan
Chase, Credit Suisse AG, Cayman Islands Branch and any other Revolving Credit
Lender from time to time designated by the Company as an Issuer (including in
connection with the Replacement Facilities Effective Date and any documentation
related thereto), with the consent of such Revolving Credit Lender and the
Administrative Agent (in the case of the Administrative Agent, such consent not
to be unreasonably withheld or delayed), in each case in its capacity as an
issuer of Facility Letters of Credit hereunder and their respective successors
in such capacity as provided in Section 2.15.9. Any Issuer may, in its
discretion, arrange for one or more Facility Letters of Credit to be issued by
any of its Lending Installations, in which case the term “Issuer” shall include
any such Lending Installation with respect to Facility Letters of Credit issued
by such Lending Installation. At any time there is more than one Issuer, all
singular references to the Issuer means any Issuer, either Issuer, each Issuer,
the Issuer that has issued the applicable Facility Letter of Credit, or both (or
all) Issuers, as the context may require. An Issuer may have an Issuers 2020
Sublimit (a "2020 Issuer") and/or an Issuer 2022 sublimit (an Issuers with an
Issuer 2022 Sublimit, a "2022 Issuer").


“Issuer 2020 Sublimits” means (i) the amount set forth as such Issuer’s “Issuer
2020 Sublimit” in Schedule II to the Seventh Amendment and (ii) as to any other
Issuer, such amount as shall be agreed to in writing among the Company and such
other Issuer and consented to by the Administrative Agent (such consent not to
be unreasonably withheld or delayed). Each Issuer 2020 Sublimit may be (x)
decreased at any time by the Company (and without the consent or approval of any
other parties) and (y) increased at any time by agreement between the Company
and the applicable Issuer increasing its Issuer 2020 Sublimit, and with the
consent of the Administrative Agent (such consent not be unreasonably withheld
or delayed), but without the consent or approval of any other parties. For the
avoidance of doubt, each 2020 Issuer Sublimit shall be reduced to zero on the
2020 Revolving Termination Date.




“Issuer 2022 Sublimits” means (i) the amount set forth as such Issuer’s “Issuer
2022 Sublimit” in the applicable Replacement Facilities Effective Date
DocumentationSchedule II to and (ii) as to any other Issuer, such amount as
shall be agreed to in
writing among the Company and such other Issuer and consented to by the
Administrative Agent (such consent not to be unreasonably withheld or delayed).
Each Issuer 2022 Sublimit may be (x) decreased at any time by the Company (and
without the consent or approval of any other parties) and (y) increased at any
time by agreement between the Company and the applicable Issuer


39

--------------------------------------------------------------------------------




increasing its Issuer 2022 Sublimit, and with the consent of the Administrative
Agent (such consent not be unreasonably withheld or delayed), but without the
consent or approval of any other parties.


“Issuer Sublimit” means, as applicable, an Issuer 2020 Sublimit or an Issuer
2022 Sublimit.


“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, and any successor-in-interest thereto.


“Judgment Currency” is defined in Section 16.6.


“Key Offer Terms” means the (a) maximum cash component of the consideration to
be paid for Target Shares (provided however, for the avoidance of doubt, that
issuances or sales of capital stock of the Company representing or in connection
with elections by shareholders of the Target to receive all or a portion of the
equity component of their consideration in the form of cash from the sale of all
or a portion of such equity component by the Company or its Subsidiaries shall
not be part of the maximum cash consideration for the purposes of this
definition), (b) the conditions to the Offer, including the market and Target
“material adverse change” conditions and the minimum tender condition (i.e. so
many shares have to be tendered that after consummation of the Offer,
AcquisitionCo (along with, if applicable, the Company) holds (or otherwise
controls or is attributed) a number of the voting shares of the Target which
represents (after deducting any treasury shares held by the Target at the time
of the consummation of the Offer) at least 75% of the voting rights in the
Target), (c) the drop-dead date and (d) the limitations in Section 7.8 of the
Business Combination Agreement regarding Indebtedness of the Target and its
Subsidiaries, in each case set forth in the Business Combination Agreement in
the form delivered to the Arrangers on or prior to the Execution Date.


“Latest Maturity Date” means with respect to the issuance or incurrence of any
Indebtedness or Equity Interests, the latest maturity date applicable to any
Credit Facility that is outstanding hereunder as determined on the date such
Indebtedness is issued or incurred or such Equity Interests are issued.


“Lenders” means the lending institutions listed on the signature pages of this
Agreement or otherwise party hereto as a Lender from time to time, and their
respective successors and, to the extent permitted by Section 13.1, assigns.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent, as the case may be.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“Letter of Credit Collateral Account” is defined in Section 2.15.7.


40

--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to:
(a)any Eurocurrency Advance in any LIBOR Quoted Currency and for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration Limited, or in the case of Euro, the European Money
Markets Institute (or, in each case, any other Person that generally takes over
the administration of such rate) for such LIBOR Quoted Currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01, LIBOR02
or in the case of Euro, EURIBOR01 of the Reuters screen, as applicable or, if
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) as of the Specified Time on the Quotation
Day for such Interest Period, and


(b)any Eurocurrency Advance denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency as of the Specified Time and on the Quotation Day for such currency and
Interest Period;


provided, that, (a) if a LIBOR Screen Rate or a Local Screen Rate, as
applicable, shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the Eurocurrency Rate for
such currency and Interest Period shall be the Interpolated Rate, subject to
Section 2.20 and (b) if a LIBOR Screen Rate or a Local Screen Rate is less than
zero it shall be deemed equal to zero.


“LIBOR Quoted Currency” means any currency for which the London interbank
offered rate is quoted. As of the Execution Date, (a) such rate is administered
by the ICE Benchmark Administration Limited (or in the case of Euro, the
European Money Markets Institute) and (b) such currencies are Pounds Sterling,
Dollars, Euros, Swiss Francs and Japanese Yen.
“LIBOR Screen Rate” is defined in the definition of LIBO Rate.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Limited Condition Acquisition” means any acquisition the consummation of which
by the Borrowers or any of their respective Restricted Subsidiaries is not
expressly conditioned on the availability of, or on obtaining, third party
financing.
“Loan” means Revolving Credit Loans, Term A Loans, Term A-1 Loans, Term B Loans
and Incremental Term Loans, in each case, as applicable and, as the context
requires, Swing Loans.


41

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, the Notes, any Guaranties, the Security
Documents, the Replacement Facilities Effective Date Documentation to which any
Loan Party is party (including in each case, any amendments thereto).


“Loan Party” means any Borrower or Guarantor.


“Local Screen Rate” means, with respect to any Non-Quoted Currency, such screen
rate or other method to determine a rate index for such Non-Quoted Currency as
proposed by the Administrative Agent and agreed to by all the Lenders of such
currency and the Company.


“Make Whole Amount” means, with respect to any Make Whole Trigger Event, the
greater of:


(1)1.0% of the principal amount of such Term A-1 Loan subject to such Make Whole
Trigger Event, and
(2)an amount reasonably determined by the Administrative Agent in accordance
with accepted financial practice equal to (i) 1.0% of the principal amount of
the Term A-1 Loans subject to such Make Whole Trigger Event plus (ii) all
required interest payable on the aggregate principal amount of the Term A-1
Loans subject to such Make Whole Trigger Event from the date of the applicable
Make Whole Trigger Event (the “Make Whole Event Date”) through and including
August 30, 2021, computed using an assumed interest rate equal to
(x) the Adjusted LIBO Rate (including the floor thereto) for an Interest Period
of three months in effect on the third Business Day prior to the applicable Make
Whole Event Date (the “Three Month Eurodollar Rate”) plus (y) the Applicable
Margin for Eurocurrency Loans that are Term A-1 Loans in effect as of the Make
Whole Event Date, in each case of clauses (i) and (ii), discounted from August
30, 2021, in the case of clause (i), and from each applicable interest payment
date, in the case of clause (ii), to the Make Whole Event Date using a discount
rate equal to the Treasury Rate as of such Make Whole Event Date plus 50 basis
points.
“Make Whole Premium” has the meaning specified in Section 2.6.3(c). “Make Whole
Provisions” means (A) the definitions of “36-Month Call Premium Event”,
“Make Whole Amount” and “Make Whole Trigger Event”, (B) the inclusion of the
Make Whole
Premium and any other premium payable hereunder including pursuant to Section
2.6.3 in (x) the definition of “Obligations” and (y) Sections 8.1(a) and (b),
(C) Section 8.1(g) and (D) Section 2.6.3(b), (c) and (d).


“Make Whole Trigger Event” means (a) any voluntary prepayment or any mandatory
prepayment pursuant to Section 2.6.5(a) or Section 2.6.5(b) by the Company or
any Guarantor of all, or any part, of the principal balance of any Term A-1
Loans whether in whole or in part, and whether before or after (i) the
occurrence of a Default, or (ii) the commencement of any proceeding under any
Debtor Relief Law, and notwithstanding any acceleration (for any reason) of the
Term A-1 Loans; (b) the acceleration of all of the Term A-1 Loans for any
reason, including, but not limited to, acceleration in accordance with Article
VIII, including as a result of the commencement of a proceeding under any Debtor
Relief Law; (c) the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Term A-1 Loans in any proceeding under any Debtor Relief Law, foreclosure
(whether


42

--------------------------------------------------------------------------------




by power of judicial proceeding or otherwise) or deed in lieu of foreclosure or
the making of a distribution of any kind in any proceeding under any Debtor
Relief Law to the Term A-1 Lenders (whether directly or indirectly, including
through the Administrative Agent or any other distribution agent), in full or
partial satisfaction of the Term A-1 Loans; (d) the termination of this
Agreement for any reason (other than as a result of the payment in full at
maturity of the Obligations in respect of the Term A-1 Loans (other than
contingent indemnity or reimbursement obligations for which no claim has been
asserted) on the Term A-1 Loan Maturity Date); (e) any amendment, waiver or
consent hereunder occurs that reduces the All-in Yield applicable to the Term
A-1 Facility or (f) any forced assignment of Term A-1 Loans occurs pursuant to
Section
1.Solely for purposes of the definition of the term “Make Whole Amount”, if a
Make Whole Trigger Event occurs under clause (b), (c), (d) or (e) above, the
entire outstanding principal amount of the Term A-1 Loans shall be deemed to
have been prepaid on the date on which such Make Whole Trigger Event occurs.


“Mandatory Cancellation Date” means the earliest of (a) the date on which all
payments made or to be made for Certain Funds Purposes have been paid in full in
cleared funds; (b) the Drop Dead Date, (c) with respect to the applicable Credit
Facility, the date of the closing of the Acquisition without the use (or in the
case of the Delayed Draw Term A Facility, satisfaction of the conditions set
forth in Section 4.3) of such Credit Facility and (d) the date that the Company
or its Affiliate publicly announces that the Offer has lapsed or has been
terminated, the date that BaFin has prohibited the Offer or February 15, 2016 to
the extent the Offer Documentation has not been filed with BaFin on or prior to
such date.
“Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (ii) the ability of the Borrowers and
Guarantors, taken as a whole, to pay the Obligations under the Loan Documents,
or (iii) the validity or enforceability of any of the Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders thereunder.


“Maximum Rate” is defined in Section 10.12.
“Moody’s” means Moody’s Investors Service, Inc., and any successor-in-interest
thereto. “Mortgages” means each of the mortgages and deeds of trust made by any
Domestic
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the
Lenders in form and substance reasonably acceptable to the Administrative Agent.


“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.


“Net Cash Proceeds” means (a) in connection with any Asset Sale Prepayment Event
or any Recovery Event, the proceeds thereof in the form of cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts


43

--------------------------------------------------------------------------------






required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale Prepayment Event or Recovery Event (other than any Lien pursuant to a
Security Document) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.


“New Senior Unsecured Notes” means senior unsecured notes (including any
Securities (as defined in the Arranger Fee Letter) issued in lieu thereof) in an
aggregate principal amount not to exceed $500,000,000 at any one time
outstanding, issued by the Company for the purpose of consummating the
Acquisition, including any senior unsecured bridge facility or senior unsecured
exchange notes issued in lieu of all or a portion thereof.


“Non-Quoted Currency” means any Agreed Currency that is not a LIBOR Quoted
Currency.


“Non-Tender Agreement” means a non-tender agreement among the Company, Target
and certain of their Affiliates to be entered into substantially
contemporaneously with the Business Combination Agreement in substantially in
the form provided to BaFin on November 2, 2015.


“Non-Tender Documents” means (i) the Non-Tender Agreement and (ii) the Blocked
Account Agreement, collectively.
“Non-U.S. Lender” means a Lender that is not a U.S. Person. “Notes” is defined
in Section 2.2.6.
“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations” means collectively, the unpaid principal of and interest on the
Loans, as well as (if applicable) the Make Whole Premium and any other premium
payable hereunder or on the Loans, including pursuant to Section 2.6.3, all
obligations and liabilities pursuant to the Facility Letters of Credit, any Cash
Management Agreements (other than, for the avoidance of doubt, Excluded Cash
Management Agreements), any Bi-lateral LC/WC Agreements, any Hedging Obligations
(other than, for the avoidance of doubt, Excluded Hedging Agreements), and all
other obligations and liabilities of each Borrower and each Guarantor to the


44

--------------------------------------------------------------------------------






Administrative Agent or the Lenders under this Agreement and the other Loan
Documents (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the maturity of the Loans and interest accruing at the then applicable
rate provided in this Agreement or any other applicable Loan Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Guarantor, as
the case may be, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, the other Loan
Documents or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by any
Borrower or any Guarantor pursuant to the terms of this Agreement or any other
Loan Document); provided, however, that the definition of ‘Obligations’ shall
not create any Guaranty or other Guarantee Obligation by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.


“Off-Balance Sheet Liability” of a Person means (i) any obligation under a Sale
and Leaseback Transaction which is not a Capitalized Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) any factoring or similar sale of accounts
receivable and related rights to the extent recourse to the Company or any of
its Restricted Subsidiaries (including without limitation, to the extent so
recourse, pursuant to any Permitted Factoring, under an Integrated Service
Contract, or otherwise in connection with the incurrence of Integrated Service
Contract Debt, but excluding any Permitted Securitization), or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing (in the case of
transactions described in, or equivalent to those described in clause (iii)
above, solely to the extent recourse to the Company or any of its Restricted
Subsidiaries) but which does not constitute a liability on the balance sheet of
such Person; in all of the foregoing cases, notwithstanding anything herein to
the contrary, the outstanding amount of any Off-Balance Sheet Liability shall be
calculated based on the aggregate outstanding amount of obligations outstanding
under the legal documents entered into as part of any such transaction on any
date of determination that would be characterized as principal if such
transaction were structured as a secured lending transaction, whether or not
shown as a liability on a consolidated balance sheet of such Person, in a manner
reasonably satisfactory to the Administrative Agent.
“Offer” means the public offer by AcquisitionCo for Target Shares in connection
with the Acquisition.


“Offer Document” means the tender offer document (Angebotsunterlage) (including
all exhibits, schedules, annexes and other attachments thereto) published by
AcquisitionCo in connection with the Acquisition.


45

--------------------------------------------------------------------------------






“Offer Documentation” means (i) the Offer Document and (ii) and all other
related documents made available by AcquisitionCo or the Company to BaFin in
respect to the acquisition of the Target Shares.


“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 3.5(b)).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” is defined in Section 13.1(c).


“Participant Register” has the meaning assigned to such term in Section 13.1(c).


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law
October 26, 2001.


46

--------------------------------------------------------------------------------




“Payment Date” means the last Business Day of each March, June, September and
December occurring after the Execution Date.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.22, providing for an extension of the maturity date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and that, in connection therewith, may also provide for
(a)(i) a change in the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders subject to such Permitted Amendment and/or
(ii) a change in the fees payable to, or the inclusion of new fees to be payable
to, the Accepting Lenders in respect of such Loans and/or Commitments, (b)
changes to any prepayment premiums with respect to the applicable Loans and
Commitments of a relevant Class, (c) such amendments to this Agreement and the
other Loan Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom and (d) additional amendments to the terms of this Agreement
applicable to the applicable Loans and/or Commitments of the Accepting Lenders
that are (i) less favorable to such Accepting Lenders than the terms of this
Agreement immediately prior to giving effect to such Permitted Amendment or (ii)
no more restrictive, when taken as a whole, than those under this Agreement
benefiting the Class of Loans subject thereto as in effect immediately prior to
giving effect to such Permitted Amendment (except for covenants or other
provisions applicable only to periods after the then latest final maturity date
of any Loans or Commitments under this Agreement) and that, in each case of
clauses (d)(i) and (ii), are reasonably acceptable to the Administrative Agent.


“Permitted Convertible Indebtedness” means unsecured Indebtedness of any Loan
Party that is convertible into common shares of the Company (or other reference
property in accordance with the terms of such Indebtedness) (and cash in lieu of
fractional shares) and/or cash (in an amount determined by reference to the
price of such common shares or such other reference property) which may be
incurred once during the term of this Agreement; provided, that such Permitted
Convertible Indebtedness (a) does not mature earlier than the date that is 181
days after the 2022 Revolving Termination Date and 2022 Term A Maturity Date,
(b) does not provide for any scheduled amortization payments, mandatory
prepayment, mandatory redemption or mandatory repurchase (other than upon a
change of control, fundamental change, customary asset sale or event of loss
mandatory offers to purchase and customary acceleration rights after an event of
default and, for the avoidance of doubt, rights to convert or exchange) prior to
the maturity date of such Indebtedness, (c) contains covenants, events of
default, guarantees and other terms (other than interest rates, rate floors,
fees and optional prepayment or optional redemption terms), when taken as a
whole, not more favorable to the lenders or investors providing such Permitted
Convertible Indebtedness, as the case may be, than those set forth in the Loan
Documents are with respect to the Lenders and (d) the Net Cash Proceeds of which
are substantially concurrently used to repay outstanding Term A Loans, Term A-1
Loans and Revolving Credit Loans with an equivalent permanent reduction in the
Revolving Credit Commitments (on a pro rata basis based on the outstanding
amount of Term A Loans, Term A-1 Loans and Revolving Credit Commitments) or are
segregated or otherwise subject to an escrow


47

--------------------------------------------------------------------------------




arrangement, in each case, for a period not to exceed 11 months and in a manner
reasonably satisfactory to the Administrative Agent for such purpose described
in this clause (d).


“Permitted Encumbrances” means:


(a)Liens imposed by law or any Governmental Authority for taxes, assessments or
governmental charges or levies that are not yet overdue for a period of more
than 45 days or are being contested in good faith by appropriate proceedings and
with respect to which reserves have been set aside in accordance with GAAP;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in good faith by appropriate proceedings and with respect to which
reserves have been set aside in accordance with GAAP;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;


(d)deposits to secure the performance of bids, trade contracts, tenders,
government contracts, leases, statutory obligations, surety, stay, custom and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;


(e)judgment liens in respect of judgments that do not constitute a Default under
Section 7.9 or that secure appeal or surety bonds related to such judgments;
(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Restricted Subsidiary;
(g)easements, zoning restrictions, rights-of-way, use restrictions,
encroachments, protrusions, minor defects or irregularities in title,
reservations (including reservations in any original grant from any government
of any water or mineral rights or interests therein) and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company and its Subsidiaries, taken as a whole;


(h)Liens in favor of payor banks having a right of setoff, revocation, refund or
chargeback with respect of money or instruments of the Company or any Subsidiary
on deposit with or in possession of such bank;
(i)Liens granted by (1) a Domestic Loan Party to another Domestic Loan Party,
(2) a Subsidiary that is not a Domestic Loan Party to a Domestic Loan Party and












48

--------------------------------------------------------------------------------




(3)    a Subsidiary that is not a Domestic Loan Party to another Subsidiary that
is not a Domestic Loan Party;


(j)    for the avoidance of doubt, other Liens (not securing Indebtedness)
incidental to the conduct of the business of the Company or any of its
Subsidiaries, as the case may be, or the ownership of their assets which do not
individually or in the aggregate materially adversely affect the value of the
Company or materially impair the operation of the business of the Company or its
Subsidiaries;


(k)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;


(l)    leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any Subsidiaries and do not secure any
Indebtedness;


(m)    deposits in the ordinary course of business to secure liability to
insurance carriers;


(n)    options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like
permitted to be made under this Agreement;


(o)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Company
or any of its Subsidiaries in the ordinary course of business of the Company or
such Subsidiary;


(p)    rights of set-off, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions (i) in relation to the establishment, maintenance or
administration of deposit accounts, securities accounts or arrangements relating
to a Cash Management Agreement or Hedging Agreement, (ii) in relation to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or any
Subsidiary or (iii) in relation to the right of setoff, revocation, refund or
chargeback of a collecting bank with respect to money or instruments in the
possession of such bank;


(q)    Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and


(r)    precautionary financing statement filings in connection with operating
leases.


49

--------------------------------------------------------------------------------




provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.


“Permitted Factoring” means a factoring or similar sale of accounts receivable
and related rights and property on a non-recourse basis which is not entered
into in connection with or as part of a Permitted Securitization and is not
Integrated Service Contract Debt, in each case pursuant to documentation
reasonably customary for such transactions.
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, renew, refinance, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon, any committed or undrawn amounts and underwriting discounts, defeasance
costs, fees, commissions and expenses, associated with such Permitted
Refinancing Indebtedness), (b) the final maturity date and weighted average life
of such Permitted Refinancing Indebtedness is no earlier than the final maturity
date and weighted average life of the Indebtedness being Refinanced, (c) if the
original Indebtedness being Refinanced is by its terms subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, taken as a whole, (d) no Permitted Refinancing
Indebtedness shall have obligors or contingent obligors that were not obligors
or contingent obligors in respect of the Indebtedness being Refinanced unless
such obligor or contingent obligor would be permitted to otherwise incur such
Indebtedness hereunder and (e) if the Indebtedness being Refinanced is (or would
have been required to be) secured by any Collateral (whether equally and ratably
with, or junior to, the Obligations or otherwise), such Permitted Refinancing
Indebtedness may be secured by such Collateral on terms no less favorable, taken
as a whole, to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced, taken as a whole, or on terms that
are otherwise permitted by Section 6.16 (as determined by the Company in good
faith), and to the extent the Obligations are secured by such Collateral, shall
be subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent.


“Permitted Securitization” means any receivables financing program providing for
the sale of accounts receivable and related rights and property by the Company
or any of its Restricted Subsidiaries to an SPC in transactions purporting to be
sales (and treated as sales for GAAP purposes), which SPC shall finance the
purchase of such assets by the sale, transfer, conveyance, lien or pledge of
such assets to one or more limited purpose financing companies, special purpose
entities and/or other financial institutions, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and permitted under Section 6.24.


50

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA and as to which the Company or any member of the
Controlled Group has any obligation to contribute to on or after the Execution
Date or has made contributions within the preceding five years.


“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.


“Pre-Amendment Covenant Ratio” means: (a) with respect to Section 6.22, Total
Net Leverage Ratio of (i) 4.25 to 1.00 as of the last day of the fiscal quarters
of the Company ending June 30, 2018 and September 30, 2018, (ii) 4.00 to 1.00 as
of the last day of any fiscal quarter of the Company ending on or after December
31, 2018 but prior to June 30, 2019 or (iii) 3.75 to
1.00 as of the last day of any fiscal quarter of the Company ending on or after
June 30, 2019 and
(b) with respect to Section 6.23, an Interest Coverage Ratio of 3.0 to 1.0 as of
the last day of any fiscal quarter of the Company.
“Pre-Closing Sweep Amount” is defined in Section 2.4(c).


“Press Releases” means the October 22, 2013 press releases regarding the Company
issued by (a) the United States Department of Justice and (b) the SEC.


“Prime Rate” means the per annum rate announced or established by the
Administrative Agent from time to time as its “prime rate” (it being
acknowledged that such announced rate may not necessarily be the lowest rate
charged by the Administrative Agent to any of its customers) or the corporate
base rate of interest announced or established by the Administrative Agent or,
when used in connection with any Advance denominated in any Eligible Currency,
“Prime Rate” means the correlative floating rate of interest customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue, as reasonably determined by the
Administrative Agent, which Prime Rate shall change simultaneously with any
change in such announced or established rates.


“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question (including any related Future Acquisition, or other
Investment and, in each case, payment of consideration therefor) shall be deemed
to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Company for which financial statements are
required to have been delivered pursuant to Section 6.1(i) or (ii) or, if such
calculation is made prior to the first delivery of such financial statements, as
of the first day of the period of four consecutive fiscal quarters ending on
September 30, 2015. In connection with any calculation of the Interest Coverage
Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio, in each
case upon giving effect to a transaction on a “Pro Forma Basis”, (i) any
Indebtedness incurred or repaid by the Company or any of its Restricted
Subsidiaries in connection with such transaction (or any other transaction which
occurred during the relevant four fiscal quarter period


51

--------------------------------------------------------------------------------




or during the period from the last day of such period to and including the date
of determination) shall be deemed to have been incurred or repaid, as the case
may be, as of the first day of the relevant four fiscal quarter period, (ii) if
such Indebtedness has a floating or formula rate, then the rate of interest for
such Indebtedness for the applicable period for purposes of the calculations
contemplated by this definition shall be determined by utilizing the rate which
is or would be in effect with respect to such Indebtedness as at the relevant
date of such calculations (giving consideration to any applicable rate “floor”),
(iii) in the case of any determination of the permissibility of the incurrence
of Indebtedness, if such Indebtedness is revolving in nature, a borrowing of the
maximum amount of loans available shall be assumed, (iv) in the case of any
determination of the permissibility of the incurrence of Indebtedness, the cash
proceeds of all such Indebtedness shall be disregarded in calculating the
Interest Coverage Ratio, the Secured Net Leverage Ratio or the Total Net
Leverage Ratio, as applicable, (v) income statement items (whether positive or
negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant
four-fiscal-quarter period and (vi) without duplication of subclauses (g), (h)
or (i) of the definition of “EBIT”, such calculation shall give effect to
Synergies and Costs of Synergies resulting from or relating to the transaction
in question and projected by the Company in good faith to be realized by the
Company and its Restricted Subsidiaries subject, in any calculation of pro forma
EBIT or EBITDA, to the applicable limitations on such Synergies and Cost Savings
set forth in the definition of “EBIT”.


“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
(calculated using the Dollar Equivalent Amount thereof) to the Aggregate
Commitments, provided that (a) (x) from the Seventh Amendment Effective Date
until the 2020 Revolving Termination Date with respect to Revolving Credit
Loans, Facility Letters of Credit, Swing Loans and commitment, ticking and other
applicable fees with respect to the Revolving Credit Commitment, Pro Rata Share
means, for each Lender, the ratio such Lender’s Revolving Credit Commitment
bears to the Aggregate Revolving Credit Commitments and (y) from the 2020
Revolving Termination Date, with respect to Revolving Credit Loans, Facility
Letters of Credit, Swing Loans and commitment, ticking and other applicable fees
with respect to the Revolving Credit Commitment, Pro Rata Share means, for each
2022 Revolving Lender, the ratio such 2022 Lender’s Revolving Credit Commitment
bears to the Aggregate 2022 Revolving Credit Commitments, (b) with respect to
Delayed Draw Term A Loans, Pro Rata Share means, for each Lender, the ratio that
such Lender’s outstanding Delayed Draw Term A Loans and Delayed Draw Term A
Commitments bear to the aggregate amount of all outstanding Delayed Draw Term A
Loans and Delayed Draw Term A Commitments, (c) with respect to Replacement Term
A Loans, Pro Rata Share means, for each Lender, the ratio that such Lender’s
outstanding Replacement Term A Loans and Replacement Term A Commitments bear to
the aggregate amount of all outstanding Replacement Term A Loans and Replacement
Term A Commitments, (d) with respect to Dollar Term B Loans, Pro Rata Share
means, for each Lender, the ratio that such Lender’s outstanding Dollar Term B
Loans and Dollar Term B Commitments bear to the aggregate amount of all
outstanding Dollar Term B Loans and Dollar Term B Commitments, (e) with respect
to Euro Term B Loans, Pro Rata Share means, for each Lender, the ratio that such
Lender’s outstanding Euro Term B Loans and Euro Term B Commitments bear to the
aggregate amount of all outstanding Euro Term B Loans and Euro Term B
Commitments, (f) with respect to Term A-1 Loans, Pro Rata Share means, for each
Lender, the ratio that such Lender’s outstanding Term A-1 Loans and Term A-1
Commitments bear to the aggregate amount of all


52

--------------------------------------------------------------------------------




outstanding Term A-1 Loans and Term A-1 Commitments and , (g) with respect to
2022 Term A Loans, Pro Rata Share means, for each Lender, the ratio that such
Lender’s outstanding 2022 Term A Loans and 2022 Term A Commitments bear to the
aggregate amount of all outstanding 2022 Term A Loans and 2022 Term A
Commitments and (h) with respect to Incremental Term
Loans, Pro Rata Share means, for each Lender, the ratio that such Lender’s
Incremental Term Loan bears to the aggregate amount of all Incremental Term
Loans. If at any time the Revolving Credit Commitments have been terminated
(other than the termination of the 2020 Revolving Credit Commitments at
scheduled maturity thereof to the extent any amounts owing thereunder have been
paid in full in cash), the amount of any such Commitment for the purposes of
this definition of “Pro Rata Share” only shall be deemed equal to the amount of
such Commitment immediately prior to its termination.
“Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.


“Proposed New Lender” is defined in Section 2.19.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to it in Section 17.7
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period, (i) if the currency is Pounds Sterling, the first day of such Interest
Period, (ii) if the currency is Euro, two TARGET2 Days before the first day of
such Interest Period, (iii) for any other currency, two Business Days prior to
the commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Day will be reasonably determined by the
Administrative Agent in good faith in accordance with market practice in such
market (and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).


“Ranking Protection Trigger” is defined in Section 6.22.


“Receivables Indebtedness” means, at any time and without duplication, the
aggregate amount of outstanding obligations incurred by the Company and its
Restricted Subsidiaries (including any SPC) in connection with a Permitted
Securitization that would be characterized as principal if such Permitted
Securitization in its entirety were structured as a secured lending transaction
rather than a purchase (regardless, in either case, of whether any liability of
the


53

--------------------------------------------------------------------------------




Company or any Restricted Subsidiary thereof in respect of related accounts
receivable and related rights and property would be required to be reflected on
a balance sheet of such Person in accordance with generally accepted accounting
principles).


“Recipient” means, as applicable, (a) the Administrative Agent, (b) the Swing
Lender, (c) any Lender and (d) any Issuer.


“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property of the Company or any Restricted Subsidiary, in an amount that if
constituting a Disposition of such Property would have constituted an Asset Sale
Prepayment Event.


“Redemption Account” means a segregated account located at and/or subject to
control of the Administrative Agent in a manner reasonably satisfactory to the
Administrative Agent.


“Redemption Amount” means €123,444,522.60.


“Remaining Minority Shares” means 2,243,130 Target Shares which have not been
tendered under the Domination Agreement as of August 29, 2018.
    
“Refinance” is defined in the definition of “Permitted Refinancing
Indebtedness”.


"Refinancing Commitment" means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.


“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company,a mong the applicable Borrower and, if applicable, the Administrative
Agent and one or more Refinancing Lenders, establishing Refinancing Commitments
and effecting such other amendments hereto and to the other Loan Documents as
contemplated by Section 2.21.


“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.


“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.
“Refinancing Revolving Commitments” has the meaning set forth in Section 2.21.1


“Refinancing Revolving Lender” has the meaning set forth in Section 2.21.1.


“Refinancing Revolving Loans” has the meaning set forth in Section 2.21.1.


“Refinancing Term Lender” has the meaning set forth in Section 2.21.1.


“Refinancing Term Loan” has the meaning set forth in Section 2.21.1.


“Refinancing Term Loan Commitments” has the meaning set forth in Section 2.21.1


54

--------------------------------------------------------------------------------






“Register” has the meaning assigned to such term in Section 13.1(b)(v).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.


“Reimbursement Obligations” means, at any time, the aggregate of the obligations
of the Borrowers to the Lenders and the Issuers in respect of all unreimbursed
payments or disbursements made by the Issuers and the Lenders under or in
respect of the Facility Letters of Credit.


“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any Restricted Subsidiary
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.6.5 as a result of the delivery of a Reinvestment Notice.


“Reinvestment Event” means any Asset Sale Prepayment Event or Recovery Event in
respect of which the Company has delivered a Reinvestment Notice.


“Reinvestment Notice” means a written notice executed by an Authorized Officer
stating that no Unmatured Default or Default has occurred and is continuing and
that the Company (directly or indirectly through a Restricted Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale Prepayment Event or Recovery Event to acquire, maintain,
develop, construct, improve, upgrade or repair assets (other than current
assets) useful in its business or to make a Future Acquisition or other
Investments consisting of an acquisition of such assets.
“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets (other
than current assets) useful in the Company’s or its Restricted Subsidiaries’
business or to make a Future Acquisition or other Investments consisting of an
acquisition of such assets.
“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on


55

--------------------------------------------------------------------------------




which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets (other than current assets) useful in the Company’s
or its Restricted Subsidiaries’ business with all or any portion of the relevant
Reinvestment Deferred Amount or to make a Future Acquisition or other Investment
consisting of an acquisition of such assets with all or any portion of the
relevant Reinvestment Deferred Amount (it being understood that if any portion
of the relevant Reinvestment Deferred Amount is not used within twelve months
after any Reinvestment Event but within such twelve month period is
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such twelve month period shall constitute
Net Cash Proceeds as of such date).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors, representatives and controlling persons of such Person and such
Person’s Affiliates.


“Release” means any release, spill, leak, discharge or leaching of any Hazardous
Substances into the environment in violation of any Environmental Law.


“Remaining Minority Shares” means 2,243,130 Target Shares which have not been
tendered under the Domination Agreement as of August 29, 2018.
“Remedial Action” means an action to address a Release or other violation of
Environmental Laws required by any Environmental Law.


“Replacement Facilities” means the Replacement Term A Facility and the Revolving
Credit Facility.


“Replacement Facilities Commitments” means the Replacement Term A Commitments
and the Revolving Credit Commitments.


“Replacement Facilities Effective Date” means the first date on which all
conditions precedent set forth in Section 4.2 are satisfied or waived in
accordance with Section 8.2.


“Replacement Facilities Effective Date Documentation” means the documentation
evidencing the establishment of the commitments in respect of the Replacement
Facilities as Commitments hereunder and the joining of the lenders thereunder as
Lenders, which in each case shall be in form and substance reasonably
satisfactory to the Administrative Agent.


“Replacement Term A Commitment” means, as to each Lender, its obligation to make
a Replacement Term A Loan to the Company hereunder, expressed as an amount
representing the maximum principal amount of the Replacement Term A Loans to be
made by such Lender under this Agreement, as such commitment may be reduced or
increased from time pursuant to Section
13.1 or any other applicable provisions hereof. The initial amount of each
Lender’s Replacement Term A Commitment shall be set forth in the applicable
Replacement Facilities Effective Date Documentation, or otherwise, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Replacement Term A Commitment, as the case may be. The aggregate amount of the
Replacement Term A Commitments on the Execution Date is $0. The aggregate


56

--------------------------------------------------------------------------------




amount of the Replacement Term A Commitments on the Replacement Facilities
Effective Date is $230,000,000.


“Replacement Term A Facility” means the Replacement Term A Commitments and the
extensions of credit made thereunder.


“Replacement Term A Lender” means, at any time, any Lender that has a
Replacement Term A Commitment or a Replacement Term A Loan at such time.
“Replacement Term A Loan Amortization Amount” means the aggregate principal
amount of all Replacement Term A Loans made on the Replacement Facilities
Effective Date.


“Replacement Term A Loans” means the term loans made by the Replacement Term A
Lenders on the Replacement Facilities Effective Date to the Company pursuant to
Section 2.1(a).


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with Section 4043(a) of
ERISA or of the minimum funding standard under Section 412(c) of the Code.


“Repricing Event” means (i) any prepayment, repayment or replacement of the Term
B Facility, in whole or in part, with the proceeds of indebtedness (or
commitments in respect of indebtedness) with an All-in Yield less than the
All-in Yield applicable to such portion of the Term B Facility (as such
comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices) and
(ii) any amendment to the Term B Facility which reduces the All-in Yield
applicable to the Term B Facility), but in each case, excluding any repayment,
replacement or amendment occurring in connection with a Change of Control or an
acquisition or Investment not permitted under the Loan Documents.


“Required Lenders” means Lenders whose Aggregate Outstandings and Aggregate
Commitments (without duplication) exceed 50% of the Aggregate Outstandings and
Aggregate Commitments (without duplication) of all Lenders.


“Required Revolving Credit Lenders” means (a) at any time prior to the
termination of the Revolving Credit Commitments, Lenders holding greater than
50% of the Aggregate Revolving Credit Commitments; and (b) at any time after the
termination of the Revolving Credit Commitments, Revolving Credit Lenders whose
Aggregate Revolving Credit Outstandings aggregate greater than 50% of the
Aggregate Revolving Credit Outstandings of all Revolving Credit Lenders.


57

--------------------------------------------------------------------------------






“Required Term A Lenders” means at any time, Term A Lenders holding in the
aggregate more than 50% of the aggregate outstanding principal amount of all
Term A Loans and Term A Commitments.


“Required Term A-1 Lenders” means at any time, Term A-1 Lenders holding in the
aggregate more than 50% of the aggregate outstanding principal amount of all
Term A-1 Loans and Term A-1 Commitments.
“Required Term B Lenders” means Term B Lenders holding in the aggregate more
than 50% of the aggregate outstanding principal amount of all Term B Loans and
Term B Commitments.


“Required TLA/RC Lenders” means Lenders holding in the aggregate more than 50%
of the sum of the aggregate outstanding principal amount of all Term A Loans,
Term A Commitments and Revolving Credit Commitments (or if such Revolving Credit
Commitments have terminated, the Aggregate Revolving Credit Outstandings).


“Required Pro Rata Lenders” means Lenders holding in the aggregate more than 50%
of the sum of the aggregate outstanding principal amount of all Term A Loans,
Term A Commitments, Revolving Credit Commitments (or if such Revolving Credit
Commitments have terminated, the Aggregate Revolving Credit Outstandings), Term
A-1 Loans and Term A-1 Commitments (without duplication).


“Required Pro Rata/TLA-1 Lenders” means (i) the Required Pro Rata Lenders and
(ii) if the Initial TLA-1 Principal Lenders collectively hold more than
$100,000,000 of the aggregate face principal amount of Term A-1 Loans and Term
A-1 Commitments (without duplication), the Term A-1 Lenders holding in the
aggregate more than 50% of the aggregate outstanding principal amount of,
without duplication, all Term A-1 Loans and Term A-1 Commitments (without
duplication).


“Requirement of Law” means as to any Person, the certificate of incorporation
and by- laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.


“Reserve Requirement” means, with respect to an Interest Period for Eurocurrency
Loans, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves), assessments or similar requirements
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D).


“Restricted Indebtedness” is defined in Section 6.26.
“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.


58

--------------------------------------------------------------------------------




“Retained Percentage” means, with respect to any fiscal year, (a) 100% minus (b)
the ECF Percentage with respect to such fiscal year.


“Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to the Borrowers under Section 2.1(d)
in an aggregate amount not to exceed at any time outstanding the Dollar
Equivalent Amount of the U.S. Dollar amount set forthequal to (a) with respect
to such Lender in the applicable Replacement Facilities Effective Date
Documentation each Lender that is a Lender prior to the Seventh Amendment
Effective Date, the “Revolving Credit Commitment” as defined in the Credit
Agreement as in effect at any time prior to such date and (b) with respect to
each Lender that is a Lender on and after the Seventh Amendment Effective Date,
the sum of such lender’s 2020 Revolving Credit Commitments and 2022 Revolving
Credit Commitments, in each case, , as such amount may be reduced or increased
from time to time pursuant to Sections 2.4, 2.19, 13.1 or any other applicable
provisions hereof. The aggregate amount of the Lenders’ Revolving Credit
Commitments as of the Execution Date is $0. The aggregate amount of the Lenders’
Revolving Credit Commitments as of the Replacement Facilities Effective Date is
$520,000,000. The aggregate amount of the Lenders’ Revolving Credit Commitments
as of Seventh Amendment Effective Date is $412,525,068.95.


“Revolving Credit Commitment Increase” is defined in Section 2.19.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made thereunder.


“Revolving Credit Lender” means any Lender with a Revolving Credit Commitment
or, after the termination of all Revolving Credit Commitments, any Lender with
any Aggregate Revolving Credit Outstandings.


Revolving Credit Loans” means, with respect to a Lender, such Lender’s 2020
rRevolving cCredit lLoans made pursuant to Section 2.1(d)and 2022 Revolving
Credit Loans


“Revolving Termination Date” means the earlier to occur of (a) the five year
anniversary of the Replacement Facilities Effective Date or (b) the date on
which the (a) with respect to the 2020 Revolving Credit Facility, the 2020
Revolving Termination Date and (b) with respect to the 2022 Revolving Credit
Commitments areFacility, the 2022 Revolving tTerminatedion pursuant to Article
VIIIDate.


“S&P” means Standard & Poor’s Financial Services, LLC and any
successor-in-interest
thereto.


“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease or use such Property as lessee or in any
other similar capacity (but excluding, for the avoidance of doubt, any sale and
leaseback of inventory or equipment that is subleased or otherwise leased
directly or indirectly to any customer of the Company or a Restricted
Subsidiary).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those


59

--------------------------------------------------------------------------------






administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.


“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (which, as of the Execution Date, were
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, operating or ordinarily resident in, or
organized under the laws of, a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).


“Screen Rate” means the LIBOR Screen Rates and the Local Screen Rates
collectively and individually as the context may require.


“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.
“Second Amendment Effective Date” means May 6, 2016.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Secured Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date that is secured by a Lien to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.


“Secured Parties” means the Administrative Agent, the Lenders, each Issuer, and
each other Person who is owed any portion of the Obligations.


“Security Agreement” means the security agreement among the Company, the other
Guarantors and the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.


“Security Documents” means the Security Agreement, each Mortgage and each other
security agreement or other instrument or document executed and delivered
pursuant to Section
6.9 to secure any of the Obligations.


“Senior Note Purchase Agreement” means the Company’s Note Purchase Agreement
dated as of March 2, 2006.


“Senior Notes” means the $175,000,000 5.50% Series 2006-A Guaranteed Senior
Notes, Tranche 2, due March 2, 2016 and the $50,000,000 5.55% Series 2006-A
Guaranteed Senior Notes, Tranche 3, due March 2, 2018 issued under the Senior
Note Purchase Agreement.


60

--------------------------------------------------------------------------------




“Seventh Amendment” means the Seventh Amendment dated as of August 7, 2019 among
the Company, the Subsidiary Borrowers party thereto, the Guarantors party
thereto, the Lenders and other parties thereto and the Administrative Agent.


“Seventh Amendment Effective Date” means August 7, 2019.
“Significant Subsidiary” means each present or future subsidiary of the Company
which would constitute a “significant subsidiary” within the meaning of Rule
1-02 of Regulation S-X as currently in effect promulgated by the SEC.


“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.




“Sixth Amendment” means the Sixth Amendment and Incremental Amendment dated as
of August 30, 2018 among the Company, the Subsidiary Borrowers party thereto,
the Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.


“Sixth Amendment Effective Date” means August 30, 2018.


“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of accounts receivable and related rights and property in
connection with and pursuant to a Permitted Securitization.


“Specified Time” means (i) in relation to a Loan in denominated in any
Non-Quoted Currency, such time as is reasonably determined by the Administrative
Agent in good faith, and
(i)in relation to a Loan in a LIBOR Quoted Currency, 11:00 a.m., London time.


“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary that is by its terms contractually subordinated in right of payment
to any of the Obligations.


“Subsequent Acceptance Period” means the subsequent acceptance period (weitere
Annahmefrist) for the Offer pursuant to Section 16(2) of the German Takeover
Code.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
other business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.


“Subsidiary Borrowers” means Foreign Subsidiary Borrowers and Domestic
Subsidiary Borrowers.


61

--------------------------------------------------------------------------------




“Subsidiary Joinder Agreement” means the Joinder Agreement to be entered into by
each Subsidiary Borrower subsequent to the date hereof pursuant to Section
8.2.2, substantially in the form of Exhibit B attached hereto.


“Substantial Portion” means, with respect to the Property of the Company and its
Restricted Subsidiaries, Property which (a) represents more than 15% of the
consolidated assets of the Company and its Restricted Subsidiaries on a Pro
Forma Basis as would be shown in the consolidated financial statements of the
Company and its Restricted Subsidiaries as at the beginning of the twelve-month
period ending with the most recent month prior to the applicable determination
date and for which consolidated Company financial statements were available, (b)
is responsible for more than 15% of the consolidated net sales of the Company
and its Restricted Subsidiaries on a Pro Forma Basis as reflected in the
financial statements referred to in clause (a) above, (c) represents more than
25% of the consolidated assets of the Company and its Restricted Subsidiaries as
would be shown in the most recent consolidated financial statements of the
Company and its Restricted Subsidiaries as of the Execution Date or (d) is
responsible for more than 25% of the consolidated net sales of the Company and
its Restricted Subsidiaries as reflected in the financial statements referred to
in clause (c) above. For the avoidance of doubt, after the Acquisition Closing
Date, “Substantial Portion” above shall include the assets and net sales of
Target and its Subsidiaries on a Pro Forma Basis.


“Supported QFC” has the meaning assigned to it in Section 17.7.


“Swap Obligation” means, with respect to any Guarantor, any Hedging Obligations
that
constitutes an obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.
“Swing Lender” means JPMorgan Chase, together with its Lending Installations.
“Swing Loan” is defined in Section 2.16.
“Syndication Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as syndication agent for the Credit Facilities evidenced by this
Agreement.
“Target” means Wincor Nixdorf AG, a German Stock Corporation listed at the
Frankfurt Stock Exchange.


“Target Group” means the Target and its Subsidiaries.


“Target Refinancing” means the repayment in full of outstanding obligations
(other than contingent indemnification claims not then due) under and
termination of any guarantees and security in respect of (a) the Target’s
€400,000,000 revolving dual-currency credit agreement dated December 13, 2011
with Bayerische Landesbank as agent (€100,000,000 of which was cancelled on 28
January 2014) and (b) the Target’s €100,000,000 (project) financing agreement
with the European Investment Bank (EIB) (and, in the case of Indebtedness listed
in clauses (a) and (b), including any Indebtedness that refinances, renews or
replaces any such Indebtedness).


62

--------------------------------------------------------------------------------






“Target Shares” means the Capital Stock of Target proposed to be acquired by the
Company and/or its Restricted Subsidiaries in connection with the Acquisition
(for the avoidance of doubt including acquisitions thereof subsequent to the
Acquisition Closing Date).


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.


“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euro.


“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Tendered Shares” means 500 Target Shares that have been elected to be tendered
by the holders thereof but have not yet been purchased by AcquisitionCo as of
August 29, 2018.


“Term A Commitment” means the Replacement Term A Commitment and, the Delayed
Draw Term A     Commitment and the 2022 Term A Commitment.


“Term A Facility” means the Replacement Term A Facility and, the Delayed Draw
Term A Facility and the 2022 Term A Facility.


“Term A Lender” means a Replacement Term A Lender Lender and a 2022 Term A
Lender.


“Term A Loan” means a Replacement Term A Loan and, a Delayed Draw Term A Loan
and a 2022 Term A Loan.


“Term A Maturity Date” means the earliest to occur of (a) the fifth anniversary
of the Replacement Facilities Effective Date and (b) the date the maturity of
the Term A Loans are accelerated pursuant to Article VIII; provided, however,
that if the Replacement Facilities Effective Date does not occur, the “Term A
Maturity Date”(a) with respect to the Delayed Draw Term A Facility shall mean
the earliest to occur of (a) August 26, 2019 and (b) the dateReplacement Term A
Loans and the Delayed Draw Term A Loans are accelerated pursuant to Article
VIII, the 2020 Term A Loan Maturity Date and (b) with respect to the 2022 Term A
Loans, the 2022 Term A Maturity Date.


“Term A-1 Commitment” means, as to each Lender, its obligation to make a Term
A-1 Loan in Dollars to the Company as set forth in the Sixth Amendment,
expressed as an amount representing the maximum principal amount of the Term A-1
Loans to be made by such Lender under the Sixth Amendment, as such commitment
may be reduced or increased from time to time pursuant to Section 13.1 or any
other applicable provisions hereof. The initial amount of each Lender’s Term A-1
Commitment shall be as set forth in the Sixth Amendment, or otherwise, in the
Assignment and Assumption pursuant to which such Lender shall have


63

--------------------------------------------------------------------------------




assumed its Term A-1 Commitment, as the case may be. The aggregate amount of the
Term A-1 Commitments on the Sixth Amendment Effective Date is $650,000,000.


“Term A-1 Commitment Letter” means that certain Commitment Letter entered into
by the Company and other Persons party thereto, dated as of August 27, 2018,
with respect to the provision to the Company of up to $650,000,000 aggregate
principal amount of Term A-1 Loans.


“Term A-1 Facility” means the Term A-1 Commitments and the extensions of credit
made thereunder.


“Term A-1 Lender” means, at any time, any Lender that has a Term A-1 Commitment
or an outstanding Term A-1 Loan at such time.


“Term A-1 Loan” means an Incremental Loan made pursuant to the Sixth Amendment.


“Term A-1 Loan Maturity Date” means the earliest to occur of (a) the fourth
anniversary
of the Sixth Amendment Effective Date and (b) the date the maturity of the Term
A-1 Loans are
accelerated pursuant to Article VIII.


“Term B Commitment” means the Dollar Term B Commitment and/or the Euro Term B
Commitment, as the context requires.


“Term B Facility” means the Dollar Term B Facility and/or the Euro Term B
Facility, as the context requires.


“Term B Lender” means a Dollar Term B Lender and/or a Euro Term B Lender, as the
context requires.


“Term B Loan” means a Dollar Term B Loan and/or a Euro Term B Loan, as the
context requires.
“Term B Loan Maturity Date” the earliest to occur of (a) November 6, 2023 and
(b) the date the maturity of the Term B Loans are accelerated pursuant to
Article VIII.


“Term Commitments” means the Term A Commitments, the Term A-1 Commitments and
the Term B Commitments.


“Term Facilities” means the Term A Facilities, the Term A-1 Facility and the
Term B Facility.
“Term Lenders” means the Term A Lenders, Term A-1 Lenders and the Term B
Lenders.


“Term Loans” means the Term A Loans, Term A-1 Loans and the Term B Loans.


“Total Assets” means the total assets of the Company and its Restricted
Subsidiaries,
determined in accordance with GAAP.


“Total Debt” as of any date, means all of the following for the Company and its
Restricted Subsidiaries on a consolidated basis and without duplication: (i) all
debt for borrowed


64

--------------------------------------------------------------------------------




money and similar monetary obligations evidenced by bonds, notes, debentures,
Capitalized Lease Obligations or otherwise, including without limitation
obligations in respect of the deferred purchase price of properties or assets,
in each case whether direct or indirect (other than accounts payable and/or
accrued expenses and commercial Letters of Credit with respect to the foregoing,
in each case arising in the ordinary course of such Person’s business payable in
accordance with customary practices); (ii) all reimbursement obligations under
outstanding Letters of Credit (other than commercial Letters of Credit
referenced in clause (i) above) in respect of drafts which (A) may be presented
(other than performance or standby Letters of Credit) or (B) have been presented
and have not yet been paid and are not included in clause (i) above; (iii) all
Off-Balance Sheet Liabilities and Receivables Indebtedness; (iv) all Guarantee
Obligations of indebtedness or liabilities of the type described in clauses (i),
(ii) or (iii) above and (v) all obligations of the kind referred to in the
foregoing clauses (i), (ii), (iii) or (iv) secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, provided that, if such Person has not assumed such
obligations, then the amount of debt of such Person for purposes of this clause
(v) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person which
secure such obligations. Notwithstanding the foregoing, each of the following
shall be excluded from, and not considered part of, Total Debt: (1) money
borrowed by the Company against the cash value of life insurance policies owned
by the Company; (2) Integrated Service Contract Debt up to an aggregate amount
at any time outstanding not in excess of
$100,000,000; (3) Indebtedness consisting of avals by any of the Company’s
Restricted Subsidiaries for the benefit of, and with respect to obligations
which are not classified as Indebtedness of, any of the Company’s other
Restricted Subsidiaries which are entered into in the ordinary course of
business and consistent with standard business practices; (4) Indebtedness
permitted under Section 6.18(x) and (5) any Off-Balance Sheet Liabilities
arising in connection with (x) any sale of accounts or lease receivables under
an Integrated Service Contract to the extent relating to the product (as opposed
to the service) portion of the Integrated Service Contract, or otherwise in
connection with the incurrence of Integrated Service Contract Debt, or
(a)any other sale of accounts or lease receivables that is not part of an
ongoing factoring or similar program (including a Permitted Factoring that is
not part of an ongoing factoring or similar program) and do not arise under an
Integrated Service Contract or otherwise in connection with the incurrence of
Integrated Service Contract Debt, in each case to the extent such transferred
accounts or lease receivables are non-recourse to any of the Company or its
Restricted Subsidiaries.
“Total Net Debt” means, at any time, Total Debt minus (a) other than for the
purpose of determining compliance with Section 6.22, 75%, and (b) solely for the
purpose of determining compliance with Section 6.22, 100%, of all Unencumbered
Cash with maturities of less than one year of the Company and its Restricted
Subsidiaries calculated on a consolidated basis in accordance with GAAP.
“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Net
Debt on such date to (b) EBITDA for the period of four consecutive fiscal
quarters ended on or most recently prior to such date.


65

--------------------------------------------------------------------------------






“Total Tangible Assets” means the total assets of the Company and its Restricted
Subsidiaries, calculated on a consolidated basis in accordance with GAAP, other
than intangible assets (as determined in accordance with GAAP).


“Transactions” means the Acquisition (and subsequent acquisitions of any Target
Shares by the Company or its applicable Restricted Subsidiaries), the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
to be a party, the borrowing of Loans and the issuance of Letters of Credit
hereunder, the incurrence of the New Senior Unsecured Notes, the refinancing of
Indebtedness of the Company, the Target and their Subsidiaries and the
issuance/payment in kind of Capital Stock of the Company in connection
therewith, and in each case, the use of the proceeds thereof and the payment of
fees and expenses in connection with the foregoing.
“Transferee” is defined in Section 13.2.


“Treasury Rate” means as of any date the Make Whole Amount is payable (the
“Event Date”) with respect to the Term A-1 Loans, the yield to maturity at the
time of computation of
U.S. Treasury securities with a constant maturity (as compiled and published in
the most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to the Event Date (or, if
such Statistical Release is no longer published, any publicly available source
or similar market data)) most nearly equal to the period from the Event Date to
August 30, 2021; provided, however, that if such period is not equal to the
constant maturity of a U.S. Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of U.S. Treasury securities for which such yields are given, except that if such
period is less than one year, the weekly average yield on actually traded U.S.
Treasury securities adjusted to a constant maturity of one year will be used.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurocurrency Advance.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
Loan Document are subject to withholding Taxes imposed by the laws of the United
Kingdom.


“Unconditional Date” means the date on which all conditions of the Offer
specified in the Offer Document have been satisfied (or, to the extent permitted
hereunder, waived or treated as satisfied by AcquisitionCo).


“Unencumbered Cash” means all cash and Cash Equivalents owned by the Company or
any Restricted Subsidiary not disclosed as restricted cash or restricted Cash
Equivalents in the


66

--------------------------------------------------------------------------------






Company’s financial statements furnished pursuant to Section 6.1(i) or (ii) (or
as applicable prior to delivery thereof, those referenced in Section 5.4);
provided that (i) cash or Cash Equivalents segregated or held in escrow (x) for
Certain Funds Purposes or (y) for the sole purpose of refinancing Indebtedness
permitted hereunder (and the payment of fees and expenses in connection
therewith) while such refinancing is pending (provided such proceeds are so
utilized within 11 months of incurrence thereof), in each case, shall not be
disqualified from being considered Unencumbered Cash solely due to Liens or
restrictions arising from such escrow arrangement or restricted usage (it being
understood the proceeds of escrowed or restricted Term B Loans and/or New Senior
Unsecured Notes shall be disregarded from financial ratio calculations as set
forth in Section 17.2), (ii) any cash and Cash Equivalents subject to any cash
pooling arrangement or cash management in respect of netting services and
similar arrangements shall be considered Unencumbered Cash only to the extent,
with respect to any such arrangements, that the total amount of cash and Cash
Equivalent on deposit subject to such arrangements equals or exceeds the total
amount of overdrafts or similar obligations subject thereto and (iii) from and
after July 1, 2019, any cash held in the Redemption Account shall not be
considered Unencumbered Cash.
“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under a Single Employer Plan exceeds the fair
market value of all such Plan assets allocable to such benefit liabilities, all
determined as of the then most recent valuation date for such Plan in accordance
with Section 4001(a)(18) of ERISA.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company pursuant to Section 6.30
subsequent to the Execution Date and (b) any subsidiary of an Unrestricted
Subsidiary.


“U.S. Dollar Loans” means any Loan denominated in U.S. Dollars.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 17.7.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
3.4(f)(ii)(D)(2).


“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof.


“WholeCo Sale” means the Disposition, in one or more related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
including by merger, consolidation, share exchange or other similar
transactions.
“Wholly Owned Subsidiary” of a Person means any other Person of which 100% of
the outstanding Capital Stock of which (other than directors’ qualifying shares
required by law) shall


67

--------------------------------------------------------------------------------




at the time be owned or controlled, directly or indirectly, by such Person
and/or one or more Wholly Owned Subsidiaries of such Person. “Wholly Owned
Domestic Subsidiary”, “Wholly Owned Restricted Subsidiary” and “Wholly Owned
Domestic Restricted Subsidiary” have correlative meanings with respect to the
applicable type of Subsidiary.
“Withholding Agent” means, as applicable, any Loan Party or the Administrative
Agent. “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2        Rules of Construction. All terms defined in Section 1.1 shall include
both the singular and the plural forms thereof and shall be construed
accordingly. Use of the terms “herein”, “hereof”, and “hereunder” shall be
deemed references to this Agreement in its entirety and not to the Section or
clause in which such term appears. References to “Sections” and “subsections”
shall be to Sections and subsections, respectively, of this Agreement unless
otherwise specifically provided. Notwithstanding anything herein, in any
financial statements of the Company or in GAAP to the contrary, for purposes of
calculating the Applicable Margin and of calculating and determining compliance
with the financial covenants in Sections 6.22 and 6.23, including defined terms
used therein, and for purposes of calculating any other applicable financial
ratios or incurrence tests hereunder, any acquisitions or Dispositions outside
the ordinary course of business made by the Company or any of its Restricted
Subsidiaries, including through mergers or consolidations, the incurrence or
repayment of Indebtedness and any other applicable transactions related thereto
and occurring during the period for which such items were calculated, shall be
deemed to have occurred on the first day of the relevant period for which such
items were calculated on a Pro Forma Basis.


1.3         Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP without giving effect to such change in GAAP or in the
application thereof that is the subject of such notice until such notice shall
have been withdrawn or such provision amended in accordance herewith; provided,
further, that if GAAP is amended or revised subsequent to the date hereof to
cause operating leases to be treated as capitalized leases, then such change
shall not be given effect hereunder, and those types of leases which were
treated as operating leases as of the date hereof shall continue to be treated
as operating leases and not capitalized leases. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial


68

--------------------------------------------------------------------------------




Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and
(i)for the avoidance of doubt, except as provided in the definition of
“Consolidated Net Income”, without giving effect to the financial condition,
results and performance of the Unrestricted Subsidiaries.


1.4         Redenomination of Certain Foreign Currencies. (a) Each obligation of
any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Execution Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Advance in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Advance, at the end of the then current Interest Period.


(a)Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Execution Date shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Advances denominated in Euros.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may with the Company’s agreement
from time to time specify to be appropriate to reflect the adoption of the Euro
by any member state of the European Union and any relevant market conventions or
practices relating to the Euro or any other Available Foreign Currency.


1.5         Foreign Currency Calculations.
(a)For purposes of determining the Aggregate Revolving Credit Outstandings or
the Dollar Equivalent Amount of any other amount not denominated in Dollars
(other than amounts referred to in clause (b) below), the Administrative Agent
shall determine the Exchange Rate as of the applicable Exchange Rate Date with
respect to each applicable foreign currency and shall apply such Exchange Rates
to determine such Aggregate Revolving Credit Outstandings (in each case after
giving effect to any Advances to be made or repaid and any


69

--------------------------------------------------------------------------------




Letters of Credit to be issued, amended, renewed, extended or terminated, to the
extent practicable on or prior to the applicable date for such calculation) or
such other Dollar Equivalent Amount, as applicable. The amount of any LC
Disbursement made by an Issuer in an Available Foreign Currency and not
reimbursed by the Company shall be determined as set forth in Section 2.15.


(b)     For purposes of any determination under Section 6.15, 6.16, 6.18, 6.24,
7.5, 7.9 or 7.10, all amounts incurred, outstanding or proposed to be incurred
or outstanding in currencies other than U.S. Dollars shall be translated into
the Dollar Equivalent Amount at the Exchange Rate in effect on the date of such
determination; provided that no Default shall arise as a result of any
limitation set forth in U.S. Dollars in Section 6.15, 6.16, 6.18 or 6.24 being
exceeded solely as a result of changes in the Exchange Rate from those rates
applicable at the time or times Investments, Indebtedness or Liens were
initially consummated in reliance on the exceptions under such Sections.


1.6         Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.


ARTICLE II


THE CREDITS


1.
Commitments.



(a)The Replacement Term A Loans. Each Replacement Term A Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make to the Company on the Replacement Facilities Effective Date, a loan in a
single draw denominated in Dollars in an aggregate amount not to exceed the
amount of such Replacement Term A Lender’s Replacement Term A Commitment.
Amounts borrowed under this Section 2.1(a) and repaid or prepaid may not be
reborrowed. Replacement Term A Loans may be Floating Rate Loans or Eurocurrency
Loans, as further provided herein.


(b)Delayed Draw Term A Loans. On and after the Acquisition Closing Date and on
or prior to the date that is the first anniversary of the Acquisition Closing
Date, each Delayed Draw Term A Lender severally and not jointly agrees, on the
terms and conditions set forth in this Agreement, to make to the Company from
time to time, a loan denominated in Dollars in an aggregate amount requested by
the Company but not to exceed such Delayed Draw Term A Lender’s Delayed Draw
Term A Commitment as of such date immediately prior to giving effect to such
Advance (the “Delayed Draw Term A Loans”). Amounts borrowed under this Section
2.1(b) and repaid or prepaid may not be reborrowed. Delayed Draw Term A Loans
may be Floating Rate Loans or Eurocurrency Loans, as further provided herein.
Without












70

--------------------------------------------------------------------------------








limitation of the foregoing, the Delayed Draw Term A Loans shall be available in
up to three separate Advances.


(c)    The Term B Loans.


(i)Each Dollar Term B Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make to the Company on the
Acquisition Closing Date, a loan in a single draw denominated in Dollars in an
aggregate amount not to exceed the amount of such Dollar Term B Lender’s Dollar
Term B Commitment. Dollar Term B Loans may be Floating Rate Loans or
Eurocurrency Loans, as further provided herein.


(ii)Each Euro Term B Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make to the Company on the
Acquisition Closing Date, a loan in a single draw denominated in Euros in an
aggregate amount not to exceed the amount of such Euro Term B Lender’s Euro Term
B Commitment. Euro Term B Loans shall be Eurocurrency Loans, as further provided
herein.


(iii)Pursuant to the 2017 May Incremental Amendment, on the 2017 May Incremental
Amendment Effective Date, Dollar Term B Loans and Euro Term B Loans were made or
converted under this Agreement, of which the Company is the borrower thereof,
and with the proceeds thereof replacing or converting in full, as applicable,
the Dollar Term B Loans and Euro Term B Loans (each as defined under this
Agreement as in effect immediately prior to the 2017 May Incremental Amendment
Effective Date), as set forth in the 2017 May Incremental Amendment.


(iv)Amounts borrowed under this Section 2.1(c) and repaid or prepaid may not be
reborrowed.


(d)         The Revolving Credit Loans. (i) From and including the Replacement
FacilitiesSeventh Amendment Effective Date and prior to the(x) in the case of
2020 Revolving Credit Loans, the 2020 Revolving Termination Date, each
of 2022 Revolving Credit Loans, the 2022 Revolving Termination Date, (1) each
2020 Revolving Credit Lender severally and not jointly agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Credit Loans in Agreed
Currencies to the Borrowers from time to time so long as after giving effect
thereto and to any concurrent repayment of 2020 Revolving Credit Loans, the
Aggregate 2020 Revolving Credit Outstandings of each 2020 Revolving Credit
Lender are equal to or less than its Revolving 2020 Revolving Credit Commitment
and (2) each 2022 Revolving Credit Agreement, to make Revolving Credit Loans in
Agreed Currencies to the Borrowers from time to time so long as after giving
effect thereto and to any concurrent repayment of 2022 Revolving Credit Loans,
the Aggregate 2022 Revolving Credit Outstandings of each 2022 Revolving Credit
Lender are equal to or less than its 2022 Revolving Credit Commitment. Subject
to the terms of this Agreement, including, for avoidance of doubt, Section 17.4,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans at


71

--------------------------------------------------------------------------------







any time prior to the(x) in the case of 2020 Revolving Credit Loans, the 2020
Revolving Termination Date and (y) in the case of 2022 Revolving Credit Loans,
the 2022 Revolving Termination Date. The Revolving Credit Loans that are U.S.
Dollar Loans may be Floating Rate Loans or Eurocurrency Loans, or a combination
thereof selected in accordance with Sections 2.3 and 2.7. The Revolving Credit
Loans that are Foreign Currency Loans shall be Eurocurrency Loans selected in
accordance with Sections 2.3 and 2.7. The Revolving Credit Commitments to lend
hereunder shall expire on the (x) in the case of 2020 Revolving Credit Loans,
the 2020 Revolving Termination Date and (y) in the case of 2022 Revolving Credit
Loans, the 2022 Revolving Termination Date.


(ii) With respect to 2020 Revolving Credit Lenders, on the 2020 Revolving
Termination Date, all outstanding 2020 Revolving Credit Loans shall be repaid in
full. With respect to 2022 Revolving Credit Lenders, on the 2022 Revolving
Termination Date, all outstanding 2022 Revolving Credit Loans shall be repaid in
full. For the avoidance of doubt, prior to the 2020 Revolving Termination Date,
all borrowings of Revolving Credit Loans under this Section 2.1(d) shall be made
pro rata between the 2020 Revolving Credit Facility and the 2022 Revolving
Credit Facility in proportion to the respective Revolving Credit Commitments
under each such Revolving Credit Facility. Any existing Revolving Credit Loans
outstanding immediately prior to the Seventh Amendment Effective Date shall be
continued as Revolving Credit Loans hereunder, it being understood that such
existing Revolving Credit Loans shall be reallocated on the Seventh Amendment
Effective Date as set forth in the Seventh Amendment.


(e)     Term A-1 Loans. Pursuant to the Sixth Amendment, on the Sixth Amendment
Effective Date, Term A-1 Loans were made under this Agreement, of which the
Company is the borrower thereof.


(f)     2022 Term A Loans. On the Seventh Amendment Effective Date, in
accordance with, and upon the terms and conditions set forth in, the Seventh
Amendment, the Replacement Term A Loans and Delayed Draw Term A Loans of each
2022 Term A Lender outstanding on such date were continued hereunder and
classified as 2022 Term A Loans and, without duplication, 2022 Term A Lenders,
on a several and not joint basis, made 2022 Term A Loans denominated in Dollars,
in each case, as set forth in the Seventh Amendment. 2022 Term A Loans may be
Floating Rate Loans or Eurocurrency Loans, as further provided herein


2.2     Repayment of Loans; Evidence of Debt.


2.2.1     Revolving Credit Loans. Each Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Revolving Credit
Lender in the relevant Agreed Currency the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender made to such Borrower (on
a several, not joint and several, basis, but subject, for the avoidance of
doubt, to the Guarantee contained in Article IX) on the (x) in the case of 2020
Revolving Credit Loans, the 2020 Revolving Termination Date and (y) in the case
of 2022 Revolving Credit Loans, the 2022 Revolving Termination Date and on such
other dates


72

--------------------------------------------------------------------------------





and in such other amounts as may be required from time to time under the terms
of this Agreement.


1.
Term A Loans.



(a)The Company hereby unconditionally promises to repay all the Replacement Term
A Loans borrowed by it to the Administrative Agent for the account of each
Replacement Term A Lender in quarterly principal installments (and in the date
set forth in clause (vi) below), as follows:


, to (i) for the first four (4) quarterly installments, in the amount of 1.25%
of the aggregate principal amount of the Replacement Term A Loan Amortization
Amount, each due and payable on the last Business Day of each March, June,
September and December of each year, commencing on the last Business Day of such
month falling on or after the last Business Day of the first full fiscal quarter
of the Company following the Replacement Facilities Effective Date and
continuing until the last Business Day of the fourth (4th) such quarterly period
following the Replacement Facilities Effective Date;


(ii)         for the fifth (5th) through eighth (8th) quarterly installments, in
the amount of 1.875% of the aggregate principal amount of the Replacement Term A
Loan Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (a)(i) above and continuing until the last Business Day of
the eighth (8th) such quarterly period following the Replacement Facilities
Effective Date;


(iii)         for the ninth (9th) through twelfth (12th) quarterly installments,
in the amount of 2.5% of the aggregate principal amount of the Replacement Term
A Loan Amortization Amount, each due and payable on the last Business Day of
each March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (a)(ii) above and continuing until the last Business Day of
the twelfth (12th) such quarterly period following the Replacement Facilities
Effective Date;


(iv)         for the thirteenth (13th) through sixteenth (16th) quarterly
installments, in the amount of 3.125% of the aggregate principal amount of the
Replacement Term A Loan Amortization Amount, each due and payable on the last
Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling after the last
quarterly payment made pursuant to clause (a)(iii) above and continuing until
the last Business Day of the sixteenth (16th) such quarterly period following
the Replacement Facilities Effective Date;


(v)         for each quarterly installment after such 16th installment referred
to in clause (iv) above, in the amount of 3.75% of the aggregate principal
amount of the Replacement Term A Loan Amortization Amount, each due and payable
on the last


73

--------------------------------------------------------------------------------





Business Day of each March, June, September and December of each year,
commencing on the last Business Day of such month falling after the last
quarterly payment made pursuant to clause (a)(iv) above and continuing until the
last Business Day of such quarterly period ending immediately prior to the Term
A Maturity Date; and


(i)
to the extent not previously paid, all unpaid Replacement Term A Loans

shall be paid in full in cash by the Company on the 2020 Term A Maturity Date.


(a)The Company hereby unconditionally promises to repay all the Delayed Draw
Term A Loans borrowed by it to the Administrative Agent for the account of each
Delayed Draw Term A Lender in quarterly installments (and in the date set forth
in clause (vi) below), as follows, to the extent not previously paid, in full in
cash on the 2020 Term A Maturity Date:




(i)for the first four (4) quarterly installments, in the amount of 1.25%
of the aggregate principal amount of the Delayed Draw Amortization Amount, each
due and payable on the last Business Day of each March, June, September and
December of each year, commencing on the last Business Day of such month falling
on or after the last Business Day of the first full fiscal quarter of the
Company following the first Delayed Draw Borrowing Date and continuing until the
last Business Day of the fourth (4th) such quarterly period following the first
Delayed Draw Borrowing Date;


(ii)for the fifth (5th) through eighth (8th) quarterly installments, in the
amount of 1.875% of the aggregate principal amount of the Delayed Draw
Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(i) above and continuing until the last Business Day of
the eighth (8th) such quarterly period following the first Delayed Draw
Borrowing Date;


(iii)for the ninth (9th) through twelfth (12th) quarterly installments, in the
amount of 2.5% of the aggregate principal amount of the Delayed Draw
Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(ii) above and continuing until the last Business Day of
the twelfth (12th) such quarterly period following the first Delayed Draw
Borrowing Date;
(iv)for the thirteenth (13th) through sixteenth (16th) quarterly installments,
in the amount of 3.125% of the aggregate principal amount of the Delayed Draw
Amortization Amount, each due and payable on the last Business Day of each
March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(iii) above and continuing until the last Business Day of
the sixteenth (16th) such quarterly period following the first Delayed Draw
Borrowing Date;


(v)for each quarterly installment after such 16th installment referred to in
clause (d) above, in the amount of 3.75% of the aggregate principal amount of
the


74

--------------------------------------------------------------------------------







Delayed Draw Amortization Amount, each due and payable on the last Business Day
of each March, June, September and December of each year, commencing on the last
Business Day of such month falling after the last quarterly payment made
pursuant to clause (b)(iv) above and continuing until the last Business Day of
such quarterly period ending immediately prior to the Term A Maturity Date; and
            
(vic)    The Company hereby unconditionally promises to repay all the 2022 Term
A Loans borrowed by it to the Administrative Agent for the account of each 2022
Term A Lender, to the extent not previously paid, all unpaid Delayed Draw Term A
Loans shall be paid in full in cash by the Company on the 2022 Term A Maturity
Date.


2.2.3 Term B Loans.


(a)The Company unconditionally promises to repay the Dollar Term B Loans
borrowed by it to the Administrative Agent for the account of each Dollar Term B
Lender in quarterly principal installments (and on the date set forth in clause
(ii) below) as follows:


(i)in the amount of 0.25% of the aggregate principal amount of the relevant
Dollar Term B Loans outstanding on the 2017 May Incremental Effective Date, each
due and payable on the last Business Day of each March, June, September and
December of each year, commencing on the last Business Day of such month falling
on or after the 2017 May Incremental Effective Date and continuing until the
last Business Day of such quarterly period ending immediately prior to the Term
B Loan Maturity Date; and


(ii)one final installment in the amount of the relevant Dollar Term B Loans then
outstanding, due and payable on the Term B Loan Maturity Date.


(b)The Company unconditionally promises to repay the Euro Term B Loans borrowed
by it to the Administrative Agent for the account of each Euro Term B Lender in
quarterly principal installments (and on the date set forth in clause (ii)
below) as follows:
(i)in the amount of 0.25% of the aggregate principal amount of the relevant Euro
Term B Loans outstanding on the 2017 May Incremental Effective Date, each due
and payable on the last Business Day of each March, June, September and December
of each year commencing on the last day of such month falling on or after the
2017 May Incremental Effective Date and continuing until the last Business Day
of such quarterly period ending immediately prior to the Term B Loan Maturity
Date; and


(ii)one final installment in the amount of the relevant Euro Term B Loans then
outstanding, due and payable on the Term B Loan Maturity Date.


2.2.4 Each Borrower hereby further agrees to pay to the Administrative Agent for
the account of each Lender thereof, interest in the relevant Agreed Currency on
the unpaid principal amount of the Loans made to such Borrower (on a several,
not joint and several, basis, but subject, for the avoidance of doubt, to the
Guarantee contained in Article IX and to Section 17.4)


75

--------------------------------------------------------------------------------





from time to time outstanding until payment thereof in full at the rates per
annum, and on the dates, set forth in Section 2.8.
    
2.2.5 The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.


2.2.6 The Borrowers agree that, upon the request to the Administrative Agent by
any Lender from time to time and the subsequent request to the Company by the
Administrative Agent, the relevant Borrowers will execute and deliver to such
Lender promissory notes evidencing the Loans of any such requesting Lender,
substantially in the form of Exhibit C attached hereto with appropriate
insertions as to date, currency and principal amount (each, a “Note”); provided
that the delivery of such Notes shall not be a condition precedent to the
Execution Date, the Replacement Facilities Effective Date, the Acquisition
Closing Date or any Advance.


2.2.7     Term A-1 Loans.


The Company unconditionally promises to repay the Term A-1 Loans borrowed by it
to the Administrative Agent for the account of each Term A-1 Lender in quarterly
principal installments (and on the date set forth in clause (ii) below) as
follows:
(i)in the amount of 0.625% of the aggregate principal amount of the Term A- 1
Loans outstanding on the Sixth Amendment Effective Date, each due and payable on
the last Business Day of each March, June, September and December of each year
commencing on the last Business Day of the first such month falling on or after
the Sixth Amendment Effective Date and continuing until the last Business Day of
such quarterly period ending immediately prior to the Term A-1 Loan Maturity
Date; and


(ii)one final installment in the amount of the Term A-1 Loans then outstanding,
due and payable on the Term A-1 Loan Maturity Date.


2.3     Procedures for Borrowing Loans. To request a Loan under the Revolving
Credit Facility or the Term Facility (which such Loan shall only be required to
be made on a Business Day), the applicable Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) if such Loan is denominated in any Available
Foreign Currency, 11:00 a.m., London time three Business Days prior to the
requested Borrowing Date, and (b) if such Loan is denominated in Dollars, 11:00
a.m., Chicago time three Business Days prior to the requested Borrowing Date if
all or any part of the requested Loans are to be Eurocurrency Loans or one
Business Day prior to the requested Borrowing Date if all or any part of the
requested Loans are to be Floating Rate Loans) specifying in each case (each
such notice, a “Borrowing Notice”) (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) the Agreed Currency thereof, (iv) whether such
Loan is a Floating Rate


76

--------------------------------------------------------------------------------





Loan or a Eurocurrency Loan (and such Loan shall be a Eurocurrency Loan if it is
denominated in any Available Foreign Currency), (v) if applicable, the length of
the initial Interest Period therefor and (vi) the applicable Borrower. Each
Advance shall be in an Agreed Currency. Each such Advance shall be in an amount
equal to an amount in the relevant Agreed Currency which is 5,000,000 units or a
whole multiple of 1,000,000 units in excess thereof or such other amounts as may
be agreed upon between the applicable Borrower and the Administrative Agent.
Upon receipt of any such notice from any such Borrower, the Administrative Agent
shall promptly notify the Lenders with respect to such Advance. Not later than
1:00 p.m., local time of the Administrative Agent’s funding office for such
Borrower, on the requested Borrowing Date, each Lender shall make an amount
equal to its Pro Rata Share of the principal amount of such Loans requested to
be made on such Borrowing Date available to the Administrative Agent at the
Administrative Agent’s funding office for such Borrower specified by the
Administrative Agent from time to time by notice to the Lenders and in
immediately available or other same day funds customarily used for settlement in
the relevant Agreed Currency. The amounts made available by each Lender will
then be made available to the relevant Borrower at the funding office for such
Borrower and in like funds as received by the Administrative Agent.


2.4     Termination or Reduction.


(a)     Unless previously terminated, (i) the Delayed Draw Term A Commitments
shall terminate and be reduced to zero on the earlier of (x) the occurrence of
the Mandatory Cancellation Date prior to the consummation of the Acquisition and
(y) 5:00 p.m., Chicago time, on the date that is the first anniversary of the
Acquisition Closing Date; (ii) the Term B Commitments shall terminate and be
reduced to zero on the earlier of (x) the occurrence of the Mandatory
Cancellation Date prior to the consummation of the Acquisition, (y) the making
of the Term B Loans on the Acquisition Closing Date and (z) 5:00 p.m., Chicago
time, on the Acquisition Closing Date, (iii) the 2020 Revolving Credit
Commitments shall terminate and be reduced to zero on the 2020 Revolving
Termination Date, (iv) the 2022 Revolving Credit Commitments shall terminate and
be reduced to zero on the 2022 Revolving Termination Date and (ivv) the
Replacement Term A Commitments shall terminate upon the making of the
Replacement Term A Loans on the Replacement Facilities Effective Date. For the
avoidance of doubt, the Commitments in respect of any Term Facility shall be
permanently reduced by the amount of any Term Loans made thereunder. The Term
A-1 Commitments shall terminate and be reduced to zero upon the making of the
Term A-1 Loans on the Sixth Amendment Effective Date. The 2022 Term A
Commitments shall terminate and be reduced to zero upon the establishment of the
2022 Term A Loans on the Seventh Amendment Effective Date.


(b)     The Company may permanently reduce any Class of Commitments, in
whole or in part, ratably among the Lenders thereunder in, if less than all such
Commitments, integral multiples of $10,000,000, in each case upon at least three
Business Days’ irrevocable written notice to the Administrative Agent, and which
notice shall specify the amount of any such reduction, provided, however, that
(i) the Aggregate Revolving Credit Commitments may not be reduced below the
Aggregate Revolving Credit Outstandings of all Lenders and, (ii) the Aggregate
2020 Revolving Credit Commitments may not be reduced below the Aggregate 2020
Revolving Credit Outstandings of all 2020 Revolving Credit Lenders. (iii) the
Aggregate 2022 Revolving Credit Commitments may not be reduced below the
Aggregate 2022 Revovling Credit Outstandings of all 2022 Revolving Credit
Lenders and (iv) a notice of termination of


77

--------------------------------------------------------------------------------





Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, incurrence of other Indebtedness, or consummation of
another transaction (such as a Change of Control), in which case such notice may
be revoked (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. In addition, all accrued and
unpaid commitment and ticking fees under a Class of Commitments shall be payable
on the effective date of any termination of such Class of Commitments.
(a)Notwithstanding anything to the contrary in this Agreement, if on any date
prior to the Acquisition Closing Date the Company or its Restricted Subsidiaries
(for the avoidance of doubt, excluding the Target and its Subsidiaries) receive
proceeds that would, if received on or after the Acquisition Closing Date,
otherwise have required a prepayment of Term B Loans under Sections 2.6.5 (such
proceeds, the “Pre-Closing Sweep Amounts”), the Company shall (x) segregate such
Pre-Closing Sweep Amounts in an account to facilitate reducing Advances to be
made under the Term B Facility by using the Pre-Closing Sweep Amounts in lieu
thereof, and (y) take commercially reasonable efforts to place such Pre-Closing
Sweep Amounts into escrow for application to Certain Funds Purposes and obtain
the approval of its financial advisor to ratably reduce the Term B Commitments
by the amount of the escrowed Pre-Closing Sweep Amounts. For the avoidance of
doubt, the amount of Pre-Closing Sweep Amounts shall be calculated under the
assumptions that no Term A Loans are outstanding, the full amount of Term B
Loans were funded on the Acquisition Closing Date and are outstanding and that
there are no Declining Lenders.


(b)Notwithstanding anything to the contrary in this Agreement, the Term B
Commitments shall be ratably reduced by the aggregate amount of any Escrow Term
Loans that the Company and any of its Subsidiaries (including, for the avoidance
of doubt, any Unrestricted Subsidiary) shall have borrowed and funded into
escrow prior to the Acquisition Closing Date (provided that the conditions to
release from escrow are no more restrictive than the conditions to funding the
Term B Loans set forth in Section 4.3).


2.5     Commitment, Ticking and other Fees.
(a)The Company agrees to pay or cause to be paid to the Administrative Agent for
the account of each Lender a commitment fee payable in Dollars at the rate equal
to 0.25% per annum (subject to change as set forth below) on the average unused
daily amount of the 2020 Revolving Credit Commitment of such Lender (the “2020
Commitment Fee”), commencing on the Replacement Facilities Effective Date, in
arrears on the last Business Day of each March, June, September and December and
upon the termination in full of the 2020 Revolving Credit Commitments. The 2020
Commitment Fee shall be subject to change after the financial statements
described in Section 6.1(i) or (ii) have been delivered for the first full
fiscal quarter after the Execution Date as set forth in the definition of
Applicable Margin. For purposes of calculating the 2020 Commitment Fee only,
Swing Loans shall not count as usage of the 2020 Revolving Credit Commitment.
The Company agrees to pay or cause to be paid to the Administrative Agent for
the account of each Lender a commitment fee payable in Dollars at the rate equal
to 0.50% per annum (subject to change as set forth below) on the average unused
daily amount of the 2022 Revolving Credit Commitment of such Lender (the “g2022
Commitment Fee”h), commencing on the Seventh Amendment Effective Date, in
arrears on the last Business Day of each March, June, September and December and
upon the termination in full of the 2022


78

--------------------------------------------------------------------------------





Revolving Credit Commitments. The 2022 Commitment Fee shall be subject to change
after the
financial statements described in Section 6.1(i) or (ii) have been delivered for
the first full fiscal
quarter after the Seventh Amendment Effective Date as set forth in the
definition of Applicable
Margin. For purposes of calculating the 2022 Commitment Fee only, Swing Loans
shall not
count as usage of the 2022 Revolving Credit Commitment.


(b)     The Company agrees to pay or cause to be paid to the Administrative
Agent for the account of each Lender on a pro rata basis in accordance with such
Lender’s Delayed Draw Term A Commitments, a ticking fee payable in Dollars which
shall accrue in an amount equal to 0.25% per annum (subject to change as set
forth below) on the aggregate outstanding amount of the Delayed Draw Term A
Commitment of such Lender (the “Delayed Draw Term A Ticking Fee”) during the
period from and including the date that is 61 days after November 23, 2015 until
the termination in full of the Lenders’ Delayed Draw Term A Commitments, and
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, during such period and upon the termination in
full of such Lenders’ Delayed Draw Term A Commitments. The Delayed Draw Term A
Ticking Fee shall be subject to change after the financial statements described
in Section 6.1(i) or (ii) have been delivered for the first full fiscal quarter
after the Execution Date as set forth in the definition of Applicable Margin.


(c)     The Company agrees to pay to the Administrative Agent and the Arrangers
such other fees as separately agreed to in writing by the Company and such
Persons and/or their applicable Affiliates.
(d)     The Company agrees to pay to the Administrative Agent, for the account
of the Term A-1 Lenders, the fees described in this clause to the extent such
fees are applicable (as so described). In the event of a waiver of a Financial
Covenant Default or amendment of Sections 6.22 and/or 6.23 and/or related
definitions by the Required TLA/RC Lenders during the Covenant Holiday Period in
connection with which fees are paid to the Revolving Credit Lenders and Term A
Lenders or the all-in-yield of the Revolving Credit Facility or Term Loan A
Facility increases (including through the payment of fees or other payment
consideration to such Revolving Credit Lenders and Term A Lenders), the Company
agrees to pay each Term A-1 Lender a proportional amount of such fees and yield
increases.


(e)     The Company agrees to pay or cause to be paid to the Initial TLA-1
Principal Lenders the fees described in the Term A-1 Commitment Letter.


2.6 Optional and Mandatory Principal Payments.


2.6.1     Each Borrower may at any time and from time to time prepay Floating
Rate Loans, in whole or in part, without penalty or premium, except as set forth
in Section 2.6.3, upon at least one Business Day’s irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Partial prepayment of Floating Rate Loans shall be
in a minimum aggregate amount of $1,000,000 or any integral multiple of
$1,000,000 in excess thereof.


79

--------------------------------------------------------------------------------







2.6.2    Each Borrower may at any time and from time to time prepay, without
premium or penalty, except as set forth in Section 2.6.3 (together with payment
of any amount payable pursuant to Section 3.3), its Eurocurrency Loans in whole
or in part, upon at least three Business Days’ irrevocable notice to the
Administrative Agent specifying the date and amount of prepayment. Partial
prepayments of Eurocurrency Loans shall be in an aggregate principal amount in
the relevant Agreed Currency of 5,000,000 units or any integral multiple of
1,000,000 units in excess thereof, or such lesser principal amount as may equal
the outstanding Eurocurrency Loans or such lesser amount as may be agreed to by
the Administrative Agent.


2.6.3


(a)If on or prior to the date that is six months following the 2017 May
Incremental Effective Date, any Repricing Event occurs, the Company shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
B Lenders (a) in the case of clause (i) of the definition of Repricing Event, a
prepayment premium of 1.00% of the aggregate amount of the Term B Facility so
prepaid, repaid or replaced and (b) in the case of clause (ii) of the definition
of Repricing Event, a fee equal to 1.00% of the aggregate amount of the Term B
Facility outstanding immediately prior to such amendment (without duplication of
any fee paid to such Term B Lender under 2.6.3(a)). For the avoidance of doubt,
the call protection in this Section 2.6.3 will apply to any Escrow Term Loans
(without duplication of any such call-protection in any documentation governing
such Escrow Term Loans).


(b)If any time following the Sixth Amendment Effective Date, (x) the Company or
any Guarantor prepays all, or any part, of the principal balance of any Term A-1
Loans pursuant to Section 2.6.5(b) with the Net Cash Proceeds of any Disposition
by the Company or any Subsidiary (but only to the extent the aggregate Net Cash
Proceeds thereof that are applied, together with any such previously applied Net
Cash Proceeds from Dispositions that have been applied pursuant to Section
2.6.5(b), in each case, to repay Term A-1 Loans, do not exceed 50% of the
initial principal amount of Term A-1 Loans on the Sixth Amendment Effective
Date) and/or (y) a Change of Control or a WholeCo Sale occurs, in each case, on
or prior to August 30, 2021 (each of (x) and (y) being a “36-Month Call Premium
Event”), the Company shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term A-1 Lenders, the following prepayment
premium (in each case expressed as a percentage of the then outstanding
principal amount of the Term A-1 Loans that are subject to such payment, which,
for the avoidance of doubt, shall include the entire then outstanding principal
balance with respect to clause (y)) as set forth opposite the relevant period in
which such prepayment (or payment upon acceleration) occurs after the Sixth
Amendment Effective Date as indicated below (and for the avoidance of doubt in
addition to any principal amount of or accrued interest on the Term A-1 Loans
paid or payable in connection therewith):




Period                        Call Premium
    
August 30, 2018- August 30, 2021:                3.00%


Thereafter:                            0.00%


80

--------------------------------------------------------------------------------





For the avoidance of doubt, no prepayment premium under this Section 2.6.3(b)
shall be payable in connection with the mandatory prepayment of Term A-1 Loans
from a Recovery Event pursuant to Section 2.6.5(b) or from Excess Cash Flow
pursuant to Section 2.6.5(c).


(c)     If at any time following the Sixth Amendment Effective Date, any Make
Whole Trigger Event occurs (other than a Make Whole Trigger Event constituting
or arising out of a 36-Month Call Premium Event), the Company shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term A-1
Lenders, the following prepayment premium (the “Make Whole Premium”) (expressed
as a percentage of the outstanding principal amount of the Term A-1 Loans that
are subject to such Make Whole Trigger Event, or in the case of the Make Whole
Amount, such amount set forth in the definition thereof) as set forth opposite
the relevant period in which such Make Whole Trigger Event occurs after the
Sixth Amendment Effective Date as indicated below (and for the avoidance of
doubt in addition to any principal amount of or accrued interest on the Term A-1
Loans paid or payable in connection therewith):


Period                        Call Premium


August 30, 2018- August 30, 2021:        Make Whole Amount


August 31, 2021-May 30, 2022:            1.00%


Thereafter:                        0.00%


Notwithstanding the foregoing, and for the avoidance of doubt, no such
prepayment premium under this Section 2.6.3(c) shall be payable in connection
with the mandatory prepayment of Term A-1 Loans from a Recovery Event pursuant
to Section 2.6.5(b) or from Excess Cash Flow pursuant to Section 2.6.5(c).


(a)Payment of any Make Whole Premium or other premium payable under Section
2.6.3(b) or (c) above, as applicable, hereunder constitutes liquidated damages,
not unmatured interest or a penalty, and the actual amount of damages to the
Term A-1 Lenders as a result of the relevant triggering event, prepayment or
repayment would be impracticable and extremely difficult to ascertain.
Accordingly, the Make Whole Premium and such other premium, including any
premium payable pursuant to Section 2.6.3(b) or (c), as applicable, hereunder
are provided by mutual agreement of the Company, the Term A-1 Lenders and the
Administrative Agent as a reasonable estimation and calculation of such actual
lost profits and other actual damages of the Term A-1 Lenders. Without limiting
the generality of the foregoing, it is understood and agreed that upon the
occurrence of any Make Whole Trigger Event or 36- Month Call Premium Event, any
optional or mandatory prepayment of the Term A-1 Loans pursuant to Section 2.6
or repayment of the Term A-1 Loans following acceleration pursuant to Section
8.1 (including, for the avoidance of doubt, the acceleration of claims as a
result of the commencement of a proceeding under any Debtor Relief Law, by
operation of law or as a result of an automatic acceleration thereunder), the
Make Whole Premium or such other premium payable pursuant to Section 2.6.3(b) or
(c), as applicable, shall be automatically and immediately due and payable as
though any prepaid or repaid Term A-1 Loans were voluntarily prepaid as of such
date and shall constitute part of the Obligations secured by the Collateral. The
Make Whole Premium or such other premium payable pursuant to Section 2.6.3(b) or
(c), as applicable, shall


81

--------------------------------------------------------------------------------





also be automatically and immediately due and payable if the Term A-1 Loans are
satisfied or released by foreclosure (whether by power of judicial proceeding or
otherwise), deed in lieu of foreclosure or by any other means. THE COMPANY
HEREBY EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR OTHER LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING MAKE WHOLE PREMIUM OR OTHER PREMIUM
PAYABLE PURSUANT TO SECTION 2.6.3(B) OR (C) IN
CONNECTION WITH ANY SUCH EVENTS. The Company and the Loan Parties expressly
agree (to the fullest extent it may lawfully do so) that with respect to the
Make Whole Premium or such other premium payable pursuant to Section 2.6.3(b) or
(c), as applicable, payable under the terms of this Agreement: (i) the Make
Whole Premium or such other premium, as applicable, is reasonable and is the
product of an arm’s length transaction between sophisticated business parties,
ably represented by counsel; (ii) the Make Whole Premium or such other premium,
as applicable, shall be payable notwithstanding the then prevailing market rates
at the time payment is made; (iii) there has been a course of conduct between
the Administrative Agent, the Term A-
1 Lenders and the Loan Parties giving specific consideration in this transaction
for such agreement to pay the Make Whole Premium or such other premium,
including any premium payable pursuant to Section 2.6.3(b) or (c), as
applicable; and (iv) the Loan Parties shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Loan Parties expressly
acknowledge that their agreement to pay the Make Whole Premium or such other
premium, as applicable, as herein described is a material inducement to the Term
A-1 Lenders to provide the Term A-1 Commitments and make the Term A-1 Loans.


(e) If on or prior to the date that is six months following the Seventh
Amendment Effective Date, any 2022 Term A Repricing Event occurs, the Company
shall pay to
the Administrative Agent, for the ratable account of each of the applicable 2022
Term A Lenders
(a) in the case of clause (i) of the definition of 2022 Term A Repricing Event,
a prepayment
premium of 1.00% of the aggregate amount of the 2022 Term A Facility so prepaid,
repaid or
replaced and (b) in the case of clause (ii) of the definition of 2022 Term A
Repricing Event, a fee
equal to 1.00% of the aggregate amount of the 2022 Term A Facility outstanding
immediately
prior to such amendment (without duplication of any fee paid to such 2022 Term A
Lender under
2.6.3(e)), it being understood, for the avoidance of doubt, such fee shall be
payable to any 2022
Term A Lender whose 2022 Term A Loans are assigned or repaid pursuant to Section
3.5(b) for
failing to consent to such amendment.


2.6.4         If the Aggregate Revolving Credit Outstandings of all Lenders
exceed (x) 105% of the Aggregate Revolving Credit Commitments solely as a result
of currency fluctuations or (y) the Aggregate Revolving Credit Commitments
(other than as a result of currency fluctuations) at any time, the applicable
Borrowers shall promptly prepay the Aggregate Revolving Credit Outstandings or
cash collateralize Facility Letters of Credit in the amount of such excess;
provided that it is understood that this Section 2.6.4 shall not require any
Foreign Subsidiary Borrower to prepay or cash collateralize amounts in excess of
its then applicable Aggregate Revolving Credit Outstandings.


82

--------------------------------------------------------------------------------







2.6.5         Mandatory Prepayment of Term Loans.
(a)On and after the Acquisition Closing Date, if any Indebtedness shall be
issued or incurred by the Company or any Restricted Subsidiary (excluding any
Indebtedness incurred in accordance with Section 6.18), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
or incurrence toward the prepayment of the Term Loans as set forth in Section
2.6.9.
(b)On and after the Acquisition Closing Date, if the Company or any Restricted
Subsidiary shall receive Net Cash Proceeds from any Asset Sale Prepayment Event
or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, 100% of such Net Cash Proceeds shall be applied on or prior to
the fifth Business Day after such receipt (or in the case of an Asset Sale
Prepayment Event or Recovery Event in an amount less than $75,000,000, on or
prior to the date five Business Days after the date the financial statements for
the fiscal quarter in which such event occurred are required to be delivered
pursuant to Section 6.01(i) or (ii)), toward the prepayment of the Term Loans as
set forth in Section 2.6.9; provided that, notwithstanding the foregoing, no
later than each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in Section
2.6.9. Notwithstanding the foregoing, if, on a Pro Forma Basis after giving
effect to any Asset Sale Prepayment Event or Recovery Event the Company’s Total
Net Leverage Ratio is less than 2.50 to 1.00, the Net Cash Proceeds from such
Asset Sale Prepayment Event or Recovery Event shall not be subject to the
prepayment requirements of this clause (b).


(c)    On and after the Acquisition Closing Date, if, for any fiscal year of the
Company commencing with the first full fiscal year ending after the Acquisition
Closing Date, there shall be Excess Cash Flow, the Company shall, on the
relevant Excess Cash Flow Application Date (as defined below), apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans as
set forth in Section 2.6.9. Each such prepayment and commitment reduction shall
be made on a date (an “Excess Cash Flow Application Date”) no later than five
Business Days after the date on which the financial statements of the Borrower
referred to in Section 6.1(i) for the fiscal year with respect to which such
prepayment to be made are required to be delivered to the Lenders; provided that
(i) any voluntary prepayments of Term Loans during such fiscal year, to the
extent funded with internally generated cash and (ii) voluntary prepayments made
on the Revolving Credit Loans during such fiscal year that were accompanied by
an equal permanent reduction of the Revolving Credit Commitments, in each case,
shall be credited against the Company’s obligation to make prepayments under
this Section 2.6.5(c) for such fiscal year on a dollar-for-dollar basis.
Prepayments from, and, without duplication, of amounts equal to, Net Cash
Proceeds of any Asset Sale Prepayment Event or Recovery Event or Excess Cash
Flow by or of a Foreign Subsidiary (to the extent otherwise required) will be
limited to the extent (x) the repatriation of Foreign Subsidiaries’ funds to
fund such prepayments is prohibited, restricted or delayed by applicable laws,
(y) repatriation of Foreign Subsidiaries’ funds to fund such prepayment could
reasonably be expected to result in adverse tax consequences to the Company and
its Restricted Subsidiaries or (z) such funds originate at the Target or its
Subsidiaries prior to the Domination


83

--------------------------------------------------------------------------------





Agreement Effective Date. All mandatory prepayments are subject to
permissibility under (a) in the case of Foreign Subsidiaries, local law
restrictions (such as restrictions relating to financial assistance, corporate
benefit, restrictions on upstreaming of cash intra-group and the fiduciary and
statutory duties of the directors of the relevant Restricted Subsidiaries) and
(b) with respect to non-Wholly Owned Restricted Subsidiaries, organizational
document restrictions, to the extent not created in contemplation of such
prepayments. The non-application of any such mandatory prepayment amounts in
compliance with the foregoing provisions of this paragraph will not constitute
an Unmatured Default or Default and such amounts shall be available for working
capital purposes of the Company and its Restricted Subsidiaries. The Company
will undertake to use commercially reasonable efforts to overcome or eliminate
any such restrictions and/or minimize any such costs of prepayment (subject to
the considerations above) to make the relevant payment, other than, for the
avoidance of doubt, to the extent resulting from asset sales or operations of
the Target and its Restricted Subsidiaries prior to the Domination Agreement
Effective Date. Notwithstanding the foregoing, any prepayments made after
application of the above provisions shall be net of any costs, expenses or taxes
incurred by the Company and its Restricted Subsidiaries or any of its Affiliates
or equity partners and arising as a result of compliance with this paragraph.


2.6.6. Each prepayment pursuant to this Section 2.6 and each conversion (other
than a conversion of a Floating Rate Loan to a Eurocurrency Loan) pursuant to
Section 2.7 shall be accompanied by accrued and unpaid interest and premium, if
any, on the amount prepaid to the date of prepayment and any amounts payable
under Section 3.3 in connection with such payment.


2.6.7 If two different Types of U.S. Dollar Loans of a particular Class are
outstanding, the applicable prepayment pursuant to this Section 2.6 shall be
applied first to prepay Floating Rate Loans and second to prepay Eurocurrency
Loans then outstanding in such order as the Company or such Borrower may direct.


2.6.8 All Revolving Credit Loans prepaid under Sections 2.6.1, 2.6.2 or 2.6.4
may be reborrowed and successively repaid and reborrowed, subject to the other
terms and conditions in this Agreement.


2.6.9 All prepayments of the Term Loans under Sections 2.6.1 and 2.6.2 shall be
applied to the Class of Term Loans as directed by the applicable Borrower and to
reduce the scheduled repayments of such Term Loans as directed by the Company.
All prepayments of the Term Loans under Sections 2.6.5 shall be applied ratably
among the outstanding Classes of Term Loans according to the respective
outstanding principal amounts thereof, and within each such Class the amount of
each such principal prepayment shall be applied first, to reduce the first eight
installments thereof in direct order of maturity, and thereafter pro rata to
reduce the then remaining installments of such Class of Term Loans.


2.6.10 Notwithstanding anything in Section 2.6.1 or 2.6.2, if a notice of
prepayment is given under Section 2.6.1 or 2.6.2 in connection with a
conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.4 or the anticipated funding of Term Loans or
Incremental Term Loans, then such notice of prepayment may be revoked if such


84

--------------------------------------------------------------------------------





notice of termination is revoked in accordance with Section 2.4 or such Term
Loans or Incremental Term Loans are not funded as anticipated, as applicable.


2.6.11 Notwithstanding anything in Section 2.6, any Term Lender may elect not to
accept its pro rata portion of any amount prepaid under Sections 2.6.5 pursuant
to procedures reasonably satisfactory to the Administrative Agent (each such
Term Lender, a “Declining Lender”), and the Company or applicable Subsidiary
Borrower shall retain for its own account such amount (the “Declined Amount”)
declined by a Declining Lender.


2.6.12 Notwithstanding anything in Section 2.6, if the Replacement Facilities
Effective Date has not occurred and the Existing Loan Agreement (or backstop
facilities in replacement thereof) remains outstanding on or after the
Acquisition Closing Date, any prepayments of Term Loans required pursuant to
Section 2.6.5 may be shared, but not more than ratably (based on the respective
outstanding principal amount thereof), with any term loans under such Existing
Loan Agreement (or backstop facilities in replacement thereof) to the extent the
documentation governing such term loans contains mandatory prepayment
requirements and such documentation requires a mandatory prepayment of such term
loans thereunder.


2.7     Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Advance
shall be automatically converted into a Floating Rate Advance in the case of
U.S. Dollar Loans or automatically continued for an Interest Period of one month
in the case of Foreign Currency Loans, unless the applicable Borrower shall have
given the Administrative Agent a Conversion/Continuation Notice requesting that,
at the end of such Interest Period, such Eurocurrency Advance continue as a
Eurocurrency Advance for the same or another Interest Period. Subject to the
terms hereof, any Borrower may elect from time to time to convert all or any
part of an Advance of any Type into any other Type or Types of Advance (subject
to, in the case of conversion of any Eurocurrency Advance other than on the last
day of the Interest Period applicable thereto, payment of any amounts payable
under Section 3.3 in connection therewith). The Company shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 11:00 a.m. (Chicago time for U.S. Dollar Loans and London time for
Foreign Currency Loans) at least one Business Day, in the case of a conversion
into a Floating Rate Advance, or three Business Days, in the case of a
conversion into or continuation of a Eurocurrency Advance, prior to the date of
the requested conversion or continuation, specifying:


(a)the requested date, which shall be a Business Day, of such conversion or
continuation,


(b)
the aggregate amount and Type of the Advance which is to be converted

or continued (which shall be limited to Eurocurrency Loans in the case of
Foreign Currency Loans), and


85

--------------------------------------------------------------------------------







(c)     the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurocurrency Advance, the duration of the Interest Period applicable thereto.


2.8     Interest Rates, Interest Payment Dates; Interest and Fee Basis.


(a)Each Floating Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Loan is made or is
converted from a Eurocurrency Loan into a Floating Rate Loan pursuant to Section
2.7 to but excluding the date it becomes due or is converted into a Eurocurrency
Loan pursuant to Section 2.7 hereof, at a rate per annum equal to the Floating
Rate for such day. Each Eurocurrency Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
the Eurocurrency Rate determined for such Interest Period. Each Swing Loan shall
bear interest at such rate as is agreed upon between the applicable Borrower and
the Swing Lender.


(b)Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the Execution
Date and at maturity. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accrued on each Swing
Loan shall be payable on demand by the Swing Lender.


(c)Interest shall be payable for the day an Advance is made but not for the day
of any payment on the amount paid if payment is received prior to 1:00 p.m.
(local time) at the place of payment. If any payment of principal of or interest
or fee on an Advance shall become due on a day which is not a Business Day,
except as otherwise provided in the definition of Interest Period, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.


(d)All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period such interest or fee is payable over a year comprised of 360 days or, in
the case of Floating Rate Loans based on the Prime Rate, 365/366 days, unless
the Administrative Agent reasonably determines that it is market practice to
calculate such interest or fees on Foreign Currency Advances on a different
basis.


(e)Changes in the rate of interest on that portion of any Advance maintained as
a Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such
Eurocurrency Advance.


86

--------------------------------------------------------------------------------







2.9 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in this Agreement, during the continuance of a Default the Required
Lenders may, at their option, by notice to the Borrowers (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued
(after the expiration of the then current Interest Period) as a Eurocurrency
Advance, provided that, notwithstanding the foregoing, any outstanding Foreign
Currency Advance may be continued for an Interest Period not to exceed one month
after such notice to the Borrowers by the Required Lenders. Upon and during the
continuance of any Default under Section 7.2 with respect to principal, interest
or fees, the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders as to changes and interest rates) declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2% per annum, and
(ii) each Floating Rate Advance and any other amount due under this Agreement
shall bear interest at a rate per annum equal to the Floating Rate otherwise
applicable to Floating Rate Loans plus 2% per annum, provided that, upon and
during the continuance of any acceleration for any reason of any of the
Obligations, the interest rate set forth in clauses (i) and
(ii) shall be applicable to all Advances without any election or action on the
part of the Administrative Agent or any Lender.


2.10 Pro Rata Payment, Method of Payment; Proceeds of Collateral.
(a)Each borrowing of a Class of Loans from the Lenders thereunder shall be made
pro rata according to the Pro Rata Shares of the applicable Lenders of such
Class in effect on the date of such borrowing. Except as otherwise provided in
this Agreement (including payment of premium resulting from a forced assignment
of Term A-1 Loans pursuant to Section 3.5), each payment on account of any
Commitment Fee, Delayed Draw Term A Ticking Fee or premium shall be allocated by
the Administrative Agent among the Lenders under the applicable Class in
accordance with their respective Pro Rata Shares. Except as otherwise provided
in this Agreement, any reduction of a Class of Commitments of the Lenders shall
be allocated by the Administrative Agent among the Lenders of such Class pro
rata according to the Pro Rata Shares of the Lenders with respect thereto.
Except as otherwise provided in this Agreement, each payment (including each
prepayment) by a Borrower hereunder on account of principal, interest,
commitment or ticking fees on a Class of its Loans shall be allocated by the
Administrative Agent pro rata to the Lenders of such Class according to the
respective outstanding principal amounts thereof. All payments (including
prepayments) to be made by a Borrower hereunder, whether on account of
principal, interest, fees or otherwise, shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent for the account of the Lenders at the applicable payment office of the
Administrative Agent for such payment specified from time to time in writing by
the Administrative Agent to the Borrowers by 1:00 P.M. (local time) on the date
when due. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds received by the Administrative Agent. All
payments hereunder shall be in Dollars; provided that (i) principal, LC
Disbursements, interest, commitment fees, ticking fees or breakage indemnity due
in respect of Advances, Commitments or Facility Letters of Credit denominated in
an Available Foreign Currency, shall be in such


87

--------------------------------------------------------------------------------







Available Foreign Currency and (ii) with respect to other payments required to
be made by it pursuant to Section 3.2 or 10.6 that are invoiced in a currency
other than Dollars, shall be payable in the currency so invoiced.


(a)Application of Proceeds of Collateral and Guaranty. Subject to the terms of
any intercreditor agreement entered into by the Administrative Agent in
accordance with Section 11.9(e) and subject to Section 17.4, all amounts
received under any Guaranty and all proceeds received by the Administrative
Agent from the sale or other liquidation of the Collateral when a Default exists
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses in accordance
with Section 10.6) owing to the Administrative Agent in its capacity as
Administrative Agent only, and then any remaining amount of such proceeds shall
be distributed as follows:


In the case of amounts and proceeds received in respect of the Foreign Loan
Parties:


(i)first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 103% of the
Facility Letter of Credit Obligations then outstanding;
(ii)second, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of Foreign Obligations then owing, until all the Foreign
Obligations then owing have been paid and satisfied in full or cash
collateralized;


(iii)third, to the Person entitled thereto as directed by the Company or as
otherwise determined by applicable law or applicable court order.
In the case of amounts and proceeds received in respect of the Domestic Loan
Parties:


(i)first, to an account at the Administrative Agent over which the
Administrative Agent shall have control in an amount equal to 103% of the
Facility Letter of Credit Obligations then outstanding;


(ii)second, to the Secured Parties, pro rata in accordance with the respective
unpaid amounts of Obligations then owing, until all the Obligations then owing
have been paid and satisfied in full or cash collateralized;


(iii)third, to the Person entitled thereto as directed by the Company or as
otherwise determined by applicable law or applicable court order.


(c)     Noncash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Administrative Agent shall ever acquire any Collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
Collateral in satisfaction of all or part of the Obligations or if any proceeds
of Collateral received by the Administrative Agent to be distributed and shared
pursuant to this Section 2.10 are in a form other than immediately available
funds, the Administrative Agent shall not be required to remit any share thereof
under the terms hereof and the Secured Parties shall only be entitled to their
undivided interests in the Collateral or noncash proceeds as determined by
paragraph (b) of this Section 2.10. The Secured


88

--------------------------------------------------------------------------------





Parties shall receive the applicable portions (in accordance with the foregoing
paragraph (b)) of any immediately available funds consisting of proceeds from
such Collateral or proceeds of such noncash proceeds so acquired only if and
when received by the Administrative Agent in connection with the subsequent
disposition thereof. While any Collateral or other property to be shared
pursuant to this Section is held by the Administrative Agent pursuant to this
paragraph (c), the Administrative Agent shall hold such Collateral or other
property for the benefit of the Secured Parties and all matters relating to the
management, operation, further disposition or any other aspect of such
Collateral or other property shall be resolved by the agreement of the Required
Lenders.


(d)     Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.


2.11     Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender reasonably and in
good faith believes to be an Authorized Officer, provided that the Borrowers
shall be required to make all requests for Loans denominated in any Available
Foreign Currency in writing. Each Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.
2.12 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.


2.13 Lending Installations. Each Lender may, subject to Section 3.5, make and
book its Loans at any Lending Installation(s) selected by such Lender and may
change its Lending Installation(s) from time to time. All terms of this
Agreement shall apply to any such Lending Installation(s) and the Notes, if any,
shall be deemed held by each Lender for the benefit of such Lending
Installation(s). Each Lender may, by written or telex notice to the
Administrative Agent and the applicable Borrower, designate one or more Lending
Installations which are to make and book Loans and for whose account Loan
payments are to be made.


2.14 Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is


89

--------------------------------------------------------------------------------





scheduled to make payment to the Administrative Agent of (a) in the case of a
Lender, the proceeds of a Loan or (b) in the case of a Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made. The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such payment to the Administrative
Agent, the recipient of such payment shall, on demand by the Administrative
Agent, repay to the Administrative Agent the amount so made available together
with interest and premium, if any, thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate
applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan.


2.15 Facility Letters of Credit.


2.15.1 Obligation to Issue. Subject to the terms and conditions of this
Agreement (including without limitation the terms of Section 2.15.2(e)) and in
reliance upon the representations and warranties of the Borrowers herein set
forth, the Issuers hereby agree to issue for the account of a Borrower through
such of the Issuer’s Lending Installations as such Issuer may determine, one or
more Facility Letters of Credit in accordance with this Section 2.15, from time
to time during the period commencing on the Replacement Facilities Effective
Date and, in the case of a 2020 Issuer, ending five Business Days prior to the
2020 Revolving Termination Date and in the case of a 2022 Issuer, ending five
Business Days prior to the 2022 Revolving Termination Date.


2.15.2 Conditions for Issuance. In addition to being subject to the satisfaction
of the conditions contained in Sections 4.1, 4.2 and 4.4, the obligation of an
Issuer to issue any Facility Letter of Credit is subject to the satisfaction in
full of the following conditions:


(a)the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by the Issuers, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon the Issuer;
(b)unless consented by the Issuer thereof, the requested Facility Letter of
Credit shall not have an expiration date later than one year after the date of
issuance of such Facility Letter of Credit, provided that any Facility Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods, which shall, in no event, in the case of a 2020 Issuer, extend
beyond the date that is five Business Days prior to the 2020 Revolving
Termination Date and in the case of a 2022 Issuer, extend beyond the date that
is five Business Days prior to the 2022 Revolving Termination Date;
(c)immediately after giving effect to the Facility Letter of Credit requested
hereunder, the aggregate maximum amount then available for drawing under
Facility Letters of Credit issued by the Issuers shall not exceed the Dollar
Equivalent Amount of the sum of the


90

--------------------------------------------------------------------------------







aggregate Issuer Sublimits, and no prepayment or cash collateralization would as
a result of such issuance then be required under this Agreement;


(d) the applicable Borrower shall have delivered to the applicable Issuer at
such times and in such manner as such Issuer may reasonably prescribe such
documents and materials as may be required pursuant to the terms of the proposed
Letter of Credit and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuer as to form and content; and


(e) notwithstanding the foregoing or anything to the contrary contained herein,
no Issuer shall be obligated to issue or modify any Facility Letter of Credit
if, immediately after giving effect to such issuance or modification, the Dollar
Equivalent Amount of the outstanding Facility Letter of Credit Obligations in
respect of all Facility Letters of Credit issued by such Issuer and its Lending
Installations would exceed such Issuer’s Issuer Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that any Borrower may from time to time request that an
Issuer issue Facility Letters of Credit in excess of its individual Issuer
Sublimit in effect at the time of such request, and each Issuer may, in its sole
discretion, issue Facility Letters of Credit in excess of its individual Issuer
Sublimit. Any Facility Letter of Credit so issued by an Issuer in excess of its
individual Issuer Sublimit then in effect shall nonetheless constitute a
Facility Letter of Credit for all purposes of this Agreement, and shall not
affect the Issuer Sublimit of any other Issuer, subject to the limitations set
forth in Section 2.15.2(c) above. Notwithstanding anything herein to the
contrary, no Issuer shall have any obligation hereunder to issue, and in the
case of clause (i) below no Issuer shall issue, any Facility Letter of Credit
(i) the proceeds of which would be made available to any Person in breach of
Section 6.2(b), (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuer from issuing such Facility Letter of Credit, or any Requirement of Law
relating to such Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such Issuer
shall prohibit, or request that such Issuer refrain from, the issuance of
letters of credit generally or such Facility Letter of Credit in particular or
shall impose upon such Issuer with respect to such Facility Letter of Credit any
restriction, reserve or capital requirement (for which the Issuer is not
otherwise compensated hereunder) not in effect on the Replacement Facilities
Effective Date, or shall impose upon such Issuer any unreimbursed loss, cost or
expense which was not applicable on the Replacement Facilities Effective Date
and which such Issuer in good faith deems material to it, or (iii) if the
issuance of such Facility Letter of Credit would violate one or more policies of
such Issuer applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Replacement Facilities Effective Date for purposes of clause (ii)
above, regardless of the date enacted, adopted, issued or implemented.


91

--------------------------------------------------------------------------------





2.15.3 Procedure for Issuance of Facility Letters of Credit.
(a)The applicable Borrower shall give one of the Issuers and the Administrative
Agent three Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (except that, in lieu of such
written notice, a Borrower may give an Issuer (i) notice of such request by
tested telex or other tested arrangement satisfactory to such Issuer or (ii)
telephonic notice of such request if confirmed in writing by delivery to such
Issuer (A) immediately (x) of a telecopy of the written notice required
hereunder which has been signed by an Authorized Officer of such Borrower or (y)
of a telex containing all information required to be contained in such written
notice and (B) promptly (but in no event later than the requested time of
issuance) of a copy of the written notice required hereunder containing the
original signature of an Authorized Officer of such Borrower); such notice shall
be irrevocable and shall specify the stated amount and Agreed Currency of the
Facility Letter of Credit requested (which requested currency shall be limited
to an Agreed Currency), the effective date (which day shall be a Business Day)
of issuance of such requested Facility Letter of Credit, the date on which such
requested Facility Letter of Credit is to expire (which date shall be a Business
Day and shall in no event be later than, in the case of a 2020 Issuer, the fifth
day prior to the 2020 Revolving Termination Date, and in the case of a 2022
Issuer, the fifth day prior to the 2022 Revolving Termination Date), the Person
for whose benefit the requested Facility Letter of Credit is to be issued and
such other information as may be reasonably requested by the Issuer. The
Administrative Agent shall give notice to each applicable Lender of the issuance
of each Facility Letter of Credit reasonably promptly after such Facility Letter
of Credit is issued. At the time such request is made, the requesting Borrower
shall also provide the applicable Issuer with all information necessary for the
issuance of the Facility Letter of Credit it is requesting. Such notice, to be
effective, must be received by such Issuer not later than 2:00 p.m. (local time
at such Issuer’s issuing office) or the time otherwise agreed upon by such
Issuer and such Borrower on the last Business Day on which notice can be given
under this Section 2.15.3.
(b)Subject to the terms and conditions of this Section 2.15.3 and provided that
the applicable conditions set forth in Sections 4.1, 4.2 and 4.4 hereof have
been satisfied, the applicable Issuer shall, on the requested date, issue a
Facility Letter of Credit on behalf of the applicable Borrower in accordance
with such Issuer’s usual and customary business practices.


(c)The Issuers shall not extend or amend any Facility Letter of Credit unless
the requirements of this Section 2.15 are met as though a new Facility Letter of
Credit was being requested and issued.


2.15.4 Reimbursement Obligations.


(d)The applicable Borrower’s obligation to reimburse LC Disbursements shall be
absolute, unconditional and irrevocable, and each Borrower agrees to pay to the
applicable Issuer the amount of all Reimbursement Obligations, interest and
other amounts payable to such Issuer under or in connection with any Facility
Letter of Credit issued on behalf of such Borrower immediately when due,
irrespective of any claim, set-off, defense or other right that such Borrower,
the Company or any Subsidiary may have at any time against any Issuer or


92

--------------------------------------------------------------------------------





any other Person, under all circumstances, including without limitation, any of
the following circumstances:


(i)any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;


(ii)the existence of any claim, setoff, defense or other right that any Borrower
or any Subsidiary may have at any time against a beneficiary named in a Facility
Letter of Credit or any transferee of any Facility Letter of Credit (or any
Person for whom any such transferee may be acting), any Issuer, any Lender, or
any other Person, whether in connection with this Agreement, any Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between any Borrower or any Subsidiary
and the beneficiary named in any Facility Letter of Credit);


(iii)any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;


(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;


(v)
the occurrence of any Default or Unmatured Default;



(vi)payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or


(vii)any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.15.4,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.


(b) The applicable Issuer shall promptly notify the applicable Borrower of any
draw under a Facility Letter of Credit (any such draw, an “LC Disbursement”).
Such Borrower shall reimburse such LC Disbursement in the currency of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 P.M., Chicago time, on the Business Day
immediately following the day that such Borrower receives such notice; provided
that a Borrower may, subject to the conditions to borrowing set forth herein,
request that such payment be financed, if applicable given the currency of the
LC Disbursement, with a Revolving Credit Loan or Swing Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit Loan
or Swing Loan. Any Reimbursement Obligation with respect to any Facility Letter
of Credit shall bear interest from the date of the relevant drawings under the
pertinent Facility Letter of Credit at (i) in the case of such Obligations
denominated in U.S. Dollars, the interest rate for Floating Rate Loans or (ii)
in the case of such Obligations denominated in an Available Foreign Currency, at
the correlative floating rate of interest customarily applicable to similar
extensions of credit to corporate borrowers


93

--------------------------------------------------------------------------------





denominated in such currency in the country of issue of such currency, as
reasonably determined by the Administrative Agent. In addition to its other
rights, the Issuers shall also have all rights for indemnification and
reimbursement as each Lender is entitled under this Agreement.


2.15.5 Participation.


(a)Immediately upon issuance by an Issuer of any Facility Letter of Credit, each
Revolving Credit Lender shall be deemed to have irrevocably and unconditionally
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation equal to its Pro Rata Share of such
Facility Letter of Credit (including, without limitation, all obligations of the
applicable Borrower with respect thereto) and any security therefor or guaranty
pertaining thereto; provided that a Letter of Credit issued by an Issuer shall
not be deemed to be a Facility Letter of Credit for purposes of this Section
2.15.5 if such Issuer shall have received written notice from any Revolving
Credit Lender on or before one Business Day prior to the date of its issuance of
such Letter of Credit that one or more of the conditions contained in Section
4.4 are not then satisfied, and, if an Issuer receives such a notice, it shall
have no further obligation to issue any Letter of Credit until such notice is
withdrawn by that Revolving Credit Lender or such condition has been effectively
waived in accordance with the provisions of this Agreement.


(b)If an Issuer makes any payment under any Facility Letter of Credit and the
applicable Borrower (or if not the Company, the Company) shall not have repaid
such amount to such Issuer pursuant to Section 2.15.4, the applicable Issuer
shall promptly notify the Administrative Agent and each Lender participating in
such Letter of Credit of such failure, and each Lender participating in such
Letter of Credit shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer the amount of such Lender’s Pro Rata Share
of the unreimbursed amount of any such payment in such currency. If any Lender
participating in such Facility Letter of Credit fails to make available to such
Issuer any amounts due to such Issuer pursuant to this Section 2.15.5(b), such
Issuer shall be entitled to recover such amount, together with interest thereon
(i) in the case of amounts denominated in U.S. Dollars, at the Federal Funds
Effective Rate, for the first three Business Days after such Lender receives
such notice and thereafter, at the Floating Rate, or (ii) in the case of amounts
denominated in an Available Foreign Currency, at a local cost of funds rate for
obligations in such currency as determined by the Administrative Agent for the
first three Business Days after such Lender receives such notice, and thereafter
at the floating rate of interest correlative to the Floating Rate customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue of such currency, as determined by the
Administrative Agent, in either case payable (i) on demand, (ii) by setoff
against any payments made to such Issuer for the account of such Lender or (iii)
by payment to such Issuer by the Administrative Agent of amounts otherwise
payable to such Lender under this Agreement. The failure of any Revolving Credit
Lender to make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any such payment shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make available to the
Administrative Agent its Pro Rata Share of the unreimbursed amount of any
payment on the date such payment is to be made, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit


94

--------------------------------------------------------------------------------







Lender to make available to the Administrative Agent its Pro Rata Share of the
unreimbursed amount of any payment on the date such payment is to be made.


(c) Whenever an Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to each Lender
that has funded its participating interest therein, in like funds as received an
amount equal to such Lender’s Pro Rata Share thereof.


(d) The obligations of a Revolving Credit Lender to make payments to the
Administrative Agent with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
set-off, qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.


(e) If any payment by a Borrower received by the Administrative Agent with
respect to a Facility Letter of Credit and distributed by the Administrative
Agent to the Revolving Credit Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Revolving Credit Lender that received such distribution shall,
upon demand by the Administrative Agent, contribute such Revolving Credit
Lender’s Pro Rata Share of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Administrative Agent upon
the amount required to be repaid by it.


(f) On the Seventh Amendment Effective Date, the participations in any
issued and outstanding Facility Letters of Credit shall be reallocated so that
after giving effect
thereto the 2020 Revolving Credit Lenders and the 2022 Revolving Credit Lenders
shall share
ratably in such participations in accordance with the aggregate Revolving Credit
Commitments
(including both the 2020 Revolving Credit Commitments and the 2022 Revolving
Credit
Commitments from time to time in effect). Thereafter, until the 2020 Revolving
Termination
Date, participations in any newly-issued Facility Letters of Credit shall be
allocated in
accordance with the aggregate Revolving Credit Commitments (including both the
2020
Revolving Credit Commitments and the 2022 Revolving Credit Commitments from time
to time
in effect); provided that, notwithstanding the foregoing, participations in any
new Facility Letters
of Credit that have an expiry date after the date that is five Business Days
prior to the 2020
Revolving Termination Date shall be allocated to the 2022 Revolving Credit
Lenders ratably in
accordance with their 2022 Revolving Credit Commitments but only to the extent
that such
allocation would not cause the 2022 Revolving Credit Lenders’f Aggregate
Revolving Credit
Outstandings for all 2022 Revolving Credit Lenders at such time to exceed the
Aggregate 2022
Revolving Credit Commitments; provided further that no 2020 Issuer shall be
obligated to issue
any Letter of Credit that would have an expiry date after the date that is five
Business Days prior
to the 2020 Revolving Termination Date and no 2022 Issuer shall be obligated to
issue any Letter
of Credit that would have an expiry date after the date that is five Business
Days prior to the
2020 Revolving Termination Date unless such Letter of Credit would be 100%
covered by the
2022 Revolving Credit Commitments of the 2022 Revolving Credit Lenders.


95

--------------------------------------------------------------------------------





(g) If the reallocation described in clause (f) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrowers shall within
three Business Days following notice by the Administrative Agent, either (x)
cash collateralize
such 2020 Revolving Credit Lenders’f participations in the outstanding Facility
Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (f) above)
or (y) backstop such
2020 Revolving Credit Lenders’f participations in the outstanding Facility
Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (f) above) with a
letter of credit
reasonable satisfactory to the applicable Issuer, in each case, for so long as
any such Facility
Letters of Credit are outstanding.


2.15.6 Compensation for Facility Letters of Credit. The Issuer of a Facility
Letter of Credit shall have the right to receive from the Borrower that
requested issuance of such Facility Letter of Credit, solely for the account of
such Issuer, a fronting fee in an amount to be agreed between the Borrower and
such Issuer (which in no event shall exceed 0.125% per annum) as well as the
Issuer’s reasonable and customary costs of issuing and servicing the Facility
Letter of Credit. In addition, such Borrower shall pay to the Administrative
Agent for the account of each Lender participating in such Facility Letter of
Credit a non-refundable fee at a per annum rate equal to the Applicable Margin
then in effect under the applicable Revolving Credit Facility under which such
Facility Letter of Credit is issued with respect to Revolving Credit Loans that
are Eurocurrency Loans    applied to the face amount of the Facility Letter of
Credit, payable quarterly in arrears for the account of all Lenders
participating in such Facility Letter of Credit ratably from the date such
Facility Letter of Credit is issued until its stated expiry date or, if earlier,
the date of its termination or drawdown (provided that if such drawdown is a
partial drawdown, such fee shall continue to accrue with respect to the face
amount of such Facility Letter of Credit remaining available to be drawn).


2.15.7 Letter of Credit Collateral Account. Each Borrower hereby agrees that it
will, until the final expiry of any Facility Letter of Credit issued on its
account and thereafter as long as any amount is payable to the Revolving Credit
Lenders in respect of any such Facility Letter of Credit, upon the request of
the Administrative Agent, maintain a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIV, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Revolving Credit Lenders and in which such Borrower shall have no interest other
than as set forth in Section 8.1. The Administrative Agent will invest any funds
on deposit from time to time in the Letter of Credit Collateral Account in
certificates of deposit of the Administrative Agent having a maturity not
exceeding 30 days. Nothing in this Section 2.15.7 shall either obligate the
Administrative Agent to require any Borrower to deposit any funds in the Letter
of Credit Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Letter of Credit Collateral Account other than as
required by Section 8.1, and the Borrowers’ obligations to deposit funds in the
Letter of Credit Collateral Account are limited to the circumstances required by
Section 8.1.


2.15.8 Nature of Obligations.


(a)As among the Borrowers, the Issuers and the Lenders, each Borrower assumes
all risks of the acts and omissions of, or misuse of the Facility Letters of
Credit by, the respective beneficiaries of the Facility Letters of Credit
requested by it. In furtherance and not in


96

--------------------------------------------------------------------------------





limitation of the foregoing, the Issuers and the Lenders shall not be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Facility Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Facility Letter
of Credit or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason; (iii)
failure of the beneficiary of a Facility Letter of Credit to comply fully with
conditions required in order to draw upon such Facility Letter of Credit; (iv)
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) misapplication by the beneficiary of a
Facility Letter of Credit of the proceeds of any drawing under such Facility
Letter of Credit; or (vii) any consequences arising from causes beyond the
control of the Issuers or the Lenders. In addition to amounts payable as
elsewhere provided in this Section 2.15, such Borrower hereby agrees to protect,
indemnify, pay and save the Administrative Agent, each Issuer and each Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees)
arising from the claims of third parties against the Administrative Agent or
such Issuer in respect of any Facility Letter of Credit requested by such
Borrower.


(b) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuers or
any Lender under or in connection with the Facility Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put such
Issuer or such Lender under any resulting liability to any Borrower or relieve
any Borrower of any of its obligations hereunder to the Issuers, the
Administrative Agent or any Lender.


(c) Notwithstanding anything to the contrary contained in this Section 2.15.8, a
Borrower shall not have any obligation to indemnify the Administrative Agent,
any Issuer or any Lender under this Section 2.15 in respect of any liability
incurred by each arising out of the gross negligence or willful misconduct of
such Administrative Agent, Issuer or Lender, as determined by a final
non-appealable judgment of a court of competent jurisdiction, nor shall any
Issuer be excused from liability to the Borrowers to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrowers to the extent
permitted by applicable law) suffered by any Borrower that are caused by the
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Facility Letter of Credit appear on their face to
comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Issuer (as
finally determined in a non-appealable judgment by a court of competent
jurisdiction), the Issuer shall be deemed to have exercised care in each such
determination, and that:


(i)an Issuer may accept documents that appear on their face to be in substantial
compliance with the terms of a Facility Letter of Credit without responsibility
for further investigation, regardless of any notice or information to the
contrary, and may


97

--------------------------------------------------------------------------------





make payment upon presentation of documents that appear on their face to be in
substantial compliance with the terms of such Facility Letter of Credit;


(ii) an Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents do not appear
on their face to be in strict compliance with the terms of such Facility Letter
of Credit; and


(iii) this sentence shall establish the standard of care to be exercised by an
Issuer when determining whether drafts and other documents presented under a
Facility Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).


2.15.9 Replacement and Addition of Issuers. Each Issuer may be replaced at any
time by written agreement among the Company and the successor Issuer with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). Any Revolving Credit Lender may be added as an Issuer at
any time by written agreement among the Company and such new Issuer with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). The Administrative Agent shall notify the Revolving Credit
Lenders of any such replacement of any Issuer and any additional Issuer. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuer hereunder. From and
after the effective date of any such replacement or addition, (i) the successor
or new, as applicable, Issuer shall have all the rights and obligations of an
Issuer under this Agreement with respect to Facility Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuer” shall be
deemed to refer to such successor, additional and/or previous Issuers, as the
context shall require. After the replacement of an Issuer hereunder, the
replaced Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuer under this Agreement with respect to
outstanding Facility Letters of Credit that were issued by it prior to such
replacement, but shall not be required to issue additional Facility Letters of
Credit.
    
2.16 Swing Loans.


(a)Making of Swing Loans. The Swing Lender may elect in its sole discretion to
make Swing Loans to any Borrower solely for the Swing Lender’s own account, from
time to time prior to the 2022 Revolving Termination Date up to an aggregate
principal amount at any one time outstanding not to exceed the lesser of (x) the
Dollar Equivalent Amount of
$50,000,000 and (y) the unused amount of the Revolving Credit Commitments
(“Swing Loans”). The Swing Lender may make Swing Loans (subject to the
conditions precedent set forth in Sections 4.1, 4.2 and 4.4), provided that the
Swing Lender has received a request in writing or, in the case of Swing Loans to
the Company in Dollars only, via telephone from an Authorized Officer of such
Borrower for funding of a Swing Loan no later than such time required by the
Swing Lender, on the Business Day on which such Swing Loan is requested to be
made. The Swing Lender shall not make any Swing Loan in the period commencing
one Business Day after the Swing Lender receives written notice from the Company
or a Lender that one or more of the conditions precedent contained in Section
4.4 are not satisfied and ending upon the satisfaction or waiver of such
condition(s). Swing Loans may be made by the Swing Lender in any freely


98

--------------------------------------------------------------------------------





traded currency requested by such Borrower and agreed to by the Swing Lender.
Each outstanding Swing Loan shall be payable on the earlier of (i) the seventh
Business Day after the making of such Swing Loan and (ii) the 2022 Revolving
Termination Date, with interest at such rate to which the Swing Lender and such
Borrower shall agree from time to time, and shall be subject to all the terms
and conditions applicable to Loans, except that all interest thereon shall be
payable to the Swing Lender solely for its own account. Notwithstanding
provisions to the contrary in this Agreement, each Revolving Credit Lender
acknowledges and agrees that Swing Loans may be made under the Revolving Credit
Commitment to any Borrower and each Borrower acknowledges and agrees that the
availability under Section 2.1(d) may also be blocked by the Administrative
Agent in an amount equal to the approximate anticipated Swing Loan usage
reasonably determined by the Administrative Agent with the consent of the
Company.


(b) Swing Loan Borrowing Requests. Each Borrower of a Swing Loan made pursuant
to telephonic notice agrees to deliver promptly to the Swing Lender and each
Revolving Credit Lender a written confirmation thereof signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Swing Lender, the records of the Swing Lender shall govern,
absent manifest error.


    (c) Repayment of Swing Loans. (i) At any time after making a Swing Loan, the
Swing Lender may request the recipient Borrower to, and upon request by the
Swing Lender the recipient Borrower shall, promptly request an Advance from all
Revolving Credit Lenders, and apply the proceeds of such Advance to the
repayment of such Swing Loan not later than the Business Day following the Swing
Lender’s request. Notwithstanding the foregoing, upon the earlier to occur of
(a) three Business Days after demand is made by the Swing Lender and (b) the
2022 Revolving Termination Date, the Borrower agrees that each Swing Loan
outstanding in any currency other than Dollars shall be immediately and
automatically converted to and redenominated in Dollars equal to the Dollar
Equivalent Amount of each such Swing Loan determined as of the date of such
conversion, and each Revolving Credit Lender shall irrevocably and
unconditionally purchase from the Swing Lender, without recourse or warranty, an
undivided interest and participation in such Swing Loan in an amount equal to
such Revolving Credit Lender’s Pro Rata Share of the Swing Loan and promptly pay
such amount to such Swing Lender in immediately available funds (or, in the case
of participations in Swing Loans denominated in an Available Foreign Currency
other than Euros, same day funds). Such payment shall be made by the other
Revolving Credit Lenders whether or not a Default is then continuing or any
other condition precedent set forth in Section 4.4 is then met and whether or
not such Borrower has then requested an Advance in such amount. If any Revolving
Credit Lender fails to make available to such requesting Swing Lender any
amounts due to the Swing Lender from such Revolving Credit Lender pursuant to
this Section 2.16(c), the Swing Lender shall be entitled to recover such amount,
together with interest thereon at the Federal Funds Effective Rate or such other
local cost of funds rate determined by the Swing Lender with respect to any
Swing Loan denominated in any foreign currency for the first three Business Days
after such Revolving Credit Lender receives notice of such required purchase and
thereafter, at the rate applicable to such Loan, payable (i) on demand, (ii) by
setoff against any payments made to the Swing Lender for the account of such
Revolving Credit Lender or (iii) by payment to the Swing


99

--------------------------------------------------------------------------------





Lender by the Administrative Agent of amounts otherwise payable to such
Revolving Credit Lender under this Agreement. The failure of any Revolving
Credit Lender to make available to such Swing Lender its Pro Rata Share of any
unpaid Swing Loan shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make available to the Swing Lender its Pro Rata Share of
any unpaid Swing Loan on the date such payment is to be made, but no Revolving
Credit Lender shall be responsible for the failure of any other Revolving Credit
Lender to make available to the Swing Lender its Pro Rata Share of any unpaid
Swing Loan.


(ii) From the Seventh Amendment Effective Date until the 2020
Revolving Termination Date, participations in Swing Loans shall be allocated in
accordance with the aggregate Revolving Credit Commitment (including both 2020
Revolving Credit Commitments and 2022 Revolving Credit Commitments); provided
that notwithstanding the foregoing, participations in any Swing Loans that are
made on or
after the fifth Business Day before the 2020 Revolving Termination Date shall be
allocated to the 2022 Revolving Credit Lenders ratably in accordance with their
2022
Revolving Credit Commitments. On the 2020 Revolving Termination Date, the
obligations of the 2020 Revolving Credit Lenders in respect of Swing Loans for
which a
participation has not occurred shall be terminated and reallocated to the 2022
Revolving
Credit Lenders ratably in accordance with their respective 2022 Revolving Credit
Commitments; provided that after giving effect to such reallocation the
Aggregate
Revolving Credit Outstandings for all 2022 Revolving Credit Lenders at such time
shall
not exceed the Aggregate 2022 Revolving Credit Commitments. If the reallocation
described in the preceding sentence cannot, or can only partially, be effected
as a result of
the limitations set forth herein, the Borrowers shall within one Business Day of
notice
thereof from the Swing Lender or the Administrative Agent repay Swing Loans the
participation interests in which cannot be reallocated to 2022 Revolving Credit
Lenders
pursuant to the prior sentence. To the extent any participation shall have been
purchased
by a 2020 Revolving Credit Lender, then on the 2020 Revolving Termination Date,
the
2022 Revolving Credit Lenders shall purchase from such 2020 Revolving Credit
Lenders
such participation (without recourse or warranty) as shall be necessary to cause
the 2022
Revolving Credit Lenders to share in such Swing Loans ratably based on their
respective
Pro Rata Share of Swing Loans; provided that all principal and interest payable
on such
Swing Loans shall be for the account of the Swing Lender until the date the
respective
participation is purchased and, to the extent attributable to the purchased
participation,
shall be payable to such Lender purchasing same from and after such date of
purchase.


2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)fees shall cease to accrue pursuant to Section 2.5(a) and (b) on the
Commitment of such Defaulting Lender solely in respect of its unused
Commitments;
(b)the Commitments and Aggregate Outstandings of such Defaulting Lender shall
not be included in determining whether all Lenders, all affected Lenders or
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment


100

--------------------------------------------------------------------------------









or waiver pursuant to Section 8.2), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders (other
than as a result of such Defaulting Lender having a greater or lesser Aggregate
Outstandings or Commitments) or which increases the amount of any Commitment of
such Defaulting Lender, forgives any principal amount of any Loans owing to such
Defaulting Lender or any interest (other than default interest) or fees owing to
such Defaulting Lender previously accrued at the time of such forgiveness or
extends the termination date of such Commitment or extends the final maturity
beyond the then maturity date of any Loan, Note or Reimbursement Obligation with
respect to such Defaulting Lender shall require the consent of such Defaulting
Lender;


(c) if any Swing Loans or Facility Letter of Credit Obligations exist at the
time a Revolving Credit Lender becomes a Defaulting Lender then:


(i)all or any part of such Defaulting Lender’s Pro Rata Share of such Swing
Loans and Facility Letter of Credit Obligations shall be reallocated among the
non-Defaulting Lenders having a Revolving Credit Commitment in accordance with
their respective Pro Rata Shares but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Revolving Credit Outstandings plus such
Defaulting Lender’s Pro Rata Share of Swing Loans and Facility Letter of Credit
Obligations does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments;


(ii)to the extent, if any, the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within three
Business Days following notice by the Administrative Agent (x) first, prepay
such Swing Loans and (y) second, cash collateralize such Defaulting Lender’s Pro
Rata Share of such Facility Letter of Credit Obligations (in each case after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 8.1 for so long as such
Facility Letter of Credit Obligations are outstanding and such Defaulting Lender
remains a Defaulting Lender, provided that no Foreign Subsidiary Borrower shall
be obligated to make any such payment in excess of, respectively, the principal
amount of any outstanding Swing Loans made to it or the amount of any Facility
Letter of Credit Obligations in respect of Facility Letters of Credit issued for
its account;


(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Pro Rata Share of Facility Letter of Credit Obligations pursuant to Section 8.1,
no Borrower shall be required to pay any fees to such Defaulting Lender (or to
the Administrative Agent or Issuer for the benefit thereof) pursuant to Section
2.15.6 with respect to such Defaulting Lender’s Pro Rata Share of Facility
Letter of Credit Obligations during the period such Defaulting Lender’s Pro Rata
Share of Facility Letter of Credit Obligations is cash collateralized;


(iv)if the Pro Rata Share of Facility Letter of Credit Obligations of the
non-Defaulting Lenders is reallocated pursuant to this Section 2.17(c), then the
fees payable to the Lenders pursuant to Section 2.5 and Section 2.15.6 shall be
adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Shares; and


101

--------------------------------------------------------------------------------





(v)if any Defaulting Lender’s Pro Rata Share of Facility Letter of Credit
Obligations is neither cash collateralized nor reallocated pursuant to this
Section 2.17(c), then, without prejudice to any rights or remedies of the Issuer
or any Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such Pro Rata Share of
Facility Letter of Credit Obligations) and letter of credit fees payable under
Section 2.15.6 with respect to such Defaulting Lender’s Pro Rata Share of
Facility Letter of Credit Obligations shall be payable to the Issuer until such
Pro Rata Share of Facility Letter of Credit Obligations is cash collateralized
and/or reallocated;


(d) so long as any Revolving Credit Lender is a Defaulting Lender, the Swing
Lender shall not be required to fund any Swing Loan and the Issuer shall not be
required to issue, amend or increase any Facility Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with this Section
1.and Section 8.1, and participating interests in any such newly issued or
increased Facility Letter of Credit or newly made Swing Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and


(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 3.5) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable Requirements Of Law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuer or Swing Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participating interest in any Swing Loan or Facility Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (iv)
fourth, if so determined by the Administrative Agent and the Borrowers, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Reimbursement Obligations for which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.4 are satisfied, such payment
shall be applied solely to prepay the Loans of, and Reimbursement Obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting
Lender.


102

--------------------------------------------------------------------------------





In the event that the Administrative Agent, the Borrowers, the Issuer and the
Swing Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, such Lender shall
cease to be a Defaulting Lender and the Pro Rata Shares of Swing Loans and
Facility Letter of Credit Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of any Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


2.18 Guaranties.


(a)During the period prior to the Acquisition Closing Date, the Company shall
execute and deliver, or cause to be executed and delivered, to the Lenders and
the Administrative Agent, Guaranties of Domestic Subsidiaries such that, at all
times during such period, all Domestic Subsidiaries which are not Guarantors do
not, if considered in the aggregate as a single Subsidiary, constitute a
Significant Subsidiary (and for purposes of making such determination, it is
acknowledged that, as provided in Rule 1-02 of Regulation S-X as currently in
effect promulgated by the SEC, the investment in and advances to, and share of
total assets and income of, any Domestic Subsidiary shall be determined based on
the investment in and advances to, and share of total assets and income of, such
Domestic Subsidiary and its Subsidiaries on a consolidated basis).


(b)On and after the Acquisition Closing Date, within 45 days (or such longer
period of time as the Administrative Agent shall agree) after delivery (or date
of required delivery) of each set of applicable financial statements pursuant to
Sections 6.1(i) and (ii), the Company shall execute and deliver, or cause to be
executed and delivered, to the Lenders and the Administrative Agent, Guaranties
from its present and future Wholly Owned Domestic Restricted Subsidiaries (other
than Excluded Subsidiaries and Immaterial Subsidiaries) such that all Wholly
Owned Domestic Restricted Subsidiaries (other than Excluded Subsidiaries and
Immaterial Subsidiaries) are Guarantors as of such date.


(c)In connection with the delivery of any such Guaranties, the Company shall
provide such other documentation to the Administrative Agent, including, without
limitation, one or more opinions of counsel reasonably satisfactory to the
Administrative Agent, corporate documents and resolutions, which in the
reasonable opinion of the Administrative Agent is necessary or advisable in
connection therewith. For the avoidance of doubt, notwithstanding the above, for
so long as a Subsidiary of the Company guarantees the Senior Notes, New Senior
Unsecured Notes, Existing Loan Agreement or Indebtedness for borrowed money
subject to the covenant set forth in Section 6.28 (or in each case any
refinancing, renewal or replacement thereof), such Subsidiary will be required
to guaranty the Obligations.


103

--------------------------------------------------------------------------------







2.19     Incremental Credit Extensions.
(a)At any time and subject to the terms and conditions of this Section 2.19, the
Company may request (i) one or more new tranches of term facilities (any such
new term facilities, an “Incremental Term Facility” and any loans made pursuant
to an Incremental Term Facility, “Incremental Term Loans”) and/or (ii) one or
more increases in the Aggregate Revolving Credit Commitments and/or add up to
two new Foreign Borrower Tranches (it being agreed such new Foreign Borrower
Tranche may only be borrowed by a Foreign Subsidiary) (each such increase or
additional Foreign Borrower Tranche, a “Revolving Credit Commitment Increase”
and the loans thereunder the “Incremental Revolving Loans”, together with the
Incremental Term Loans, the “Incremental Loans”) with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed)
but without the consent of any Lender not providing such Incremental Term Loans
or Revolving Credit Commitment Increases, as the case may be; provided that


(A)(i) the aggregate amount of all Incremental Term Loans and Revolving Credit
Commitment Increases made during the term of this Agreement after the Execution
Date shall not exceed the Dollar Equivalent Amount of the Incremental Amount and
(ii) any Incremental Facility shall rank pari passu in right of payment and
security with the other Credit Facilities;


(B)the maturity date and weighted average life to maturity of any Incremental
Facility that is a “term A facility” (which shall mean a term loan facility with
amortization greater than 1% per year prior to maturity) (an “Incremental Term A
Facility” and the loans thereunder, the “Incremental Term A Loans”) shall be no
shorter than the maturity date and remaining weighted average life to maturity
of the then-existing (or committed) Term A Loans (including any previously made
Incremental Term A Loans), in each case calculated as of the date of making such
Incremental Term A Loan;
(C)the maturity date and weighted average life to maturity of any Incremental
Facility that is a “term B facility” (which shall mean a term loan facility with
amortization less than or equal to 1% per year prior to maturity) (an
“Incremental Term B Facility” and the loans thereunder, the “Incremental Term B
Loans”) shall be no shorter than the maturity date and remaining weighted
average life to maturity of the then-existing (or committed) Term B Loans
(including any previously made Incremental Term B Loans), in each case
calculated as of the date of making such Incremental Term Loan;


(D)any Revolving Credit Commitment Increase (other than a Foreign Borrower
Tranche) shall be on the same terms and pursuant to documentation applicable to
the Revolving Credit Facility, including the maturity date thereof (it being
agreed that any Foreign Borrower Tranche may have pricing, tenor and available
currency terms as agreed by the Company and the lenders thereof, provided that
the maturity date thereof may not be earlier than any then existing tranche of
the Revolving Credit Facility or Foreign Borrower Tranche, nor may it provide
for any amortization or mandatory commitment


104

--------------------------------------------------------------------------------





reduction prior to the latest maturity date of any then existing tranche of
Revolving Credit Facility or Foreign Borrower Tranche, but shall otherwise be on
terms and pursuant to documentation applicable to the Revolving Facility);


(E) any Incremental Facility shall be available to the Company in Dollars, Euro
and, in the case of Revolving Credit Commitment Increases, additional Agreed
Currencies (it being understood in the case of a Foreign Borrower Tranche
approval of an Agreed Currency shall only be required from the Administrative
Agent and the lenders providing such Foreign Borrower Tranche);


(F) the interest rates and amortization schedule applicable to any Incremental
Term Loans shall be determined by the Company and the lenders thereunder;
provided that if the All-in Yield in respect of the Incremental Term B Facility
denominated in a given currency exceeds the All-in Yield for any existing
applicable Term B Facility denominated in such currency (including any Escrow
Term Loans denominated in such currency) by more than 50 basis points, the
Applicable Margin for such existing Term B Facility denominated in such currency
(including any Escrow Term Loans denominated in such currency) shall be
increased so that the All-in Yield in respect of such Incremental Term Loans is
no more than 50 basis points higher than the initial yield for such existing
Term B Facility denominated in such currency (including for the avoidance of
doubt, any Escrow Term Loans denominated in such currency); and


(G) any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined, provided that (1) except to the extent permitted
by clause (B), (C) or (F) above, to the extent such terms are not consistent
with the terms in respect of the applicable analogous Class of Term Facilities,
they shall be no more restrictive, when taken as a whole, than those under such
Class of Term Facilities (except for covenants or other provisions applicable
only to periods after the latest final maturity date of the Term Facilities; it
being understood that any call protection added to the Incremental Term Facility
may be applied for the benefit to any existing Term Facility without such call
protection, without the need for the consent of any Lenders thereunder) and (2)
to the extent such documentation is not consistent with the documentation in
respect of the Term Facilities, it shall be reasonably satisfactory to the
Administrative Agent and the Company.


(b) Each tranche of Incremental Term Loans and each Revolving Credit Commitment
Increase shall be in a minimum amount of $25,000,000 and integral multiples of
$5,000,000 (or such other amounts as agreed by the Company and the
Administrative Agent). A commitment to make Incremental Term Loans shall become
an “Incremental Term Loan Commitment” under this Agreement, and a commitment to
participate in a Revolving Credit Commitment Increase shall become a “Revolving
Credit Commitment” (or in the case of a Revolving Credit Commitment Increase to
be provided by an existing Revolving Credit Lender, an increase in such Lender’s
Revolving Credit Commitment) under this Agreement, in any such case, pursuant to
a “Commitment and Acceptance” in form and substance reasonably satisfactory


105

--------------------------------------------------------------------------------





to the Administrative Agent (a “Commitment and Acceptance”). Any request for a
tranche of Incremental Term Loans or a Revolving Credit Commitment Increase
shall be made in a written notice (an “Increase Notice”) given to the
Administrative Agent by the Company not less than ten Business Days (or such
shorter period agreed to between the Administrative Agent and the Company) prior
to the proposed effective date therefor, which Increase Notice shall specify the
amount of the proposed tranche of Incremental Term Loans or the Revolving Credit
Commitment Increase, as the case may be, and the proposed effective date
thereof. Incremental Term Loans may be made, and Revolving Credit Commitment
Increases may be provided, by any existing Lender or by any other bank or other
financial institution or other Person engaged in the business of making
commercial loans (any such other bank or other financial institution or other
Person, a “Proposed New Lender”) as determined by the Company; provided that (i)
any Proposed New Lender shall be consented to by the Administrative Agent (such
consent not to be unreasonably withheld conditioned or delayed), and (ii) any
Proposed New Lender in the case of a Revolving Credit Commitment Increase shall
be also be consented to by the Issuer and the Swing Lender (in each case, such
consent not to be unreasonably withheld conditioned or delayed). The
Administrative Agent shall notify the Company and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the Revolving Credit Commitment Increase, of the amount of each Lender’s and
Proposed New Lender’s Incremental Term Loan Commitment or new or increased
Revolving Credit Commitment, as applicable, and the resulting aggregate amount
of the tranche of Incremental Term Loan Commitments (and the related Incremental
Term Loans) or the amount of the Aggregate Revolving Credit Commitments, as the
case may be, which amount shall be effective on the following Business Day,
subject to the satisfaction of the conditions described in clause (c) below.


(c) Without limiting the applicability of any conditions to Advances set forth
in this Agreement, the effectiveness of any tranche of Incremental Term Loan
Commitments (and the corresponding availability of the related Incremental Term
Loans) and the effectiveness of each Revolving Credit Commitment Increase shall
be subject to the following conditions precedent:


(i)As of the effective date of such Incremental Term Loan Commitments (and
related Incremental Term Loans) or Revolving Credit Commitment Increase, (x) all
representations and warranties under Article V and the other Loan Documents
shall be true and correct in all material respects as though made on such date
(except with respect to any representation or warranty expressly stated to have
been made as of a specific date which shall have been true and correct in all
material respects as of such specified date), (y) no event shall have occurred
and then be continuing which constitutes an Unmatured Default or a Default, or
would exist after giving effect to the transactions to be consummated on such
effective date, and (z) the Company shall have demonstrated that, as of the
effective date of the Revolving Credit Commitment Increase or Incremental Term
Loan Commitments, as the case may be, after giving effect thereto, the Company
and its Restricted Subsidiaries are in compliance on a Pro Forma Basis with the
covenants contained in Sections 6.22 and 6.23 recomputed as of the last day of
the most recently ended fiscal quarter of the Company for which financial
statements are required to have been delivered under Section 6.1(i) or (ii), as
if such Revolving Credit Commitment Increase or Incremental Term Loan
Commitments, as applicable, had been


106

--------------------------------------------------------------------------------





effective as of the first day of each relevant period for testing such
compliance (it being understood such pro forma compliance shall be calculated in
a manner consistent with the calculation method set forth in the definition of
Incremental Amount); provided, however, that, notwithstanding anything in
Section 4.4 or elsewhere herein to the contrary, for Incremental Facilities that
are requested in connection with the financing of a Limited Condition
Acquisition, at the Company’s prior election, the tests in clause (ii) of the
definition of Incremental Amount and clauses (x), (y) and (z) above may be
tested at the time the definitive documentation for such Limited Condition
Acquisition is executed in lieu of the date such Incremental Facility is
initially made available; and provided, further, that in the case of any
incurrence tests under the Loan Documents so tested at the time of such
definitive documentation, any further determination with respect to such
incurrence tests prior to the earlier of the consummation of such Limited
Condition Acquisition and the termination of such Limited Condition Acquisition
will require the determination of such tests on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions contemplated in connection
therewith (including any repayment of Indebtedness or incurrence of Indebtedness
and the use of proceeds thereof) have been consummated, except to the extent
that such calculation would result in a lower ratio for such incurrence test
than would apply if such calculation was made without giving pro forma effect to
such Limited Condition Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof), in which case such higher ratio without giving pro forma
effect shall be the applicable ratio for determining compliance with such test.


(ii) the Borrowers, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Commitment” in support of such
Incremental Term Loans or Revolving Credit Commitment Increase shall have
executed and delivered a Commitment and Acceptance;


(iii) counsel for the Borrowers and the Guarantors shall have provided to the
Administrative Agent supplemental opinions in form and substance reasonably
satisfactory to the Administrative Agent;


(iv) the Borrowers, the Guarantors and the Proposed New Lenders shall otherwise
have executed and delivered such other instruments and documents as the
Administrative Agent shall have reasonably requested in connection with such
increase (including an amendment to, or amendment and restatement of, this
Agreement and, as appropriate, the other Loan Documents (an “Incremental
Amendment”), executed by the Borrowers, each Lender agreeing to provide such
Incremental Facility, if any, each Proposed New Lender, if any, and the
Administrative Agent, which amendment or amendments may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect such Incremental Facility in accordance with
this Section 2.19, and pursuant to which each Loan Party shall have reaffirmed
its obligations, and the Liens granted, under the Loan Documents; and


107

--------------------------------------------------------------------------------







(v) in the case of a Revolving Credit Commitment Increase, the Administrative
Agent shall have administered the reallocation of the Aggregate Revolving Credit
Outstandings on the effective date of such increase ratably among the Revolving
Credit Lenders (including new Lenders) after giving effect to such increase;
provided, that (1) the Borrowers hereby agree to compensate the Lenders for all
losses, expenses and liabilities incurred by any Lender in connection with the
sale or assignment of any Eurocurrency Loan resulting from such reallocation on
the terms and in the manner set forth in Section 3.3, and (2) the Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the reallocations effected pursuant to this clause
(v).
Upon satisfaction of the conditions precedent to any tranche of Incremental Term
Loans or Revolving Credit Commitment Increase, the Administrative Agent shall
promptly advise the Company and each Lender of the effective date thereof (each
such effective date, an “Increase Effective Date”). Upon any Increase Effective
Date that is supported by a Proposed New Lender, such Proposed New Lender shall
become a party to this Agreement as a Lender and shall have the rights and
obligations of a Lender hereunder. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment or other requirement on the part of any
Lender to make Incremental Term Loans or increase its Revolving Credit
Commitment at any time.


2.20 Inability to Determine Rates.


(a)If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Advance the applicable Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Advance for any reason and the Administrative Agent shall determine
in good faith that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then
(i) if such Advance shall be requested in or is denominated in Dollars, then
such Advance shall be made or continued as a Floating Rate Advance at the
Floating Rate and (ii) if such Advance shall be requested in or is denominated
in any currency other than Dollars, the LIBO Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Eurocurrency Advance (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion) (such rate, the “CF Rate”).


(b)
If prior to the commencement of any Interest Period for a Eurocurrency

Advance:


(i)the Administrative Agent reasonably determines in good faith
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate for a Loan in the applicable currency or for the
applicable Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate for a Loan in the applicable currency or for
the


108

--------------------------------------------------------------------------------







applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Advance for such Interest Period,


then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification the
Administrative Agent agrees to promptly give in such circumstance), (A) any
Conversion/Continuation Notice that requests the conversion of any Eurocurrency
Advance to, or continuation of any Eurocurrency Advance in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (B) if such Advance is requested in Dollars, such Advance shall be
made as a Floating Rate Advance and
(C) if such Advance is requested in any currency other than Dollars, then the
LIBO Rate for such Eurocurrency Advance shall be at the CF Rate; provided,
further, that if the circumstances giving rise to such notice affect only one
Type of Advance, then the other Type of Advance shall be permitted.


2.21 Refinancing Facilities.


2.21.1 The Company may, on one or more occasions after the Seventh Amendment
Effective Date, by written notice to the Administrative Agent, request the
establishment
hereunder of (i) a new Class of revolving commitments (the “gRefinancing
Revolving
Commitments”h) pursuant to which each Person providing such a commitment (a
“gRefinancing
Revolving Lender”h) will make revolving loans to the Borrowers (“gRefinancing
Revolving
Loans”h) and acquire participations in the Letters of Credit and (ii) one or
more additional Classes
of term loan commitments (the “gRefinancing Term Loan Commitments”h) pursuant to
which each
Person providing such a commitment (a “gRefinancing Term Lender”h) will make
term loans to
the Company (the “gRefinancing Term Loans”h); provided that (A) each Refinancing
Revolving
Lender and each Refinancing Term Lender shall be (a) a Lender, (b) an Affiliate
of a Lender, (c)
an Approved Fund, (d) any bank and (e) any other financial institution or
investment fund
engaged in the ordinary course of its business in making or investing in
commercial loans or debt
securities, other than, in each case, an Ineligible Person or Disqualified
Lender, and, if not
already a Lender, shall otherwise be reasonably acceptable to the Administrative
Agent and
(B) each Refinancing Revolving Lender shall be approved by each Issuer and the
Swing Lender
(such approvals not to be unreasonably withheld, conditioned or delayed).


2.21.2 The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrowers, each
Refinancing
Lender providing such Refinancing Commitments, the Administrative Agent and, in
the case of
Refinancing Revolving Commitments, each Issuer and the Swing Lender of the
applicable Class;
provided that no Refinancing Commitments shall become effective unless (i) the
Company shall
have certified that (A) no Unmatured Default or Default shall have occurred and
be continuing
on the date of effectiveness thereof and (B) on the date of effectiveness
thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true
and correct (x) in the case of the representations and warranties qualified as
to materiality, in all
respects and (y) otherwise, in all material respects, in each case on and as of
such date, except in
the case of any such representation and warranty that specifically relates to an
earlier date, in


109

--------------------------------------------------------------------------------







which case such representation and warranty shall be so true and correct on and
as of such earlier
date, (ii) the Borrowers shall have delivered to the Administrative Agent such
legal opinions,
board resolutions, secretary’fs certificates, officer’fs certificates and other
documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction,
(iii) in the case of any Refinancing Commitments that refinance Revolving Credit
Commitments,
substantially concurrently with the effectiveness thereof, the Revolving Credit
Commitments
then in effect of the Class being refinanced shall be terminated in an amount
equivalent to the
amount of such Refinancing Commitments, and a ratable portion of the Revolving
Credit Loans
then outstanding under such Class, together with the ratable portion of all
interest thereon, and
all other amounts accrued for the benefit of the Revolving Lenders of such
Class, shall be repaid
or paid (it being understood, however, that any Letters of Credit may continue
to be outstanding
hereunder), and the aggregate amount of such Refinancing Commitments does not
exceed the
aggregate amount of the Revolving Credit Commitments of the Class so terminated
plus, in the
case of a Refinancing Term Loan Commitment, the amount of fees, premium and
expenses
related to such refinancing, and (iv) in the case of any Refinancing Commitments
that refinance
Term Loans, substantially concurrently with the effectiveness thereof, the
Company shall obtain
Refinancing Commitments in respect thereof and shall (A) repay or prepay then
outstanding
Term Loans of one or more Classes in an aggregate principal amount equal to the
aggregate
amount of such Refinancing Commitments (less the aggregate amount of accrued and
unpaid
interest with respect to such outstanding Term Loans and any fees, premium and
expenses
relating to such refinancing) or (B) place in escrow for a period up to 11
months, in a manner
reasonably satisfactory to the Administrative Agent, up to such amount of
proceeds of such
Refinancing Commitment for such purpose. The Company shall determine the amount
of such
prepayments allocated to each Class of outstanding Term Loans, and any such
prepayment of
Term Loans of any Class shall be applied to reduce the subsequent scheduled
repayments of
Term Loans of such Class to be made pursuant to Sections 2.2.2 and 2.2.3 as
directed by the
Company.


2.21.3 The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions
of credit to be made thereunder, to the extent applicable, the following terms
thereof: (i) the
designation of such Refinancing Commitments and Refinancing Loans as a new
“gClass”h for all
purposes hereof (provided that with the consent of the Administrative Agent, any
Refinancing
Commitments and Refinancing Loans may be treated as a single “gClass”h with any
thenoutstanding
existing Commitments or Loans), (ii) the stated termination and maturity dates
applicable to the Refinancing Commitments or Refinancing Loans of such Class,
provided that
(A) such stated termination and maturity dates shall not be earlier than the
Revolving
Termination Date of the Class being refinanced (in the case of Refinancing
Commitments that
refinance Revolving Credit Commitments) or the maturity date applicable to the
Class of Term
Loans so refinanced (in the case of Refinancing Commitments that refinance Term
Loans) and
(B) any Refinancing Term Loans shall not have a weighted average life to
maturity shorter than
the Class of Term Loans so refinanced, or as applicable, the maturity date of
the Revolving
Credit Commitments being refinanced, (iii) in the case of any Refinancing Term
Loans, any
amortization applicable thereto and the effect thereon of any prepayment of such
Refinancing
Term Loans, (iv) the interest rate or rates applicable to the Refinancing Loans
of such Class, (v)
the fees applicable to the Refinancing Commitments or Refinancing Loans of such
Class, (vi) in
the case of any Refinancing Term Loans, any original issue discount applicable
thereto, (vii) the


110

--------------------------------------------------------------------------------





initial Interest Period or Interest Periods applicable to Refinancing Loans of
such Class, (viii) any
voluntary or mandatory commitment reduction or prepayment requirements
applicable to
Refinancing Commitments or Refinancing Loans of such Class (which prepayment
requirements, in the case of any Refinancing Term Loans, may provide that such
Refinancing
Term Loans may participate in any mandatory prepayment on a pro rata basis with
any Class of
existing Term Loans, but may not provide for prepayment requirements that are
more favorable
to the Lenders holding such Refinancing Term Loans than to the Lenders holding
such Class of
Term Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of
Refinancing Commitments or Refinancing Loans of such Class and (ix) any
financial covenant
with which the Company shall be required to comply (provided that any such
financial covenant,
if added for the benefit of any Refinancing Commitment, shall also be added for
the benefit of all
other Classes under this Agreement that benefit from a financial maintenance
covenant). Except
as contemplated by the preceding sentence, the terms of the Refinancing
Revolving
Commitments and Refinancing Revolving Loans and other extensions of credit
thereunder shall
be substantially the same as the applicable refinanced Class of Commitments and
Loans (or as
applicable, in the case of a refinancing of existing Term Loans, an existing
Class of Revolving
Credit Commitments and Revolving Loans) and other extensions of credit
thereunder, and the
terms of the Refinancing Term Loan Commitments and Refinancing Term Loans of a
Class
shall, (1) to the extent such terms are not consistent with the terms of the
applicable Class of
refinanced Commitments and Loans, be no more restrictive, when taken as a whole,
than those
under such refinanced Class (or as applicable, in the case of a refinancing of
Revolving Credit
Commitments, consistent with an existing Class of Term Loans) (except for
covenants or other
provisions applicable only to periods after the then latest final maturity date
of the Loans and
Commitments and any call protection or prepayment premium) and (2) to the extent
such
documentation is not consistent with the documentation in respect of the
refinanced Class of
Term Loans (or as applicable, in the case of a refinancing of Revolving Credit
Commitments, an
existing Class of Term Loans), it shall be reasonably satisfactory to the
Administrative Agent
and the Company. The Administrative Agent shall promptly notify each Lender as
to the
effectiveness of each Refinancing Facility Agreement. Each Refinancing Facility
Agreement
may, without the consent of any Lender other than the applicable Refinancing
Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this
Section 2.21, including any amendments appropriate to treat the applicable
Refinancing
Commitments and Refinancing Loans as a new or addition to an existing “gClass”h
of loans and/or
commitments hereunder; provided that at no time shall there be more than three
Classes of
Revolving Credit Commitments hereunder, unless otherwise agreed by the
Administrative
Agent.
2.22 Loan Modification Offers.


2.22.1 The Company may on one or more occasions after the Seventh Amendment
Effective Date, by written notice to the Administrative Agent, make one or more
offers (each, a
“gLoan Modification Offer”h) to all (and not fewer than all) the Lenders of one
or more Classes
(each Class subject to such a Loan Modification Offer, an “gAffected Class”h) to
make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative
Agent and reasonably acceptable to the Company. Such notice shall set forth (i)
the terms and
conditions of the requested Loan Modification Offer and (ii) the date on which
such Loan


111

--------------------------------------------------------------------------------







Modification Offer is requested to become effective. Permitted Amendments shall
become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the
“gAccepting Lenders”h) and,
in the case of any Accepting Lender, only with respect to such Lender’fs Loans
and Commitments
of such Affected Class as to which such Lender’fs acceptance has been made. With
respect to all
Permitted Amendments consummated by the Company pursuant to this Section 2.22,
any Loan
Modification Offer, unless contemplating a maturity date already in effect
hereunder pursuant to
a previously consummated Permitted Amendment, must be in a minimum amount of
$25,000,000 (or such lesser amount as may be approved by the Administrative
Agent in its
reasonable discretion); provided that the Company may at its election specify as
a condition (a
“gMinimum Extension Condition”h) to consummating any such Permitted Amendment
that a
minimum amount (to be determined and specified in the relevant Loan Modification
Offer in the
Company’fs sole discretion and which may be waived by the Company) of
Commitments or
Loans of any or all Affected Classes be extended. If the aggregate principal
amount of
Commitments or Loans of any Affected Class in respect of which Lenders shall
have accepted
the relevant Loan Modification Offer shall exceed the maximum aggregate
principal amount of
Commitments or Loans of such Affected Class offered to be extended by the
Company pursuant
to such Loan Modification Offer, then the Commitments and Loans of such Lenders
shall be
extended ratably up to such maximum amount based on the relative principal
amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan
Modification Offer.


2.22.2 Permitted Amendments shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the applicable Borrowers, each Accepting
Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless (i)
the Company shall have certified that (A) no Unmatured Default or Default shall
have occurred
and be continuing on the date of effectiveness thereof and (B) on the date of
effectiveness
thereof, the representations and warranties of each Loan Party set forth in the
Loan Documents
shall be true and correct (x) in the case of the representations and warranties
qualified as to
materiality, in all respects and (y) otherwise, in all material respects, in
each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to
an earlier date, in which case such representation and warranty shall be so true
and correct on
and as of such earlier date, (ii) the Borrowers shall have delivered, or agreed
to deliver by a date
following the effectiveness of such Permitted Amendment reasonably acceptable to
the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions,
secretary’fs certificates, officer’fs certificates and other documents
(including reaffirmation
agreements, supplements and/or amendments to Mortgages or other Security
Documents, in each
case to the extent applicable) as shall reasonably be requested by the
Administrative Agent in
connection therewith and (iii) any applicable Minimum Extension Condition shall
be satisfied
(unless waived by the Company). The Administrative Agent shall promptly notify
each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary
or appropriate, in the reasonable opinion of the Administrative Agent, to give
effect to the
provisions of this Section 2.22, including any amendments necessary to treat the
applicable
Loans and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent


112

--------------------------------------------------------------------------------





to enter into any such amendments); provided that (i) all borrowings and
prepayments of
Revolving Loans shall continue to be made on a ratable basis among all Lenders,
based on the
relative amounts of their Revolving Credit Commitments (i.e., both extended and
non-extended),
until the repayment of the Loans attributable to the non-extended Commitments
(and the
termination of the non-extended Commitments) on the relevant maturity date, (ii)
the allocation
of the participation exposure with respect to any then-existing or subsequently
issued or made
Facility Letter of Credit or Swing Loan as between any Revolving Credit
Commitments of such
new “gClass”h and the remaining Revolving Commitments shall be made on a ratable
basis in
accordance with the relative amounts thereof until the maturity date relating to
the non-extended
Revolving Credit Commitments has occurred (it being understood, however, that no
reallocation
of such exposure to extended Revolving Credit Commitments shall occur on such
maturity date
if such reallocation would cause the Aggregate Revolving Credit Outstandings of
any Lender
with a Revolving Credit Commitment to exceed its Revolving Credit Commitment),
(iii) the
Revolving Termination Date, as such term is used with reference to Letters of
Credit or Swing
Loans, may not be extended without the prior written consent of each applicable
Issuer or the
Swing Lender, as applicable, and (iv) at no time shall there be more than three
Classes of
Revolving Credit Commitments hereunder, unless otherwise agreed by the
Administrative
Agent. If the Aggregate Revolving Credit Outstandings of all Lenders exceeds the
Aggregate
Revolving Credit Commitments as a result of the occurrence of the Revolving
Termination Date
with respect to any Class of Revolving Credit Commitments when an extended Class
of
Revolving Credit Commitments remains outstanding, the Borrowers shall make such
payments
and provide such cash collateral as may be required by Section 2.6.4 to
eliminate such excess on
such Revolving Termination Date (which payments and provision of cash collateral
shall, for the
avoidance of doubt, be deemed a payment in respect of principal of Revolving
Loans); provided
that, without derogation of the Borrowers’f obligations to make such payments
and provide such
cash collateral, if the Borrowers fail to make such payment (or any portion
thereof) or provide
such cash collateral (or any portion thereof), then until the earlier of (x) the
date on which the
Aggregate Revolving Credit Outstandings of all Lenders no longer exceeds the
Aggregate
Revolving Credit Commitments or (y) the date the Borrowers provide sufficient
cash collateral
to eliminate such excess, such outstanding exposure of any non-extending Lenders
shall continue
to be deemed outstanding for purposes hereof.


ARTICLE III


CHANGE IN CIRCUMSTANCES, TAXES


3.1 [Reserved].


3.2 Increased Costs.
(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuer.




113

--------------------------------------------------------------------------------








(i)impose on any Lender or the Issuer or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender or
any Letter of Credit or participation therein; or


(ii)subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations hereunder, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes; (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes));


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan or
of maintaining its obligation to make any such Loan or to increase the cost to
such Lender (including, without limitation, pursuant to any conversion of any
Advance denominated in an Agreed Currency into an Advance denominated in any
other Agreed Currency), the Issuer or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuer or such other Recipient
hereunder, whether of principal, interest or otherwise (including, without
limitation, pursuant to any conversion of any Advance denominated in an Agreed
Currency into an Advance denominated in any other Agreed Currency), then the
Company will pay to such Lender, the Issuer or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuer or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered (other than (A) Indemnified Taxes; (B) Excluded
Taxes and (C) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)).


(a)If any Change in Law regarding capital requirements or liquidity has or would
have the effect of reducing the rate of return on such Lender’s or the Issuer’s
capital or on the capital of such Lender’s or the Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
the Issuer, to a level below that which such Lender or the Issuer or such
Lender’s or the Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or the Issuer’s policies and the
policies of such Lender’s or the Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender or the Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the Issuer or such Lender’s or the Issuer’s
holding company for any such reduction suffered.


(b)A certificate of a Lender or the Issuer setting forth the amount or amounts
necessary to compensate such Lender or the Issuer or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section 3.2 shall be
delivered to the Company and shall be conclusive absent manifest error. Subject
to paragraph (d) of this Section 3.2, the Company shall pay such Lender or the
Issuer, as the case may be, the amount shown as due on any such certificate,
absent manifest error, within 30 days after receipt thereof.


(c)Failure or delay on the part of any Lender or the Issuer to demand
compensation pursuant to this Section 3.2 shall not constitute a waiver of such
Lender’s or the Issuer’s right to demand such compensation; provided that the
Company shall not be required to


114

--------------------------------------------------------------------------------





compensate a Lender or the Issuer pursuant to this Section 3.2 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuer’s intention to claim compensation therefor; provided further that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.


3.3 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurocurrency Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked and is revoked), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 3.5, then, in any such event, the Company (or the applicable Borrower)
shall compensate each Lender for the loss, cost and expense (excluding loss of
anticipated profits due to the addition of the Applicable Margin to the Adjusted
LIBO Rate) attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 3.3 shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.


3.4 Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
unless such deduction or withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to deduct or withhold Taxes, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount of Taxes deducted or withheld
to the relevant Governmental Authority in accordance with applicable law. If
such Taxes are Indemnified Taxes, then the amount payable by such Loan Party
(subject to Section 17.4) shall be increased as necessary so that, net of such
deduction or withholding (including such deduction or withholding applicable to
additional amounts payable under this Section 3.4), the applicable Recipient
receives the amount it would have received had no such deduction or withholding
been made.


115

--------------------------------------------------------------------------------







(b)     Payment of Other Taxes by the Borrowers. Each applicable Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.


(c)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)     Indemnification by the Loan Parties. Each applicable Loan Party shall
(subject to Section 17.4) indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts paid or payable under this Section 3.4(d))
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. The indemnity under this Section 3.4(d)
shall be paid within 10 days after demand therefor. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.


(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 3.4(e) shall be paid
within 10 days after demand therefor. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent and at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup


116

--------------------------------------------------------------------------------





withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.4(f)(ii)(A) through (E) and Section 3.4(f)(iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, if a Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by the Company and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:


(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN- E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W- 8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(C)in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit D attached hereto (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;


(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) and in paragraph
(f)(iii) that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; provided,
however, that if the Lender is a partnership and one or


117

--------------------------------------------------------------------------------





more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or


(F)     in the case of a Non-U.S. Lender, any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction of,
U.S. Federal withholding Tax together with such supplementary documentation
necessary to enable the Company or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld or deducted.


(iii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company and the
Administrative Agent as may be necessary for the applicable Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.4(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.


(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including
additional amounts paid pursuant to this Section 3.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.4(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
3.4(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted,


118

--------------------------------------------------------------------------------





withheld, or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.4(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.


(h)     Survival. Each party’s obligations under this Section 3.4 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.


(i)     Issuer. For purposes of Section 3.4(e) and (f), the term “Lender”
includes
any Issuer.


(j)         Additional United Kingdom Withholding Tax Matters.


(i)     Subject to (ii) below, each Lender and each UK Borrower which
makes a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such UK Borrower to obtain authorization to make such
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom.


(ii)     (A)    A Lender on the day on which this Agreement closes that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to each UK Borrower and the
Administrative Agent; and


(B)     a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and


(C)     Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (j)(i) above.


(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (j)(ii) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:


(A)each UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or
(B)each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:


(1)such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or


119

--------------------------------------------------------------------------------





(2)    HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;


and in each case, such UK Borrower has notified that Lender in writing of either
(1) or
(2) above, then such Lender and such UK Borrower shall co-operate in completing
any additional procedural formalities necessary for such UK Borrower to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.


(iv)     If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (j)(ii) above, no UK
Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.


(v)    Each UK Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of such Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.


(vi)    Each Lender shall notify the Borrower and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder.


3.5     Mitigation Obligations; Replacement of Lenders.


(a)If any Recipient requests compensation under Section 3.2, or if any Borrower
is required to pay any additional amount to any Recipient or any Governmental
Authority for the account of any Recipient pursuant to Section 3.4, then such
Recipient shall use reasonable efforts to designate a different lending office
for funding or booking its Loans and Facility Letter of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Recipient, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or 3.4, as the case may be, in the future and (ii) would not subject such
Recipient to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Recipient. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Recipient in connection with any
such designation or assignment including the $3,500 fee contemplated by Section
13.1(b).


(b)If any Lender (i) shall become affected by any of the changes or events
described in Section 3.2 or 3.4 and a Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder, (ii)
is a Defaulting Lender, (iii) is a Lender described in the ultimate sentence of
Section 8.2.2(iv) and is thus prohibiting the joinder of a Foreign Subsidiary as
a Foreign Subsidiary Borrower thereunder, or (iv) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 8.2 or any other provision of any Loan Document requires the consent
of all Lenders or all affected


120

--------------------------------------------------------------------------------





Lenders of such Class) and with respect to which the Required Lenders (or, as
applicable with respect to a Class, the Lenders that would constitute the
Required Lenders if such Class were the only Class outstanding hereunder) shall
have granted their consent (any such Lender being hereinafter referred to as a
“Departing Lender”), then in such case, the Borrowers may, upon at least five
Business Days’ notice to the Administrative Agent and such Departing Lender (or
such shorter notice period specified by the Administrative Agent), designate a
replacement lender reasonably acceptable to the Administrative Agent (a
“Replacement Lender”) to which such Departing Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrowers and the Departing Lender) of all amounts then owed to such
Departing Lender under Sections 3.2 or 3.4, if any, assign all (but not less
than all) of its interests, rights, obligations, Loans and Commitments
hereunder; provided, that the Departing Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swing Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 3.5 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement (unless
such Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 3.2 or 3.4 and Section 10.6).


(c)     Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 3.5, the Departing
Lender shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in paragraph (b) of
Section 3.5 without any further action of the Departing Lender.


ARTICLE IV
CONDITIONS PRECEDENT


4.1     Execution Date. This Agreement shall become effective on the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.2):


(a)The Administrative Agent shall have received (i) a counterpart of (x) this
Agreement signed by the Company and the Subsidiary Borrowers, if any, as of the
Execution Date and (y) a Guaranty signed by each of the Guarantors required to
be a party hereto as of the Execution Date, or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic mail transmission of a signature page of this Agreement and the
Guaranty) that such party has signed a counterpart of such agreements.


(b)The Administrative Agent shall have received copies of the articles of
incorporation, partnership agreement or similar organizational documents of each
Borrower and Guarantor as of the Execution Date, together with all amendments
thereto,




121

--------------------------------------------------------------------------------






and a certificate of good standing or similar governmental evidence of corporate
existence (to the extent applicable), certified by the Secretary or an Assistant
Secretary or other duly authorized representative of such Borrower or Guarantor,
as the case may be, or of the Company.


(c)     The Administrative Agent shall have received copies of the by-laws or
other similar operating agreement (to the extent applicable) and Board of
Directors’ resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) of each Borrower and
Guarantor authorizing the execution and performance of the Loan Documents,
certified by the Secretary or an Assistant Secretary or other duly authorized
representative of such Borrower or Guarantor, as the case may be, or of the
Company.


(d)    The Administrative Agent shall have received an incumbency certificate of
each Borrower and Guarantor, which shall identify by name and title and bear the
signature of the officers of such Borrower or such Guarantor authorized to sign
the applicable Loan Documents and to make borrowings hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Borrower, such Guarantor or the
Company.


(e)    The Administrative Agent shall have received a customary written opinion
or opinions of the Borrowers’ and Guarantors’ counsel, addressed to the
Administrative Agent and Lenders, in form and substance customary for unsecured
transactions of this type.


(f)     The Administrative Agent shall have received at least 3 Business Days
prior to the Execution Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, requested by any
Arranger at least 10 Business Days prior to the Execution Date.


(g)     Payment of all fees, interest and other amounts due and payable as of
the Execution Date from the Company
and its Subsidiaries to the Arrangers, Administrative Agent and the Lenders
under the Loan Documents and pursuant to any fee or similar letters executed by
the Company in connection herewith shall be paid, including reimbursement or
payment of all out-of-pocket expenses required thereunder to be reimbursed or
paid by the Company and its Subsidiaries, in each case solely to the extent
invoiced in writing to the Company in reasonable detail at least one Business
Day prior to the Execution Date; provided that this condition will be satisfied
on the Execution Date prior to such payment if arrangements reasonably
satisfactory to the Arrangers are in place at such time for the payment of such
fees and expenses on the Execution Date.


(h)     The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company and its Subsidiaries for the three most recently completed
fiscal years ended at least 90 days prior to the Execution Date, (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company


122

--------------------------------------------------------------------------------





and its Subsidiaries for each subsequent fiscal quarter ended (x) at least 45
days prior to the Execution Date if such period is one of the first three fiscal
quarters of a fiscal year or
(a)at least 90 days prior to the Execution Date if such period is the fourth
fiscal quarter of a fiscal year, (iii) the audited consolidated group balance
sheet and group income statement, group cash flow statement and changes in group
equity of the Target and its Subsidiaries for the three most recent fiscal years
that are publicly available as of the Execution Date and (iv) the unaudited
consolidated group balance sheet, group income statement, group cash flow
statement and changes in group equity of the Target and its Subsidiaries for
each subsequent fiscal quarter that are publicly available as of the Execution
Date; provided that public filing of the required financial statements on Form
10-K and Form 10-Q by the Company (and the public filing of such financial
statements on the website of the Target) will satisfy the foregoing
requirements.


(i)The Administrative Agent shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Company and
its Subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements for the Company and its Subsidiaries were delivered under clause (h)
above (or more recent financial statements if available at the Company’s sole
discretion) (it being agreed that the most recent financials statements of the
Target and its subsidiaries delivered under paragraph (h) above shall be used to
construct such pro formas, even if the four-fiscal quarter period thereof is not
the same four-fiscal quarter period applicable to the most recently delivered
Company financial statements), prepared after giving effect to the Transactions
and the other transactions contemplated hereby to be consummated on the
Acquisition Closing Date as if the Transactions and such other transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such income statements), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)).


(j)    The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the transactions
contemplated hereby to be consummated on the Execution Date.


(k)    The Administrative Agent shall have received a standard flood hazard
determination that shows that the Applicable Property is not located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, or the Company shall deliver to the Administrative Agent evidence of
such flood insurance as may be required under applicable law or regulations,
including the Flood Insurance Regulations, and in any event in form, substance
and amount reasonably satisfactory to the Administrative Agent.


123

--------------------------------------------------------------------------------





(l)    The terms of the Business Combination Agreement shall be reasonably
satisfactory to the Arrangers (which in any event shall provide as a closing
condition that the Offer is accepted for a number of shares representing at
least 75% of the outstanding voting shares of the Target (after deducting any
treasury shares held by the Target which are subject to the Non-Tender
Agreement)).


The Administrative Agent shall notify the Company and the Lenders that the
conditions in this Section 4.1 have been satisfied (or waived), and of the
Execution Date, in writing on the date thereof and such notice shall be
conclusive and binding.


4.2     Replacement Facilities Effective Date. The respective obligations of the
Replacement Term A Lenders and the Revolving Credit Lenders to make Replacement
Term A Loans and Revolving Credit Loans, and any agreement of the Issuer to
issue any Letters of Credit hereunder, any agreement of the Swing Lender to make
Swing Loans hereunder, shall become effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.2):


(a)The Execution Date shall have occurred.


(b)The Administrative Agent shall have received the applicable Replacement
Facilities Effective Date Documentation, executed by the Loan Parties, the
Lenders party thereto and the Administrative Agent, increasing the Commitments
in respect of the Replacement Term A Facility and Revolving Credit Facility as
set forth therein, provided such Revolving Credit Commitments shall not exceed
$520,000,000 and such Replacement Term A Commitments shall not exceed
$230,000,000 (or in each case, such greater amount as permitted under Section
17.3).


(c)All obligations outstanding under the Existing Loan Agreement shall be paid
in full (other than contingent indemnity obligations not then due) and all
commitments of each of the lenders thereunder and all guarantees in respect
thereof (other than contingent indemnity obligations not then due) shall be
terminated in full.
(d)The Administrative Agent shall have received a Borrowing Notice in accordance
with Section 2.3 with respect to any Advances being made on the Replacement
Facilities Effective Date.


(e)Payment of all fees, interest and other amounts due and payable as of the
Replacement Facilities Effective Date from the Company and its Subsidiaries to
the Arrangers, Administrative Agent and the Lenders under the Loan Documents and
pursuant to any fee or similar letters executed by the Company in connection
herewith shall be paid, including reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company and its Subsidiaries,
in each case solely to the extent invoiced in writing to the Company in
reasonable detail at least one Business Day prior to the Replacement Facilities
Effective Date.


(f)The Administrative Agent shall have received (i) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Company and its Subsidiaries for the three most recently completed fiscal
years ended


124

--------------------------------------------------------------------------------





at least 90 days prior to the Replacement Facilities Effective Date, (ii)
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Company and its Subsidiaries for each
subsequent fiscal quarter ended
(x) at least 45 days prior to the Replacement Facilities Effective Date if such
period is one of the first three fiscal quarters of a fiscal year or (y) at
least 90 days prior to the Replacement Facilities Effective Date if such period
is the fourth fiscal quarter of a fiscal year, (iii) the audited consolidated
group balance sheet and group income statement, group cash flow statement and
changes in group equity of the Target and its Subsidiaries for the three most
recent fiscal years that are publicly available as of the Replacement Facilities
Availability Date and (iv) the unaudited consolidated group balance sheet and
group income statement, group cash flow statement and changes in group equity of
the Target and its Subsidiaries for each subsequent fiscal quarter that are
publicly available as of the Replacement Facilities Availability Date; provided
that public filing of the required financial statements on Form 10-K and Form
10-Q by the Company (and the public filing of such financial statements on the
website of the Target will satisfy the foregoing requirements.


(g)     The Administrative Agent (or its counsel) shall have received
deliverables of the type described in Sections 4.1(b), (c), (d) and (e),
modified as applicable for the Replacement Facilities Effective Date and the
transactions occurring on such date; provided that for the avoidance of doubt,
no such deliverables shall be required to the extent duplicative of the items
previously delivered pursuant to Sections 4.1(b), (c), (d) and (e).


(h)    The Administrative Agent shall have received, at least 3 Business Days
prior to the Replacement Facilities Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act requested by any Revolving Credit Lender or Replacement Term A Lender at
least 10 Business Days prior to the Replacement Facilities Effective Date.


(i)    The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the transactions
contemplated hereby to be consummated on the Replacement Facilities Effective
Date.


(j)    (x) All the representations and warranties contained in Article V shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) and
(y) no Default or Unmatured Default shall exist and be continuing or would
result from the extensions of credit hereunder on the Replacement Facilities
Effective Date.


(k) The Administrative Agent shall have received a certificate of the Company
certifying as to the matters set forth in Sections 4.2(c) and (j).


The Administrative Agent shall notify the Company, the Revolving Credit Lenders
and the Replacement Term A Lenders that the conditions in this Section 4.2 have
been satisfied (or


125

--------------------------------------------------------------------------------





waived) and of the Replacement Facilities Effective Date in writing on the date
thereof, and such notice shall be conclusive and binding.


4.3    Acquisition Closing Date. The respective obligations of the Delayed Draw
Term A Lenders and the Term B Lenders to make Delayed Draw Term A Loans and Term
B Loans shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.2):
(a)The Execution Date shall have occurred.


(b)Payment of all fees, interest and other amounts due and payable as of the
Acquisition Closing Date from the Company and its Subsidiaries to the Arrangers,
Administrative Agent and the Lenders under the Loan Documents and pursuant to
any fee or similar letters executed by the Company in connection herewith shall
be paid, including reimbursement or payment of all out-of-pocket expenses
required thereunder to be reimbursed or paid by the Company and its
Subsidiaries, in each case solely to the extent invoiced in writing to the
Company in reasonable detail at least one Business Day prior to the Acquisition
Closing Date (provided that such applicable payments may be made by net rather
than gross proceeds of Loans as agreed).


(c)(x) The terms of the Offer Documentation, to the extent material to the
interest of the Lenders, shall be consistent with the terms of the Business
Combination Agreement and shall in any event, contain the Key Offer Terms unless
consented to in writing by the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned, it being agreed such consent shall be deemed
given if the Arrangers fail to respond within 2 Business Days after written
notice from the Company). The Acquisition shall have been consummated, or will
be consummated substantially concurrently with the funding of the Advances on
the Acquisition Closing Date, in accordance with the Offer Documentation and no
amendments, consents or waivers to or of the Acquisition Documentation and/or
Non-Tender Documents that are materially adverse to the Lenders or the Arrangers
shall have been made without the consent of the Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned, it being agreed such consent
shall be deemed given if the Arrangers fail to respond within 2 Business Days
after written notice from the Company), it being understood that any amendments,
consents or waivers in respect of the Key Offer Terms or the provisions of the
Business Combination Agreement limiting recourse against financing sources shall
be material and adverse to the Lenders and Arrangers. The Non-Tender Documents
shall be effective.


(y) (i) The Administrative Agent shall have received (x) a copy of the draft
Offer Documentation at least 3 Business Days (or such shorter period of time as
the Arrangers agree, such agreement not to be unreasonably withheld, delayed or
conditioned) prior to submission to the BaFin and (y) (A) copies of any
amendments, supplements or modifications to the Business Combination Agreement
and (B) copies of any amendments, supplements or modifications to, the Offer
Documentation since the drafts thereof referred to in clause (x) and (ii) the
Unconditional Date shall have occurred.


126

--------------------------------------------------------------------------------







(d)    As of the Acquisition Closing Date, the Certain Funds Representations
shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) and no Certain Funds Event of Default shall have
occurred and be continuing or would result from the from the extensions of
credit hereunder on the Acquisition Closing Date.


(e)    The Existing Company Debt Refinancing shall have occurred or shall occur
substantially concurrently with the funding of the Advances on the Acquisition
Closing Date and the Company and its Subsidiaries (including the Target and its
Subsidiaries) shall have no material Indebtedness for borrowed money outstanding
other than (i) the Credit Facilities (or in lieu of the Replacement Facilities,
the Existing Loan Agreement or new backstop facilities not in excess of $750
million in aggregate amount),
(ii) the New Senior Unsecured Notes, (iii) ordinary course deferred purchase
price obligations, ordinary course working capital facilities, ordinary course
cash management, ordinary course capital leases, ordinary course letters of
credit, ordinary course purchase money and ordinary course equipment financings
and ordinary course foreign subsidiary credit facilities (in the case of such
ordinary course foreign subsidiary credit facilities, any replacements,
extensions and renewals thereof not materially in excess of the amounts
(inclusive of unfunded commitments) as of the date hereof), (iv) indebtedness of
the Target and its Subsidiaries permitted to survive the Acquisition under the
Business Combination Agreement and the Offer Documentation and (v) additional
indebtedness as consented to by the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed).


(f)    The Administrative Agent shall have received (x) a certificate from the
chief financial officer or treasurer of the Company in substantially the form of
Exhibit E hereto certifying the solvency of the Company and its Subsidiaries on
a consolidated basis immediately after giving effect to the Transactions
contemplated hereby to be consummated on the Acquisition Closing Date and (y) a
certificate of an Authorized Officer of the Company certifying as to the matters
set forth in Sections 4.3(c), (d) and (e).


(g)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.3 with respect to the Advances being made on the
Acquisition Closing Date.


The Administrative Agent shall notify the Company, the Delayed Draw Term A
Lenders and the Term B Lenders that the conditions in this Section 4.3 have been
satisfied (or waived) in writing on the date thereof, and such notice shall be
conclusive and binding.


4.4    Each Advance under the Revolving Credit Facility. The Revolving Credit
Lenders shall not be required to make any Revolving Credit Loans nor shall any
Issuer be required to issue any Facility Letter of Credit, unless on the
applicable Borrowing Date, both before and after giving effect on a pro forma
basis to such Revolving Credit Loan or Facility Letter of Credit:


127

--------------------------------------------------------------------------------







(a)There exists no Default or Unmatured Default.


(b)The representations and warranties contained in Article V are true and
correct as of such Borrowing Date except to the extent any such representation
or warranty relates solely to an earlier date, in which case such representation
or warranty shall be true and correct on and as of such earlier date.


(c)If such Revolving Credit Loan is an initial Revolving Credit Loan to a
Subsidiary Borrower, the Administrative Agent shall have received a Foreign
Subsidiary Opinion or Domestic Subsidiary Opinion, as the case may be, in
respect of such Subsidiary Borrower and such other documents reasonably
requested by the Administrative Agent.


(d)The Administrative Agent shall have received a Borrowing Notice in accordance
with Section 2.3 with respect to the Advances being made on such Borrowing Date.
Each Borrowing Notice with respect to each Revolving Credit Loan borrowing by a
Borrower hereunder or each request for an issuance of a Facility Letter of
Credit shall constitute a representation and warranty by the Company and the
applicable Borrower (if not the Company) that the conditions contained in
Sections 4.4(a), (b) and (c) have been satisfied with respect thereto.


4.5     Each Advance under the Delayed Draw Term A Commitments after the
Acquisition Closing Date. The Delayed Draw Term A Lenders shall not be required
to make any Delayed Draw Term A Loans after the Acquisition Closing Date unless
on the applicable Borrowing Date, both before and after giving effect on a Pro
Forma Basis to such Delayed Draw Term A Loan:2


(e)There exists no Certain Funds Event of Default.


(f)The Certain Funds Representations shall be true and correct in all material
respects (or, if qualified by materiality, in all respects).


(g)The Administrative Agent shall have received a Borrowing Notice in accordance
with Section 2.3 with respect to the Advances being made on such Borrowing Date.


Each Borrowing Notice with respect to each such Delayed Draw Term A Loan
borrowing by a Borrower hereunder shall constitute a representation and warranty
by the Company that the conditions contained in Sections 4.5(a) and (b) have
been satisfied with respect thereto.


4.6    Actions by Lenders During the Certain Funds Period. During the Certain
Funds Period and notwithstanding any provision to the contrary in the Loan
Documents or otherwise,




2 Pursuant to the Fourth Amendment dated as of February 14, 2017 among the
Company, the Lenders party thereto and the Administrative Agent, “each Advance
under the Delayed Draw Term A Facility shall be subject only to the conditions
set forth in Section 4.4 of the Credit Agreement (for the avoidance of doubt,
with applicable references to Revolving Credit Lenders and Revolving Credit
Loans to be deemed references to Delayed Draw Term A Lenders and Delayed Draw
Term A Loans for such purpose).”


128

--------------------------------------------------------------------------------





but subject to the applicable conditions in Sections 4.1, 4.3 and 4.5, none of
the Lenders nor the Agents shall, unless (x) a Certain Funds Event of Default
has occurred and is continuing at the time of or immediately after giving effect
to a proposed Advance or (y) a Certain Funds Representation remains incorrect in
any material respect or, if a Certain Funds Representation contains a
materiality concept, incorrect in any respect, be entitled to:


(a)cancel any of its Delayed Draw Term A Commitments or Term B Commitments
(collectively, the “Certain Funds Commitments”; the Advances thereunder “Certain
Funds Advances”), except as set forth in Section 2.4 above;


(b)rescind, terminate or cancel the Loan Documents or the Certain Funds
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of Certain Funds Advances, except as set forth in Section 2.4
above;


(c)refuse to participate in the making of Certain Funds Advances unless the
conditions expressly applicable to drawing thereof set forth in Sections 4.1,
4.3 or 4.5, as applicable, have not been satisfied;


(d)exercise any right of set-off or counterclaim in respect of a Loan under the
Certain Funds Commitments for Certain Funds Purposes to the extent to do so
would prevent or limit the making of Certain Funds Advances; or


(e)cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent or limit the making
of Certain Funds Advances;
provided that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Administrative Agent notwithstanding that they may not have been used or been
available for use during the Certain Funds Period.


ARTICLE V REPRESENTATIONS AND WARRANTIES


Each of the Company and the Subsidiary Borrowers (insofar as the representations
and
warranties set forth below relate to such Subsidiary Borrower) represents and
warrants to the Lenders on the Execution Date, the Replacement Facilities
Effective Date, the Acquisition Closing Date, each date Delayed Draw Term A
Loans are made and each other date such representations and warranties are made
pursuant to the Loan Documents (provided that prior to the Domination Agreement
Effective Date such representations and warranties shall not apply to or
otherwise include the Target or its Subsidiaries), that:


1.Corporate Existence and Standing. Each Borrower and, other than as would not
reasonably be expected to have a Material Adverse Effect, their Restricted
Subsidiaries is a corporation, partnership, limited liability company or other
organization, duly organized and validly existing under the laws of its
jurisdiction of organization and has all requisite corporate,




129

--------------------------------------------------------------------------------








partnership, company or similar authority to conduct its business as presently
conducted (in each case, in the case of Foreign Subsidiaries, to the extent such
legal concepts are applicable thereto).


5.2     Authorization and Validity. Each Loan Party has the corporate or other
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other applicable company proceedings. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. Each
Loan Document constitutes a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


5.3    No Conflict; Government Consent. Neither the execution and delivery by
the Loan Parties of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Restricted Subsidiaries or the Company’s or
any Restricted Subsidiary’s constitutive documents or the provisions of any
material indenture, instrument or agreement to which the Company or any of its
Restricted Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than any Lien permitted
by Section 6.16) in, of or on the Property of the Company or a Restricted
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
Other than those that have been obtained, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.


5.4     Financial Statements. The Company has heretofore furnished to the
Lenders:


(a)the Company’s consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2014, reported on by KPMG, independent public accountants, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2015; and


(b)the audited consolidated group balance sheet and group income statement,
group cash flow statement and changes in group equity of the Target and its
subsidiaries for the three most recent fiscal years that are publicly available
as of the Execution Date and (ii) the consolidated group balance sheet and group
income statement, group cash flow statement and changes in group equity of the
Target and its subsidiaries for each subsequent fiscal quarter that are publicly
available as of the Execution Date.


All financial statements of the Company and its Subsidiaries delivered to the
Administrative Agent pursuant to clause (i) or (ii) of Section 6.1 or Article IV
on and after the Execution Date were prepared in accordance with generally
accepted accounting principles in


130

--------------------------------------------------------------------------------





effect on the date such statements were prepared and fairly present in all
material respects the consolidated financial condition and operations of the
Company and its Subsidiaries (other than in the case of annual financial
statements, subject to the absence of footnotes and year-end audit adjustments).


5.5    Material Adverse Change. Since December 31, 2014, there has been no
change in the business, Property, operations or condition (financial or
otherwise) of the Company and its Restricted Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.


5.6    Taxes. Each of the Company and its Restricted Subsidiaries has filed all
United States federal tax returns and all other material tax returns that are
required to be filed with any Governmental Authority and has paid all Taxes
required to be paid by it, except (i) such Taxes, if any, as are being contested
in good faith and as to which reserves have been provided in accordance with
GAAP and as to which no Lien (other than as permitted by Section 6.16) exists or
(ii) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. No tax Liens have been filed and no claims are being
asserted with respect to any such Taxes, other than as permitted by Section
6.16.


5.7     Litigation and Guarantee Obligations. Except as set forth on Schedule
5.7 hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of the Company’s executive officers, any governmental
investigation or inquiry pending or any litigation, arbitration, governmental
investigation, proceeding or inquiry threatened in writing against or affecting
the Company or any of its Restricted Subsidiaries that could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of the Loans or Advances (other than Loans or Advances for
Certain Funds Purposes). Other than any liability incident to such litigation,
arbitration or proceedings listed on Schedule 5.7, the Company and its
Restricted Subsidiaries have no material Guarantee Obligations not provided for
or disclosed in financial statements referred to in Section 5.4 that could
reasonably be expected to have a Material Adverse Effect.


    5.8     Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the Execution Date, setting forth their
respective jurisdictions of incorporation or organization and the percentage of
their respective Capital Stock owned by the Company or other Subsidiaries. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries held
by the Company have been duly authorized and issued and are fully paid and
non-assessable (to the extent such concepts are applicable). As of the Execution
Date there are no Unrestricted Subsidiaries.


5.9     ERISA. Except where noncompliance could not reasonably be expected to
have a Material Adverse Effect, each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Single Employer Plan. Each member of the Controlled
Group is in compliance with the applicable provisions of ERISA and the Code with
respect to each Plan except where such non-compliance would not have a Material
Adverse Effect. Except as could not reasonably be expected to have a Material
Adverse Effect, each Single Employer Plan complies in all respects with all
applicable requirements of law and regulations, no Reportable Event which has or
may result in any liability


131

--------------------------------------------------------------------------------





has occurred with respect to any Single Employer Plan, and no steps have been
taken to terminate any Single Employer Plan. No member of the Controlled Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Single Employer Plan or Multiemployer Plan, or made any amendment to any
Plan, which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code having a value individually or collectively in excess of $50,000,000 or
(iii) incurred any actual liability under Title IV of ERISA that could
reasonably be expected to have a Material Adverse Effect, other than a liability
to the PBGC for premiums under Section 4007 of ERISA or a liability that has
been satisfied.


5.10     Accuracy of Information. No information, exhibit or report furnished by
the Company or any of its Subsidiaries in writing to the Administrative Agent or
to any Lender in connection with the negotiation of the Loan Documents contained
(with respect to the information or data relating to Target, its Subsidiaries or
their respective businesses prior to the Acquisition, to Company’s knowledge)
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, as of the date thereof; provided, however,
that with respect to projected financial information and information of a
general economic or industry specific nature, the Company represents only that
such information has been prepared in good faith based on assumptions believed
by the Company to be reasonable.


5.11     Regulations T, U and X. Neither the Company nor any of its Restricted
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Advance will be used
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such Margin Stock or maintaining or extending credit to others for
such purpose in any way that would violate Regulation T, U or X. After applying
the proceeds of each Advance, Margin Stock will not constitute more than 25% of
the value of the assets (either of the Company alone or of the Company and its
Subsidiaries on a consolidated basis) that are subject to any provisions of any
Loan Document that may cause the Advances to be deemed secured, directly or
indirectly, by Margin Stock. The Company and its Subsidiaries are in compliance
with Section 6.2.


5.12     Use of Proceeds. The proceeds of the Replacement Term A Facility and
the Revolving Credit Facility shall be used to replace the facilities under the
Existing Loan Agreement and for other general corporate purposes. The proceeds
of the Delayed Draw Term A Facility shall be used for general corporate
purposes, the proceeds of the Term B Facility (as in effect immediately prior to
the 2017 May Incremental Effective Date) shall only be used for Certain Funds
Purposes and the proceeds of the Term B Facility (as in effect as of and after
the 2017 May Incremental Effective Date) shall be used for the refinancing and
other transactions set forth in the 2017 May Incremental Amendment. The proceeds
of the Term A-1 Facility (as in effect as of and after the Sixth Amendment
Effective Date) shall be used as provided for in the Sixth Amendment. The
proceeds of the 2022 Term A Loans and 2022 Revolving Credit Commitments shall be
used as provided for in the Seventh Amendment and for general corporate
purposes.


132

--------------------------------------------------------------------------------







5.13     Compliance With Laws; Properties. The Company and its Restricted
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property, failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.


5.14     Plan Assets; Prohibited Transactions. The Company and its Subsidiaries
have not engaged in any non-exempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code which could reasonably be
expected to have a Material Adverse Effect; and neither the execution of this
Agreement nor the making of Loans (assuming the accuracy of the following
representations and warranties which the Lenders hereby make for the benefit of
the Borrowers: (i) that no part of the funds to be used by the Lenders for
funding any of the Loans shall constitute assets of an “employee benefit plan”
within the meaning of ERISA or the assets of a “plan” as defined in Section
4975(e)(1) of the Code and (ii) that no Lender will transfer its interest herein
unless the prospective transferee makes the representations and warranties set
forth in this parenthetical phrase as if had originally been a party to this
Agreement) hereunder will constitute a non-exempt prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code.


5.15     Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Company has reasonably concluded that the Company and its
Subsidiaries are not in violation of any Environmental Laws in such a fashion
that could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received any written notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or, to the knowledge of any Borrower, are the
subject of any federal or state investigation evaluating whether any Remedial
Action is required to be performed by the Company or any of its Subsidiaries,
which non-compliance or Remedial Action could reasonably be expected to have a
Material Adverse Effect.


    5.16     Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.


    5.17     Subsidiary Borrowers. Each Subsidiary Borrower is a direct or
indirect Wholly Owned Restricted Subsidiary of the Company.


    5.18     Insurance. The Company and its Restricted Subsidiaries maintain
insurance with financially sound and reputable insurance companies (or
self-insurance programs) on their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as
management of the Company reasonably considers consistent with sound business
practice.


133

--------------------------------------------------------------------------------







    5.19     Ownership of Properties. On the Execution Date, the Company and its
Restricted Subsidiaries will have good title, free of all Liens (other than as
permitted by Section 6.16), to all Property and assets reflected in their
financial statements for such date as owned by them.


    5.20     Labor Controversies. There are no labor controversies pending or,
to the best of the Company’s knowledge, threatened against the Company or any
Restricted Subsidiary, that could reasonably be expected to have a Material
Adverse Effect.


    5.21     Burdensome Obligations. The Company does not presently anticipate
that future expenditures needed to meet the provisions of federal or state
statutes, orders, rules or regulations will be so burdensome as to cause a
Material Adverse Effect.


5.22     Patriot Act. None of the Company or its Subsidiaries is in violation,
in any material respect, of any applicable law primarily relating to
counter-terrorism including, without limitation, the United States Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2011, the
Patriot Act.


    5.23    Anti-Corruption Laws and Sanctions. The Borrowers have implemented,
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents (in their respective capacities as such) with
Anti-Corruption Laws and Sanctions, and, subject to the matters prior to the
Execution Date as described in the Press Releases, the Company, its Subsidiaries
and their respective officers and employees (in their respective capacities as
such) and to the knowledge of the Company, its directors and agents (in their
respective capacities as such), are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or any of their respective officers or employees, or (b) to the
knowledge of the Company, any director or agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person described in clause (a) of
the definition thereof (or a Person owned or controlled by any Person described
in such clause (a)), or a Sanctioned Person as described in clause (b) of the
definition thereof in violation in any material respect of Sanctions. No
Advance, use of proceeds or other transaction contemplated by this Agreement
will violate Anti- Corruption Laws or Sanctions in any material respect.


    5.24     Security Documents. On and after the Acquisition Closing Date, the
Security Documents are effective to create in favor of the Administrative Agent
for its benefit and the ratable benefit of the Lenders a legal, valid, and
enforceable (subject to applicable bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity) first priority perfected Lien (subject to Liens permitted
by Section 6.16) on the Collateral as security for the relevant Obligations.


    5.25     Solvency. As of the Execution Date, immediately after the
consummation of the Transactions to occur on the Execution Date, as of the
Replacement Facilities Effective Date, immediately after the consummation of the
Transactions to occur on the Replacement Facilities Effective Date, and as of
the Acquisition Closing Date, immediately after the consummation of the
Transactions to occur on the Acquisition Closing Date, as applicable (i) each of
the Fair Value and the Present Fair Salable Value of the assets of the Company
and its Subsidiaries taken


134

--------------------------------------------------------------------------------





as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Company and its Subsidiaries taken as a whole Do Not Have
Unreasonably Small Capital; and (iii) the Company and its Subsidiaries taken as
a whole Can Pay Their Stated Liabilities and Identified Contingent Liabilities
as they mature.


For the purposes hereof, (a) the term “Fair Value” means the amount at which the
assets (both tangible and intangible), in their entirety, of the Company and its
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act; (b) the term “Present Fair Salable Value” means the amount
that could be obtained by an independent willing seller from an independent
willing buyer if the assets (both tangible and intangible) of the Company and
its Subsidiaries taken as a whole are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated; (c) the term “Stated Liabilities” means the recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of the Company and its Subsidiaries taken as a whole, as
of the applicable date, after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on such applicable date),
determined in accordance with GAAP consistently applied; (d) the term
“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date)
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Company, (e) the term “Can Pay Their Stated
Liabilities and Identified Contingent Liabilities as they mature” means that the
Company and its Subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the applicable date) have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable; and (f) the term “Do Not Have
Unreasonably Small Capital” means the Company and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the applicable date) have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.


    5.26    Business Combination Agreement; Non-Tender Documents. As of the
Execution Date the Business Combination Agreement contain all of the terms
material to the interest of the Lenders agreed between the Company or any of its
Subsidiaries and the Target or any of its shareholders or its Subsidiaries,
other than such as contained in the Non-Tender Documents (to the extent then in
effect).


135

--------------------------------------------------------------------------------







5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI COVENANTS
Subject to Section 17.5, on and after the earlier of the Replacement Facilities
Effective
Date and the Acquisition Closing Date, unless the Required Lenders shall
otherwise consent in writing (provided that prior to the Domination Agreement
Effective Date such covenants shall not apply to the Target or its
Subsidiaries):


6.1     Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent, for the benefit of the
Lenders


(i)Within 90 days (or such earlier date as the Company may be
required to file its applicable annual report on Form 10-K by the rules and
regulations of the SEC) after the close of each of its fiscal years, an audit
report (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit (other than any
such exception or qualification related to impending maturity of any Loans or
Commitments under this Agreement or an actual or prospective breach of a
financial covenant in Section 6.22 or Section 6.23)) certified by independent
certified public accountants reasonably acceptable to the Administrative Agent,
prepared in accordance with GAAP on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss statements, and a statement of cash flows, and if available to
the Company after the Company’s use of commercially reasonable efforts to so
obtain, accompanied by a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.


(ii)     Within 45 days (or such earlier date as the Company may be required to
file its applicable quarterly report on Form 10-Q by the rules and regulations
of the SEC) after the close of each of the first three quarterly periods of each
fiscal year, for itself and its Subsidiaries, consolidated unaudited balance
sheets as at the close of each such period and consolidated unaudited profit and
loss statements and a consolidated unaudited statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by a Designated Financial Officer.


(ii)If any Subsidiary has been designated as an Unrestricted Subsidiary,
concurrently with each delivery of financial statements under Section 6.01(i) or
(ii) above, financial statements (in substantially the same form as the
financial statements delivered pursuant to Section 6.01(i) or (ii) above)
prepared on the basis of consolidating the accounts of the Company and its
Restricted Subsidiaries and treating any Unrestricted Subsidiaries as if they
were not consolidated with the Company or




136

--------------------------------------------------------------------------------








accounted for on the basis of the equity method but rather accounting for an
investment and otherwise eliminating all accounts of Unrestricted Subsidiaries,
together with an explanation of reconciliation adjustments in reasonable detail.


(iv)     Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit F as
modified as described in the Sixth Amendment (a “Compliance Certificate”) signed
by a Designated Financial Officer and stating (i) that no Default or Unmatured
Default exists, or if any Default or Unmatured Default exists, stating the
nature and status thereof, (ii) setting forth the calculation and uses of the
Available Amount for the fiscal period then ended if the Company shall have used
the Available Amount for any purpose during such fiscal period, (iii) that no
Covenant Reset Trigger has occurred and (iv) setting forth the calculations of
the financial covenants set forth in Sections 6.22 and 6.23, after giving effect
to the Sixth Amendment.


(v)     Promptly and in any event within 30 Business Days after the Company
knows that any Reportable Event has occurred with respect to any Plan (or such
longer period as is acceptable to the Administrative Agent), a statement, signed
by a Designated Financial Officer of the Company, describing said Reportable
Event and the action which the Company proposes to take with respect thereto.


(vi)     Promptly and in any event within 15 Business Days after receipt by the
Company (or such longer period as is acceptable to the Administrative Agent), a
copy of (a) any written notice or claim to the effect that the Company or any of
its Subsidiaries is or may be liable to any Person as a result of the Release by
the Company, any of its Subsidiaries, or any other Person of any Hazardous
Substances into the environment, and
(b) any written notice alleging any violation of any Environmental Law by the
Company or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.


(vii)     Promptly after the sending or filing thereof, copies of all reports,
proxy statements and financial statements that the Company or any of its
Restricted Subsidiaries sends to or files with any of their respective
securities holders (other than the Company or another Subsidiary) or any
securities exchange or the SEC pertaining to the Company or any of its
Restricted Subsidiaries as the issuer of securities.


(viii)     Such other information (including non-financial information) as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request.


(ix) Within 45 days after the end of each of the first two months of
each of its fiscal quarters (commencing with reporting in respect of August
2019), to the
Administrative Agent for distribution to the Lenders with access to the
private-side
agency intralinks or similar site, a year-over-year year to date profit and loss
bridge and
free cash flow schedule (which need not be prepared in accordance with GAAP).


137

--------------------------------------------------------------------------------







Notwithstanding the foregoing clauses (i) and (ii) above, as to any information
contained in materials furnished pursuant to clause (vii) above, the Company
shall not be separately required to furnish such information under the clauses
(i) or (ii) above, provided the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
the above clauses (i) and (ii) above at the times specified therein. Materials
required to be delivered pursuant to any of clauses (i) through (vii),
inclusive, above (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet,
and gives written notice thereof to the Administrative Agent; or (ii) on which
such documents are posted on the Company’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), and the Administrative Agent shall have received written notice of such
posting.


6.2     Use of Proceeds.


(a)The Company will, and will cause each Subsidiary to, (i) use the proceeds of
the Advances under the Replacement Term A Facility and the Revolving Credit
Facility to replace the facilities under the Existing Loan Agreement and for
other general corporate purposes, (ii) use the proceeds of the Advances under
the Delayed Draw Term A Facility for general corporate purposes and under the
Term B Facility (as in effect immediately prior to the 2017 May Incremental
Effective Date) for Certain Funds Purposes and under the Term B Facility (as in
effect as of and after the 2017 May Incremental Effective Date) for the
refinancing and other transactions set forth in the 2017 May Incremental
Amendment and (iii) use the proceeds of the Advances under the Term A-1 Facility
in the manner set forth in the Sixth Amendment. The Company will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances to purchase
or carry any Margin Stock in any way in violation of Regulation T, U or X.


(b)The Borrowers will not request any Advance or Facility Letter of Credit, and
the Borrowers shall not use, and shall ensure that their respective Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Advance or Facility Letter of Credit directly or
indirectly (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation in any material respect of any Anti-Corruption Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
in violation of Sanctions, or (C) in any manner that would result in the
violation of any Sanctions by any Lender or Agent party hereto. Each Borrower
will take actions designed to ensure compliance by the Borrowers, their
respective Subsidiaries and their respective directors, officers, employees and
agents (in their respective capacities as such) with Anti-Corruption Laws and
Sanctions in all material respects.


6.3     Notice of Default. The Company will, and will cause each Borrower and
Restricted Subsidiary to, after any senior officer of any Loan Party has
knowledge thereof, give


138

--------------------------------------------------------------------------------







prompt notice in writing to the Administrative Agent of the occurrence of (i)
any Default or Unmatured Default, (ii) of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect,
or (iii) the occurrence of any Covenant Reset Trigger.


    6.4     Conduct of Business. Neither the Company nor any of its Restricted
Subsidiaries shall enter into any material business, either directly or through
any Restricted Subsidiary, except for those businesses (a) in which the Borrower
and its Restricted Subsidiaries and/or the Target and its Subsidiaries are
engaged on the date of this Agreement or (b) that are reasonably related,
incidental, ancillary, complementary (including related, complementary,
synergistic or ancillary technologies) or similar thereto, or a reasonable
extension, development or expansion thereof. The Company will, and will cause
each Restricted Subsidiary to do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a corporation, partnership, limited
liability company or other organizational form in its jurisdiction of
incorporation or organization, as the case may be (unless, with respect to
Restricted Subsidiaries other than Subsidiary Borrowers, the failure to do so
could not reasonably be expected to have a Material Adverse Effect), and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, unless the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


6.5     Taxes. The Company will, and will cause each Restricted Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all Taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those that are being contested in good faith by
appropriate proceedings and with respect to which reserves have been set aside
in accordance with GAAP or (ii) where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.


6.6     Insurance. The Company will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property in such amounts (with such customary deductibles,
exclusions and self-insurance) and covering such risks as is consistent with
sound business practice.


6.7     Compliance with Laws. The Company will, and will cause each Restricted
Subsidiary to, comply with all Requirements of Law, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.


6.8     Properties; Inspection. The Company will, and will cause each Restricted
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its material Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements to the extent
the Company reasonably deems consistent with sound business practice. The
Company will, and will cause each Restricted Subsidiary to, permit
representatives of the Administrative Agent (and through the Administrative
Agent, the Lenders), to reasonably inspect any of the Property of the Company
and each Restricted Subsidiary, the financial or accounting records of the
Company and each Restricted Subsidiary and other documents of the Company and
each Restricted Subsidiary, in each case only to the extent any of the foregoing
is reasonably related to the credit evaluation by the Administrative


139

--------------------------------------------------------------------------------





Agent and the Lenders under this Agreement, to examine and make copies of such
records and documents of the Company and each Restricted Subsidiary, and to
discuss the affairs, finances and accounts of the Company and each Restricted
Subsidiary with, and to be advised as to the same by, their respective officers
upon reasonable prior notice at such reasonable times and intervals as the
Administrative Agent may designate.; provided that (x) other than after the
occurrence and during the continuance of a Default, no more than one such
inspection shall be conducted in any fiscal year and (y) only after the
occurrence and during the continuance of a Default shall such inspections be at
Company’s expense; provided further that all such inspection rights will be
limited to the extent necessary for the Company and its Subsidiaries to comply
with contractual confidentiality obligations not entered into by the Company or
any of its Subsidiaries for the purpose of avoiding obligations under this
Section 6.8. The Agents and the Lenders agree to use reasonable efforts to
coordinate and manage the exercise of their rights under this Section 6.8 so as
to minimize the disruption to the business of the Borrower and its Subsidiaries
resulting therefrom.


6.9     Collateral Matters; Further Assurances, Etc.


(a)On and after the Acquisition Closing Date the Company will, and will cause
each Restricted Subsidiary that is a Guarantor (including any Wholly Owned
Domestic Restricted Subsidiaries required to enter into the Guaranty pursuant to
Section 2.18), to execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements), which may be required under any
applicable law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Company; provided, however, that notwithstanding anything in this
Agreement, including this Section 6.9 (but subject to Section 6.28), no grant,
preservation, protection or perfection of the Liens created or intended to be
created by the Security Documents shall be required to occur prior to or as a
condition to funding on the Acquisition Closing Date.


(b)On and after the Acquisition Closing Date, with respect to any property
(other than Excluded Assets) of the Company or any Guarantors as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent.


(c)On and after the Acquisition Closing Date, with respect to the Applicable
Property and any other any fee interest in any real property (together with
improvements thereof) having a fair market value in the reasonable judgment of
the Company of at least $10.0 million, except to the extent constituting
Excluded Assets, within 90 days after the Acquisition Closing


140

--------------------------------------------------------------------------------







Date (in the case of the Applicable Property or other applicable property owned
as of the Acquisition Closing Date) or 90 days after acquisition thereof or
joinder of the applicable Guarantor owning such property (or in each case such
later date as agreed by the Administrative Agent), (i) execute and deliver a
first priority Mortgage in favor of the Administrative Agent, for the benefit of
the Lenders, covering such real property, (ii) if reasonably requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount equal to the fair market
value referred to above (but in no event less that the purchase price of such
real property), or such other amount as shall be reasonably specified by the
Administrative Agent), which title insurance shall contain such endorsements and
affirmative coverage as may be reasonably requested by the Administrative Agent
and (y) any consents or estoppels reasonably deemed necessary or advisable by
the Administrative Agent in connection with such Mortgage, each of the foregoing
in form and substance reasonably satisfactory to the Administrative Agent, (iii)
if requested by the Administrative Agent, a current ALTA survey of such real
property, together with a surveyor’s certificate and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions of
local counsel and counsel in the jurisdiction where the relevant Guarantor is
organized relating to such matters as may be reasonably requested by the
Administrative Agent, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.


(d)     On and after the Acquisition Closing Date, with respect to any
Subsidiary created or acquired by the Company or any of its Guarantors, except
to the extent constituting Excluded Assets, within 45 days thereof (or such
later date as agreed by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the Security Documents as the
Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Company or any Guarantor, and
(i)if such Capital Stock is certificated, deliver to the Administrative Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Company or such Guarantor, as applicable (provided that in no event shall more
than 65% of the total outstanding voting Capital Stock of any Excluded
Subsidiary (as defined in any of clauses (i) through (iv) of the definition
thereof) be required to be so pledged to secure any Obligations).


(e)     Notwithstanding the foregoing or anything to the contrary herein or in
any other Loan Document, no Loan Party shall be required, except to the extent
required by the definition of “Covenant Reset Trigger”, to (a) obtain any
control agreements or take any other steps requiring perfection by “control”
(except to the extent perfected through the filing of a UCC financing statement
or delivery of stock certificates/pledged notes and powers/allonges) or
(a)take any action under the law of any non-United States jurisdiction to create
or perfect a security interest in any assets, including any intellectual
property registered in any non-United States jurisdiction (and no security
agreement or pledge agreements governed under the laws of any non-United States
jurisdiction shall be required).


(f)     MIRE Events. Each of the parties hereto acknowledges and agrees that, if
there are any Mortgages, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of any Incremental Facility or any
other incremental credit facilities


141

--------------------------------------------------------------------------------





hereunder, but excluding (i) any continuation or conversion of Advances, (ii)
the making of any Revolving Credit Loans or (iii) the issuance, renewal or
extension of Letters of Credit) may at the discretion of the Designated Lender
be subject to (and conditioned upon): (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgages as required
by Flood Insurance Regulations and as otherwise reasonably required by the
Administrative Agent or Designated Lender and (2) the Administrative Agent
having received written confirmation from the Designated Lender (if any), flood
insurance due diligence and flood insurance compliance has been completed
thereby (such written confirmation not to be unreasonably withheld, conditioned
or delayed).


(g)     Flood Insurance. With respect to each Mortgage that is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under Flood Insurance Regulations, the applicable Loan
Party (A) has obtained and will maintain, with financially sound and reputable
insurance companies (except to the extent that any insurance company insuring
the Mortgage of the Loan Party ceases to be financially sound and reputable
after the Sixth Amendment Effective Date, in which case, the Company shall
promptly replace such insurance company with a financially sound and reputable
insurance company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Designated Lender may from time to time reasonably
require, and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (B) promptly
upon request of the Administrative Agent or the Designated Lender, will deliver
to the Administrative Agent or such Designated Lender, as applicable, evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent or such Designated Lender, including, without limitation,
evidence of annual renewals of such insurance.


(h)     Pledges of Mortgaged Property. Notwithstanding the foregoing or anything
herein to the contrary, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Company or any other
Loan Party after the Sixth Amendment Effective Date until (1) the date that
occurs 30 days after the Administrative Agent has delivered to the Designated
Lender (which may be delivered electronically) the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the Company (or applicable Loan Party) of
that fact and (if applicable) notification to the Company (or applicable Loan
Party) that flood insurance coverage is not available and (B) evidence of the
receipt by the Company (or applicable Loan Party) of such notice; and (iii) if
such notice is required to be provided to the Company (or applicable Loan Party)
and flood insurance is available in the community in which such real property is
located, evidence of required flood insurance and (2) the Administrative Agent
shall have received written confirmation from the Designated Lender that flood
insurance due diligence and flood insurance compliance has been completed by the
Designated Lender (such written confirmation not to be unreasonably conditioned,
withheld or delayed).


6.10     Maintenance of Ratings. The Company will use commercially reasonable
efforts to cause to be maintained at all times (a)(i) a corporate family rating,
in the case of Moody’s or


142

--------------------------------------------------------------------------------





(ii) an issuer credit rating, in the case of S&P, for the Company and (b) credit
ratings for the Credit Facilities from Moody’s and S&P, but in the case of
clauses (a) and (b), for the avoidance of doubt, not any specific rating.


        6.11     [Reserved].


6.12     Guaranties. The Company will cause each applicable Wholly Owned
Domestic Restricted Subsidiary of the Company to guarantee the Obligations
pursuant to a Guaranty to the extent required by Section 2.18.


    6.13     Merger; Consolidations; Fundamental Changes. The Company will not,
nor will it permit any Restricted Subsidiary to, merge or consolidate with or
into any other Person; provided that, so long as no Default or Unmatured Default
shall have occurred and be continuing or would result therefrom on a Pro Forma
Basis, the Company may merge or consolidate with any other corporation and each
Restricted Subsidiary may merge or consolidate with any other Person, provided,
further, that (i) in the case of any such merger or consolidation involving the
Company, the Company is the surviving corporation and continues to be organized
in the United States, (ii) in the case of any such merger or consolidation
involving a Subsidiary Borrower that does not survive such merger or
consolidation, the surviving Person assumes all of such Borrower’s obligations
under the Loan Documents and, if not already the Company or a Subsidiary
Borrower, becomes a Subsidiary Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent, (iii) in the case of any such merger
or consolidation involving a Guarantor that does not survive such merger or
consolidation, the surviving Person assumes all of such Guarantor’s obligations
under the Loan Documents and, if not already the Company or a Guarantor, becomes
a Guarantor pursuant to documentation reasonably satisfactory to the
Administrative Agent and (iv) any Disposition of a Subsidiary (other than a
Borrower) otherwise permitted under Section 6.14. It is understood that in
connection with a Limited Condition Acquisition otherwise permitted hereunder,
the Company may elect to test the no Default or Unmatured Default requirement
set forth above on the date the definitive documentation with respect to such
Limited Condition Acquisition is entered into and not on the date such
transaction is consummated.


The Company will not, nor will it permit any Restricted Subsidiary to, liquidate
or dissolve, provided that a Restricted Subsidiary (other than a Borrower) may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the interest of the Company and is not
materially disadvantageous to the Lenders (it being agreed that Guarantor that
liquidates or dissolves shall transfer any of its assets to the Company or
another Guarantor, unless otherwise permitted pursuant to Section 6.15).


For the avoidance of doubt, this Section 6.13 shall permit the Acquisition (and
subsequent acquisitions of any Target Shares by the Company or its applicable
Restricted Subsidiaries) pursuant to the Acquisition Documentation.


6.14     Sale of Assets. The Company will not, nor will it permit any Restricted
Subsidiary to, Dispose of its Property, to any other Person (other than to the
Company or a Guarantor or between Restricted Subsidiaries that are not
Guarantors), except:


143

--------------------------------------------------------------------------------







(i)Sales and leases of inventory in the ordinary course of business;
(ii)Dispositions of assets that are obsolete, damaged, worn out or surplus, in
each case in the ordinary course of business;


(iii)Dispositions of machinery, equipment or other fixed assets to the extent
that (A) such assets are exchanged for credit against the purchase price of
similar replacement assets that are purchased within 180 days or (B) the
proceeds of such Disposition are applied to the purchase price of replacement
assets within 180 days;


(iv)Dispositions of cash, Cash Equivalents and the like in the ordinary course
of business or in connection with cash management activities;


(v)Discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof and sales of accounts receivable in the
ordinary course of business and at the request of the account debtor thereon to
facilitate the processing and payment thereof;


(vi)Dispositions resulting from any taking or condemnation of any property of
the Company or any Restricted Subsidiary by any Governmental Authority or any
assets subject to a casualty;


(vii)(x) The lease or sublease of real property in the ordinary course of
business and not constituting a sale and leaseback and (y) the sale and
leaseback of real property provided any Indebtedness arising from such sale and
leaseback is not prohibited hereunder;


(viii)Assignments and licenses of intellectual property of the Company and its
Restricted Subsidiaries in the ordinary course of business;


(ix)Sales of accounts receivable (and rights and property ancillary thereto)
pursuant to, and in accordance with the terms of, a Permitted Securitization;


(x)Sales, assignments or other transfers of accounts or lease receivables (and
rights and property ancillary thereto) (i) pursuant to, and in accordance with,
the terms of a Permitted Factoring that is part of an ongoing factoring or
similar program, or (ii) arising under an Integrated Service Contract or
otherwise in connection with the incurrence of Integrated Service Contract Debt;


(xi)Dispositions constituting Investments permitted by Section 6.15 and
Dispositions constituting Restricted Payments permitted by Section 6.25;


(xii)Disposition of any property, interests or assets (i) to any Domestic Loan
Party and (ii) by any Restricted Subsidiary that is not a Guarantor to any other
Restricted Subsidiary that is not a Guarantor;


144

--------------------------------------------------------------------------------





(i)the Company or any Restricted Subsidiary may consummate the concurrent
purchase and sale or exchange of property useful in a similar business between
the Company or any of its Restricted Subsidiaries and another person to the
extent that the assets received by the Company or its Restricted Subsidiaries
are of equivalent or greater fair market value than the assets transferred;
provided that to the extent the assets Disposed of pursuant to this clause
(xiii) constituted Collateral, the assets received by the Company or its
applicable Restricted Subsidiary shall also constitute Collateral;


(ii)Dispositions of treasury stock of the Company to Restricted Subsidiaries for
use as consideration for acquisitions permitted under Section 6.15;


(iii)That certain sale of the Company’s North America based e-security business
announced prior to the Execution Date;


(iv)Other Dispositions of Property that, together with all other Property of the
Company and its Restricted Subsidiaries previously Disposed of in reliance upon
this clause (xvi) during the twelve-month period ending with the most recent
month prior to the month in which any such Disposition occurs for which
financial statements of the Company have been delivered pursuant to Section
6.1(i) or (ii), did not constitute a Substantial Portion of the Property of the
Company and its Restricted Subsidiaries as of the end of such most recent prior
month;


(v)Sale and/or transfers of joint venture equity interests and assets to
facilitate that certain contemplated joint venture transaction disclosed to the
Arrangers prior to the Execution Date; and


(vi)Dispositions of Target Shares to Wholly Owned Restricted Subsidiaries (other
than the Target and its Subsidiaries).; and


(xix) the China JV Restructuring.


Notwithstanding anything in this Section 6.14 to the contrary, no such
Dispositions of property
may be made (other than pursuant to clause (i) above) if any Default or, in the
case of clauses
(ix) and (xvi), Unmatured Default has occurred and is continuing.


6.15     Investments and Acquisitions. The Company will not, nor will it permit
any Restricted Subsidiary to, make any Investments or to make any Future
Acquisition of any Person, except:


(i)     Investments in cash and Cash Equivalents;


(ii)     Investments in the Company and the Guarantors;


(iii)     (a) Investments in existence on the Effective Date and (b) so long as
no Default or Unmatured Default has occurred and is continuing or would be
caused thereby, Investments in an SPC in connection with a Permitted
Securitization and in an aggregate outstanding amount for this clause (b) not to
exceed (x) 10% of the aggregate


145

--------------------------------------------------------------------------------





principal amount of Indebtedness permitted to be incurred in respect of
Permitted Securitizations plus (y) the aggregate amount of accounts and notes
receivables and related rights and property transferred to an SPC in connection
with Permitted Securitizations plus (z) the aggregate amount of capital
contributions and loans made or deemed made by the transferor to the SPC in
respect of a portion of the purchase price for such transferred assets not paid
in cash;


(iv)     Investments by Foreign Subsidiaries that are not Foreign Subsidiary
Borrowers in other Foreign Subsidiaries that are Restricted Subsidiaries;


(v)     the Company and its Restricted Subsidiaries may make intercompany loans
between and among one another (including through cash pooling arrangements)
(collectively, “Intercompany Loans”); provided that at no one time shall the
aggregate outstanding principal amount of all net Intercompany Loans made in
reliance on this clause (v) by Loan Parties to External Subsidiaries or by
Domestic Loan Parties to Foreign Loan Parties, exceed the Dollar Equivalent
Amount of $75,000,000 (determined without regard to any write-downs or
write-offs of such Intercompany Loans) and no Intercompany Loan shall be
permitted under this clause (v) if a Default or Unmatured Default has occurred
and is continuing or would be caused thereby;


(vi)     Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any Person pursuant to the
reorganization, bankruptcy or liquidation of such Person or a good faith
settlement of debts with such Person;


(vii)     Investments received in settlement of amounts due to the Company or
any Restricted Subsidiary effected in the ordinary course of business.;


(viii)     so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, other Investments provided that the
aggregate amount of such Investments made (net of any return in cash (including
via book entry) of the principal amount thereof) in any consecutive four fiscal
quarter period does not exceed 10% of Total Tangible Assets as of the beginning
of such period, as set forth on the consolidated balance sheet of the Company
included in the financial statements of the Company delivered pursuant to
Section 6.1(i) or (ii) for the most recently ended fiscal quarter (or fiscal
year if such fiscal quarter is the fourth fiscal quarter of the Company’s fiscal
year) prior to such period;


(ix)     so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, any (1) Future Acquisition or (2)
Investments in or by Restricted Subsidiaries to effect the acquisition or
redemption of Equity Interests of AEVI International GmbH by the Company and/or
its Restricted Subsidiaries from the minority owners of such joint venture, so
long as, in each case, (A) in the case of the acquisition of Persons that do not
become Guarantors or acquired property or assets that is not acquired by the
Company or a Guarantor the aggregate amount of consideration in respect of such
Persons that do not become Guarantors or acquired property or assets that is not
acquired by the Company or a Guarantor (including without limitation any


146

--------------------------------------------------------------------------------







payments in cash, Capital Stock or other consideration, any direct or deferred
payments (to the extent such deferred payments should be shown as a liability on
a balance sheet of the Company and its Restricted Subsidiaries in accordance
with GAAP) and the amount of any Indebtedness (other than Letters of Credit
incurred in the ordinary course of business) assumed pursuant to such Future
Acquisition) paid or payable by the Company or any Restricted Subsidiary in
connection with any such Future Acquisition and any Investments described in
clause (2) above, to the extent pursuant to this clause (ix) does not exceed the
greater of $100,000,000 and 2.5% of Total Tangible Assets as shown on or
determined in accordance with the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii), (B) such Future
Acquisition and any Investment described in clause (2) above, in each case, is
not a Hostile Acquisition and
(C) on a Pro Forma Basis after giving effect to such Investment and any
Investments described in clause (2) above, as applicable, the Company is in
compliance with the financial covenants set forth in Sections 6.22 and 6.23,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available under 6.1(i) or (ii). Any
Investments acquired in connection with such permitted Future Acquisition shall
be permitted, provided that such Investments were not made in connection with
the anticipation of such Future Acquisition;


(x)     so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, Investments to the extent that on a Pro
Forma Basis immediately after giving effect to such Investment, the Company’s
Total Net Leverage Ratio is less than or equal to the Total Net Leverage Ratio
applicable as of such date as set forth in Section 6.22 less 0.25 to 1.00
(provided that if such ratio under Section 6.22 is 4.00 to 1.00 or less no such
reduction of 0.25 to 1.00 shall be made), recomputed as of the last day of the
most recently ended fiscal quarter of the Company for which financial statements
are available under 6.1(i) and (ii);


(xi)     so long as no Default or Unmatured Default has occurred and is
continuing or would be caused thereby, on and after the Acquisition Closing
Date, Investments consisting of loans on arms-length terms, or terms more
favorable to the Company and its Restricted Subsidiaries other than the Target
(in each case as determined in good faith judgment of the Company) to the Target
and/or its Subsidiaries (and Investments in the form of intermediate
intercompany loans to Wholly Owned Restricted Subsidiaries (other than the
Target and its Subsidiaries) to finance the same), provided that such
outstanding Investments to the Target and its Subsidiaries shall not in the
aggregate (without duplication) exceed €500,000,000 at any one time;


(xii)     the Acquisition pursuant to the Acquisition Documentation and any
subsequent acquisitions of Target Shares (including any Investments in
connection therewith to permit the Company or its Restricted Subsidiaries to
consummate the Transactions as contemplated by the Acquisition Documentation or
subsequently cause the Target to become a Wholly Owned Subsidiary of the
Company, including investments in the form of the contribution of Target Shares
to Wholly Owned Restricted Subsidiaries (other than the Target and its
Subsidiaries));


147

--------------------------------------------------------------------------------





(xiii)     Receivables owing to the Company and extensions of trade credit in
the ordinary course of business;


(xiv)     Investments held by Target in the case of the Acquisition or a Person
acquired in a Future Acquisition in each case to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition and were in existence on the date of such acquisition;


(xv)     Investments consisting of the licensing, sublicensing or contribution
of intellectual property pursuant to joint marketing arrangements with other
Persons;


(xvi) any Investment consisting of cash deposits (including escrowed deposits)
pursuant to binding commitments of the Company or its Restricted Subsidiaries in
effect with respect to (i) issuances or refinancings of Indebtedness otherwise
permitted hereunder and (ii) Future Acquisitions permitted hereunder and not yet
consummated;


(xvii)     prepaid expenses, negotiable instruments held for collection, lease,
utility, workers’ compensation, performance and other similar deposits provided
to third parties in the ordinary course of business;


(xviii)     So long as no Default or Unmatured Default has occurred and is
continuing, Investments in an aggregate amount not to exceed the unused
Available Amount; and


(xix)     to the extent constituting Investments, transactions to facilitate
that certain contemplated joint venture transaction disclosed to the Arrangers
prior to the Execution Date.; and
        
(xx) the China JV Restructuring.


Notwithstanding the foregoing, at the option of the Company by written notice to
the Administrative Agent, any Investment that is or is in connection with a
Limited Condition Acquisition shall be deemed to have been incurred on the date
the definitive acquisition agreement relating to such Limited Condition
Acquisition was entered into (and not at the time such Limited Condition
Acquisition is consummated) and any applicable financial ratio tests and no
Default or Unmatured Default tests shall be tested in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any Investment, and to all transactions in
connection therewith. In the event such election is made, any further
transactions undertaken in reliance on complying with a particular financial
ratio after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence, such financial ratio test must be
satisfied both (i) assuming such Limited Condition Acquisition has occurred, on
a Pro Forma Basis and (ii) without giving effect to such Limited Condition
Acquisition or any Investment, incurrence of Indebtedness or the other
transactions in connection therewith.










148

--------------------------------------------------------------------------------





Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.15 may be made through intermediate Investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Cash Equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.


For purposes of determining compliance with this Section 6.15, if an Investment
meets, in whole or in part, the criteria of one or more of the categories of
Investments (or any portion thereof) permitted in this Section 6.15, the Company
may, in its sole discretion, classify or divide (and reclassify and redivide)
such Investment (or any portion thereof) in any manner that complies with this
Section 6.15 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one of the above clauses and such
Investment will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).


6.16     Liens. The Company will not, nor will it permit any Restricted
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any of its Restricted Subsidiaries, except:


(i)(a) Permitted Encumbrances, (b) Liens, if any, created under the Loan
Documents (including Liens created under the Security Documents securing
Obligations) and (c) on and after the Acquisition Closing Date, if the
Replacement Facilities Effective Date has not occurred and the Existing Loan
Agreement (or backstop facilities in replacement thereof) remains outstanding
pursuant to Section 6.18(i)(c), Liens on the Collateral securing obligations in
respect of such Indebtedness outstanding pursuant to Section 6.18(i)(c) to the
extent the holders thereof (or a representative thereof) have entered into an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent (and the Lenders hereby authorize the Administrative Agent
to negotiate and enter into any such documentation);


(ii)Liens existing on the date hereof and described on Schedule 6.16, but not
including any subsequent increase in the principal amount secured thereby;


(iii)Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
clauses or in clause (viii) or (ix) below, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured prior to such extension, renewal or replacement (plus
accrued interest, fees and expenses in connection with such extension, renewal
or replacement) and that such extension, renewal or replacement Lien shall be
limited to all or a part of the assets that secured the Lien so extended,
renewed or replaced (plus improvements and construction on such property);


149

--------------------------------------------------------------------------------





(iv)Liens upon assets of an SPC granted in connection with a Permitted
Securitization permitted hereunder and customary backup Liens granted by the
transferor in accounts receivable and related rights and property transferred to
an SPC;


(v)     Liens arising out of or related to the rights of buyers of accounts
under any Permitted Factoring or Integrated Service Contract or otherwise in
connection with the incurrence of Integrated Service Contract Debt permitted
hereunder;


(vi)     Liens in favor of financial institutions against cash pooling
arrangements or bank account deposits in foreign bank accounts at such financial
institution granted in the ordinary course of business and consistent with
standard business practices in such foreign jurisdiction, provided that any such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or its Restricted Subsidiaries;


(vii)     Liens customary in the banking industry constituting a right of set-
off, revocation, refund or chargeback under a customary deposit agreement or
under the Uniform Commercial Code of a bank or other financial institution (or
similar Liens of non-U.S. financial institutions) incurred in the ordinary
course of business where deposits are maintained by the Company or any
Restricted Subsidiary;


(viii)     Liens on property and assets of the Target and its Restricted
Subsidiaries permitted to survive the Acquisition or be incurred thereafter and
prior to the Domination Agreement Effective Date under the terms of the
Acquisition Documentation;


(ix)     any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;


(x)     Liens on assets and property of Foreign Subsidiaries securing
Indebtedness and other obligations of such Foreign Subsidiaries in an aggregate
outstanding amount not to exceed the greater of $100,000,000 and 2.5% of Total
Tangible Assets as shown on or determined in accordance with the most recent
financial statements of the Company delivered pursuant to Section 6.1(i) or (ii)
at any one time;


(xi)     Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by 6.18(xix), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness


150

--------------------------------------------------------------------------------





secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Restricted
Subsidiary;


(xii)     Liens arising from filing UCC (or similar law of any jurisdiction)
financing statements or similar public filings, registrations or agreements in
foreign jurisdiction regarding leases and consignment or bailee arrangements in
the ordinary course of business permitted or not prohibited by any of the Loan
Documents and Liens securing liabilities in respect of indemnification
obligations thereunder as long as each such Lien only encumbers the assets that
are the subject of the related lease (or contained in such leasehold) or
consignment or bailee, and other precautionary statements, filings or
agreements;


(xiii)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation
and exportation of goods in the ordinary course of business;


(xiv)     Liens on cash or Investments permitted by Section 6.15 securing
Hedging Agreements in the ordinary course of business submitted for clearing in
accordance with applicable law;


(xv)     Liens in favor of a Domestic Loan Party;


(Liens in favor of a commodity, brokerage or security intermediary who holds a
commodity, brokerage or, as applicable, a security account on behalf of the
Company or a Restricted Subsidiary provided such Lien encumbers only the related
account and the property held therein and relates to the security for the
activities associated with such account;


(xvi)     Liens on deposits or other amounts held in escrow to secure
contractual payments (contingent or otherwise) payable by the Company or its
Restricted Subsidiaries to a seller after the consummation of a Future
Acquisition;


(xvii)     Liens not otherwise permitted by the foregoing provisions of this
Section 6.16, provided that (1) the aggregate outstanding amount secured by all
such Liens shall not at any time exceed the greater of $200,000,000 and 5% of
Total Tangible Assets as shown on or determined in accordance with the most
recent financial statements of the Company delivered pursuant to Section 6.1(i)
or (ii), (2) such Liens (x) do not secure the Senior Notes or New Senior
Unsecured Notes and (y) do not secure Indebtedness outstanding pursuant to
Section 6.18(i)(c) (or any Permitted Refinancing Indebtedness in respect
thereof), (3) at the time of such incurrence and immediately after giving effect
thereto, no Default or Unmatured Default shall have occurred or be continuing
and (4) to the extent any Liens on the Collateral outstanding under this clause
(xviii) secure any Indebtedness for borrowed money, if requested by the
Administrative Agent, the Company, the applicable Loan Parties and the
Administrative Agent shall enter into an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent providing for such
Indebtedness to be secured with the applicable


151

--------------------------------------------------------------------------------







Obligations on, at the Company’s option, a pari passu or junior basis to the
Liens securing such Obligations (and the Lenders hereby authorize the
Administrative Agent to negotiate and enter into any such documentation); and


(xix)     On and after the Acquisition Closing Date, Liens on the Collateral
securing obligations in respect of any Bi-lateral LC/WC Agreement outstanding
pursuant to Section 6.18(xxii) to the extent that, if requested by the
Administrative Agent and if such Bi-lateral LC/WC Agreement does not already
constitute Obligations, the holders thereof (or a representative thereof) have
entered into an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent (and the Lenders hereby authorize the
Administrative Agent to negotiate and enter into any such documentation).
For purposes of determining compliance with this Section 6.16, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 6.16, the Company may, in its
sole discretion, classify or divide (and reclassify and redivide) such Lien (or
any portion thereof) in any manner that complies with this Section 6.16 and will
be entitled to only include the amount and type of such Lien or liability
secured by such Lien (or any portion thereof) in one of the above clauses and
such Lien will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof).


6.17     Affiliates. The Company will not, and will not permit any Restricted
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate unless such transaction, payment or transfer is (a)
otherwise permitted under this Agreement, (b) in the ordinary course of business
of the Company and/or such Restricted Subsidiary, (c) solely between or among
the Company and the other Guarantors, or solely among non-Borrower,
non-Guarantor Subsidiaries,
(a)upon fair and reasonable terms (taken as a whole) not materially less
favorable to the Company or such Restricted Subsidiary than the Company or such
Restricted Subsidiary would obtain in a comparable arms-length transaction, (e)
a Restricted Payment permitted by Section 6.25, (f) an Investment permitted by
Section 6.15, or (g)(x) with the Target and/or its Subsidiaries in connection
with the consummation of the Transactions as contemplated by the Acquisition
Documents or in accordance with the terms of a Domination Agreement or (y) any
transactions existing at or with the Target or its Subsidiaries permitted to
survive the Acquisition or be incurred thereafter and prior to the Domination
Agreement Effective Date under the terms of the Acquisition Documentation.


6.18     Indebtedness. The Company will not, and will not permit any Restricted
Subsidiary, to create, incur or suffer to exist any Indebtedness, except:
(i)(a) The Loans, the Facility Letters of Credit, the other Obligations under
the Loan Documents, (b) Indebtedness of the Company in respect of the New Senior
Unsecured Notes; provided that the aggregate principal amount of Indebtedness at
any time outstanding under clause (b) shall not exceed $500,000,000 and (c) if
the Replacement Facilities Effective Date has not occurred and the Existing Loan
Agreement (or backstop facilities in replacement thereof) remains outstanding,
Indebtedness


152

--------------------------------------------------------------------------------





thereunder in an aggregate principal amount not to exceed $750,000,000 (it being
understood that to the extent the Replacement Facilities are outstanding, such
Indebtedness under this clause (c) shall not be outstanding at the same time);


(ii)     Indebtedness of the Company and its Restricted Subsidiaries existing as
of the Execution Date and set forth on Schedule 6.18 and additional Indebtedness
consisting of working capital facilities, letter of credit facilities, bank
guarantee facilities or similar facilities; provided that Indebtedness
outstanding in reliance on this clause (ii) shall not in the aggregate exceed
$50,000,000;


(iii)     Indebtedness consisting of avals by any of the Company or its
Restricted Subsidiaries for the benefit of, and with respect to obligations
which are not classified as Indebtedness of, any of the Company or its
Restricted Subsidiaries which are entered into in the ordinary course of
business and consistent with standard business practices;


(iv)     Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof (other than the Target and its Restricted Subsidiaries);
provided that such Indebtedness existed at the time such Person becomes a
Restricted Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary, and the aggregate principal
amount of Indebtedness permitted by this Section 6.18(iv) shall not exceed
$25,000,000 at any time outstanding;


(v)     Any Permitted Refinancing Indebtedness in respect of any Indebtedness
referred to in clauses (i)(b), (i)(c) (to the extent such Permitted Refinancing
Indebtedness otherwise complies with the requirements set forth in clause (i)(c)
(it being understood such amount may be increased in compliance with the
definition of Permitted Refinancing Indebtedness)), (ii), (iii) or (iv) above;


(vi)     Indebtedness arising from (a) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business, or (b) the honoring by a bank or other financial institution of a
check, draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;


(vii)     Receivables Indebtedness (excluding any intercompany Indebtedness
among the Company and its Restricted Subsidiaries) permitted under Section 6.24;


(viii)     Indebtedness (other than Indebtedness for borrowed money) arising
from agreements of the Company or a Subsidiary providing for indemnification,
contribution, earnout, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection any acquisition or Disposition
otherwise permitted under this Agreement;


(ix)     Integrated Service Contract Debt in an aggregate amount outstanding at
any one time not to exceed $100,000,000;


153

--------------------------------------------------------------------------------





(x)     Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements and cash management incurred in the ordinary
course of business in respect of netting services and similar arrangements in
each case in connection with cash management and deposit accounts, but only to
the extent, with respect to any such arrangements, that the total amount of
deposits subject to such arrangements equals or exceeds the total amount of
overdrafts or similar obligations subject thereto;


(xi)     Indebtedness in respect of performance, surety, customs and appeal
bonds, or any indemnity agreement related thereto, arising in the ordinary
course of business;


(xii)     Other Indebtedness of the Company and the Guarantors; provided that,
at the time of the creation, incurrence or assumption of such other Indebtedness
and after giving effect thereto, the aggregate amount of all such other
Indebtedness does not exceed an amount equal to the greater of $100,000,000 and
2.5% of Total Tangible Assets as shown on or determined in accordance with the
most recent financial statements of the Company delivered pursuant to Section
6.1(i) or (ii);


(xiii)     Guarantee Obligations in respect of Indebtedness permitted under this
Section 6.18; provided that (i) if any Indebtedness that is Guaranteed is
subordinated to the Obligations then any Guarantee Obligations in respect of
such Indebtedness shall be subordinated to the Obligations of the applicable
Loan Party to the same extent and on terms not materially less favorable to the
Lenders as the Indebtedness so Guaranteed is subordinated to the Obligations,
and (ii) no such permitted Indebtedness in respect of the Senior Notes, New
Senior Unsecured Notes and/or the Existing Loan Agreement (or backstop
facilities in replacement thereof) (or in each case any Permitted Refinancing
Indebtedness thereof) shall be Guaranteed by any Restricted Subsidiary unless
such Restricted Subsidiary has Guaranteed the applicable Obligations pursuant to
a Guaranty and (iii) such Guarantee Obligations shall be incurred in compliance
with Section 6.15;


(xiv)     Intercompany Indebtedness among the Company and its Restricted
Subsidiaries in connection with effectuating the Transactions;


(xv)     Indebtedness in respect of Hedging Agreements permitted by
Section 6.21;


(xvi)     Indebtedness among the Company and its Subsidiaries (including
between or among Subsidiaries); provided that, (a) any such Indebtedness owing
by any Loan Party to any Subsidiary other than a Domestic Loan Party shall be
unsecured;


(xvii)     So long as no Default or Unmatured Default shall have occurred and be
continuing, Indebtedness of the Company and the Guarantors if on a Pro Forma
Basis after giving effect to the incurrence or assumption of such Indebtedness
the Company’s Total Net Leverage Ratio is less than or equal to the Total Net
Leverage Ratio applicable as of such date as set forth in Section 6.22 less 0.25
to 1.00 (provided that if such ratio under Section 6.22 is 4.00 to 1.00 or less
no such reduction of 0.25 to


154

--------------------------------------------------------------------------------







1.0 shall be made), recomputed as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements are available under
6.1(i) and (ii);


(i)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of $100,000,000 and 2.5% of Total Tangible Assets as shown on
or determined in accordance with the most recent financial statements of the
Company delivered pursuant to Section 6.1(i) or (ii) outstanding at any time;
(ii)Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capitalized Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (and not in contemplation thereof),
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and
(i)the aggregate principal amount of Indebtedness permitted by this clause shall
not exceed $20,000,000 at any time outstanding;
(i)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence;


(ii)Indebtedness of the Target and its Restricted Subsidiaries permitted to
survive the Acquisition or be incurred thereafter and prior to the Domination
Agreement Effective Date under the terms of the Acquisition Documentation (and
any Permitted Refinancing Indebtedness in respect thereof) not secured by assets
of the Company or its Restricted Subsidiaries (other than the Target and its
Subsidiaries) or guaranteed by the Company or its Restricted Subsidiaries (other
than the Target and its Subsidiaries);


(iii)Indebtedness consisting of Bi-lateral LC/WC Agreements in an aggregate
maximum principal exposure amount at any one time up to $300,000,000 (it being
agreed the maximum principal exposure amount in respect of Bi-lateral LC/WC
Agreements constituting revolving loan credit facilities outstanding at any one
time shall not exceed $50,000,000 (in each case, such cap limitations to be
calculated exclusive of any bank guarantee or the like issued in connection with
a squeeze-out of any minority shareholders of the Target (i) in accordance with
Sec. 327b(3) of the German Stock Corporation Act (Aktiengesetz), (ii) in
accordance with Sec. 62 of the German Transformation Act (Umwandlungsgesetz) in
conjunction with 327b(3) of the German Stock Corporation Act (Aktiengesetz),
(iii) in relation to a squeeze-out pursuant to 39a and 39b of the German
Takeover Code (Wertpapiererwerbs- und Übernahmegesetz)) or
(i)a delisting offer pursuant to 39(2) of the German Stock Exchange Act
(Börsengesetz) or similar corporate restructurings); and


155

--------------------------------------------------------------------------------





(i)Intercompany Indebtedness representing consideration for any intercompany
Disposition permitted by Section 6.14(xviii).; and


(xxiv) any Permitted Convertible Indebtedness in an aggregate principal
amount not to exceed $200,000,000 and any Permitted Refinancing Indebtedness in
respect thereof.


The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the Exchange Rate or currencies will not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.18.
The principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a consolidated balance sheet of the Company dated
such date prepared in accordance with GAAP.


This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.


Further, for purposes of determining compliance with this Section 6.18, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 6.18, the Company may, in its sole discretion, classify or divide (and
reclassify and redivide) such item of Indebtedness (or any portion thereof) in
any manner that complies with this Section 6.18 and will be entitled to only
include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.18.


6.19     Negative Pledge Clauses. The Company will not, and will not permit any
Restricted Subsidiary to, enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of the Company or any Restricted
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, other than (a)
restrictions and conditions in this Agreement, the other Loan Documents, any
Indebtedness permitted by Section 6.18(i) or (iv), any documentation governing
the Senior Notes, any credit agreements, indentures or similar agreements
governing Indebtedness permitted to be incurred or outstanding pursuant to
Section 6.18 to the extent such agreements contain applicable Lien restrictions,
in the good faith determination of the Company, not materially less favorable to
the Lenders than those contained in customary documentation governing similar
Indebtedness in the market at the time of such incurrence, and any Permitted
Refinancing Indebtedness in respect thereof, (b) customary restrictions and
conditions contained in agreements relating to Dispositions permitted by Section
6.14 pending the consummation of such Dispositions, (c) restrictions or
conditions imposed by any agreement relating to secured


156

--------------------------------------------------------------------------------







Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness or the Persons
obligated thereon, (d) customary provisions in leases and other contracts
restricting the assignment, subletting or other transfer thereof (including the
granting of any Lien), (e) restrictions or conditions imposed by restrictions on
cash and other deposits or net worth provisions in leases and other agreements
entered into in the ordinary course of business, (f) restrictions and conditions
binding on a Restricted Subsidiary or its assets at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary or such assets were first
acquired by such Restricted Subsidiary (other than a Restricted Subsidiary that
was a Restricted Subsidiary on the Execution Date or assets owned by any
Restricted Subsidiary on the Execution Date), so long as such contractual
obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary or assets being acquired, (g) customary
provisions in partnership agreements, limited liability company governance
documents, joint venture agreements and other similar agreements that restrict
the transfer of assets of, or ownership interests in, the relevant partnership,
limited liability company, joint venture or similar Person, (h) any instrument
governing Indebtedness assumed in connection with the Acquisition (to the extent
permitted to survive the Acquisition pursuant to the Acquisition Documentation),
(i) with respect to bank deposit accounts, cash sweep arrangements, cash
management services or cash pooling arrangements, conditions that require
consent of the bank before any lien or pledge arrangement securing obligations
and liabilities of the Company or any Restricted Subsidiary are enacted (with
each of the foregoing being within the general parameters customary in the
banking industry or arising pursuant to the applicable banking institution’s
general terms and conditions) or (j) restrictions in respect of assets that,
taken as a whole, are immaterial, provided that in good faith judgment of the
Company, such conditions would not have a material adverse effect on the ability
of any Borrower to satisfy its Obligations hereunder.


6.20     Limitation on Restrictions on Subsidiary Distributions. The Company
will not, and will not permit any Restricted Subsidiary to, enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to (i) pay dividends or make
any other distributions in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, any Loan Party, (ii) make
loans or advances to or Investments in any Loan Party or (iii) transfer any of
its assets to any Loan Party, except for such encumbrances or restrictions
existing under or by reason of (a) restrictions and conditions existing under
the Loan Documents, any other Indebtedness permitted by Section 6.18(i) or (iv),
the Senior Notes, any credit agreements, indentures or similar agreements
governing Indebtedness permitted to be incurred pursuant to Section 6.18 to the
extent such agreements’ applicable restrictions will not materially impair the
Company’s ability to make principal or interest payment on the Loans, and any
Permitted Refinancing Indebtedness in respect thereof, (b) any restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement which has
been entered into in connection with the disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary, (c) any
restrictions with respect to assets encumbered by a Lien permitted by Section
6.16 so long as such restriction applies only to the assets encumbered by such
permitted Lien, (d) to the extent required by the minority shareholders thereof,
any restriction with respect to a Foreign Subsidiary of which less than 90% of
the Voting Stock is owned by the Company or any of its Subsidiaries, (e)
customary restrictions in connection with Permitted Securitizations, (f)
applicable Requirements of Law, (g) customary restrictions and conditions
contained in any agreement relating to the Disposition of


157

--------------------------------------------------------------------------------







any property not prohibited by Section 6.14 pending the consummation of such
Disposition, (h) any agreement in effect at the time a Restricted Subsidiary
becomes a Restricted Subsidiary of the Company, so long as such agreement was
not entered into in connection with or in contemplation of such person becoming
a Restricted Subsidiary of the Company, (i) any instrument governing
Indebtedness assumed in connection with the Acquisition or any permitted Future
Acquisition and permitted pursuant to Section 6.18, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired; or (j) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (b), (h) or (i)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; provided, further, that this Section 6.20
shall not apply to encumbrances or restrictions (x) arising by reason of
customary non-assignment or no-subletting clauses in leases or other contracts
entered into in the ordinary course of business and consistent with past
practices or (y) in agreements governing any Indebtedness permitted pursuant to
Section 6.18(xix) otherwise permitted hereby and covering only those assets
financed by such Indebtedness.


6.21     Hedging Agreements. The Company will not, and will not permit any
Restricted Subsidiary to, enter into or remain a party to any Hedging Agreement
for purposes of financial speculation.


        6.22    Total Net Leverage Ratio.
(a)Commencing on the last day of the first full fiscal quarter of the Company
ending on or after June 30, 2018, the Company shall not permit the Total Net
Leverage Ratio to exceed the level set forth below for the applicable period as
of the last day of such fiscal quarter of the Company:


Period Ended                        Total Net Leverage Ratio
June 30, 2018 - March 31, 2020                7.00:1.00
June 30, 2020 - September 30, 2020                6.50:1.00
December 31, 2020 - March 31, 2021            6.25:1.00
June 30, 2021 - September 30, 2021                6.00:1.00    
December 31, 2021 and thereafter                5.75:1.00    




(b)Upon the occurrence of a Covenant Reset Trigger (other than a Ranking
Protection Trigger), the maximum Total Net Leverage Ratio level under this
Section 6.22 shall automatically revert to the Pre-Amendment Covenant Ratio.


(c)Upon the occurrence of a Covenant Reset Trigger pursuant to clause (xxii) of
the definition thereof (“Ranking Protection Trigger”), the maximum Total Net
Leverage Ratio level shall automatically reset to a level that is 3.00 to 1.00
below the Pre-Amendment Covenant Ratio (so for clarity, if the applicable
Pre-Amendment Covenant Ratio is 4.75 to 1.00, it would be 1.75 to 1.00 upon a
Ranking Protection Trigger).


158

--------------------------------------------------------------------------------







(d)     Upon the occurrence of a Covenant Reset Trigger, (i) compliance with
this Section 6.22 shall be tested on the date on which such Covenant Reset
Trigger occurs, based on the financial statements most recently delivered
pursuant to Section 6.1(i) or (ii) and the covenant level applicable to such
completed fiscal quarter and calculated on a Pro Forma Basis, and on the last
day of each fiscal quarter of the Company ended thereafter, and (ii) the
Borrower shall promptly cause a Compliance Certificate to be delivered to the
Administrative Agent setting forth the calculation of the financial covenant set
forth in this Section 6.22.


6.23     Interest Coverage Ratio. (a) Commencing on the last day of the first
full fiscal quarter of the Company ending on or after June 30, 2018, the Company
shall not permit the Interest Coverage Ratio to be less than the level set forth
below for the applicable period as of the last day of such fiscal quarter of the
Company:


Period Ended                    Consolidated Interest Coverage Ratio


June 30, 2018 - September 30, 2020                    1.375:1.00
December 31, 2020 - September 30, 2021                1.50:1.00
December 31, 2021 - thereafter                    1.625:1.00


(b)     Upon the occurrence of a Covenant Reset Trigger (other than a Ranking
Protection Trigger), the minimum Interest Coverage Ratio level under this
Section 6.23 shall automatically revert to the Pre-Amendment Covenant Ratio.


(c)     Upon the occurrence of a Ranking Protection Trigger, the minimum
Interest Coverage Ratio shall automatically revert to 6.00:1.00.


(d)     Upon the occurrence of a Covenant Reset Trigger, (i) compliance with
this Section 6.23 shall be tested on the date on which such Covenant Reset
Trigger occurs, based on the financial statements most recently delivered
pursuant to Section 6.1(i) or (ii) and the covenant level applicable to such
completed fiscal quarter and calculated on a Pro Forma Basis, and on the last
day of each fiscal quarter of the Company ended thereafter, and (ii) the
Borrower shall promptly cause a Compliance Certificate to be delivered to the
Administrative Agent setting forth the calculation of the financial covenant set
forth in this Section 6.23.


6.24     Receivables Indebtedness. The Company and its Restricted Subsidiaries
shall not permit the aggregate outstanding amount of Receivables Indebtedness
and, without duplication, aggregate outstanding amount of any Permitted
Factoring in each case to the extent recourse to the Company or any Domestic
Restricted Subsidiary, at any one time to exceed the Dollar Equivalent Amount of
$100,000,000.


6.25     Restricted Payments. The Company will not, and will not permit any
Restricted Subsidiary to, declare or pay any dividend (other than dividends
payable solely in Capital Stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Company or any Restricted Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or


159

--------------------------------------------------------------------------------





indirectly, whether in cash or property or in obligations of the Company or any
Restricted Subsidiary (collectively, “Restricted Payments”), except that:


(a)any Restricted Subsidiary may make Restricted Payments to the Company, any
Wholly Owned Restricted Subsidiary or on account of its Capital Stock ratably to
the holders thereof (or more favorably with respect to the Loan Parties or any
other Wholly Owned Restricted Subsidiary);
(b)Restricted Payments may be made as required pursuant to the terms of the
Domination Agreement;


(c)the Company may make payments in cash in lieu of the issuance of fractional
shares or may repurchase partial interests in its Capital Stock for nominal
amounts which are required to be repurchased in connection with the exercise of
stock options or warrants to permit the issuance of only whole shares of Capital
Stock;


(d)Restricted Payments shall be permitted to consummate the Transactions as
contemplated by the Acquisition Documents and any subsequent acquisitions of
Target Shares;


(e)the Company may repurchase its Capital Stock upon the cashless exercise of
stock options, warrants or other convertible securities as a result of the
Company accepting such options, warrants or other convertible securities as
satisfaction of the exercise price of such Capital Stock;


(f)the Company may pay for the repurchase, retirement or other acquisition or
retirement for value of Capital Stock of the Company (including related stock
appreciation rights or similar securities) held by any future, present or former
director, officer, member of management, employee or consultant of the Company
or any of its Restricted Subsidiaries (or the estate, heirs, family members or
former family members of any of the foregoing) (collectively, “Covered
Persons”); provided that (A) at the time of any such repurchase, retirement or
other acquisition or retirement for value no Unmatured Default or Default exists
or would result, (B) the aggregate amount of Restricted Payments made under this
clause (f) in any fiscal year does not exceed (x) $5.0 million (the “Yearly
Limit”) plus (y) the portion of the Yearly Limit from each of the immediately
preceding two fiscal years (but not fiscal years ended prior to the Effective
Date) which was not expended by the Company for Restricted Payments in such
fiscal years (the “Carryover Amount” and in calculating the Carryover Amount for
any fiscal year, the Yearly Limit applicable to the previous fiscal years shall
be deemed to have been utilized first by any Restricted Payments made under this
clause (f) in such fiscal year) plus (z) the net cash proceeds of any “key-man”
life insurance policies of the Company or any of its Restricted Subsidiaries
that have not been used to make any repurchases, retirements or acquisitions
under this clause (f); provided, further, that cancellation of Indebtedness
owing to the Company or any Restricted Subsidiary from Covered Persons in
connection with a repurchase of such securities of the Company will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.25;


(g)provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments may be made in an aggregate amount not to exceed the greater
of


160

--------------------------------------------------------------------------------





$100,000,000 or 2.5% of Total Tangible Assets as shown on or determined in
accordance with the most recent financial statements of the Company delivered
pursuant to Section 6.1(i) or (ii) (with such amount reduced by the amount of
any payments, prepayments, repurchases or redemptions of or other optional or
voluntarily defeasements pursuant to Section 6.26(b));


(h)     provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments constituting a quarterly cash dividend to the shareholders
of the Company shall be permitted in an amount not to exceed $30,000,000 per
quarter; provided that such amount shall automatically be modified to be 12.5
cents per share of common equity of the Company (for the avoidance of doubt,
without taking into account any share splits or comparable transactions with
similar effect) per quarter upon the occurrence of the Acquisition Closing Date;


(i)     provided no Unmatured Default or Default has occurred and is continuing,
Restricted Payments shall be permitted to the extent the Company’s Total Net
Leverage Ratio on a Pro Forma Basis after giving effect to such Restricted
Payment is less than or equal to 2.50 to 1.00;


(j)     provided no Unmatured Default or Default has occurred and is continuing
and the Company’s Total Net Leverage Ratio on a Pro Forma Basis after giving
effect to such Restricted Payment is less than or equal to 3.00 to 1.00,
Restricted Payments shall be permitted in an aggregate amount not to exceed the
unused Available Amount;


(k)     Restricted Payments pursuant to the Diebold, Incorporated 2014 Non-
Qualified Stock Purchase Plan (or any successor thereto) in an aggregate amount
(net of employee contributions) not to exceed $3,000,000 in any fiscal year; and


(l)     Restricted Payments in an amount not to exceed €100,000,000 consisting
of the acquisition or redemption of Equity Interests of AEVI International GmbH
by the Company and/or its Restricted Subsidiaries from the minority owners of
such joint venture.;


(m) the Company may make any Restricted Payments and/or payments or
deliveries in common shares of the Company (or other reference property in
accordance with the
applicable terms thereof) (and cash in lieu of fractional shares) and/or cash
required by the terms
of, and otherwise perform its obligations under, any Permitted Convertible
Indebtedness
(including, without limitation, making payments of interest and principal
thereon, making
payments due upon required repurchase thereof and/or making payments and
deliveries due upon
conversion thereof, but excluding any payments in cash in excess of the
principal amount of such
Permitted Convertible Indebtedness with respect to which such Restricted Payment
and/or
payment or delivery is being made, other than cash in lieu of fractional
shares); and


(n) the China JV Restructuring.


Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.25 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.25 (it


161

--------------------------------------------------------------------------------







being understood that such Restricted Payment shall be deemed to have been made
on the date of declaration or notice for purposes of such provision).


6.26     Certain Payments of Indebtedness. The Company will not, and will not
permit any Restricted Subsidiary to, make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to
Subordinated Indebtedness, the New Senior Unsecured Notes or other unsecured
Indebtedness for borrowed money represented by debt securities of the Company or
a Guarantor, and in each case any Permitted Refinancing Indebtedness in respect
thereof (collectively, the “Restricted Indebtedness”) except for (a) payments,
prepayments, repurchases or redemptions, or other optional or voluntary
defeasements, with the proceeds of any Permitted Refinancing Indebtedness in
respect of such Restricted Indebtedness that is permitted by Section 6.18, (b)
provided no Unmatured Default or Default has occurred and is continuing at the
same time thereof, payments, prepayments, repurchases or redemptions of or other
optional or voluntarily defeasements not in excess of the greater of
$100,000,000 and 2.5% of Total Tangible Assets (with such amount reduced by the
amount of any Restricted Payments pursuant to Section 6.25(g)); (c) provided no
Unmatured Default or Default has occurred and is continuing at the time thereof,
to the extent the Secured Net Leverage Ratio of the Company and its Restricted
Subsidiaries is less than or equal to 2.50 to 1.00 on a Pro Forma Basis, other
payments, prepayments, repurchases or redemptions of or other optional or
voluntary defeasements; (d) provided no Unmatured Default or Default has
occurred and is continuing at the time thereof, payments, prepayments,
repurchases and redemptions and other optional or voluntary defeasements shall
be permitted in an aggregate amount not to exceed the unused Available Amount,
(e) payments, prepayments, repurchases and redemptions of (and optional or
voluntary defeasements of) indebtedness set forth in the definition of “Existing
Company Debt Refinancing”, “Target Refinancing” and any Indebtedness of the
Target and its Subsidiaries existing as of the Acquisition Closing Date or that
was incurred after the Acquisition Closing Date and prior to the Domination
Agreement Effective Date and permitted under the terms of the Acquisition
Documentation and, (f) repayments of intercompany debt and (g) any payments or
deliveries in common shares (or other reference property in accordance with the
applicable terms
thereof) and/or cash (and cash in lieu of fractional shares) required by the
terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without
limitation, making payments of interest and principal thereon, making payments
due upon
required repurchase thereof and/or making payments and deliveries due upon
conversion thereof,
but excluding any payments in cash in excess of the principal amount of such
Permitted
Convertible Indebtedness, other than payments of interest and cash in lieu of
fractional shares).


6.27     Amendments to Organizational Documents. The Company will not, and will
not permit any Restricted Subsidiary to amend, supplement, terminate, replace or
waive or otherwise modify any Organizational Document of the Company or any
Restricted Subsidiary in a manner that is materially adverse to the interests of
the Lenders.


6.28     Additional Covenants. If at any time after the date hereof the Company
or any Guarantor shall become party to any instrument or agreement (including
all such instruments or agreements in existence as of the date hereof) in
respect of the Senior Notes, the Existing Credit Agreement (including any
backstop facilities in replacement thereof and the documentation in respect
thereof), the New Senior Unsecured Notes (and the documentation in respect
thereof),


162

--------------------------------------------------------------------------------







and/or other material indebtedness for borrowed money with an outstanding
individual principal or outstanding committed amount in excess of $125 million,
and in each case any Permitted Refinancing Indebtedness in respect thereof, that
includes any guarantee, security or financial covenants or defaults (in each
case solely to the extent then in effect) not substantially provided for in this
Agreement or more favorable in any material manner to the lenders or holders
thereunder than those provided for in this Agreement, then the Company shall
promptly so advise the Administrative Agent at least five Business Days prior
(or such later date as is acceptable to the Administrative Agent) to entering
into any such instrument or agreement and provide the Administrative Agent with
true and complete copies of such instrument or agreement after the execution
thereof. Thereupon, if the Administrative Agent or the Required Lenders shall
request, the Borrowers shall enter into an amendment to this Agreement or an
additional agreement (as the Administrative Agent may request), providing for
substantially the same such guarantee, security or financial covenants or
defaults as provided for in such instrument or agreement to the extent required
and as may be selected by the Administrative Agent.


1.The Offer, the Acquisition and Related Matters. The Company shall and shall
cause its Subsidiaries to:
(a)Conduct the Offer in accordance with, and otherwise comply in all material
respects with, the German Takeover Code and all other applicable laws and
regulations relating to the Offer.


(b)Except as consented to by the Arrangers in writing (such consent not to be
unreasonably withheld, conditioned or delayed), ensure that the Offer Document
corresponds in all material respects to the terms and conditions of the Offer as
set out, and to the extent set out, in the Business Combination Agreement.


(c)Promptly deliver to the Administrative Agent (i) at least 3 Business Days
prior to the first submission to BaFin (and as soon as reasonably practicable
prior to each other submission to BaFin, if any), a copy of the draft Offer
Document to be submitted to BaFin; and
(ii) promptly after its publication, a copy of any amendment, supplement or
modification to the Offer Document.


(d)
Ensure that the Offer Document contains all the Key Offer Terms.



(e)Upon request of the Administrative Agent, inform the Administrative Agent as
to the status and progress of the Offer, and any material post-Acquisition
transactions related thereto, including without limitation (i) any event or
circumstance which may reasonably be expected to cause the Offer to lapse and,
promptly upon request, details of the current level of acceptances of the Offer
of which the Company is aware, (ii) a running tally (reported to the
Administrative Agent from time to time after the initial Advance on the
Acquisition Closing Date hereunder, on the number of shares of the Target
acquired by AcquisitionCo, (iii) the status of AcquisitionCo’s efforts to enter
into a Domination Agreement and (iv) the status of any squeeze out of minority
Shareholders of Target.


(f)Unless the Target has been merged into AcquisitionCo or converted into a
limited liability company, cause AcquisitionCo to use all commercially
reasonable efforts to


163

--------------------------------------------------------------------------------





(a)enter into the Domination Agreement as soon as practicable after the Final
Settlement Date and shall cause AcquisitionCo and Target not to terminate such
Domination Agreement.


(b)Except as consented to by the Arrangers in writing (such consent not to be
unreasonably withheld, conditioned or delayed), not amend, waive, consent to or
otherwise modify any term of the Acquisition Documentation and/or Non-Tender
Documents in a manner materially adverse to the interests of the Lenders or
Arrangers (it being understood that any amendments, waivers in respect of the
Key Offer Terms or the provisions of the Business Combination Agreement limiting
recourse against financing sources shall be material and adverse to the interest
of the Lenders and Arrangers).


(c)As promptly as reasonably practicable after AcquisitionCo holds (or otherwise
controls or is attributed) a number of Target Shares which permit the
squeeze-out of any minority shareholders of Target, ensure that squeeze-out
procedures pursuant to Sections 39a sub. seq. of the German Takeover Code, 327a
of the German Stock Corporation Act (Aktiengesetz) or Section 62 of the German
Transformation Act (Umwandlungsgesetz) (whatever the Company considers more
appropriate to achieve timely squeeze-out of any remaining shareholders of the
Target) are initiated.


(d)Unless consented to by the Arrangers, not permit AcquisitionCo to take any
action or step (or permit the taking of any action or step) which may result in
AcquisitionCo, the Company or any of its Subsidiaries being or becoming obliged
to make a mandatory offer pursuant to Section 35 of the German Takeover Code.


(e)On or prior to the date that is 90 days after the Domination Agreement
Effective Date (or such later date as the Administrative Agent shall agree in
its sole discretion) the Target Refinancing shall have occurred; provided that
if the proceeds of Indebtedness are utilized to effect the Target Refinancing,
such Indebtedness shall be incurred and guaranteed only by the Company and the
Guarantors.


6.30     Designation of Certain Subsidiaries. The Company may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of the Company specifying such designation
and certifying that the conditions to such designation set forth below are
satisfied; provided that:


(i)both immediately before and immediately after any such designation, no
Unmatured Default or Default shall have occurred and be continuing;


(ii)on a Pro Forma Basis, the Company shall be in compliance with the financial
covenants set forth in Sections 6.22 and 6.23 immediately after giving effect to
such designation;


(iii)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Unrestricted Subsidiary shall be an “unrestricted subsidiary”
or otherwise not subject to the covenants under any agreements governing the
Material Indebtedness for borrowed money subject to the covenant in Section
6.28; and


164

--------------------------------------------------------------------------------





(iv)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such designated Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.30.


The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Company in such designated Subsidiary on the
date of designation in an amount equal to the fair market value of the Company
and its Restricted Subsidiaries’ Investment therein, as estimated in good faith
at such time by the Company. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such previously
Unrestricted Subsidiary existing at such time. and (ii) a return on any
Investment by the applicable Loan Party (or its relevant Subsidiaries) in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of such Loan Party’s
(or its relevant Subsidiaries’) Investment in such Subsidiary.


6.31     Security On the Acquisition Closing Date. On the Acquisition Closing
Date, the Administrative Agent shall have received (i) executed copies of the
Security Documents signed by the Loan Parties party thereto, and all other
actions necessary to establish that the Administrative Agent will have a
perfected first priority security interest in the Collateral (subject to Liens
permitted under Section 6.16) shall have been taken and (ii) to the extent
requested by the Administrative Agent, a customary written opinion or opinions
of the Company’s and Guarantors’ counsel, addressed to the Administrative Agent
and Lenders, in form and substance customary for transactions of this type
covering matters relating to the Security Documents and the creation and
perfection of security interests.


Notwithstanding anything herein to the contrary, to the extent any Collateral
(including the grant or perfection of any security interest) is not provided on
the Acquisition Closing Date (other than the grant and perfection of security
interests (i) in material assets located in any state of the United States or
the District of Columbia with respect to which a Lien may be perfected solely by
the filing of a financing statement under the UCC and (ii) in capital stock of
the Company’s material Domestic Restricted Subsidiaries with respect to which a
Lien may be perfected by the delivery of a stock certificate) after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, then (a) the provision of such Collateral may be provided after the
Acquisition Closing Date pursuant to arrangements to be mutually agreed between
the Company and the Administrative Agent) and (b) all provisions of this
Agreement and the Security Agreement (including, without limitation, all
conditions precedent, representations, warranties, covenants, events of default
and other agreements herein and therein) shall be deemed modified to the extent
necessary to permit the foregoing.






















165

--------------------------------------------------------------------------------






ARTICLE VII DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default
(provided that prior to the Domination Agreement Effective Date such provisions
shall not apply to the Target or its Subsidiaries):
7.1     Any representation or warranty made, including without limitation those
deemed made pursuant to Section 4.4 or 4.5, by or on behalf of the Company or
its Subsidiaries to the Lenders or the Administrative Agent in any Loan
Document, in connection with any Loan or Facility Letter of Credit, or in any
certificate or information delivered in writing in connection with any Loan
Document, shall be false in any material respect on the date as of which made.


7.2     Nonpayment of principal of any Loan when due, or nonpayment of interest
on any Loan or of any commitment or ticking fee within five Business Days after
written notice from the Administrative Agent that the same has become due, or
nonpayment of any other obligations under any of the Loan Documents within five
Business Days after written notice from the Administrative Agent that the same
has become due.


7.3     Subject to Section 17.5, the breach by any Loan Party of any of the
terms or provisions in Sections 6.2, 6.3, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17,
6.18, 6.19, 6.20, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, 6.29, 6.31
and/or 10.4(b); provided that the breach of the terms or provisions in Sections
6.22 and/or 6.23 (a “Financial Covenant Default”) shall not constitute a Default
with respect to any Loans or Commitments hereunder, other than the Revolving
Credit Loans, Term A Loans, Revolving Credit Commitments and Term A Commitments
and, solely if the Covenant Holiday Period has ended, the Term A-1 Loans and
Term A-1 Commitments, until the date on which the Revolving Credit Loans and
Term A Loans (if any) have been accelerated, and the Revolving Credit
Commitments and Term A Commitments (if any) have been terminated and, solely if
the Covenant Holiday Period has ended, the Term A-1 Loans (if any) have been
accelerated and the Term A-1 Commitments (if any) have been terminated, in each
case, by (i) if during the Covenant Holiday Period, the Required TLA/RC Lenders
or (ii) if the Covenant Holiday Period has ended, the Required Pro Rata/TLA-1
Lenders.


7.4     The breach by any Loan Party of, or other default by any Loan Party
under, any of the terms or provisions of this Agreement or any other Loan
Document (other than a breach or default which constitutes a Default under
Section 7.1, 7.2 or 7.3) which is not remedied within 30 days after written
notice from the Administrative Agent.


7.5     Failure of the Company or any of its Restricted Subsidiaries to pay when
due any principal of, or premium or interest on (beyond any applicable grace
period therefor) any Indebtedness or net Hedging Obligations to the extent such
Indebtedness and/or net Hedging Obligations aggregate in excess of $50,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Restricted Subsidiaries in the performance of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material


166

--------------------------------------------------------------------------------





Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Company or any of its Restricted Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof;
provided that any breach of the covenants set forth in Section 6.22 and 6.23
giving rise to an event described in this Section 7.5 above shall not, by
itself, constitute Default under any Term Facility (other than the Term A
Facilities and, solely if the Covenant Holiday Period has ended, the Term A-1
Facility) unless (i) if during the Covenant Holiday Period, the Required TLA/RC
Lenders or (ii) if the Covenant Holiday Period has ended, the Required Pro
Rata/TLA-1 Lenders, have accelerated any Term A Loans and Revolving Credit Loans
(and if the Covenant Holiday Period has ended, the Term A-1 Loans) then
outstanding as a result of such breach and such declaration has not been
rescinded on or before the date on which the Term Loan Lenders (other than the
Lenders under the Term A Facilities (and if the Covenant Holiday Period has
ended, the Term A-1 Loans)) declare a Default in connection therewith provided,
further, that this Section 7.5 shall not apply to any Permitted Convertible
Indebtedness to the extent such event or condition occurs as a result of (x) the
satisfaction of a conversion contingency or (y) the exercise by a holder of
Permitted Convertible Indebtedness of a conversion right resulting from the
satisfaction of a conversion contingency, in each case, unless the Company fails
to make any payment and/or delivery of common shares of the Company (or other
reference property in accordance with the applicable terms thereunder) in
connection therewith and such failure continues after any applicable grace
period.


7.6     The Company or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary), shall (i) voluntarily have an order for relief entered
with respect to it under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts or seeking similar relief under any law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or
reorganization or relief of debtors or similar proceeding or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, company or other action to authorize
or effect any of the foregoing actions set forth in this Section 7.6, (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7,
(vii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, or (viii) with respect to any Restricted Subsidiary (other than
an Immaterial Subsidiary) incorporated in Germany is over indebted within the
meaning of section 19 of the Insolvency Code (Insolvenzordnung).


7.7     Without its application, approval or consent, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Restricted Subsidiaries (other than an Immaterial Subsidiary) or any
Substantial Portion of their respective Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Company or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) and such appointment


167

--------------------------------------------------------------------------------





continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 consecutive days.


7.8     Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Restricted Subsidiaries which, when taken together with all other
Property of the Company and its Restricted Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such Condemnation occurs, constitutes a
Substantial Portion and is reasonably likely to have a Material Adverse Effect.


7.9     One or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (other than judgments covered by insurance issued by an
insurer that has accepted coverage and has the ability to pay such judgments)
shall be rendered against the Company, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 90
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Restricted Subsidiary to enforce any such judgment
which is not effectively stayed for a period of 30 consecutive days;


7.10     Any member of the Controlled Group shall fail to pay when due an amount
or amounts aggregating in excess of $50,000,000 which it shall have become
liable to pay under Title IV of ERISA or Sections 412, 431 or 432 of the Code;
or notice of intent to terminate a Single Employer Plan with Unfunded
Liabilities in excess of $50,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in excess of $50,000,000 in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition shall exist that could reasonably be expected to result in
PBGC obtaining a decree adjudicating that any Material Plan must be terminated;
or the determination by the PBGC of liability in excess of $50,000,000 on any
member of the Controlled Group pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to one or more Multiemployer Plans which
causes one or more members of the Controlled Group to incur a current payment
obligation in excess of $50,000,000; or there shall occur a Foreign Plan Event
which causes one or more members of the Controlled Group to incur liability in
excess of
$50,000,000.


7.11     The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the Release by the Company or any of
its Subsidiaries or any other Person of any Hazardous Substance, or any
violation of any applicable Environmental Law, which, in either case, could
reasonably be expected to have a Material Adverse Effect.


7.12     The occurrence of any Change of Control.


168

--------------------------------------------------------------------------------







7.13     On and after the Acquisition Closing Date, any Lien purported to be
created on any material portion of the Collateral under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on such Collateral (subject to Liens Permitted under
Section 6.16), except in connection with a release of such Collateral in
accordance with the terms of this Agreement.


7.14     This Agreement, any Guaranty or any Security Document (after
effectiveness thereof) or, after the Domination Agreement Effective Date and
prior to the date the Target has merged into AcquisitionCo or been converted
into a limited liability company, the Domination Agreement, shall for any reason
cease to be in full force and effect and valid, binding and enforceable in
accordance with its terms after its date of execution, or any Loan Party shall
so state in writing, in each case other than in connection with a release of any
Guaranty or security interest in accordance with the terms of this Agreement.
ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
        
8.1     Acceleration.
(a)If any Default described in Section 7.6 or 7.7 occurs, (i) the obligations of
the Lenders to make Loans hereunder, the Commitments and the obligations of the
Issuers to issue Facility Letters of Credit shall automatically terminate and
the Obligations, including any Make Whole Premium and any other premium payable
pursuant to Section 2.6.3(b) or (c), shall immediately become due and payable
without presentment, demand, protest or notice of any kind, all of which the
Borrowers hereby expressly waive and without any election or action on the part
of the Administrative Agent or any Lender and (ii) each Borrower will be and
become thereby unconditionally obligated, without the need for demand or the
necessity of any act or evidence, to deliver to the Administrative Agent, at its
address specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account, an amount (the “Collateral Shortfall Amount”) equal to the
excess, if any, of:


(A)100% of the sum of the aggregate maximum amount remaining available to be
drawn under the Facility Letters of Credit requested by such Borrower (assuming
compliance with all conditions for drawing thereunder) issued by an Issuer and
outstanding as of such time, over
(B)the amount on deposit for such Borrower in the Letter of Credit Collateral
Account at such time that is free and clear of all rights and claims of third
parties (other than the Administrative Agent and the Lenders) and that has not
been applied by the Lenders against the Obligations of such Borrower.


(b)If any Default occurs and is continuing (other than a Default described in
Section 7.6 or 7.7, and subject to Section 4.6), (i) the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans, the
Commitments and the obligation of the Issuers to issue Facility Letters of
Credit hereunder, or declare the Obligations, including any








169

--------------------------------------------------------------------------------








Make Whole Premium and any other premium payable pursuant to Section 2.6.3(b) or
(c), to be due and payable, or both, whereupon (if so declared) the Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrowers hereby expressly waive and
(ii) the Required Lenders may, upon notice delivered to the Borrowers with
outstanding Facility Letters of Credit and in addition to the continuing right
to demand payment of all amounts payable under this Agreement, make demand on
each such Borrower to deliver (and each such Borrower will, forthwith upon
demand by the Required Lenders and without necessity of further act or evidence,
be and become thereby unconditionally obligated to deliver), to the
Administrative Agent, at its address specified pursuant to Article XIV, for
deposit into the Letter of Credit Collateral Account an amount equal to the
Collateral Shortfall Amount payable by such Borrower


(c)     If at any time while any Default is continuing or the Revolving
Termination Date has occurred, the Administrative Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the
Administrative Agent may make demand on the Borrowers with outstanding Facility
Letters of Credit to deliver (and each such Borrower will, forthwith upon demand
by the Administrative Agent and without necessity of further act or evidence, be
and become thereby unconditionally obligated to deliver), to the Administrative
Agent as additional funds to be deposited and held in the Letter of Credit
Collateral Account an amount equal to such Collateral Shortfall Amount payable
by such Borrower at such time.


(d)     The Administrative Agent may at any time or from time to time after
funds are deposited in the Letter of Credit Collateral Account, apply such funds
to the payment of the Obligations of the relevant Borrowers and any other
amounts as shall from time to time have become due and payable by the relevant
Borrowers to the Lenders under the Loan Documents.


(e)     Neither the Borrowers nor any Person claiming on behalf of or through
the Borrowers shall have any right to withdraw any of the funds held in the
Letter of Credit Collateral Account. After all of the Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations in
respect of which no claim has been made, Hedging Obligations and Obligations in
respect of Cash Management Agreements) or upon the request of the Company if no
Default has occurred and is continuing, any funds remaining in the Letter of
Credit Collateral Account shall be returned by the Administrative Agent to the
applicable Borrower(s) or paid to whoever may be legally entitled thereto at
such time.


(f)     The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any Persons with respect to any such funds.


Notwithstanding the foregoing, during any period during which solely a Financial
Covenant Default has occurred and is continuing, the Administrative Agent may
with the consent of, and shall at the request of, (i) if during the Covenant
Holiday Period, the Required TLA/RC Lenders or (ii) if the Covenant Holiday
Period has ended, the Required Pro Rata/TLA-1


170

--------------------------------------------------------------------------------





Lenders, take any of the foregoing actions described in paragraphs (a), (b), (c)
and (d) above, solely as they relate to the Revolving Credit Lenders and Term A
Lenders (and if the Covenant Holiday Period has ended, also the Term A-1
Lenders) (versus the Lenders), the Revolving Credit Commitments and Term A
Commitments (and if the Covenant Holiday Period has ended, also the Term A-1
Commitments) (versus the Commitments), the Revolving Credit Loans, the Swing
Loans and the Term A Loans (and if the Covenant Holiday Period has ended, also
the Term A-1 Loans) (versus the Loans), and the Letters of Credit. It is agreed
any acceleration of the Term A Loans and termination of the Revolving Credit
Commitments as set forth in this paragraph during the Covenant Holiday Period
shall result in the automatic acceleration of the Term A-1 Loans.


(g)     Further, if the Term A-1 Loans are accelerated or otherwise become due
prior to their maturity date, in each case, as a result of an Event of Default,
as a result of the commencement of a proceeding under any Debtor Relief Law, by
operation of law or as a result of an acceleration thereunder, the amount of
principal of and premium on the Term A-1 Loans that becomes due and payable
shall equal 100% of the principal amount of the Term A-1 Loans plus any Make
Whole Premium or any premium payable pursuant to Section 2.6.3 (b) or (c), as
applicable, then due on the date of such acceleration or such other prior due
date, as if such acceleration or other occurrence were a voluntary prepayment of
the Term A-1 Loans accelerated or otherwise becoming due. Without limiting the
generality of the foregoing, it is understood and agreed that if the Term A-1
Loans are accelerated or otherwise become due prior to their maturity date, in
each case, in respect of any Event of Default, as a result of the commencement
of a proceeding under any Debtor Relief Law, by operation of law or as a result
of an acceleration thereunder, any Make Whole Premium or any premium payable
pursuant to Section
2.6.3 (b) or (c) applicable with respect to a voluntary prepayment of the Term
A-1 Loans will also be due and payable on the date of such acceleration or such
other prior due date as though the Term A-1 Loans were voluntarily prepaid as of
such date and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Term A-1
Lender’s lost profits as a result thereof.


8.2     Amendments.


8.2.1     Subject to the provisions of this Article VIII, the Required Lenders
(or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Unmatured Default or Default hereunder; provided, however, no such
supplemental agreement shall, (i) without the consent of the Administrative
Agent, modify any rights or obligations of any kind of the Administrative Agent,
(ii) without the consent of the Swing Lender, modify any rights or obligations
of any kind of the Swing Lender, and (iii) without the consent of the Issuer,
modify any rights or obligations of any kind of the Issuer, and provided
further, that no such supplemental agreement shall,


(a)without the consent of each Lender directly and adversely affected
thereby:


171

--------------------------------------------------------------------------------





(i)increase any Commitment of any Lender without the written consent of such
Lender;


(ii)extend the final maturity of any Loan, Commitment, Note or Reimbursement
Obligation or forgive all or any portion of the principal amount thereof (it
being understood that a waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment shall not constitute a
reduction in principal), or reduce the stated rate of interest (it being
understood a waiver of default interest is not a reduction in the stated rate of
interest) or fees or extend the time of payment of interest or fees thereon
(other than, with respect to Swing Loans only, any reduction of the rate or
extension of the time of payment of principal, interest or fees thereon (if such
extension is not beyond the Revolving Termination Date) or forgiveness of all or
any portion of the principal amount thereof, which shall require the consent of
the Swing Lender only);


(iii)
reduce or extend the scheduled amortization of any Loans or

Commitments;


(iv)
change the currency in which any Revolving Credit Loan or

Revolving Credit Commitment of any Revolving Credit Lender is denominated (it
being understood that designations of additional Eligible Currencies in
accordance with the definition thereof shall not constitute a change of currency
for purposes of this clause (iv) and that any change described in this clause
(iv) will be deemed to affect only each Revolving Credit Lender); or


(v)change the currency in which any Term B Loan or Term B Commitment is
denominated.


(b)     without the consent of Lenders holding more than 50% of the aggregate
amount of the extensions of credit and unused Commitments under any Class of the
Credit Facilities, adversely affect the rights of such Class in respect of
payments in a manner different than such supplemental agreement affects the
rights of any other Class in respect of payments (it being understood and agreed
that (A) any amendments or other modifications permitted by Section 2.19 or
8.2.4 shall not be deemed to alter the manner in which payments are shared or
alter any other pro rata sharing of payments and (B) any “amend-and-extend”
transaction that extends an applicable Credit Facility’s termination date only
for those Lenders that agree to such an extension shall not be deemed to alter
the manner in which payments are shared or alter any other pro rata sharing of
payments).


(c)     without the consent of all Lenders:


(i)     Amend this Section 8.2.1 or reduce the percentage specified in the
definitions of Required Lenders, Required Revolving Credit Lenders, Required
Term A Lenders, Required TLA/RC Lenders or Required Term B Lenders.


(ii)     Release all or substantially all of the Liens on the Collateral
securing the Obligations or the Guarantors from the Guaranty, provided that for
the avoidance of doubt releases pursuant to Section 11.9 will not require any
amendment or waiver of this Agreement (it being understood that the
determination that any assets


172

--------------------------------------------------------------------------------





acquired after the Execution Date shall not constitute or be required to
constitute Collateral shall not be deemed a release of Collateral).


(iii)     Permit any Borrower to assign its rights under this Agreement (it
being understood that with respect to a Subsidiary Borrower, such consent shall
only be required with respect to each Revolving Credit Lender).


8.2.2     In addition to amendments effected pursuant to the foregoing, Schedule
1.1(a) and Schedule 1.1(c) may be amended as follows:


(i)Schedule 1.1(a) will be automatically amended to add the Replacement
Facilities Commitments of the Lenders who become party to this Agreement
pursuant to the Replacement Facilities Effective Date Documentation.


(ii)Schedule 1.1(c) will be automatically amended to add Wholly Owned Restricted
Subsidiaries of the Company as additional Subsidiary Borrowers upon the
satisfaction of each of the following conditions: (a) the execution and delivery
by the Company, any such Subsidiary Borrower and the Administrative Agent, of a
Subsidiary Joinder Agreement providing for any such Restricted Subsidiary to
become a Subsidiary Borrower, (b) the delivery to the Administrative Agent of
(A) a Domestic Subsidiary Opinion or Foreign Subsidiary Opinion, as the case may
be, in respect of such additional Subsidiary Borrower and (B) such other
documents and information with respect thereto as the Administrative Agent shall
reasonably request (including without limitation organizational documents,
resolutions (if applicable), incumbency certificates and any other documents and
information required by the Act (as defined in Section 10.11)), (c) the making
of Loans by the applicable Lenders to, and the issuance of Facility Letters of
Credit by the applicable Issuer for the benefit of, such additional Subsidiary
Borrower would not violate any applicable law, rule, regulation, or directive,
whether or not having the force of law and will not require the Administrative
Agent or any applicable Lender or Issuer to do business in or be qualified to do
business in such Subsidiary Borrower’s jurisdiction or be subject to any
unreimbursed or unindemnified Taxes or other material expenses (other than, for
the avoidance of doubt, such Taxes the Company or the applicable Subsidiary
Borrower agree to indemnify pursuant to Section 3.4 or otherwise) as reasonably
determined by the Administrative Agent in consultation with the applicable
Lenders, and (d) the written approval of the Administrative Agent in its sole
discretion.


(iii)Schedule 1.1(c) will be automatically amended to remove any Subsidiary as a
Subsidiary Borrower upon (A) written notice by the Company to the Administrative
Agent to such effect and (B) repayment in full of all outstanding Loans, and all
other Obligations (other than contingent indemnification obligations in respect
of which no claim has been made, Hedging Obligations and Obligations in respect
of Cash Management Agreements) pursuant to any Loan Document, of such Subsidiary
Borrower.


(iv)It is acknowledged and agreed that there may be more than one Foreign
Subsidiary Borrower, provided that there may not be a number thereof more than
reasonably allowed by the Administrative Agent. In addition, no Foreign
Subsidiary may become a Foreign Subsidiary Borrower if any Lender that as a
result thereof would be


173

--------------------------------------------------------------------------------





obligated to lend to it may not at such time legally lend to such Foreign
Subsidiary unless other arrangements in respect thereof have been made that are
acceptable to such Lender.


8.2.3     Notwithstanding anything herein to the contrary, Defaulting Lenders
shall not be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver and, for
purposes of determining the Required Lenders, the Required Revolving Credit
Lenders, the Required Term A Lenders, the Required Term A-1 Lenders, the
Required TLA/RC Lenders, the Required Pro Rata/TLA-1 Lenders and the Required
Term B Lenders, the Commitments and the Aggregate Outstandings of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.17(b).


8.2.4     Notwithstanding anything to the contrary herein or in any other Loan
Document,
(a) this Agreement and any other Loan Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers to each relevant Loan Document (i) to add one or more
credit facilities (in addition to the Incremental Term Loans pursuant to Section
2.19 and refinancing Loans pursuant to Section 2.21) to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Credit Loans, the
Term A Loans, the Term A-1 Loans, the Term B Loans and the Incremental Term
Loans and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders; (b) Incremental Amendments, Refinancing
Facility Agreements and Permitted Amendments may be executed and shall be
effective in accordance with the terms of Section 2.19, 2.21 or 2.22, as
applicable when signed by the parties required under the applicable such Section
2.19; (c) (i) during the Covenant Holiday Period, only the consent of the
Required TLA/RC Lenders shall be necessary to (and only the Required TLA/RC
Lenders shall have the ability to) amend or waive any covenant set forth in
Section 6.22(a) or 6.23(a) hereunder (or any defined term to the extent used in
any of the foregoing), provided that any such amendment may only affect the
periods ended or ending during the Covenant Holiday Period, (ii) after the
Covenant Holiday Period or with respect to periods ended or ending after the
Covenant Holiday Period, only the consent of the Required Pro Rata/TLA-1 Lenders
shall be necessary to (and only the Required Pro Rata/TLA-1 Lenders shall have
the ability to) amend or waive any covenant set forth in Section 6.22(a) or
6.23(a) hereunder (or any defined term to the extent used in any of the
foregoing), (iii) at all times, the consent of the Required Pro Rata/TLA-1
Lenders shall be necessary to (and only the Required Pro Rata/TLA-1 Lenders
shall have the ability to) amend Section 6.22(b) or (d), Section 6.23(b) or (d),
the definition of “Covenant Reset Trigger” or the definition of “Pre- Amendment
Covenant Ratio” (or any defined term to the extent used in any of the
foregoing), (iv) at all times, the consent of the Required TLA-1 Lenders shall
be necessary to (and only the Required TLA-1 Lenders shall have the ability to)
amend the definition of “Covenant Holiday Period” (or any defined term to the
extent used therein), (v) at all times, any modification to the Make Whole
Provisions (or the definition thereof), Section 2.5(d), Section 2.5(e), the
definition of “Required TLA-1 Lenders”, the definition of “Initial Principal
Lenders” (or any defined term used in any of the foregoing) shall require the
consent of each affected Term A-1 Lender and (vi) any amendment to Section
6.22(c), Section 6.23(c), this Section 8.2.4(c), the lead-in paragraph of Annex
I, the definition of “Required Pro Rata/TLA-1 Lenders” or clause (xxii) of the
definition of “Covenant Reset Trigger” (or any defined term used in any of the
foregoing) shall require the


174

--------------------------------------------------------------------------------





consent of each Revolving Credit Lender, Term A Lender and Term A-1 Lender
adversely affected thereby, in each case of clauses (i) through (vi) above, even
if the effect of any such amendment would permit an Advance to be made; (d) only
the consent of the Lenders holding more than 50% of the aggregate amount of the
extensions of credit and unused Commitments under any Class of the Credit
Facilities shall be necessary to amend or waive any condition to funding such
Class of Credit Facilities set forth herein; and (f) any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.


8.2.5     Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Company only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any error, ambiguity, omission,
defect or inconsistency in order to more accurately reflect the intent of the
parties, provided that (x) prior written notice of such proposed cure shall be
given to the Lenders and (y) the Required Lenders do not object to such cure in
writing to the Administrative Agent within five Business Days of such notice. In
connection with the addition of any Agreed Currency, the Administrative Agent
and the Company may, without the consent of any other party hereto, make such
changes to this agreement as they deem necessary to reflect the addition of such
Agreed Currency. In connection with any amendments required by or appropriate to
effectuate Sections 6.28, 17.1, 17.2, 17.3 and/or 17.5, the Administrative Agent
and the Company may, without the consent of any other party hereto, make such
changes to this Agreement as they deem necessary to reflect the changes required
by such Sections.


8.2.6     Notwithstanding anything to the contrary herein or in any other Loan
Document,
(a)no modification or waiver of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent; (b) no modification or waiver of any provision of this
Agreement relating to the Swing Lender shall be effective without the written
consent of the Swing Lender; (c) no modification or waiver of any provision of
this Agreement relating to any Issuer shall be effective without the written
consent of such Issuer; and (d) the Administrative Agent may waive payment of
the fee required under Section 13.1 without obtaining the consent of any other
party to this Agreement.


8.2.7     Notwithstanding anything to the contrary herein or in any other Loan
Document, guarantees, collateral documents and related documents executed by
Loan Parties in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other person, by the applicable Loan Party or Loan Parties and the
Administrative Agent in its sole discretion, to (A) effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, (B) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable requirements of law,
or


175

--------------------------------------------------------------------------------





(C) to cure ambiguities, omissions, mistakes or defects or to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.


8.3    Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrowers to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations (other than contingent indemnification obligations in respect of
which no claim has been made, Hedging Obligations and Obligations in respect of
Cash Management Agreements) have been paid in full.


ARTICLE IX
GUARANTEE


9.1     Guarantee.


(a)The Company hereby unconditionally and irrevocably guarantees to the Secured
Parties and their respective successors, endorsees, transferees and assigns, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (for the avoidance of
doubt, other than Obligations for which the Company is already the direct
obligor); and


(b)The Company further agrees to pay any and all reasonable expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which are
paid or incurred by the Administrative Agent, or any Lender in enforcing any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Company under
this Section 9.1 or, in the case of the Administrative Agent, obtaining advice
of counsel in respect thereof. This Section shall remain in full force and
effect until the Obligations (other than contingent indemnification obligations
in respect of which no claim has been made, Hedging Obligations and Obligations
in respect of Cash Management Agreements) are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto the
Borrowers may be free from any Obligations.


(c)No payment or payments made by any Borrower or any other Person or received
or collected by any Secured Party from any Borrower or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Company hereunder, which shall, notwithstanding any such
payment or payments, remain liable hereunder for the Obligations until all
Obligations




176

--------------------------------------------------------------------------------






        
(other than contingent indemnification obligations in respect of which no claim
has been made, Hedging Obligations and Obligations in respect of Cash Management
Agreements) are paid in full and the Commitments are terminated.


(d)     The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to a Secured Party on account of its liability under this
Section 9.1, it will notify the Administrative Agent and such Secured Party in
writing that such payment is made under this Section 9.1 for such purpose.


9.2     No Subrogation. Notwithstanding any payment or payments made by the
Company hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of any Secured Party against the Borrowers or
against any guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall the Company seek or be
entitled to seek any contribution or reimbursement from the Borrowers in respect
of payments made by the Company hereunder, until all amounts owing to the
Secured Parties by the Borrowers on account of the Obligations (other than
contingent indemnification obligations in respect of which no claim has been
made, Hedging Obligations and Obligations in respect of Cash Management
Agreements) are paid in full and the Commitments are terminated. If any amount
shall be paid to the Company on account of such subrogation rights at any time
when all of the Obligations (other than contingent indemnification obligations
in respect of which no claim has been made, Hedging Obligations and Obligations
in respect of Cash Management Agreements) shall not have been paid in full, such
amount shall be held by the Company in trust for the Administrative Agent and
the Lenders, segregated from other funds of the Company, and shall, forthwith
upon receipt by the Company, be turned over to the Administrative Agent in the
exact form received by the Company (duly endorsed by the Company to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Administrative Agent may
determine. The provisions of this paragraph shall survive the termination of
this Agreement and the payment in full of the Obligations (other than contingent
indemnification obligations in respect of which no claim has been made, Hedging
Obligations and Obligations in respect of Cash Management Agreements) and the
termination of the Commitments.


9.3     Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Company shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Company, and without notice to or further
assent by the Company, any demand for payment of any of the Obligations made by
the Administrative Agent, the Required Lenders or as applicable another Secured
Party may be rescinded by the Administrative Agent or the Required Lenders or as
applicable another Secured Party, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any guarantee therefor or right of offset with respect thereto, may, from
time to time, in whole or in part be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Required Lenders or as applicable another Secured Party, and any Loan
Documents and any other documents executed and delivered in connection with the
Obligations may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the provisions thereof as the Administrative Agent (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any guarantee or right


177

--------------------------------------------------------------------------------





of offset at any time held by the Administrative Agent, any Lender or as
applicable another Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. None of the Administrative Agent,
any Lender or as applicable another Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for this Agreement or any property subject thereto. When
making any demand hereunder against the Company, the Administrative Agent, any
Lender or as applicable another Secured Party may, but shall be under no
obligation to, make a similar demand on any other guarantor, and any failure by
the Administrative Agent, any Lender or as applicable another Secured Party to
make any such demand or to collect any payments from any other guarantor or any
release of the Borrowers or such other guarantor shall not relieve the Company
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent, any Lender or as applicable another Secured Party against
the Company. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


9.4     Guarantee Absolute and Unconditional. The Company waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by any Secured Party upon this Agreement or
acceptance of this Agreement; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Agreement; and all dealings
among the Borrowers, on the one hand, and the Secured Parties, on the other,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Agreement. The Company waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Subsidiary Borrowers and the Company with respect to the Obligations. This
Article IX shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of this Agreement, any other Loan Document, any of the
Obligations or any guarantee or right of offset with respect thereto at any time
or from time to time held by the Administrative Agent or any Lender or as
applicable another Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance by any Borrower) which may at
any time be available to or be asserted by any Borrower against the
Administrative Agent, any Lender or as applicable another Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of any
Borrower) that constitutes, or might be construed to constitute, an equitable or
legal discharge of the Borrowers for the Obligations, or of the Company under
this Section 9.4, in bankruptcy or in any other instance (other than a defense
of payment or performance by the Borrowers). When pursuing its rights and
remedies hereunder against the Company, the Administrative Agent and any Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against any Borrower or any other Person or against any guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent, any Lender or as applicable another Secured Party to
pursue such other rights or remedies or to collect any payments from the
Borrowers or any such other Person or to realize upon any such guarantee or to
exercise any such right of offset, or any release of the Borrowers or any such
other Person or of any such guarantee or right of offset, shall not relieve the
Company of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, any Lender or as applicable another Secured Party against
the Company. This Article IX shall remain in full force and effect and be
binding in accordance with and to the extent of its terms


178

--------------------------------------------------------------------------------





upon the Company and its successors and assigns, and shall inure to the benefit
of the Secured Parties, and their respective successors, indorsees, transferees
and assigns, until all the Obligations (other than contingent indemnification
obligations in respect of which no claim has been made, Hedging Obligations and
Obligations in respect of Cash Management Agreements) have been satisfied by
payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Borrowers may be free
from any Obligations. The obligations of the Company under this Article IX shall
be joint and several with all obligations of all other Guarantors under any
Guaranty at any time (provided that, for the avoidance of doubt, any Guarantor
that is an Excluded Subsidiary shall not be liable under any Guaranty for the
Obligations of the Company or any other Domestic Loan Party, and provided
further that no Guarantor shall have joint and several liability with respect to
any Excluded Swap Obligation of such Guarantor), and the Administrative Agent
shall have the right, in its sole discretion to pursue its remedies against any
Guarantor without the need to pursue its remedies against any other Guarantor,
whether now or hereafter in existence, or against any one or more Guarantors
separately or against any two or more jointly, or against some separately and
some jointly.


9.5     Reinstatement. This Article IX shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent, any Lender or as applicable another Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Borrower or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


9.6     Payments. The Company hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due.


ARTICLE X


GENERAL PROVISIONS


10.1     Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of the Loan
Documents and the making of the
Loans herein contemplated.


10.2     Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to a
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


10.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.




179

--------------------------------------------------------------------------------








10.4     Entire Agreement; Integration. (a) The Loan Documents embody the entire
agreement and understanding among the Borrowers, the Administrative Agent and
the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent and the Lenders relating to the subject
matter thereof other than any separate letter agreements among any Borrower and
any Arrangers and/or the Administrative Agent which survive the execution of the
Loan Documents.


(b)     Notwithstanding any other provision of this Agreement to the contrary
(including Section 8.2), upon the Administrative Agent’s request, the Company
agrees to promptly execute and deliver such amendments to this Agreement as
shall be necessary to implement any modifications pursuant to any separate
letter agreements referenced in Section 10.4(a), and such amendments shall only
require the consent of the Administrative Agent (acting at the direction of the
Arranger(s) required to effect such change under such letter agreements) and the
Company.


10.5     Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders and Issuers hereunder are several and not joint and
no Lender or Issuer shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of any Lender or Issuer to perform any of its obligations hereunder
shall not relieve any other Lender or Issuer from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns.


10.6     Expenses; Indemnification.


(a)The Company shall reimburse the Administrative Agent, the Arrangers and their
respective Affiliates for any reasonable out-of-pocket costs and expenses
documented in reasonable detail (limited in the case of legal fees and expenses,
to the reasonable fees, charges and disbursements of one firm of counsel and a
single firm of local counsel in each relevant jurisdiction, in each case acting
for the foregoing collectively), upon presentation of a reasonably detailed
statement of all such costs and expenses, paid or incurred by the Administrative
Agent, the Arrangers and their respective Affiliates in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration (including, without limitation, preparation of
the reports described below) of the Loan Documents (which, in the case of
preparation, negotiation, execution, delivery and administration of the Loan
Documents shall be limited to a single counsel and a single local counsel in
each relevant jurisdiction), as well as all reasonable out-of-pocket costs and
expenses incurred by the Issuers in connection with the issuance, amendment,
renewal or extension of Facility Letters of Credit or any demand for payment
thereunder. The Company also agrees to reimburse the Administrative Agent, the
Issuers and the Lenders for any reasonable out-of- pocket costs and expenses
(limited in the case of legal fees and expenses, to the fees, charges and
disbursements of one firm of counsel and a single firm of local counsel in each
relevant jurisdiction, in each case acting for the foregoing collectively, plus
in the case of an actual or perceived conflict of interest where the person
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected person
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected


180

--------------------------------------------------------------------------------





person) paid or incurred by the Administrative Agent, any Issuer or any Lender
in connection with the collection and enforcement of the Loan Documents. The
Company also agrees to reimburse each of the Initial TLA-1 Principal Lenders for
any reasonable and documented out- of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees, expenses and
disbursements of Stroock & Stroock & Lavan LLP, as counsel to an Initial TLA-1
Principal Lender, and Paul, Weiss, Rifkind, Wharton & Garrison LLP, as counsel
to an Initial TLA-1 Principal Lender, and any reasonably necessary local or
foreign counsel and other professional advisors, of any Initial TLA-1 Principal
Lender) in connection with the Sixth Amendment, including actions and
investigations undertaken in accordance with the terms of the Sixth Amendment in
respect of the provision of additional Collateral in respect of the Obligations.


(b)     The Company hereby further agrees to indemnify the Administrative Agent,
the Arrangers, the Issuers, each Lender and the respective Related Parties of
each of the foregoing (each such party, an “Indemnitee”) and hold them harmless
from and against all losses, claims, damages, liabilities and related expenses,
including without limitation, any reasonable and documented (in reasonable
detail) legal fees and expenses (but limited in the case of legal fees and
expenses, to a single firm of counsel for all such Indemnitees, taken as a
whole, and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee)) of any such Indemnitee to
the extent arising out of, in connection with or as a result of the
Transactions, including, without limitation, the financings contemplated
thereby, or any transactions connected therewith or any claim, litigation,
investigation or proceeding (regardless of whether any such Indemnitee is a
party thereto and regardless of whether such claim, litigation, investigation or
proceeding is brought by a third party or by the Company or any of its
Subsidiaries) to the extent related to any of the foregoing; provided that the
foregoing indemnity will not, as to any Indemnitee, apply to losses, claims,
damages, liabilities and related expenses to the extent they (a) are found in a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnitee or
any of its Related Parties, (b) result from a claim brought by the Company or
any of its Subsidiaries against such Indemnitee or any of its Related Parties
for material breach of such Indemnitee’s or any of its Related Parties’
obligations hereunder if the Company or such Subsidiary has obtained a final and
non-appealable judgment in its or its Subsidiary’s favor on such claim as
determined by a court of competent jurisdiction or (c) any dispute solely among
Indemnitees or their respective Related Parties other than claims against any
agent or arranger in its capacity or in fulfilling its role as agent or arranger
or any similar role under the Credit Facilities and other than claims to the
extent arising out of any act or omission on the part of the Company or its
Affiliates. This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.
The obligations of the Company under this Section 10.6 shall survive the
termination of this Agreement.


181

--------------------------------------------------------------------------------





10.7     Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.


10.8     Nonliability of Lenders. The relationship between the Borrowers and the
Lenders, Issuers and the Administrative Agent shall be solely that of borrower
and lender. Neither the Administrative Agent, Issuers nor any Lender shall have
any fiduciary responsibilities to any Borrower. Neither the Administrative
Agent, Issuers nor any Lender undertakes any responsibility to any Borrower to
review or inform any Borrower of any matter in connection with any phase of such
Borrower’s business or operations. Each Borrower agrees that neither the
Administrative Agent, Issuers nor any Lender shall have liability to any
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by any Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
except to the extent it is determined by a court of competent jurisdiction in a
final and non-appealable order that such losses resulted from the gross
negligence or willful misconduct of, or material breach of any of the Loan
Documents by, the party from which recovery is sought. Neither the
Administrative Agent Issuers nor any Lender shall have any liability with
respect to, and each Borrower hereby waives, releases and agrees not to sue for,
any special, punitive, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents, the Transactions or the other transactions contemplated thereby.


10.9     Confidentiality.


(a)Each of the Administrative Agent, the Issuers and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and be instructed and
agree to keep such Information confidential), (ii) to the extent requested by
any regulatory authority or by applicable laws or regulations, (iii) to the
extent required by any subpoena or similar legal process, provided, however, to
the extent permitted by applicable law and if practical to do so under the
circumstances, that the Person relying on this clause (iii) shall provide the
Company with prompt notice of any such required disclosure so that the Company
may seek a protective order or other appropriate remedy, and in the event that
such protective order or other remedy is not obtained, such Person will furnish
only that portion of the Information which is legally required, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (vii) as permitted by Section
13.2 hereof, (viii) with the consent of the Company or (ix) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or any agreement contemplated by this Section or (2) becomes


182

--------------------------------------------------------------------------------





available to the Administrative Agent, the Issuers or any Lender on a
nonconfidential basis from a source other than the Company (and not in breach of
this Section or any agreement contemplated by this Section). For the purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuer or any Lender on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


(b)     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.9(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON- PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH
MATERIAL NON- PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)     NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUERS AND THE LENDERS ACKNOWLEDGES THAT SOME OR ALL
OF THE INFORMATION AS DEFINED IN SECTION 10.9(a) IS OR MAY BE PRICE SENSITIVE
INFORMATION AND THAT THE USE OF SUCH INFORMATION MAY BE REGULATED OR PROHIBITED
BY APPLICABLE LEGISLATION INCLUDING SECURITIES LAWS RELATING TO INSIDER TRADING
(UNDER THE GERMAN SECURITIES TRADING ACT (Wertpapierhandelsgesetz - WpHG) OR
OTHERWISE) AND EACH OF THE ADMINISTRATIVE AGENT, THE ISSUERS AND THE LENDERS
UNDERTAKES NOT TO USE ANY INFORMATION FOR ANY UNLAWFUL PURPOSE.


(d)     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC


183

--------------------------------------------------------------------------------







INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


10.10     Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Loans provided for
herein.


10.11     USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it may be required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the Patriot Act.


10.12     Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or Facility
Letter of Credit, together with all fees, charges and other amounts which are
treated as interest on such Loan or Facility Letter of Credit under applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan or Facility Letter of Credit in
accordance with applicable law, the rate of interest payable in respect of such
Loan or Facility Letter of Credit hereunder, together with all Charges payable
in respect thereof, shall be limited to the Maximum Rate and, to the extent
lawful, the interest and Charges that would have been payable in respect of such
Loan or Facility Letter of Credit but were not payable as a result of the
operation of this Section 10.12 shall be cumulated and the interest and Charges
payable to such Lender or Issuer in respect of other Loans or Facility Letter of
Credit shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender or
Issuer.


ARTICLE XI


THE ADMINISTRATIVE AGENT


11.1     Appointment. Each of the Lenders and the Issuers hereby irrevocably
appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


11.2     Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.


11.3     Limitation of Duties and Immunities. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Unmatured Default has occurred and is




184

--------------------------------------------------------------------------------








continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as required hereunder), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.2.1) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default or Unmatured Default unless and until written
notice thereof is given to the Administrative Agent by a Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


11.4     Reliance on Third Parties. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


11.5     Sub-Agents. The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Without limiting the foregoing, J.P. Morgan Europe Limited, an Affiliate of the
Administrative Agent, or any successor-in-interest-thereto, may perform the
Administrative Agent’s functions with respect to Loans denominated in any
Available Foreign Currency, including Swing Loans.


11.6     Successor Agent. The Administrative Agent may resign upon 30 days’
notice by notifying the Lenders, the Issuers and the Company. Upon any such
notice of resignation, the


185

--------------------------------------------------------------------------------





Required Lenders shall have the right, in consultation with the Company, to
appoint a successor from among the Lenders that is a bank with an office in New
York, New York, or an Affiliate of any such bank. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuers, appoint a successor Administrative Agent which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with the notice given by the Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.6 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


11.7     Independent Credit Decisions. Each Lender and Issuer acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or Issuer and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuer further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and each Lender and Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Issuer and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder. Each Lender and Issuer
acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and letters of credit and not investments in a business
enterprise or securities.


11.8     Other Agents. Neither any of the Lenders identified in this Agreement
as a Syndication Agent, Arranger, documentation agent and/or co-agent shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as a Lender. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.


11.9     Permitted Release of Collateral and Guarantors.


(a)Automatic Release. If any Collateral is the subject of a Disposition (other
than to another Domestic Loan Party) which is permitted under Section 6.14, the
Liens in such Collateral granted under the Loan Documents shall automatically
terminate with respect to such Collateral, and such Collateral will be disposed
of free and clear of all such Liens.


(b)Written Release. The Administrative Agent is authorized to release of record,
and shall release of record, any Liens encumbering any Collateral that is the
subject of a


186

--------------------------------------------------------------------------------





Disposition described in clause (a) above upon an authorized officer of the
Company certifying in writing to the Administrative Agent that the proposed
Disposition of Collateral is not to a Domestic Loan Party and is permitted under
Section 6.14. To the extent the Administrative Agent is required to execute any
release documents in accordance with the immediately preceding sentence, the
Administrative Agent shall do so promptly upon request of the Company without
the consent or further agreement of any Secured Party. If the Disposition of
Collateral is not permitted under or pursuant to the Loan Documents, the Liens
encumbering the Collateral may only be released in accordance with the other
provisions of this Section 11.9 or the provisions of Section 8.2.


(c)     Other Authorized Release and Subordination. The Administrative Agent is
irrevocably authorized by the Secured Parties, without any consent or further
agreement of any Secured Party to: (i) subordinate or release the Liens granted
to the Administrative Agent to secure the Obligations with respect to any
Property which is permitted to be subject to a Lien of the type described in
clauses (a), (b), (c), (d) and (f) of the definition of Permitted Encumbrances
and clauses (ii) and (vii) of Section 6.16, (ii) release the Administrative
Agent’s Liens upon the termination in full of the Commitments and the repayment
in full of all Obligations (other than contingent indemnification obligations
not then due, Hedging Obligations and Obligations in respect of Cash Management
Agreements); provided, that if as of the date of the requested release under
clause (i): (A) any Borrower is subject to a proceeding of the type described in
Section 7.6 or 7.7, or (B) the Administrative Agent is applying the proceeds of
Collateral in accordance with Section 2.10(b), then the Administrative Agent
shall not release its Liens until the termination in full of the Commitments and
the repayment in full of all Obligations (other than contingent indemnification
obligations not then due, Hedging Obligations and Obligations in respect of Cash
Management Agreements).


(d)     Authorized Release of Guarantors. If the Administrative Agent shall have
received a certificate of an Authorized Officer of the Company requesting the
release of a Guarantor, certifying that the Administrative Agent is authorized
to release such Guarantor because (x) the Capital Stock issued by such Guarantor
have been disposed of to a Person other than a Domestic Loan Party in a
transaction permitted by Section 6.14 (or with the consent of the Required
Lenders pursuant to Section 8.2)) or (y) such Guarantor is no longer required to
provide a guaranty pursuant to Section 2.18 (including, but not limited to, the
release upon or after the Acquisition Closing Date of any Guarantor that is an
Excluded Subsidiary) then the Administrative Agent is irrevocably authorized by
the Secured Parties, without any consent or further agreement of any Secured
Party to release the Liens granted to the Administrative Agent to secure the
Obligations in the assets of such Guarantor and release such Guarantor from all
obligations under the Loan Documents; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of any Senior Notes,
New Senior Unsecured Notes, if applicable, the Existing Loan Agreement (or any
backstop facilities in replacement thereof) or any Indebtedness Refinancing of
any of the foregoing. To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall do so promptly upon request of the
Company without the consent or further agreement of any Secured Party.


(e)     Intercreditor Arrangements. The Administrative Agent is authorized to
enter into any intercreditor or subordination agreement with respect to
Indebtedness that is (i)


187

--------------------------------------------------------------------------------





required or permitted to be subordinated hereunder and/or (ii) secured by Liens
and which Indebtedness contemplates or would necessitate an intercreditor,
subordination or collateral trust agreement (any such agreement, an “Additional
Agreement”), and the Secured Parties acknowledge that any Additional Agreement
is binding upon them. Each Secured Party (a) agrees that it will be bound by,
and will not take any action contrary to, the provisions of any Additional
Agreement and (b) hereby authorizes and instructs the Administrative Agent to
enter into any Additional Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.


11.10     Perfection by Possession and Control. The Administrative Agent hereby
appoints each of the other Lenders to serve as bailee to perfect the
Administrative Agent’s Liens in any Collateral (other than deposit, securities
or commodity accounts) in the possession of any such other Lender and each
Lender possessing any such Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.


11.11     Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Person (other than a party hereto) (a “non-Party Secured Party”)
that is owed any Obligation is bound by the terms of the Loan Documents. But
notwithstanding the foregoing: (a) neither the Administrative Agent, any Lender,
any Issuer nor any Loan Party shall be obligated to deliver any notice or
communication required to be delivered to any Lender or Issuer under any Loan
Documents to any non-Party Secured Party; and (b) no non-Party Secured Party
that is owed any Obligation shall be included in any voting determinations under
the Loan Documents or entitled to consent to, reject, or participate in any
manner in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any non-Party Secured Party who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the parties to the Loan Documents in connection with all matters relating
to the Loan Documents. The Obligation owed to any non-Party Secured Party that
is an Affiliate of a Lender (or a Person that was a Lender at the time of
designation of any such obligation as an Obligation) shall be considered the
Obligation of its related Lender for all purposes under the Loan Documents and
such Lender shall be solely responsible to the other parties hereto for all the
obligations of such Affiliate under any Loan Document.


11.12     Actions in Concert. Notwithstanding anything contained in any of the
Loan Documents, each Borrower, the Administrative Agent and each Lender and
Issuer hereby agree that (A) no Secured Party shall have any right individually
to realize upon any of the Collateral under any Security Documents or to enforce
the guarantee set forth in any Guaranty, it being understood and agreed that all
powers, rights and remedies under any Guaranty and the Security Documents may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties in accordance with the terms thereof and (B) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender or Issuer may be
the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Secured Party in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on


188

--------------------------------------------------------------------------------





account of the purchase price for any Collateral payable by the Administrative
Agent at such sale.


ARTICLE XII


SETOFF; ADJUSTMENTS AMONG LENDERS


12.1     Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any and
all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender to
or for the credit or account of any Borrower may be offset and applied toward
the payment of the Obligations owing by such Borrower (it being agreed
receivables owing from Lenders (or, for the avoidance of doubt, Affiliates or
Approved Funds thereof) that are subject to a Permitted Securitization permitted
under this Agreement shall not be subject to setoff); provided, that if any
Defaulting Lender shall exercise such right of setoff, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.


12.2     Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations owing from a Borrower (other than
payments received pursuant to Section 3.2, 3.3, 3.4, 10.6 or as otherwise
expressly set forth in this Agreement (including payment of premium resulting
from a forced assignment of Term A-1 Loans pursuant to Section 3.5)) in a
greater proportion than that received by any other Lender on its Obligations
owing from such Borrower, such Lender agrees, promptly upon demand, to purchase
a portion of the Advances to such Borrower held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of Advances to
such Borrower. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives any protection for its
Obligations or such amounts which may be subject to setoff from or with respect
to any Borrower, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such protection ratably
in proportion to their Obligations owing by such Borrower; provided, however,
that no amount received from or with respect to any Borrower shall be applied to
any Excluded Swap Obligation of such Borrower. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.






189

--------------------------------------------------------------------------------






ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


13.1     Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees, other than an Ineligible Person or a
Disqualified Lender, all or a portion of its rights and obligations under this
Agreement (including all or a portion of any of its Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:


(A)the Company, provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default under Sections 7.2, 7.6 or 7.7 has occurred and is continuing, any other
assignee, and provided, further, that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof.


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund.


(C)the Issuers and the Swing Lender, provided that no consent of the Issuers or
Swing Lender shall be required for (x) an assignment of any Commitment to an
assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (y) an assignment of a Loan or a
Commitment under a Term Facility.


(ii)
    Assignments    shall    be    subject    to    the    following    additional
conditions:


(A)except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of such


190

--------------------------------------------------------------------------------





Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent Amount of $5,000,000 or in the case of the Term B Facility,
the Dollar Equivalent Amount of $1,000,000, as applicable, unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default under Sections 7.2, 7.6 or
7.7 has occurred and is continuing or if the assignment is to another Lender or
an Affiliate of a Lender;


(B)     each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to any Class of Commitments or Loans;
    
(C)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)     the assignee, if it has not already done so, shall deliver to the
Administrative Agent any tax forms required by Section 3.4(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


For the purposes of this Section 13.1, the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed, underwritten, advised or subadvised by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
manages or subadvises a Lender.


(iii)     Notwithstanding anything to the contrary herein, a Term B Lender may
assign all or any portion of its Term B Loans hereunder to the Company or any of
its Subsidiaries, but only if (a) any such proposed purchase of Term B Loans
shall be made pursuant to customary Dutch auction procedures open to all Term B
Lenders on a pro rata basis to terms to be agreed by the Administrative Agent
(such agreement not to be unreasonably withheld, conditioned or delayed), (b) no
Default or Unmatured Default has occurred and is continuing at the time of such
assignment, (c) no proceeds of the Revolving Credit Facility (or Existing Loan
Agreement) are used to acquire such Term B Loans and (d) such Term B Loans are
automatically and permanently cancelled


191

--------------------------------------------------------------------------------





immediately upon the effectiveness of such assignment and are thereafter no
longer be outstanding for any purpose hereunder.


(iv)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, subject to
paragraph (d) of this Section, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.4 (subject to the
requirements and limitations of Section 3.4) and 10.6 and the obligations of
Section 10.9 with respect to Information (as defined in such Section) received
by it while a Lender). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(v)     The Administrative Agent, acting for this purpose as a non- fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of and stated interest on the Loans and Reimbursement Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).    The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Issuer and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuer and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(vi)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 3.4(f) (unless the assignee
shall already have provided such forms), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee is a Defaulting Lender, the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.


192

--------------------------------------------------------------------------------





(c)     Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuer or the Swing Lender, sell participations to one or more banks
or other entities, other than an Ineligible Person or, to the extent a list
thereof has been posted by the Administrative Agent to all the Lenders,
Disqualified Lenders (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second proviso to Section
8.2.1 that affects such Participant. Subject to paragraph (d) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.2, 3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
except as provided under Section 13.1(d). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.1 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.2 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts of and stated interest on each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(d)     No Participant shall be entitled to receive any greater payment under
Section 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment


193

--------------------------------------------------------------------------------





of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


13.2     Dissemination of Information. Each Borrower authorizes each Lender to
disclose, solely in compliance with applicable laws, to any Participant or
potential assignee or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
Loan Documents and the creditworthiness of the Company and its Subsidiaries
(including the Disqualified Lender list), provided that each Transferee and
prospective Transferee agrees to be bound by Section 10.9.
ARTICLE XIV
NOTICES


14.1     Notices. Except as otherwise permitted by Section 2.11 with respect to
Borrowing
Notices, all notices, requests and other communications to any party hereunder
shall be in writing (including electronic transmission, facsimile transmission
or similar writing) and shall be given to such party:


(x) in the case of any Borrower to:


Diebold Nixdorf, Incorporated (f/k/a Diebold, Incorporated) 5995 Mayfair Road
North Canton, Ohio 44720-1507
Attention: Vice President & Assistant Treasurer Telecopy No.: 330-490-6823
Telephone: 330-490-6713
E-mail: steve.wolgamott@diebold.com


with a copy to:


Jones Day
222 East 41st Street
New York, New York 10017 Attention: Charles N. Bensinger III Telecopy No.:
212-755-7306 Telephone: 212-326-3797
E-mail: cnbensinger@jonesday.com


(y)     in the case of the Administrative Agent to:






194

--------------------------------------------------------------------------------








For matters other than Foreign Currency Advances:


JPMorgan Chase Bank, N.A.
Address: 10 South Dearborn, Floor L2 Chicago, IL, 60603-2300, United States
Attention: Joyce King
Client Processing Specialist Telecopy No.: 1-888-303-9732 Telephone:
312-385-7025
Email: jpm.agency.servicing.1@jpmorgan.com


For matters relating to Foreign Currency Advances: JPMorgan Chase Bank, London
Branch
Attn: Loan and Agency
25 Bank Street, Canary Wharf, London, E14 5JP U.K.
Telecopy: +44 (0) 207-777-2360
Email: loan_and_agency_london@jpmorgan.com


with a copy to:
JPMorgan Chase Bank, N.A.
Address: 10 South Dearborn, Floor L2 Chicago, IL, 60603-2300, United States
Attention: Joyce King
Client Processing Specialist Telecopy No.: 1-888-303-9732 Telephone:
312-385-7025
Email: jpm.agency.servicing.1@jpmorgan.com


Notwithstanding the foregoing the Disqualified Lender list and any updates to
the Disqualified Lender list must be delivered to: JPMDQ_Contact@jpmorgan.com.
If the Disqualified Lender list and any updates are not sent this address, then
the Disqualified Lender list or update, as applicable, should be deemed not
received and not effective.


(z)     in the case of any Lender, at its address, facsimile number or e-mail
address set forth in its Administrative Questionnaire or as otherwise
established pursuant to an Assignment and Assumption (and the related
Administrative Questionnaire); or


195

--------------------------------------------------------------------------------





(aa) in the case of any party, at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrowers in accordance with the provisions of this
Section 14.1.


Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received and during normal business
hours, (ii) if given by mail, 72 hours after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid, (iii) if
given by electronic transmission, when transmitted and received (with an
appropriate confirmation of receipt of delivery and during normal business
hours), all pursuant to procedures approved by the Administrative Agent,
provided that the approval of such procedures may be modified or revoked by the
Administrative Agent from time to time with reasonable prior notice to the
Company and may be limited to particular notices or other communications, or
(iv) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
shall not be effective until received.


14.2     Change of Address. Any Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.


ARTICLE XV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail message shall be effective as
delivery of a manually executed counterpart of this Agreement.


ARTICLE XVI


CHOICE OF LAW, CONSENT TO JURISDICTION,
WAIVER OF JURY TRIAL, JUDGMENT CURRENCY


16.1     Choice of Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York; provided that the laws of the
Federal Republic of Germany shall govern in determining whether the Acquisition
has been consummated in accordance with the terms of the Acquisition Documents.


16.2     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY






196

--------------------------------------------------------------------------------








HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


16.3     Submission to Jurisdiction; Waivers. (a) Each party hereto hereby
irrevocably and unconditionally:


(i)submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court; provided, that nothing contained herein
or in any other Loan Document will prevent any Lender, Issuer or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;


(ii)waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (i) of this Section;


(iii)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address specified
in Section 14.1, or (in the case of the Borrowers) at such other address of
which the Administrative Agent shall have been notified pursuant thereto;


(iv)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction in which the defendant is domiciled; and


(v)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.


197

--------------------------------------------------------------------------------





(b)     Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement
against any other party or the property thereof in the courts of any
jurisdiction where such party is domiciled. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(c)     Each Subsidiary Borrower hereby irrevocably appoints the Company as its
agent for service of process in any proceeding referred to in Section 16.3(i)
and agrees that service of process in any such proceeding may be made by mailing
or delivering a copy thereof to it care of the Company at its address for
notices set forth in Section 14.1.


16.4     Acknowledgments. Each Borrower hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Administrative Agent, Issuers or Lenders is intended to be or has been created
in respect of any of the transactions contemplated by this Agreement or the
other Loan Documents, irrespective of whether the Administrative Agent, Issuers
or Lenders have advised or are advising the Loan Parties on other matters, and
the relationship between the Administrative Agent, Issuers and Lenders, on the
one hand, and the Loan Parties, on the other hand, in connection herewith and
therewith is solely that of creditor and debtor, (b) the Administrative Agent,
Issuers and Lenders, on the one hand, and the Loan Parties, on the other hand,
have an arm’s length business relationship that does not directly or indirectly
give rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan
Parties or their Affiliates on the part of the Administrative Agent, Issuers and
Lenders, (c) the Loan Parties are capable of evaluating and understanding, and
the Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents, (d)
the Loan Parties have been advised that the Administrative Agent, Issuers and
Lenders are engaged in a broad range of transactions that may involve interests
that differ from the Loan Parties’ interests and that the Administrative Agent,
Issuers and Lenders have no obligation to disclose such interests and
transactions to the Loan Parties, (e) the Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent the Loan Parties
have deemed appropriate in the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (f) each Administrative Agent, Issuer
and Lender has been, is, and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their Affiliates or any other Person, (g) none of the
Administrative Agent, Issuers or Lenders has any obligation to the Loan Parties
or their Affiliates with respect to the transactions contemplated by this
Agreement or the other Loan Documents except those obligations expressly set
forth herein or therein or in any other express writing executed and delivered
by such Administrative Agent, Issuer or Lender and the Loan Parties or any such
Affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Administrative Agent, Issuers or Lenders or among the Loan Parties and
the Administrative Agent, Issuers or Lenders.


198

--------------------------------------------------------------------------------





16.5     Power of Attorney. Each Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Subsidiary Borrower hereby explicitly acknowledges
that the Administrative Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this subsection. The power of attorney granted by each Subsidiary
Borrower hereunder is coupled with an interest.


16.6     Judgment.


(a)If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, under
applicable law that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.


(b)The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, such Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to such Borrower such excess.
ARTICLE XVII


CERTAIN ADDITIONAL MATTERS


17.1     Replacement Facilities. It is intended that the Replacement Facilities
will be
implemented hereunder prior to the Acquisition Closing Date by means of the
Replacement Facilities Effective Date Documentation. Notwithstanding anything
herein to the contrary, including Section 8.2, the Replacement Facilities
Effective Date Documentation may make any amendments or modifications to the
Loan Documents in connection with the establishment of the Replacement
Facilities with only the consent of the Company and the Administrative Agent
(and no other Lender or Issuer) to the extent such amendments or modifications
(x) only relate to




199

--------------------------------------------------------------------------------








the Replacement Facilities or (y) are not materially adverse to the interests of
the other Lenders hereunder, as determined by the Administrative Agent in its
sole discretion.


17.2     Escrow. Notwithstanding anything herein to the contrary, to the extent
agreed among the Company and the Arrangers, the Term B Loans may be funded into
escrow (the “Escrow Funding”) prior to the Acquisition Closing Date (while in
escrow, the “Escrow Term Loans”) and the following terms shall apply to the
Escrow Funding:
(i)The Company shall be the borrower of the Term B Loans funded into escrow.


(ii)Term B Loans shall be required to be repaid in full to the extent release
from escrow does not occur on or prior to the Mandatory Cancellation Date.


(iii)Interest on the Term B Loans shall accrue while such Term B Loans are in
escrow in accordance with the terms of this Agreement and the Term B Loans shall
otherwise be governed by the terms set out for such Term B Loans in this
Agreement, mutatis mutandis.


(iv)The Dollar Term B Commitments shall be reduced dollar for dollar by the
gross principal amount of Dollar Term B Loans upon any funding thereof into
escrow. The Euro Term B Commitments shall be reduced euro for euro by the gross
principal amount of Euro Term B Loans upon any funding thereof into escrow


(v)Any upfront fees (or original issue discount) in respect of the Term B Loans
shall apply as of the date the Term B Loans are funded into escrow; provided
that while in escrow such Term B Loans shall be prepayable at the issue price
(i.e. less any upfront fees (or original issue discount)) thereof.


(vi)The maturity date of the Term B Loans will be as set for in the proviso to
the definition of Term B Loan Maturity Date, which for the avoidance of doubt,
will be 7.5 years from the date of such funding into escrow, subject to the
terms of this Agreement.


(vii)Amortization payments on the Term B Loans set forth in Section 2.2.3(a)
shall only apply upon the release of the Term B Loans from escrow.


(viii)Substantially simultaneous with the satisfaction or waiver of the
conditions set forth in Section 4.3, the Term B Loans shall be released from
escrow to the Company.


(ix)Interest in respect of Term B Loans funded into escrow will not be required
to be pre-funded (but for the avoidance of doubt the Term B Loans funded into
escrow and interest, fees and other amounts owing in respect thereof shall
constitute Obligations hereunder).


200

--------------------------------------------------------------------------------





(x)     The call-protection set forth in Section 2.6.3 will apply from the date
the Term B Loans are funded into escrow and not the Acquisition Closing Date.


(xi)     The proceeds of the Term B Loans will be placed into an escrow account
or accounts pending release on the Acquisition Closing Date pursuant to an
escrow agreement among the Company, the Administrative Agent and an escrow
agent, in each case, in form and substance reasonably satisfactory to the
Company and the Arrangers; provided that in any event the conditions for release
of the proceeds from escrow shall not be more restrictive than the conditions
set forth in Section 4.3 for the funding of the Term B Loans on the Acquisition
Closing Date (it being understood that such agreement may require a certificate
from the Company to the escrow agent confirming such release conditions have
been met). The Lenders and Issuers hereby authorize the Administrative Agent to
enter into such escrow agreement.


(xii)     While in escrow, the Indebtedness represented by the Term B Loans and
the proceeds thereof shall not be included in calculating the financial
covenants in Sections 6.22 and 6.23 or any other financial ratios or incurrence
tests hereunder and any applicable Indebtedness represented by the Term B Loans,
any Liens on the escrow account and any proceeds therein and any Investments
thereof shall be permitted under Article VI hereof. For the avoidance of doubt,
to the extent any New Senior Unsecured Notes are funded into escrow (or funded
subject to a limitation on use of proceeds prior to the Acquisition Closing Date
reasonably satisfactory to the Arrangers and subject to a mandatory redemption
requirement in the event the Acquisition is terminated prior to the Acquisition
Closing Date or does not occur before a given date) prior to the Acquisition
Closing Date as separately agreed between the Company and the Arrangers, the
exclusions set forth in this clause (xii) shall also apply to the New Senior
Unsecured Notes while the proceeds thereof remain in such escrow or remain
subject to such use of proceeds limitations and mandatory redemption
requirements.


(xiii)     The only conditions to funding the Term B Loans into escrow shall be
that (a) the Execution Date shall have occurred, (b) the applicable proceeds of
the Term B Loans will substantially contemporaneously therewith be deposited
into an escrow account or accounts subject to an escrow agreement as set forth
in clause (xi) and (c) the Company has delivered of a borrowing notice in
accordance with the procedures set forth in Section 2.3 (or such other
procedures reasonably acceptable to the Administrative Agent). The
Administrative Agent will notify the Term B Lenders of such borrowing notice and
each Term B Lender shall be required to make the proceeds of their Term B Loans
available to the Administrative Agent on such Borrowing Date as set forth in
Section 2.3.


(xiv)     Each Lender and Issuer consents to the terms of this Section 17.2 and
agrees to fund its Term B Loans into escrow as set forth herein. Notwithstanding
anything herein to the contrary, including Section 8.2, the


201

--------------------------------------------------------------------------------





Company and the Administrative Agent may make any changes to the Loan Documents
with only the consent of the Company and the Administrative Agent (and no other
Lender or Issuer) to ensure this Agreement adequately reflects the nature of the
Term B Loans while in escrow and adequately reflects such Term B Loans after
release from escrow on the Acquisition Closing Date, to the extent such
amendments or modifications (y) only relate to the Term B Facility or (x) are
not materially adverse to the interests of the other Lenders hereunder, as
determined by the Administrative Agent in its sole discretion.


17.3     Facility Sizing. In connection with the syndication of the Replacement
Facilities, the Delayed Draw Term A Facility and/or the Term B Facility, if
agreed among the Arrangers and the Company, the amount of any such facility
under this Agreement (each a “Facility”) may be increased in an aggregate amount
for all such Facility increases not in excess of
$100,000,000. Such increased amount shall be on the same terms as the remaining
portion of the Facility and shall be documented pursuant to documentation in
form and substance reasonably acceptable to the Company and the Arrangers,
executed by the Company and the Administrative Agent, without the consent of any
other party hereto.


17.4     Bifurcation. For the avoidance of doubt, except as contemplated by the
definition of “Covenant Reset Trigger”, the parties hereto acknowledge and agree
that, notwithstanding anything to the contrary in this Agreement or any of the
other Loan Documents, the Foreign Obligations shall be separate and distinct
from the Domestic Obligations, and shall be expressly limited to the Foreign
Obligations. In furtherance of the foregoing, each of the parties hereto
acknowledges and agrees that, except as otherwise expressly provided for in
documentation entered into by, or with respect to, an Excluded Subsidiary in
compliance with the definition of, and to avoid the occurrence of, a Covenant
Reset Trigger, (a) the liability of any Foreign Loan Party for the payment and
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Domestic Obligations, (b) no Foreign Loan Party shall guarantee the Domestic
Obligations, and
(a)no Collateral, if any, of any Foreign Loan Party shall secure or be applied
in satisfaction, by way of payment, prepayment, or otherwise, of all or any
portion of the Domestic Obligations.


17.5     Acquisition Cancellation. If a Mandatory Cancellation Event occurs
prior to the Acquisition Closing Date (a) the covenant set forth in Section 6.18
shall automatically be deemed modified so that it only limits Indebtedness of
Restricted Subsidiaries that are not Guarantors and the covenants in Sections
6.9, 6.10, 6.19, 6.25, 6.26, 6.27, 6.29 and 6.31 shall automatically cease to
apply, (b) the covenant in Section 6.22 shall automatically be modified to
prohibit the Total Net Leverage Ratio to exceed 3.5: 1.0 with no step downs in
such ratio and on the terms otherwise set forth in such Section 6.22, (c) the
covenant in Section 6.23 shall automatically be modified to prohibit the
Interest Coverage Ratio to be less than 5.0: 1.0 on the terms otherwise set
forth in such Section 6.23 and (d) the mandatory prepayment requirements set
forth in Section 2.6.5 shall automatically cease to apply.


17.6     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the


202

--------------------------------------------------------------------------------





write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


203

--------------------------------------------------------------------------------





17.7 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any
other agreement or instrument that is a QFC (such support “gQFC Credit Support”h
and each such
QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act
(together with the regulations promulgated thereunder, the “gU.S. Special
Resolution Regimes”h)
in respect of such Supported QFC and QFC Credit Support (with the provisions
below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of
the United States):


If a Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported
QFC and the benefit of such QFC Credit Support (and any interest and obligation
in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in
property) were governed by the laws of the United States or a state of the
United States. In the
event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported
QFC and the Loan Documents were governed by the laws of the United States or a
state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of
any Covered Party with respect to a Supported QFC or any QFC Credit Support.


17.8 Original Issue Discount Legend. THE 2022 TERM A LOANS, THE 2020 TERM
A LOANS, THE REPLACEMENT TERM A LOANS, THE DELAYED DRAW TERM A
LOANS AND THE TERM A-1 LOANS HAVE BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT AND YIELD TO MATURITY OF THE 2022 TERM A
LOANS, THE 2020 TERM A LOANS, THE REPLACEMENT TERM A LOANS, THE
DELAYED DRAW TERM A LOANS AND THE TERM A-1 LOANS MAY BE OBTAINED
BY WRITING TO THE COMPANY AT ITS ADDRESS AS SPECIFIED IN THIS
AGREEMENT.




[Signature Pages Removed]


204

--------------------------------------------------------------------------------







Schedule I


[Held With Administrative Agent]


205

--------------------------------------------------------------------------------





Schedule II


Issuer 2020 Sublimits


2020 Issuer
Issuer 2020 Sublimit
N/A
$0





Issuer 2022 Sublimits




2022 Issuer
Issuer 2022 Sublimit
JPMorgan Chase Bank, N.A.
$25,000,000
Credit Suisse AG, Cayman Islands Branch
$25,000,000
PNC Bank, National Association
$25,000,000
U.S. Bank National Association
$25,000,000
Total
$100,000,000

















206

--------------------------------------------------------------------------------






ANNEX I
Covenant Reset Triggers
The occurrence of any of the following shall constitute a “Covenant Reset
Trigger” (with section references set forth below deemed to be references to
such section of the Credit Agreement) unless otherwise agreed by the Required
Pro Rata/TLA-1 Lenders; provided that the occurrence of any of the events set
forth in clause (xxii) below shall constitute a Covenant Reset Trigger unless
otherwise agreed by each Revolving Credit Lender, Term A Lender and Term A-1
Lender adversely affected thereby:
(i)
any Disposition made in reliance on Section 6.14(xvi) that does not satisfy all
of the following: (a) the consideration paid to the Company and its Restricted
Subsidiaries in such Disposition is 100% cash, (b) in the case of any such
Disposition resulting in Net Cash Proceeds in excess of $50,000,000, on a Pro
Forma Basis, the Company’s Total Net Leverage Ratio (without giving effect to
any netting of cash received in connection with such Disposition) is less than
such Total Net Leverage Ratio immediately prior to giving pro forma effect
thereto (as determined in good faith by the Company), (c) except for a
Disposition that is not an Asset Sale Prepayment Event using the $10,000,000 and
$30,000,000 thresholds set forth in clause (ii) below, at least 85% of the Net
Cash Proceeds thereof are not subject to reinvestment rights but instead used to
prepay Term Loans pursuant to Section 2.6.5(b) (except to the extent not
required pursuant to Section 2.6.11), (d) the Net Cash Proceeds from any such
Disposition (or series of related Dispositions) resulting in Net Cash Proceeds
in excess of $75,000,000 are used to prepay Term Loans pursuant to Section
2.6.5(b) (except to the extent not required pursuant to Section 2.6.11), within
5 Business Days after receipt of the Company or a Restricted Subsidiary of such
Net Cash Proceeds and (e) for Net Cash Proceeds in excess of $25,000,000,
Section 2.6.5 shall have been complied with without reliance on the last
paragraph of Section 2.6.5 other than prohibitions arising under local law on
making such prepayments of Term Loans;



(ii)
any Disposition that would otherwise be deemed an Asset Sale Prepayment Event if
the thresholds set forth therein were $10,000,000 per Disposition and
$30,000,000 in the aggregate after the Sixth Amendment Effective Date (and not
$15,000,000 and $50,000,000, respectively) is not treated and the proceeds
thereof not applied as if it were an Asset Sale Prepayment Event for all
purposes of the Loan Documents by the Company;



(iii)
any Investment shall be made pursuant to Section 6.15(iv) in an Unrestricted
Subsidiary;



(iv)
the Company or the US Guarantors make or hold Investments in reliance on Section
6.15 (v), 6.15 (viii), 6.15(ix) (other than clause (2)), 6.15 (x), 6.15 (xi) or
6.15 (xviii) in any Persons other than the Company or any US Guarantors, except
for Investments in non-US Guarantor Restricted Subsidiaries or, solely in
connection with clause (z) of this clause (iv), other joint ventures, that do
not exceed $250,000,000 (net of any return in cash (including via book entry) of
the principal amount thereof) at any one time outstanding (x) to finance working
capital and similar needs in the ordinary course of business, (y) to fund the
movement of cash amongst Subsidiaries in order to concentrate cash to the Parent
Borrower and/or Swiss Foreign Subsidiary Borrower, to finance working capital
and similar needs in the ordinary course of business, minimize external
borrowings, and/or implement tax strategies in the ordinary course of business
or (z) to fund up to $15.0 million of put rights existing on the Sixth Amendment
Effective Date of, or other Investments in, joint venture partners that are not
covered by Section 6.15(ix);





--------------------------------------------------------------------------------









(v)
[intentionally omitted];



(vi)
any Investment shall be made in reliance on Section 6.15(ix) (other than the
acquisition or redemption of Equity Interests of AEVI International GmbH to the
extent required pursuant to the joint venture documentation applicable thereto
(as in effect on the Sixth Amendment Effective Date)) at a time when the
Company’s Total Net Leverage Ratio shall be greater than or equal to 3.00 to
1.00 on a Pro Forma Basis giving effect to such Investment;



(vii)
[intentionally omitted];



(viii)
[intentionally omitted];



(ix)
any Indebtedness outstanding in reliance on Section 6.18(ix) (i) exceeds
$50,000,000, (ii) is incurred for a purpose other than to generate new business,
(iii) is Indebtedness previously classified under Section 6.18(ii), 6.18(xii),
6.18(xvii), or 6.18(xxii) or (iv) is incurred prior to the Company and its
Restricted Subsidiaries having used commercially reasonable efforts to obtain
external financing in lieu of such Indebtedness on terms and conditions
reasonably acceptable to the Company;



(x)
any Indebtedness shall be outstanding in reliance on Section 6.18(xvi) that (a)
represents loans made to an Unrestricted Subsidiary or (b) that represents a
loan from a Domestic Loan Party to a Foreign Subsidiary Borrower or a non-Loan
Party Subsidiary unless in the case of this clause (b) such loan is permitted
under Section 6.15, would not be a Covenant Reset Trigger and is pledged as
Collateral;



(xi)
[intentionally omitted];



(xii)
any external Indebtedness is incurred by the Company or any of its Restricted
Subsidiaries in reliance on Section 6.18(ii), 6.18(xii), 6.18(xvii),
6.18(xviii), or 6.18(xxii), collectively, other than working capital loans
(which shall be unsecured if incurred by a Loan Party and shall not exceed an
aggregate principal amount, at any one time outstanding, of $100,000,000) and
letters of credit/bank guarantees (which shall be unsecured if incurred by a
Loan Party and shall not exceed an aggregate principal amount, at any one time
outstanding, of $250,000,000) (i) to finance working capital and similar needs
in the ordinary course of business, (ii) to fund the movement of cash amongst
Subsidiaries in order to concentrate cash to the Parent Borrower and/or Swiss
Foreign Subsidiary Borrower, to finance working capital and similar needs in the
ordinary course of business, minimize external borrowings, and/or implement tax
strategies in the ordinary course of business or (iii) to fund up to $15.0
million of put rights existing on the Sixth Amendment Effective Date of, or
other Investments in, joint venture partners that are not covered by Section
6.15(ix);



(xiii)
(A) the aggregate amount of (x) Indebtedness outstanding in reliance on Section
6.18(vii) or Section 6.24 plus (y) the aggregate amount of indebtedness or other
liabilities (regardless of whether such indebtedness or liabilities are recourse
to the Company or its Restricted Subsidiaries) of the securitization entities in
a Permitted Securitization (without duplication) (collectively, but without
duplication, clause (x) and (y), “Securitization Liabilities”) exceeds, in the
aggregate at any one time outstanding, $50,000,000, or (B) the aggregate amount
of Securitization Liabilities is greater than the excess at such time of the
Aggregate Revolving Credit Commitments over the Aggregate Revolving Credit
Outstandings;





--------------------------------------------------------------------------------









(xiv)
any Restricted Payments shall be made in reliance on Section 6.25(g), unless (a)
such Restricted Payment is made at a time when the Company’s Total Net Leverage
Ratio is less than or equal to 3.00 to 1.00 on a Pro Forma Basis after giving
effect to such Restricted Payment, and (b) the aggregate amount of Restricted
Payments made pursuant to such Section 6.25(g) does not exceed $10,000,000 since
the Sixth Amendment Effective Date;



(xv)
any Restricted Payment in reliance on Section 6.25(h) (a) is paid in excess of
10 cents per share (subject to standard adjustments consistent with the Credit
Agreement) with respect to any quarter or (b) is made at a time when the
Company’s Total Net Leverage Ratio as of the end of each of the three preceding
consecutive fiscal quarters is greater than or equal to 3.00 to 1.00 on a Pro
Forma Basis giving effect to such Restricted Payment;



(xvi)
any Restricted Payment is made in reliance on Section 6.25(i) or Section
6.25(j);



(xvii)
any Investment is made after the date of the Sixth Amendment in reliance on
Section 6.15(ix) in connection with AEVI International GmbH Limited, taken
together with Restricted Payments made after the date of the Sixth Amendment in
reliance on Section 6.25(l) (without duplication), exceed €50,000,000 in the
aggregate;



(xviii)
any payment, prepayment, repurchase, redemption, defeasance or segregation of
funds is made by the Company or its Restricted Subsidiaries in respect of
Restricted Indebtedness (other than payment made in the form of common equity of
the Company or perpetual non-cash pay preferred equity issued by the Company in
a form reasonably satisfactory to the Administrative Agent not constituting
Disqualified Equity Interests) in reliance on Sections 6.26(b) or (d);



(xix)
any New Senior Unsecured Notes (or any refinancings or replacements thereof) are
refinanced, exchanged or otherwise replaced and any of the following conditions
are not met in connection therewith:



(a) if any junior lien debt is issued for such refinancing, exchange or
replacement, (A) such refinancing, exchange or replacement must result in (1)
the Company having a Total Net Leverage Ratio immediately after giving effect to
such refinancing, exchange or replacement that is less than the Total Net
Leverage Ratio immediately prior to such refinancing, exchange or replacement or
(2) a reduction of total cash debt service costs to the Company and its
Restricted Subsidiaries (i.e., cash interest, cash fees and other cash yield),
(B) such junior lien debt may only be secured by Liens on Collateral (and not
other assets) and (C) the Liens securing such junior lien debt rank lower in
priority to the Liens securing the Term A Loans, the Term A-1 Loans and the
Revolving Credit Facility, which Liens must also be subject to a “silent second”
intercreditor agreement that is reasonably acceptable to the Required Pro
Rata/TLA-1 Lenders and the Administrative Agent;


(b) no individual covenant or Event of Default contained in the instruments
governing such junior lien debt may be more restrictive than the corresponding
covenant or Event of Default in the Credit Agreement for the benefit of the Term
A Loans, the Term A-1 Loans or the Revolving Credit Commitment (reflecting the
terms set forth in the Covenant Reset Triggers); or


(c) such junior lien debt is Permitted Refinancing Indebtedness;




--------------------------------------------------------------------------------









(xx)
the Company or any Guarantor shall fail to comply with Section 6.28
(substituting a $25 million threshold for the $125 million threshold set forth
therein) applied only to Indebtedness for borrowed money (and not guarantees by
the Company or any Guarantor of Indebtedness of Persons other than the Company
or the Guarantors);



(xxi)
Any Subsidiary shall be or shall have been designated as an Unrestricted
Subsidiary (whether before or after the Sixth Amendment Effective Date);



(xxii)
“Ranking Protection”: the Company shall fail to obtain consent of all Revolving
Credit Lenders, Term A Lenders and Term A-1 Lenders adversely affected thereby
for any of the following:



(a) any amendment to the credit documents that adversely affects the ranking as
to right of payment (it being understood that the “right of payment” here refers
to contractual ranking), lien priority or payment priority (including pursuant
to any “waterfall” or other similar provisions including, but not limited to,
pursuant to Section 2.10(b), Section 12.2 and Section 17.4) of the Revolving
Credit Loans, the Term A Loans or the Term A-1 Loans (or any Obligations related
to any of the foregoing);


(b) any release of all or substantially all of the Collateral securing the
Revolving Credit Loans, the Term A Loans or the Term A-1 Loans (or any
Obligations related to any of the foregoing) other than in accordance with the
Loan Documents; or


(c) any release of any material Guarantor or obligor in respect of the Revolving
Credit Loans, the Term A Loans or the Term A-1 Loans (or any Obligations related
to any of the foregoing) other than in accordance with the Loan Documents;


(xxiii)
any preferred stock or Disqualified Equity Interests are issued by any
Subsidiary of the Company (other than issuances to wholly owned direct or
indirect Restricted Subsidiaries of the Company);



(xxiv)
there exist any pledges of Equity Interests in any Excluded Subsidiaries that do
not also secure the Obligations, except such pledges of equity (other than
equity of top-tier Excluded Subsidiaries other than SPCs) that secure debt used
(i) to finance working capital and similar needs in the ordinary course of
business or (ii) to fund the movement of cash amongst Subsidiaries in order to
concentrate cash to the Company and/or Swiss Foreign Subsidiary Borrower, to
finance working capital and similar needs in the ordinary course of business,
minimize external borrowings, and/or implement tax strategies in the ordinary
course of business;



(xxv)
the Company or its Subsidiaries fail to take commercially reasonable efforts
(that in each case in the Company’s good faith judgement do not and will not
reasonably be expected to result in material additional taxes, tax consequences,
costs or other operational concerns) to make future downstream investments from
the Company and Guarantors to Excluded Subsidiaries (other than SPCs) in the
form of intercompany loans (evidenced by notes) or, failing that, non-voting
preferred equity rather than voting equity to the extent in first-tier Excluded
Subsidiaries (other than SPCs), and to pledge such investments to secure the
Obligations;





--------------------------------------------------------------------------------









(xxvi)
any Subsidiary that is not a Guarantor solely due to being an Immaterial
Subsidiary on the Sixth Amendment Effective Date shall have not become a
Guarantor within 90 days after the Sixth Amendment Effective Date (if still in
existence on such date);



(xxvii)
any intercompany notes evidencing Indebtedness of $10,000,000 or more held by
the Company or any Guarantor on the date of the Sixth Amendment shall not be
pledged, along with an allonge, to the Administrative Agent within 60 days after
the Sixth Amendment Effective Date;



(xxviii)
(a) commercially reasonable efforts have not been taken by the Loan Parties to
subject the account at the Administrative Agent where the Redemption Amount is
on deposit (to the extent the Redemption Amount is at that time on deposit with
the Administrative Agent in the United States or London) to a control agreement
(or the UK functional equivalent) reasonably satisfactory to the Administrative
Agent promptly and within 45 days after the Sixth Amendment Effective Date, or
(b) for so long as the Redemption Amount is on deposit within a deposit or
security account located in the United States or London, the Redemption Amount
shall be maintained in an account not at the Administrative Agent;



(xxix)
commercially reasonable efforts have not been taken by the Loan Parties to
subject any domestic deposit or securities accounts of the Company or the
Guarantors to a control agreement reasonably satisfactory to the Administrative
Agent promptly and within 120 days after the Sixth Amendment Effective Date
(subject to customary exclusions in respect of (i) withholding tax, trust,
escrow, payroll, employee benefit or other fiduciary accounts, (ii) zero balance
accounts, (iii) accounts maintained solely for the benefit of third parties as
cash collateral constituting permitted liens for obligations owing to such third
parties and (iv) other accounts that individually or in the aggregate are not
material);



(xxx)
all of the Tendered Shares shall not be redeemed or repurchased within 15
business days after the Sixth Amendment Effective Date;



(xxxi)
the Company fails to, as between it and AcquisitionCo, retain ownership of, and
possession in the United States or London of, the Redemption Amount until such
time as (a) German counsel or the applicable settlement agent in good faith
advises such funds should be transferred to a German subsidiary or a German
account or (b) the Company in good faith determines it is suffering or is
reasonably possible (after taking other commercially reasonable efforts to
mitigate such impact) to suffer a material negative FX impact that transfer of
the Redemption Amount to AcquisitionCo would ameliorate (it being understood
such funds may further need to be deposited with a German bank in advance of and
in furtherance of squeeze-out or (in an appropriate amount) to settlement agent
in advance of and in furtherance of settlement of Tendered Shares);



(xxxii)
unless approved by the Required Pro Rata/TLA-1 Lenders, the Company or any of
its Subsidiaries agrees to a settlement of the appraisal proceeding in
connection with the Domination Agreement, which is currently pending before the
District Court of Dortmund, to the extent that such settlement would result in
an increase by more than a de minimis amount of the exit compensation of EUR
55.02 per share as defined in the Domination Agreement; it being understood that
such approval of the Required Pro Rata Lenders and Required Term A-1 Lenders
shall not be unreasonably withheld, conditioned or delayed;



(xxxiii)
commercially reasonable efforts have not been taken by the Company to provide,
within 90 days after the Sixth Amendment Effective Date, a perfected security
interest over





--------------------------------------------------------------------------------





substantially all material intellectual property owned by Loan Parties but
registered or licensed in a foreign country other than the U.S. where such a
perfected security interest can readily be provided, omitting only that material
intellectual property the pledge and/or perfection of which would, in the
Company’s good faith reasonable judgement, impose upon the Company or applicable
Subsidiary material costs or material operational issues, or which the cost of
doing so would, as reasonably agreed between the Company and the Administrative
Agent, exceed the benefit thereof;


(xxxiv)
commercially reasonable efforts have not been taken by the Company to evaluate,
within 90 days after the Sixth Amendment Effective Date, the Company’s ability
to cause all, or as large a portion as practicable, of any prior or
contemporaneous downstream investment from the Company and Guarantors to any
foreign Material Subsidiary to take the form of intercompany loans (evidenced by
notes pledged to the Administrative Agent) or, failing that, non-voting
preferred equity rather than voting equity, and to pledge such investments to
secure the Obligations, and, if the Company determines in its good faith
judgment that such actions would not reasonably be expected to result in
material additional taxes, tax consequences, costs or other operational
concerns, the Company shall take commercially reasonable steps to create and
pledge such investments to secure the Obligations within 180 days after the
Sixth Amendment Effective Date. The Company may elect, in its discretion, to
evaluate and provide guarantees of the Obligations pursuant to a Guaranty from
the relevant Material Subsidiaries (and increase the equity pledge in respect
thereof to 100%) instead of non-voting equity; or



(xxxv)
commercially reasonable efforts have not been taken by the Company to obtain,
within 90 days after the Sixth Amendment Effective Date, local law perfection
and recordation of pledged equity of Material Subsidiaries, unless such
perfection or recordation would, in the Company’s good faith reasonable
judgement, impose upon the Company or applicable Subsidiary material costs or
material operational issues, or which the cost of doing so would, as reasonably
agreed between the Company and the Administrative Agent, exceed the benefit
thereof.



For purposes of the above clauses, “Material Subsidiaries” shall mean
Diebold Nixdorf Global Holdings BV, Diebold Nixdorf Holding Germany Inc. & Co.
KGaA, DBD (Barbados) 1 SRL, DBD (Barbados) 2 SRL, DBD (Barbados) 3 SRL, Diebold
Switzerland Holding Company LLC, and Diebold Self-Service Solutions Limited
Liability Company.
The Company shall use commercially reasonable efforts to complete the actions
set forth in clauses (xxxiii), (xxxiv) and (xxxv) on or before the one year
anniversary of the Sixth Amendment Effective Date, but any date set forth in
clauses (xxxiii), (xxxiv) and (xxxv) shall be extended on a rolling 30 day
basis, as reasonably agreed by the Administrative Agent, to the extent the
Administrative Agent reasonably determines that the Company has taken
commercially reasonable efforts to complete the applicable action.






